


Exhibit 10.7

 

Execution Copy

 

 

 

[Published CUSIP Number:         ]

 

CREDIT AGREEMENT

 

Dated as of June 12, 2008

 

among

 

KAPSTONE KRAFT PAPER CORPORATION,

as the Borrower,

 

KAPSTONE PAPER AND PACKAGING CORPORATION,

as the Parent,

 

THE SUBSIDIARIES OF THE BORROWER IDENTIFIED HEREIN,

as Guarantors,

 

BANK OF AMERICA, N.A.,

as Administrative Agent, Swing Line Lender and L/C Issuer,

 

and

 

THE OTHER LENDERS PARTY HERETO

 

Arranged By:

 

BANC OF AMERICA SECURITIES LLC,

as Sole Lead Arranger and Sole Book Manager

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

Section

 

 

Page

 

 

 

 

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

 

1

1.01

Defined Terms

 

1

1.02

Other Interpretive Provisions

 

32

1.03

Accounting Terms

 

32

1.04

Rounding

 

33

1.05

Times of Day

 

33

1.06

Letter of Credit Amounts

 

33

ARTICLE II

THE COMMITMENTS AND CREDIT EXTENSIONS

 

33

2.01

Term Loans and Revolving Credit Loans

 

34

2.02

Borrowings, Conversions and Continuations of Loans

 

35

2.03

Letters of Credit

 

37

2.04

Swing Line Loans

 

47

2.05

Prepayments

 

50

2.06

Termination or Reduction of Commitments

 

54

2.07

Repayment of Loans

 

55

2.08

Interest

 

58

2.09

Fees

 

58

2.10

Computation of Interest and Fees; Retroactive Adjustments of Applicable Rate

 

59

2.11

Evidence of Debt

 

60

2.12

Payments Generally; Administrative Agent’s Clawback

 

61

2.13

Sharing of Payments by Lenders

 

63

ARTICLE III

TAXES, YIELD PROTECTION AND ILLEGALITY

 

64

3.01

Taxes

 

64

3.02

Illegality

 

68

3.03

Inability to Determine Rates

 

68

3.04

Increased Costs; Reserves on Eurodollar Rate Loans

 

68

3.05

Compensation for Losses

 

70

3.06

Mitigation Obligations; Replacement of Lenders

 

71

3.07

Survival

 

71

ARTICLE IV

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

 

71

4.01

Conditions to Closing Date

 

71

4.02

Conditions to Commitment Effective Date

 

72

4.03

Conditions to all Credit Extensions

 

79

ARTICLE V

REPRESENTATIONS AND WARRANTIES

 

80

5.01

Organization

 

80

5.02

Authorization; No Conflict

 

80

5.03

Validity and Binding Nature

 

81

5.04

Financial Condition

 

81

5.05

No Material Adverse Change

 

81

5.06

Litigation and Contingent Liabilities

 

81

5.07

Ownership of Properties; Liens

 

81

5.08

Equity Ownership; Subsidiaries

 

81

5.09

Pension Plans

 

82

 

--------------------------------------------------------------------------------


 

5.10

Investment Company Act

 

82

5.11

Regulation U

 

83

5.12

Taxes

 

83

5.13

Solvency, etc.

 

83

5.14

Environmental Matters

 

83

5.15

Insurance

 

84

5.16

Real Property

 

84

5.17

Information

 

84

5.18

Intellectual Property

 

84

5.19

Burdensome Obligations

 

84

5.20

Labor Matters

 

85

5.21

No Default

 

85

5.22

Related Agreements, etc.

 

85

5.23

Casualty, Etc.

 

86

5.24

Collateral Documents

 

86

5.25

Material Contracts

 

86

ARTICLE VI

AFFIRMATIVE COVENANTS

 

86

6.01

Reports, Certificates and Other Information

 

86

6.02

Certificates; Other Information

 

87

6.03

Books, Records and Inspections

 

90

6.04

Maintenance of Property; Insurance

 

91

6.05

Compliance with Laws; Payment of Taxes and Liabilities

 

92

6.06

Maintenance of Existence, etc.

 

92

6.07

Use of Proceeds

 

92

6.08

Employee Benefit Plans

 

92

6.09

Environmental Matters

 

93

6.10

Further Assurances

 

93

6.11

Deposit Accounts

 

94

6.12

Compliance with Terms of Leaseholds

 

94

6.13

Material Contracts

 

94

6.14

Kraft Acquisition Documents

 

94

6.15

Amendments to Private Placement Notes or Private Placement Note Purchase
Agreement

 

95

ARTICLE VII

NEGATIVE COVENANTS

 

95

7.01

Debt

 

95

7.02

Liens

 

97

7.03

Operating Leases

 

98

7.04

Restricted Payments

 

99

7.05

Mergers, Consolidations, Acquisitions, Sales

 

99

7.06

Modification of Organization Documents

 

100

7.07

Transactions with Affiliates

 

100

7.08

Unconditional Purchase Obligations

 

100

7.09

Inconsistent Agreements

 

100

7.10

Business Activities; Issuance of Equity

 

101

7.11

Investments

 

101

7.12

Restriction of Amendments to Certain Documents

 

102

 

--------------------------------------------------------------------------------


 

7.13

Accounting Changes; Fiscal Year

 

102

7.14

Financial Covenants

 

102

7.15

Prepayments, Etc. of Debt

 

102

7.16

Amendment, Etc. of Debt

 

102

7.17

Use of Proceeds

 

103

7.18

Holding Company

 

103

ARTICLE VIII

EVENTS OF DEFAULT AND REMEDIES

 

103

8.01

Events of Default

 

103

8.02

Remedies Upon Event of Default

 

106

ARTICLE IX

ADMINISTRATIVE AGENT

 

107

9.01

Appointment and Authority

 

107

9.02

Rights as a Lender

 

108

9.03

Exculpatory Provisions

 

108

9.04

Reliance by Administrative Agent

 

109

9.05

Delegation of Duties

 

109

9.06

Resignation of Administrative Agent

 

110

9.07

Non-Reliance on Administrative Agent and Other Lenders

 

111

9.08

No Other Duties, Etc.

 

111

9.09

Administrative Agent May File Proofs of Claim

 

111

9.10

Collateral and Guaranty Matters

 

112

9.11

Secured Cash Management Agreements and Secured Hedge Agreements

 

112

9.12

Lenders’ Enforcement Rights

 

113

ARTICLE X

GUARANTY

 

113

10.01

The Guaranty

 

113

10.02

Obligations Unconditional

 

114

10.03

Reinstatement

 

115

10.04

Certain Additional Waivers

 

115

10.05

Remedies

 

115

10.06

Rights of Contribution

 

115

10.07

Guarantee of Payment; Continuing Guarantee

 

116

ARTICLE XI

MISCELLANENOUS

 

116

11.01

Amendments, Etc.

 

116

11.02

Notices; Effectiveness; Electronic Communications

 

119

11.03

No Waiver; Cumulative Remedies

 

121

11.04

Expenses; Indemnity; Damage Waiver

 

121

11.05

Payments Set Aside

 

123

11.06

Successors and Assigns

 

124

11.07

Treatment of Certain Information; Confidentiality

 

128

11.08

Right of Setoff

 

129

11.09

Interest Rate Limitation

 

130

11.10

Counterparts; Integration; Effectiveness

 

130

11.11

Survival of Representations and Warranties

 

130

11.12

Severability

 

130

11.13

Replacement of Lenders

 

131

11.14

Governing Law; Jurisdiction; Etc.

 

131

11.15

Waiver of Jury Trial

 

132

 

--------------------------------------------------------------------------------


 

11.16

No Advisory or Fiduciary Responsibility

 

133

11.17

Electronic Execution of Assignments and Certain Other Documents

 

133

11.18

USA PATRIOT Act Notice

 

134

11.19

Intercreditor Agreement

 

134

 

 

 

 

SIGNATURES

 

 

135

 

--------------------------------------------------------------------------------


 

SCHEDULES

 

1.01

Existing Letters of Credit

2.01

Commitments and Applicable Percentages

4.02(a)

Excluded Estoppel and Consent Agreements

4.02(b)

Material Adverse Effect

5.02

Consents; No Conflict

5.05

Changes in Business

5.06

Litigation and Contingent Liabilities

5.07

Ownership of Properties; Liens

5.08

Ownership of Loan Parties and Subsidiaries

5.12

Taxes

5.16

Real Property

5.20

Labor Matters

5.23

Casualty, Etc.

5.25

Material Contracts

7.01

Existing Debt

7.01(g)

Debt To Be Repaid

7.02

Existing Liens

7.08

Unconditional Purchase Obligations

7.11

Investments

7.18

Holding Company Contracts

11.02

Administrative Agent’s Office, Certain Addresses for Notices

 

EXHIBITS

 

Form of

 

A

Committed Loan Notice

B

Swing Line Loan Notice

C-1

Term A Note

C-2

Term B Note

C-3

Revolving Credit Note

D

Compliance Certificate

E-1

Assignment and Assumption

E-2

Administrative Questionnaire

F

Security Agreement

G

Mortgage

H

Secured Lender Party Designation Notice

 

--------------------------------------------------------------------------------


 

CREDIT AGREEMENT

 

This CREDIT AGREEMENT is entered into as of June 12, 2008 among KAPSTONE KRAFT
PAPER CORPORATION, a Delaware corporation (the “Borrower”), KAPSTONE PAPER AND
PACKAGING CORPORATION, a Delaware corporation (the “Parent”), certain
subsidiaries of the Borrower identified on the signature pages hereto as
guarantors and such other subsidiaries of the Borrower as may from time to time
become party hereto (together with the Parent, the “Guarantors”), the lenders
from time to time party hereto (the “Lenders”) and BANK OF AMERICA, N.A., as
Administrative Agent, Swing Line Lender and L/C Issuer.

 

PRELIMINARY STATEMENTS:

 

The Borrower has requested that the Lenders provide term loan facilities and a
revolving credit facility, and the Lenders have indicated their willingness to
lend and the L/C Issuer has indicated its willingness to issue letters of
credit, in each case, on the terms and subject to the conditions set forth
herein.

 

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

 


ARTICLE I

 


DEFINITIONS AND ACCOUNTING TERMS

 


1.01                           DEFINED TERMS.

 

As used in this Agreement, the following terms shall have the meanings set forth
below:

 

“Account Debtor” has the meaning set forth in the Security Agreement.

 

“Account or Accounts” has the meaning set forth in the UCC.

 

“Acquisition” means any transaction or series of related transactions for the
purpose of or resulting, directly or indirectly, in (a) the acquisition of all
or substantially all of the assets of a Person, or of all or substantially all
of any business or division of a Person, (b) the acquisition of in excess of 50%
of the Capital Securities of any Person, or otherwise causing any Person to
become a Subsidiary, or (c) a merger or consolidation or any other combination
with another Person (other than a Person that is already a Subsidiary).

 

“Adjusted Working Capital” means the remainder of: (a) (i) the consolidated
current assets of the Borrower and its Subsidiaries minus (ii) the amount of
cash and cash equivalents included in such consolidated current assets; minus
(b) (i) consolidated current liabilities of the Borrower and its Subsidiaries
minus (ii) the amount of short-term Debt (including current maturities of
long-term Debt) of the Borrower and its Subsidiaries included in such
consolidated current liabilities.

 

--------------------------------------------------------------------------------


 

“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.

 

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 11.02, or such other address or
account as the Administrative Agent may from time to time notify to the Borrower
and the Lenders.

 

“Administrative Questionnaire” means an Administrative Questionnaire in
substantially the form of Exhibit E-2 or any other form approved by the
Administrative Agent.

 

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.

 

“Aggregate Commitments” means the Commitments of all the Lenders.

 

“Agreement” means this Credit Agreement.

 

“Applicable Percentage” means with respect to any Lender at any time (a) with
respect to such Lender’s portion of the outstanding Term A Loan at any time, the
percentage (carried out to the ninth decimal place) of the outstanding principal
amount of the Term A Loan held by such Lender at such time, (b) with respect to
such Lender’s portion of the outstanding Term B Loan at any time, the percentage
(carried out to the ninth decimal place) of the outstanding principal amount of
the Term B Loan held by such Lender at such time and (c) with respect to the
Revolving Credit Facility, the percentage (carried out to the ninth decimal
place) of the Revolving Credit Facility represented by such Lender’s Revolving
Credit Commitment at such time.  If the commitment of each Lender to make
Revolving Credit Loans and the obligation of the L/C Issuer to make L/C Credit
Extensions have been terminated pursuant to Section 8.02, or if the Revolving
Credit Commitments have expired, then the Applicable Percentage of each Lender
in respect of the Revolving Credit Facility shall be determined based on the
Applicable Percentage of such Lender in respect of the Revolving Credit Facility
most recently in effect, giving effect to any subsequent assignments.  The
initial Applicable Percentage of each Lender in respect of each Facility is set
forth opposite the name of such Lender on Schedule 2.01 or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable.

 

“Applicable Rate” means (a) in respect of the Term A Loan and the Revolving
Credit Facility the applicable percentage per annum set forth below determined
by reference to the Total Leverage Ratio as set forth in the most recent
Compliance Certificate received by the Administrative Agent pursuant to
Section 6.02(a):

 

2

--------------------------------------------------------------------------------


 

Applicable Rate

 

Pricing
Level

 

Total Leverage
Ratio

 

Eurodollar
Rate Loans

 

Letter of
Credit Fee

 

Base Rate
Loans

 

Unused
Fee

 

I

 

> 3.00x but < 4.00x

 

3.00

%

3.00

%

1.50

%

0.50

%

II

 

> 2.50x but < 3.00x

 

2.625

%

2.625

%

1.125

%

0.50

%

III

 

> 2.00x but < 2.50x

 

2.25

%

2.25

%

0.75

%

0.50

%

IV

 

> 1.50x but < 2.00x

 

1.875

%

1.875

%

0.375

%

0.50

%

V

 

< 1.50x

 

1.50

%

1.50

%

0.00

%

0.375

%

 

and (b) in respect of the Term B Loan, 2.00% per annum for Base Rate Loans and
3.50% per annum for Eurodollar Rate Loans.

 

Any increase or decrease in the Applicable Rate resulting from a change in the
Total Leverage Ratio shall become effective as of the first Business Day
immediately following the date a Compliance Certificate is delivered pursuant to
Section 6.02(a); provided, however, that (a) if a Compliance Certificate is not
delivered when due in accordance with such Section, then Pricing Level I shall
apply as of the first Business Day after the date on which such Compliance
Certificate was required to have been delivered and (b) the Applicable Rate in
effect on the Commitment Effective Date and for the first six (6) months after
the Commitment Effective Date shall be determined based upon Pricing Level I.

 

Notwithstanding anything to the contrary contained in this definition, the
determination of the Applicable Rate for any period shall be subject to the
provisions of Section 2.10(b).

 

“Applicable Revolving Credit Percentage” means with respect to any Lender at any
time, such Lender’s Applicable Percentage in respect of the Revolving Credit
Facility at such time.

 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

“Arranger” means Banc of America Securities LLC, in its capacity as sole lead
arranger and sole book manager.

 

“Asset Disposition” means the sale, lease, assignment or other transfer for
value (each, a “Disposition”) by any Loan Party to any Person (other than a Loan
Party) of any asset or right of such Loan Party (including, the loss,
destruction or damage of any portion thereof or any actual or threatened (in
writing to any Loan Party) condemnation, confiscation, requisition, seizure or
taking thereof) other than (a) the sale or lease of inventory in the ordinary
course of business and (b) other Dispositions in any Fiscal Year the Net
Proceeds of which do not in the aggregate exceed $5,000,000.

 

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

 

3

--------------------------------------------------------------------------------


 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 11.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit E or any other form approved by the
Administrative Agent.

 

“Audited Financial Statements” means the audited consolidated balance sheet of
(a) the Parent and its Subsidiaries for the Fiscal Years ended December 31,
2005, December 31, 2006 and December 31, 2007 and (b) the Target for the Fiscal
Years ended December 31, 2005, December 31, 2006 and December 31, 2007, in each
case along with the related consolidated statements of income or operations,
shareholders’ equity and cash flows for such Fiscal Years, including the notes
thereto.

 

“Availability Period” means, in respect of the Revolving Credit Facility, the
period from and including the Commitment Effective Date to the earliest of
(a) the Maturity Date, (b) the date of termination of the Revolving Credit
Commitments pursuant to Section 2.06, and (c) the date of termination of the
commitment of each Lender to make Revolving Credit Loans and of the obligation
of the L/C Issuer to make L/C Credit Extensions pursuant to Section 8.02.

 

“Bank of America” means Bank of America, N.A. and its successors.

 

“Base Rate” means for any day a fluctuating rate per annum equal to the higher
of (a) the Federal Funds Rate plus 1/2 of 1% and (b) the rate of interest in
effect for such day as publicly announced from time to time by Bank of America
as its “prime rate.”  The “prime rate” is a rate set by Bank of America based
upon various factors including Bank of America’s costs and desired return,
general economic conditions and other factors, and is used as a reference point
for pricing some loans, which may be priced at, above, or below such announced
rate.  Any change in such rate announced by Bank of America shall take effect at
the opening of business on the day specified in the public announcement of such
change.

 

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

 

“BONY Documents” means (a) Acknowledgment of Assignment of Indebtedness and
Related Liens dated contemporaneously with the Commitment Effective Date,
executed by The Bank of New York and addressed to the Seller, Cogen South L.L.C.
and Oak Acquisition, LLC, (b) Assignment of Mortgage and Assignment of Rents and
Assignment and Security Agreement dated contemporaneously with the Commitment
Effective Date, executed by The Bank of New York for the benefit of Oak
Acquisition, LLC, (c) the Resignation of Agent/Appointment of New Agent letter
dated contemporaneously with the Commitment Effective Date, executed by The Bank
of New York and addressed to the Seller, Cogen South L.L.C. and Oak Acquisition,
LLC, and (d) the Letter Agreement relating to the assignment of Collateral from
the Bank of New York to Oak Acquisition, LLC.

 

“Borrower” has the meaning specified in the introductory paragraph hereto.

 

“Borrower Materials” has the meaning specified in Section 6.02.

 

4

--------------------------------------------------------------------------------

 

 

“Borrowing” means a borrowing consisting of simultaneous Loans of the same Type
and, in the case of Eurodollar Rate Loans, having the same Interest Period made
by each of the Lenders pursuant to Section 2.01.

 

“Business” has the meaning given such term in the Mead Purchase Agreement.

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and, if
such day relates to any Eurodollar Rate Loan, means any such day on which
dealings in Dollar deposits are conducted by and between banks in the London
interbank eurodollar market.

 

“Capital Expenditures” means all expenditures which, in accordance with GAAP,
would be required to be capitalized and shown on the consolidated balance sheet
of the Borrower, including expenditures in respect of Capital Leases, but
excluding any such expenditures for which the Borrower has been reimbursed by
the Seller pursuant to the Kraft Acquisition Documents and expenditures made in
connection with the replacement, substitution or restoration of assets to the
extent financed (a) from insurance proceeds (or other similar recoveries) paid
on account of the loss of or damage to the assets being replaced or restored or
(b) with awards of compensation arising from the taking by eminent domain or
condemnation of the assets being replaced.

 

“Capital Lease” means, with respect to any Person, any lease of (or other
agreement conveying the right to use) any real or personal property by such
Person that, in conformity with GAAP, is accounted for as a capital lease on the
balance sheet of such Person.

 

“Capital Securities” means, with respect to any Person, all shares, interests,
participations or other equivalents (however designated, whether voting or
non-voting) of such Person’s capital, whether now outstanding or issued or
acquired after the Closing Date, including common shares, preferred shares,
membership interests in a limited liability company, limited or general
partnership interests in a partnership, interests in a trust, interests in other
unincorporated organizations, warrants, options or other rights for the purchase
or acquisition from such Person of shares of capital stock of (or other
ownership or profit interests in) such Person or warrants, rights or options for
the purchase or acquisition from such Person of such shares (or such other
interests) or any other equivalent of such ownership interest.

 

“Cash Collateralize” has the meaning specified in Section 2.03(g).

 

“Cash Equivalent Investment” means, at any time, (a) any evidence of Debt,
maturing not more than one year after such time, issued or guaranteed by the
United States Government or any agency thereof, (b) commercial paper, maturing
not more than one year from the date of issue, or corporate demand notes, in
each case (unless issued by a Lender or its holding company) rated at least A-l
by S&P or P-l by Moody’s, (c) any certificate of deposit, time deposit or
banker’s acceptance, maturing not more than one year after such time, or any
overnight Federal Funds transaction that is issued or sold by any Lender or its
holding company (or by a commercial banking institution that is a member of the
Federal Reserve System and has a combined capital

 

5

--------------------------------------------------------------------------------


 

and surplus and undivided profits of not less than $500,000,000), (d) any
repurchase agreement entered into with any Lender (or commercial banking
institution of the nature referred to in clause (c) ) which (i) is secured by a
fully perfected security interest in any obligation of the type described in any
of clauses (a) through (c) above and (ii) has a market value at the time such
repurchase agreement is entered into of not less than 100% of the repurchase
obligation of such Lender (or other commercial banking institution) thereunder
and (e) money market accounts or mutual funds which invest exclusively in assets
satisfying the foregoing requirements, and (f) other short term liquid
investments approved in writing by the Administrative Agent.

 

“Cash Management Agreement” means any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card,
credit card processing, purchase card, ACH transactions, electronic funds
transfer and other cash management arrangements.

 

“Cash Management Bank” means any Person that, at the time it enters into a Cash
Management Agreement, is a Lender or an Affiliate of a Lender (even if such
Person thereafter ceases to be a Lender or such Person’s Affiliate ceases to be
a Lender) and has delivered a Secured Lender Party Designation Notice to the
Administrative Agent on or before the date on which such determination is being
made.

 

“CFC” means a Person that is a controlled foreign corporation under Section 957
of the Code.

 

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority.

 

“Change of Control” means the occurrence of any of the following events: (a) any
“person” or “group” (as such terms are used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, but excluding any employee benefit plan of such
person or its subsidiaries, and any person or entity acting in its capacity as
trustee, agent or other fiduciary or administrator of any such plan) becomes the
“beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Securities
Exchange Act of 1934, except that a person or group shall be deemed to have
“beneficial ownership” of all Capital Securities that such person or group has
the right to acquire, whether such right is exercisable immediately or only
after the passage of time (such right, an “option right”)), directly or
indirectly, of more than 35% of the Capital Securities of the Parent entitled to
vote for members of the board of directors or equivalent governing body of the
Parent on a fully diluted basis (and taking into account all such securities
that such person or group has the right to acquire pursuant to any option
right); provided that the acquisition by any one or more Exempt Persons (as
defined below) (acting singly or in concert) of the “beneficial ownership” of
35% or more of the Capital Securities of the Parent entitled to vote for members
of the board of directors or equivalent governing body of the Parent on a fully
diluted basis (and taking into account all such securities that such person or
group has the right to acquire pursuant to any option right) shall not be a
Change of Control; (b) a majority of the members of the Board

 

6

--------------------------------------------------------------------------------


 

of Directors of Parent shall cease to be Continuing Members (as defined below);
(c) Parent shall cease to own and control 100% of each class of the outstanding
Capital Securities of the Borrower; (d) the Borrower shall cease to, directly or
indirectly, own and control 100% of each class of the outstanding Capital
Securities of each Subsidiary; or (e) all of Roger W. Stone (or a replacement
reasonably satisfactory to the Required Lenders), Matthew Kaplan (or a
replacement reasonably satisfactory to the Required Lenders) and Timothy
Keneally (or a replacement reasonably satisfactory to the Required Lenders)
shall cease at any time to be employed full time by the Parent in a position at
least equivalent to their current respective positions; provided, however, such
an event under this clause (e) shall not constitute a Change of Control for up
to 135 days if the Parent is diligently working to replace such Person(s) with a
reasonably qualified candidate (or candidates) to perform the same or similar
duties as such Person(s).  For purposes of the foregoing, (x) “Continuing
Member” means a member of the Board of Directors of Parent who either (i) was a
member of Parent’s Board of Directors on the day before the Closing Date and has
been such continuously thereafter or (ii) became a member of such Board of
Directors after the day before the Closing Date and whose election or nomination
for election by the stockholders of Parent was approved by a vote of the
majority of the Continuing Members then members of Parent’s Board of Directors
and (y) “Exempt Person” means each member of the class consisting of:  (i) Roger
Stone, (ii) Matthew Kaplan and (iii) so long as voting control is retained by
such Person, any spouse, lineal descendant, parent or sibling of such Person, or
any trust or similar estate planning entity controlled by such Person or whose
beneficiaries or owners are solely comprised of such Person’s spouse, lineal
descendant, parent or sibling.

 

“Closing Date” means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 11.01.

 

“Code” means the Internal Revenue Code of 1986.

 

“Cogen Junior Notes” means the subordinated promissory note from Cogen JV to the
Borrower dated October 22, 2001 in the original principal amount of $9,500,000
and the subordinated promissory note from Cogen JV to the Borrower dated
December 31, 2004 in the original principal amount of $57,500,000.

 

“Cogen JV” means Cogen South LLC, a Delaware limited liability company.

 

“Cogen Loan Agreement” shall mean that certain Amended and Restated Construction
and Term Loan Agreement of Cogen JV dated as of December 15, 1996, as amended or
assigned, and all documents executed in connection therewith.

 

“Cogen Notes” means the Cogen Senior Notes and the Cogen Junior Notes.

 

“Cogen Senior Notes” means all indebtedness outstanding under the Cogen Loan
Agreement, including those certain Replacement Promissory Notes dated as of
December 31, 1998 executed by Cogen JV in favor of the Borrower in the principal
amounts of $50,000,000 and $8,039,721.92, respectively.

 

7

--------------------------------------------------------------------------------


 

“Collateral” means all of the “Collateral” and “Mortgaged Property” referred to
in the Collateral Documents and all of the other property that is or is intended
under the terms of the Collateral Documents to be subject to Liens in favor of
the Collateral Agent for the benefit of the Secured Parties.

 

“Collateral Agent” has the meaning specified in the Security Agreement.

 

“Collateral Documents” means, collectively, the Security Agreement; any Deposit
Account Control Agreement; the Mortgages; each other mortgage, collateral
assignment, security agreement, pledge agreement or other similar agreement
delivered to the Administrative Agent pursuant to Section 6.10; and each other
agreement, instrument or document that creates or purports to create a Lien in
favor of the Collateral Agent for the benefit of the Secured Parties.

 

“Commitment” means, as to each Lender, the Revolving Credit Commitment of such
Lender and/or the Term Loan Commitment of such Lender.

 

“Commitment Effective Date” means the first date all the conditions precedent in
Section 4.02 are satisfied or waived in accordance with Section 11.01.

 

“Committed Loan Notice” means a notice of (a) a Borrowing of (i) Revolving
Credit Loans or (ii) the Term A Loan or (iii) the Term B Loan, (b) a conversion
of Loans from one Type to the other, or (c) a continuation of Eurodollar Rate
Loans, pursuant to Section 2.02(a), which, if in writing, shall be substantially
in the form of Exhibit A.

 

“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.

 

“Consolidated Net Income” means, with respect to the Parent and its Subsidiaries
for any period, the net income (or loss) of the Parent and its Subsidiaries for
such period, excluding any gains from Asset Dispositions, any extraordinary
gains and any gains from discontinued operations.

 

“Contingent Liability” means, with respect to any Person, each obligation and
liability of such Person and all such obligations and liabilities of such Person
incurred pursuant to any agreement, undertaking or arrangement by which such
Person: (a) guarantees, endorses or otherwise becomes or is contingently liable
upon (by direct or indirect agreement, contingent or otherwise, to provide funds
for payment, to supply funds to, or otherwise to invest in, a debtor, or
otherwise to assure a creditor against loss) the indebtedness, dividend,
obligation or other liability of any other Person in any manner (other than by
endorsement of instruments in the course of collection), including any
indebtedness, dividend or other obligation which may be issued or incurred at
some future time; (b) guarantees the payment of dividends or other distributions
upon the Capital Securities of any other Person; (c) undertakes or agrees
(whether contingently or otherwise): (i) to purchase, repurchase, or otherwise
acquire any indebtedness, obligation or liability of any other Person or any
property or assets constituting security therefor, (ii) to advance or provide
funds for the payment or discharge of any indebtedness, obligation or liability
of any other Person (whether in the form of loans, advances, stock purchases,
capital contributions or otherwise), or to maintain solvency, assets, level of
income, working capital or

 

8

--------------------------------------------------------------------------------


 

other financial condition of any other Person, or (iii) to make payment to any
other Person other than for value received; (d) agrees to lease property or to
purchase securities, property or services from such other Person with the
purpose or intent of assuring the owner of such indebtedness or obligation of
the ability of such other Person to make payment of the indebtedness or
obligation; (e) induces the issuance of any letter of credit for the benefit of
such other Person; or (f) undertakes or agrees otherwise to assure a creditor
against loss. The amount of any Contingent Liability which is in the form of a
guaranty of Debt shall (subject to the limitation set forth below and any other
limitation set forth herein) be deemed to be the outstanding principal amount
(or maximum permitted principal amount, if larger) of the indebtedness,
obligation or other liability guaranteed or supported thereby.  The amount of
any Contingent Liability which is not in the form of a guaranty of Debt shall be
equal to the reasonably anticipated maximum amount of such Contingent Liability
as determined by such Person in good faith.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. 
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Controlled Group” means each Loan Party, each of its Domestic Subsidiaries and
all other members of a controlled group of corporations, all members of a
controlled group of trades or businesses (whether or not incorporated) under
common control and all members of an affiliated service group which, together
with any Loan Party or any of its Subsidiaries, are treated as a single employer
under Section 414 of the Code or Section 4001 of ERISA.

 

“Credit Extension” means each of the following:  (a) a Borrowing and (b) an L/C
Credit Extension.

 

“Cumulative Available Excess Cash Flow” means, as of any date of determination,
the sum of Available Excess Cash Flow (as defined below) for each of the Fiscal
Years ended prior to such date of determination for which audited financial
statements of the Parent and its Subsidiaries have been delivered to the
Administrative Agent in accordance with Section 6.01(a) of this Credit Agreement
(commencing with the 2008 Fiscal Year). “Available Excess Cash Flow” means
(a) with respect to the 2008 Fiscal Year, 50% of Excess Cash Flow for the period
commencing the Commitment Effective Date through the end of such Fiscal Year,
(b) with respect to the 2009 Fiscal Year, 50% of Excess Cash Flow for such
Fiscal Year and (c) with respect to the 2010 Fiscal Year and each Fiscal Year
thereafter, (i) if as of such date of determination the Total Leverage Ratio is
greater than or equal to 2.0:1.0, 50% of Excess Cash Flow for such Fiscal Year
and (ii) if as of such date of determination the Total Leverage Ratio is less
than 2.0:1.0, 100% of Excess Cash Flow for such Fiscal Year.

 

“Debt” of any Person means, without duplication, (a) all indebtedness of such
Person for borrowed money, whether or not evidenced by bonds, debentures, notes
or similar instruments, (b) all obligations of such Person as lessee under
Capital Leases which have been or should be recorded as liabilities on a balance
sheet of such Person in accordance with GAAP, (c) all obligations of such Person
to pay the deferred purchase price of property or services (excluding trade
accounts payable in the ordinary course of business but including the Earn-Out

 

9

--------------------------------------------------------------------------------


 

Obligations), (d) all indebtedness secured by a Lien on the property of such
Person, whether or not such indebtedness shall have been assumed by such Person;
provided that if such Person has not assumed or otherwise become liable for such
indebtedness, such indebtedness shall be measured at the fair market value of
such property securing such indebtedness at the time of determination, (e) all
obligations, contingent or otherwise, with respect to the face amount of all
letters of credit (whether or not drawn), bankers’ acceptances and similar
obligations issued for the account of such Person (including the Letters of
Credit), (f) all Hedging Obligations of such Person, (g) all Contingent
Liabilities of such Person, (h) all Debt of any partnership of which such Person
is a general partner, (i) the principal portion of all obligations of such
Person under Synthetic Lease Obligations and other Off-Balance Sheet Liabilities
(excluding Operating Leases to the extent they would otherwise be included) and
(j) any Capital Securities or other equity instrument, whether or not
mandatorily redeemable, that under GAAP is characterized as debt, whether
pursuant to financial accounting standards board issuance No. 150 or otherwise.

 

“Debt to be Repaid” means Debt listed on Schedule 7.01(g) .

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

 

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

 

“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate plus (iii) 2% per annum; provided, however, that with respect to
a Eurodollar Rate Loan, the Default Rate shall be an interest rate equal to the
interest rate (including any Applicable Rate) otherwise applicable to such Loan
plus 2% per annum and (b) when used with respect to Letter of Credit Fees, a
rate equal to the Applicable Rate plus 2% per annum.

 

“Defaulting Lender” means any Lender that (a) has failed to fund any portion of
the Term Loans, Revolving Credit Loans, participations in L/C Obligations or
participations in Swing Line Loans required to be funded by it hereunder within
one Business Day of the date required to be funded by it hereunder, (b) has
otherwise failed to pay over to the Administrative Agent or any other Lender any
other amount required to be paid by it hereunder within one Business Day of the
date when due, unless the subject of a good faith dispute, or (c) has been
deemed insolvent or become the subject of a bankruptcy or insolvency proceeding.

 

“Deposit Account Control Agreement” shall mean an agreement, among a Loan Party,
a depository institution, and the Collateral Agent, which agreement is in a form
acceptable to the Collateral Agent and which provides the Collateral Agent with
“control” (as such term is used in Article 9 of the Uniform Commercial Code)
over the deposit account(s) described therein, as the same may be amended,
modified, extended, restated, replaced, or supplemented from time to time.

 

10

--------------------------------------------------------------------------------


 

“Discretionary L/C Issuer” has the meaning specified in Section 2.03(b)(v).

 

“Dollar” and “$” mean lawful money of the United States.

 

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any political subdivision of the United States.

 

Earn-Out Obligations means the Borrower’s payment obligations under Sections
1.11 and 1.12 of the International Paper Purchase Agreement.

 

“EBITDA” means, for any period, Consolidated Net Income for such period plus, to
the extent deducted in determining such Consolidated Net Income for such period
(without duplication), (a) Interest Expense, (b) income tax expense,
(c) depreciation and amortization, (d) extraordinary losses (or less gains), net
of related tax effects, (e) other non-cash charges or losses (or less gains or
income) for which no cash outlay (or cash receipt) is foreseeable, (f) “cold
mill” maintenance outage costs in an aggregate amount of up to $7,500,000 for
the term of this Agreement (it being understood that such add-back shall only be
permitted in connection with one such outage during the term of this Agreement)
but only to the extent that (i) the aggregate amount of such costs for such
period exceeds the actual expense allocable to such outage during such period
and (ii) any such resulting add-back is applied to reduce EBITDA in the future
periods to which such expenses actually relate on a Dollar for Dollar basis and
(g) expenses and fees incurred to consummate the transactions contemplated by
the Loan Documents in an aggregate amount for all periods not exceeding
$13,500,000. For purposes of calculating the Total Leverage Ratio and the Fixed
Charge Coverage Ratio, (i) EBITDA shall be deemed to be: $38,877,600 for the
Fiscal Quarter ending September 30, 2007, $39,298,700 for the Fiscal Quarter
ending December 31, 2007 and $33,475,400 for the Fiscal Quarter ending March 31,
2008 and (ii) EBITDA for the period from April 1, 2008 to the Closing Date shall
be determined in a manner consistent with clause (i) above.

 

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 11.06(b)(iii), (v) and (vi) (subject to such consents, if
any, as may be required under Section 11.06(b)(iii)).

 

“Environmental Claims” means all claims, however asserted, by any governmental,
regulatory or judicial authority or other Person alleging potential liability or
responsibility for violation of any Environmental Law, or for release or injury
to the environment.

 

“Environmental Laws” means all present or future federal, state or local laws,
statutes, common law duties, rules, regulations, ordinances and codes, together
with all administrative or judicial orders, consent agreements, directed duties,
requests, licenses, authorizations and permits of, and agreements with, any
Governmental Authority, in each case relating to any matter arising out of or
relating to public health and safety, or pollution or protection of the
environment or workplace, including any of the foregoing relating to the
presence, use, production, generation, handling, transport, treatment, storage,
disposal, distribution, discharge, emission, release, threatened release,
control or cleanup of any Hazardous Substance.

 

11

--------------------------------------------------------------------------------


 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon
(a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Substances,
(c) exposure to any Hazardous Substances, (d) the release or threatened release
of any Hazardous Substances into the environment or (e) any contract, agreement
or other consensual arrangement pursuant to which liability is assumed or
imposed with respect to any of the foregoing.

 

“ERISA” means the Employee Retirement Income Security Act of 1974.

 

“Eurodollar Rate” means, for any Interest Period with respect to a Eurodollar
Rate Loan, the rate per annum equal to the London Interbank Offered Rate
(“LIBOR”), as published by Reuters (or other commercially available source
providing quotations of LIBOR as designated by the Administrative Agent from
time to time) at approximately 11:00 a.m., London time, two Business Days prior
to the commencement of such Interest Period (or three business days prior to the
commencement of such Interest Period if banks in London, England were not open
and dealing in offshore Dollars on such second preceding business day), for
Dollar deposits (for delivery on the first day of such Interest Period) with a
term equivalent to such Interest Period.  If such rate is not available at such
time for any reason, then the “Eurodollar Rate” for such Interest Period shall
be the rate per annum determined by the Administrative Agent to be the rate at
which deposits in Dollars for delivery on the first day of such Interest Period
in same day funds in the approximate amount of the Eurodollar Rate Loan being
made, continued or converted by Bank of America and with a term equivalent to
such Interest Period would be offered by Bank of America’s London Branch to
major banks in the London interbank eurodollar market at their request at
approximately 11:00 a.m. (London time) two Business Days prior to the
commencement of such Interest Period (or three business days prior to the
commencement of such Interest Period if banks in London, England were not open
and dealing in offshore Dollars on such second preceding business day).

 

“Eurodollar Rate Loan” means a Loan that bears interest at a rate based on the
Eurodollar Rate.

 

“Event of Default” has the meaning specified in Section 8.01.

 

“Excess Cash Flow” means, for any period, (a) EBITDA for such period, minus
(b) scheduled repayments of principal of the Term Loans made during such period,
minus (c) voluntary prepayments of the Term Loans pursuant to
Section 2.05(a) during such period, minus (d) cash payments made in such period
with respect to Capital Expenditures (to the extent such cash payments are
unfinanced), minus (e) all income taxes paid in cash by the Loan Parties during
such period, minus (f) cash Interest Expense of the Loan Parties during such
period, minus (g) any cash losses (and plus any cash gains) from extraordinary
items to the extent excluded from the calculation of EBITDA, minus (h) any
increase in Adjusted Working Capital for such period.

 

12

--------------------------------------------------------------------------------


 

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
the L/C Issuer or any other recipient of any payment to be made by or on account
of any obligation of the Borrower hereunder, (a) taxes imposed on or measured by
its overall net income (however denominated), and franchise taxes imposed on it
(in lieu of net income taxes), by the jurisdiction (or any political subdivision
thereof) under the Laws of which such recipient is organized or in which its
principal office is located or, in the case of any Lender, in which its
applicable Lending Office is located, (b) any branch profits taxes imposed by
the United States or any similar tax imposed by any other jurisdiction in which
the Borrower is located, (c) any backup withholding tax that is required by the
Code to be withheld from amounts payable to a Lender that has failed to comply
with clause (A) of Section 3.01(e)(ii), and (d) in the case of a Foreign Lender
(other than an assignee pursuant to a request by the Borrower under
Section 10.13), any United States withholding tax that (i) is required to be
imposed on amounts payable to such Foreign Lender pursuant to the Laws in force
at the time such Foreign Lender becomes a party hereto (or designates a new
Lending Office) or (ii) is attributable to such Foreign Lender’s failure or
inability (other than as a result of a Change in Law) to comply with clause
(B) of Section 3.01(e)(ii), except to the extent that such Foreign Lender (or
its assignor, if any) was entitled, at the time of designation of a new Lending
Office (or assignment), to receive additional amounts from the Borrower with
respect to such withholding tax pursuant to Section 3.01(a)(ii) or (iii).

 

“Existing Credit Agreement” means that certain Credit Agreement dated as of
January 2, 2007 among the Borrower, the Administrative Agent and a syndicate of
lenders, as in effect on the date hereof and as amended or otherwise modified.

 

“Existing Letters of Credit” means each of the letters of credit described by
date of issuance, amount, purpose and the date of expiry on Schedule 1.01
hereto.

 

“Expiration Date” has the meaning specified in Section 4.02.

 

“Extraordinary Receipt” means any cash received by or paid to or for the account
of any Person not in the ordinary course of business, including tax refunds,
pension plan reversions, proceeds of insurance (other than proceeds of business
interruption insurance to the extent such proceeds constitute compensation for
lost earnings), condemnation awards (and payments in lieu thereof), indemnity
payments and any purchase price adjustments.

 

“Facility” means each of the Term A Loan, the Term B Loan and the Revolving
Credit Facility, as the context may require; and “Facilities” means all three.

 

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole

 

13

--------------------------------------------------------------------------------


 

multiple of 1/100 of 1%) charged to Bank of America on such day on such
transactions as determined by the Administrative Agent.

 

“Fee Letter” means the letter agreement, dated April 4, 2008, among the
Borrower, the Administrative Agent and the Arranger.

 

“FILOT Lease” means, collectively, (i) the lease agreement to be entered into on
or before the Commitment Effective Date between Charleston County, South
Carolina and KapStone Charleston Kraft LLC and (ii) the lease agreement to be
entered into on or before the Commitment Effective Date between Charleston
County, South Carolina and Cogen South LLC.

 

“Fiscal Quarter” means a fiscal quarter of a Fiscal Year.

 

“Fiscal Year” means the fiscal year of the Parent and its Subsidiaries, which
period shall be the 12-month period ending on December 31 of each year.
References to a Fiscal Year with a number corresponding to any calendar year
(e.g., “Fiscal Year 2008”) refer to the Fiscal Year ending on December 31 of
such calendar year.

 

“Fixed Charge Coverage Ratio” means, as of the last day of any Fiscal Quarter,
for the period of four consecutive Fiscal Quarters ending in such date, the
ratio of (a) the total for such period of (i) EBITDA minus (ii) the sum of
income taxes paid in cash by the Loan Parties minus (iii) cash dividends paid
during such period minus (iv) all unfinanced Capital Expenditures to (b) the sum
for such period of (i) cash Interest Expense plus (ii) required payments of
principal of Funded Debt (including the Term Loans but excluding the Revolving
Credit Loans and the Intercompany Subordinated Debt); provided, with respect to
each of clauses (a)(ii), (a)(iii), (a)(iv), (b)(i) and (b)(ii) above, for any
Fiscal Quarter ending during the first three full Fiscal Quarters following the
Commitment Effective Date, the relevant amount shall be determined not by taking
the actual amount for such four consecutive Fiscal Quarter period but instead by
dividing (x) the actual amount of such item from the Commitment Effective Date
to such Fiscal Quarter end by (y) the number of days from (and including) the
Commitment Effective Date to (and including) such Fiscal Quarter end and
multiplying the quotient by 365.

 

“Foreign Lender” means any Lender that is organized under the Laws of a
jurisdiction other than that in which the Borrower is resident for tax purposes
(including such a Lender when acting in the capacity of the L/C Issuer).  For
purposes of this definition, the United States, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

 

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

 

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

 

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

 

14

--------------------------------------------------------------------------------

 

 

“Funded Debt” means, as to any Person, all Debt for borrowed money of such
Person that matures more than one year from the date of its creation (or is
renewable or extendible, at the option of such Person, to a date more than one
year from such date).

 

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

 

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

 

“Guaranty” means the Guaranty made by the Guarantors under Article X in favor of
the Secured Lender Parties, together with each joinder agreement delivered
pursuant to Section 6.10.

 

“Guarantors” has the meaning specified in the introductory paragraph hereto.

 

“Hazardous Substances” means (a) any petroleum or petroleum products,
radioactive materials, asbestos in any form that is or could become friable,
urea formaldehyde foam insulation, dielectric fluid containing levels of
polychlorinated biphenyls, radon gas, mold, oil and pesticides; (b) any
chemicals, materials, pollutant or substances defined as or included in the
definition of “hazardous substances”, “hazardous waste”, “hazardous materials”,
“extremely hazardous substances”, “restricted hazardous waste”, “toxic
substances”, “toxic pollutants”, “contaminants”, “pollutants” or words of
similar import, under any applicable Environmental Law; and (c) any other
chemical, material or substance, the exposure to, or release of which is
prohibited, limited or regulated by any Governmental Authority or for which any
duty or standard of care is imposed pursuant to, any Environmental Law.

 

“Hedge Bank” means any Person that, at the time it enters into a Secured Hedge
Agreement, is a Lender or an Affiliate of a Lender (even if such Person
thereafter ceases to be a Lender or such Person’s Affiliate ceases to be a
Lender) and has delivered a Secured Lender Party Designation Notice to the
Administrative Agent on or before the date on which such determination is being
made.

 

“Hedging Obligation” means, with respect to any Person, any liability of such
Person under any Swap Contract.

 

“Indemnified Taxes” means Taxes other than Excluded Taxes.

 

“Indemnitee” has the meaning specified in Section 11.04(b).

 

15

--------------------------------------------------------------------------------


 

“Information” has the meaning specified in Section 11.07.

 

“Intercompany Subordinated Debt” means unsecured Debt of the Borrower to Parent
in respect of the loan made by Parent to the Borrower pursuant to the
Intercompany Subordinated Note.

 

“Intercompany Subordinated Note” means that certain Subordinated Promissory Note
dated as of the Closing Date by the Borrower in favor of Parent.

 

“Intercompany Subordination Agreement” means that certain Subordination and
Intercreditor Agreement dated as of the date hereof by and among Parent,
Borrower and Administrative Agent, as amended, restated or otherwise modified
from time to time pursuant to the terms thereof.

 

“Intercreditor Agreement” means that certain intercreditor agreement by and
among (i) the Collateral Agent, (ii) the Administrative Agent on behalf of the
Secured Lender Parties, (iii) the Private Placement Noteholders and (iv) the
Loan Parties, as amended, modified, supplemented or restated from time to time.

 

“Interest Expense” means for any period the consolidated interest expense of the
Parent and its Subsidiaries for such period (including all imputed interest on
Capital Leases).

 

“Interest Payment Date” means, (a) as to any Eurodollar Rate Loan, the last day
of each Interest Period applicable to such Loan and the Maturity Date of the
Facility under which such Loan was made; provided, however, that if any Interest
Period for a Eurodollar Rate Loan exceeds three months, the respective dates
that fall every three months after the beginning of such Interest Period shall
also be Interest Payment Dates; and (b) as to any Base Rate Loan or Swing Line
Loan, the last day of each calendar quarter and the Maturity Date of the
Facility under which such Loan was made (with Swing Line Loans being deemed made
under the Revolving Credit Facility for purposes of this definition).  If any
payment to be made by the Borrower shall come due on a day other than a Business
Day, such payment shall be made on the next following Business Day in accordance
with Section 2.12(a).

 

“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one, two, three or six months
thereafter, as selected by the Borrower in its Committed Loan Notice; provided
that:

 

(a)                                  any Interest Period that would otherwise
end on a day that is not a Business Day shall be extended to the next succeeding
Business Day unless such Business Day falls in another calendar month, in which
case such Interest Period shall end on the next preceding Business Day;

 

(b)                                 any Interest Period that begins on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the calendar

 

16

--------------------------------------------------------------------------------


 

month at the end of such Interest Period) shall end on the last Business Day of
the calendar month at the end of such Interest Period; and

 

(c)                                  no Interest Period shall extend beyond the
Maturity Date of the Facility under which such Loan was made.

 

“Interim Financial Statements” means the unaudited consolidated balance sheet of
the Parent and its Subsidiaries for each Fiscal Quarter ending prior to the
Commitment Effective Date beginning with the Fiscal Quarter ended March 31,
2008, and the related consolidated statements of income or operations and cash
flows of the Parent and its Subsidiaries for such Fiscal Quarter periods,
including the notes thereto.

 

“International Paper Purchase Agreement” means that certain Purchase Agreement
dated as of June 23, 2006 among the Parent, the Borrower and International Paper
Company, as amended from time to time.

 

“Inventory” is defined in the Security Agreement.

 

“Investment” means, with respect to any Person, any investment in another
Person, whether by acquisition of any Debt or Capital Security, by making any
loan or advance, by becoming obligated with respect to a Contingent Liability in
respect of obligations of such other Person (other than travel and similar
advances to employees in the ordinary course of business) or by making an
Acquisition.

 

“IRS” means the United States Internal Revenue Service.

 

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

 

“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the L/C Issuer and the Borrower (or any Subsidiary) or in favor of the
L/C Issuer and relating to such Letter of Credit.

 

“Kraft Acquisition” shall mean the acquisition by the Borrower of the Target
pursuant to the Kraft Acquisition Documents.

 

“Kraft Acquisition Documents” has the meaning set forth in Section 4.02(xi)(A).

 

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and

 

17

--------------------------------------------------------------------------------


 

permits of, and agreements with, any Governmental Authority, in each case
whether or not having the force of law.

 

“L/C Advance” means, with respect to each Lender, such Lender’s funding of its
participation in any L/C Borrowing in accordance with its Applicable Revolving
Credit Percentage.

 

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Borrowing of Revolving Credit Loans.

 

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

 

“L/C Issuer” means (a) with respect to any Letters of Credit (other than the
Existing Letters of Credit), Bank of America in its capacity as issuer of
Letters of Credit hereunder, or any successor issuer of Letters of Credit
hereunder, (b) with respect to each Existing Letter of Credit, the Lender
identified on Schedule 1.01 as the issuer of such Existing Letter of Credit and
(c) any Discretionary L/C Issuer.

 

“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings.  For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.06.  For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.

 

“L/C Side Letter” means the letter agreement, dated as of the Closing Date,
among the Borrower and the Administrative Agent.

 

“Lender” has the meaning specified in the introductory paragraph hereto and, as
the context requires, includes the Swing Line Lender.

 

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.

 

“Letter of Credit” means any standby letter of credit issued hereunder and shall
include the Existing Letters of Credit.

 

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the L/C Issuer.

 

18

--------------------------------------------------------------------------------


 

“Letter of Credit Expiration Date” means the day that is seven days prior to the
Maturity Date then in effect for the Revolving Credit Facility (or, if such day
is not a Business Day, the next preceding Business Day).

 

“Letter of Credit Fee” has the meaning specified in Section 2.03(i).

 

“Letter of Credit Sublimit” means an amount equal to $20,000,000.  The Letter of
Credit Sublimit is part of, and not in addition to, the Revolving Credit
Facility.

 

“Lien” means, with respect to any Person, any interest granted by such Person in
any real or personal property, asset or other right owned or being purchased or
acquired by such Person (including an interest in respect of a Capital Lease)
which secures payment or performance of any obligation and shall include any
mortgage, lien, encumbrance, title retention lien, charge or other security
interest of any kind, whether arising by contract, as a matter of law, by
judicial process or otherwise.

 

“Loan” means an extension of credit by a Lender to the Borrower under Article II
in the form of a Term A Loan, a Term B Loan, a Revolving Credit Loan or a Swing
Line Loan.

 

“Loan Documents” means, collectively, (a) this Agreement, (b) the Fee Letter and
(c) to the extent executed and delivered, (i) the Notes, (ii) the Collateral
Documents, (iii) the Intercreditor Agreement, (iv) each Issuer Document,
(v) each Secured Hedge Agreement, (vi) the L/C Side Letter, (vii) each Secured
Cash Management Agreement and (viii) the Intercompany Subordination Agreement;
provided that for purposes of the definition of “Material Adverse Effect” and
Articles IV through IX, “Loan Documents” shall not include Secured Hedge
Agreements or Secured Cash Management Agreements.

 

“Loan Parties” means, collectively the Borrower, the Parent and each other
Guarantor.

 

“Margin Stock” means any “margin stock” as defined in Regulation U.

 

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the financial condition, operations, assets, business or
properties of the Loan Parties taken as a whole, (b) a material impairment of
the ability of any Loan Party to perform any of the Obligations under any Loan
Document or (c) a material adverse effect upon any substantial portion of the
collateral under the Collateral Documents or upon the legality, validity,
binding effect or enforceability against any Loan Party of any Loan Document.

 

“Material Contract” means, with respect to any Person, (a) each contract or
other agreement, written or oral, to which such Person is a party involving
aggregate consideration payable to or by such Person of $10,000,000 or more and
(b) any other contract, agreement, permit or license, written or oral, to which
such Person is a party as to which the breach, nonperformance, cancellation or
failure to renew by any party thereto could reasonably be expected to have a
Material Adverse Effect.

 

19

--------------------------------------------------------------------------------


 

“Maturity Date” means the earlier of (a) (i) with respect to the Revolving
Credit Facility and the Term A Loan, June 12, 2013 and (ii) with respect to the
Term B Loan, June 12, 2015 and (b) the date which is ninety (90) days prior to
the date on which any of the Earn-Out Obligations will become (or are reasonably
expected to become) due and owing under the International Paper Purchase
Agreement (the “Springing Maturity Date”); provided that the Springing Maturity
Date shall not apply (and only the Maturity Date referenced in clause (a) above
shall apply) if (A) the Total Leverage Ratio as of the end of the Fiscal Quarter
most recently preceding the Springing Maturity Date for which a Compliance
Certificate has been received is less than 2.0 to 1.0, calculated for purposes
hereof on a pro forma basis after giving effect to the amount of Indebtedness,
as estimated by the Borrower in its reasonable good faith judgment, which has
been incurred or is to be incurred by any Loan Party or Subsidiary thereof to
enable the Borrower to satisfy the Earn-Out Obligations, (B) no Default or Event
of Default shall exist on the Springing Maturity Date and (C) the chief
financial officer of the Borrower shall have delivered to the Administrative
Agent, at least five (5) Business Days prior to the Springing Maturity Date (but
no more than seven (7) Business Days prior thereto), a certificate in a form
acceptable to the Administrative Agent certifying (x) to the date of the
Springing Maturity Date, (y) to the satisfaction of the requirement in clause
(A) above, and including or attaching calculations for such Total Leverage Ratio
on a pro forma basis, and (z) that no Default or Event of Default then exists.

 

“Mead Purchase Agreement” has the meaning set forth in Section 4.02(xi)(A).

 

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

 

“Mortgage” has the meaning specified in Section 4.02(a)(iv).

 

“Mortgage Policy” has the meaning specified in Section 4.02(a)(iv)(B).

 

“Multiemployer Pension Plan” means a multiemployer plan, as defined in
Section 4001(a)(3) of ERISA, to which any Loan Party or any other member of the
Controlled Group may have any liability.

 

“Net Cash Proceeds” means:

 

(a)                                  with respect to any Asset Disposition, the
aggregate cash proceeds (including cash proceeds received pursuant to policies
of insurance or by way of deferred payment of principal pursuant to a note,
installment receivable or otherwise, but only as and when received) received by
any Loan Party pursuant to such Asset Disposition net of (i) the direct costs
relating to such sale, transfer or other disposition (including sales
commissions and legal, accounting and investment banking fees), (ii) taxes paid
or reasonably estimated by the Borrower to be payable as a result thereof (after
taking into account any available tax credits or deductions and any tax sharing
arrangements) and (iii) amounts required to be applied to the repayment of any
Debt secured by a Lien on the asset subject to such Asset Disposition (other
than the Senior Debt);

 

20

--------------------------------------------------------------------------------


 

(b)                                 with respect to any issuance or exercise of
Capital Securities (including, without limitation, the Warrants), the aggregate
cash proceeds received by any Loan Party pursuant to such issuance or exercise,
net of the direct costs relating to such issuance or exercise (including sales
and underwriters’ commissions); and

 

(c)                                  with respect to any issuance of Debt, the
aggregate cash proceeds received by any Loan Party pursuant to such issuance,
net of the direct costs of such issuance (including up-front, underwriters’ and
placement fees).

 

“Note” means a Term A Note, a Term B Note or a Revolving Credit Note, as the
context may require.

 

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit, whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including interest and
fees that accrue after the commencement by or against any Loan Party or any
Affiliate thereof of any proceeding under any Debtor Relief Laws naming such
Person as the debtor in such proceeding, regardless of whether such interest and
fees are allowed claims in such proceeding.

 

“OFAC” has the meaning specified in Section 6.05.

 

“Off-Balance Sheet Liabilities” means, with respect to any Person as of any date
of determination thereof, without duplication and to the extent not included as
a liability on the consolidated balance sheet of such Person and its
Subsidiaries in accordance with GAAP: (a) with respect to any asset
securitization or similar transaction (including any accounts receivable
purchase facility) (i) the unrecovered investment of purchasers or transferees
of assets so transferred and (ii) any other payment, recourse, repurchase, hold
harmless, indemnity or similar obligation of such Person or any of its
Subsidiaries in respect of assets transferred or payments made in respect
thereof, other than limited recourse provisions that are customary for
transactions of such type and that neither (x) have the effect of limiting the
loss or credit risk of such purchasers or transferees with respect to payment or
performance by the obligors of the assets so transferred nor (y) impair the
characterization of the transaction as a true sale under applicable Laws
(including Debtor Relief Laws); or (b) the monetary obligations under any
financing lease (excluding any operating lease) or so-called “synthetic,” tax
retention or off-balance sheet lease transaction which, upon the application of
any Debtor Relief Law to such Person or any of its Subsidiaries, would be
characterized as indebtedness; or (c) the monetary obligations under any sale
and leaseback transaction which does not create a liability on the consolidated
balance sheet of such Person and its Subsidiaries; or (d) any other monetary
obligation arising with respect to any other transaction which (i) upon the
application of any Debtor Relief Law to such Person or any of its Subsidiaries,
would be characterized as indebtedness or (ii) is the functional equivalent of
or takes the place of borrowing but which does not constitute a liability on the
consolidated balance sheet of such Person and its Subsidiaries (for purposes of
this clause (d), any transaction structured to provide tax deductibility as
interest

 

21

--------------------------------------------------------------------------------


 

expense of any dividend, coupon or other periodic payment will be deemed to be
the functional equivalent of  a borrowing).

 

“Operating Lease” means any lease of (or other agreement conveying the right to
use) any real or personal property by any Loan Party, as lessee, other than any
Capital Lease and obligations in respect of the FILOT Lease.

 

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

 

“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.

 

“Outstanding Amount” means (a) with respect to the Term Loans, Revolving Credit
Loans and Swing Line Loans on any date, the aggregate outstanding principal
amount thereof after giving effect to any borrowings and prepayments or
repayments of the Term Loans, Revolving Credit Loans and Swing Line Loans, as
the case may be, occurring on such date; and (b) with respect to any L/C
Obligations on any date, the amount of such L/C Obligations on such date after
giving effect to any L/C Credit Extension occurring on such date and any other
changes in the aggregate amount of the L/C Obligations as of such date,
including as a result of any reimbursements by the Borrower of Unreimbursed
Amounts.

 

“Parent” has the meaning specified in the introductory paragraph hereto.

 

“Participant” has the meaning specified in Section 11.06(d).

 

“PBGC” means the Pension Benefit Guaranty Corporation and any entity succeeding
to any or all of its functions under ERISA.

 

“Pension Plan” means a “pension plan”, as such term is defined in
Section 3(2) of ERISA, which is subject to Title IV of ERISA or the minimum
funding standards of ERISA (other than a Multiemployer Pension Plan), and as to
which any Loan Party or any of its Domestic Subsidiaries or any member of the
Controlled Group may have any liability, including any liability by reason of
having been a substantial employer within the meaning of Section 4063 of ERISA
at any time during the preceding five years, or by reason of being deemed to be
a contributing sponsor under Section 4069 of ERISA.

 

22

--------------------------------------------------------------------------------


 

“Permitted Acquisition” means any Proposed Acquisition which is either
(a) approved in writing by the Required Lenders or (b) which satisfies each of
the following conditions:

 

(i)                                     Other than Debt permitted under
Section 7.01, none of the Loan Parties shall incur or assume any Debt or other
liabilities in connection with such Proposed Acquisition except for ordinary
course trade payables and accrued expenses. No earn-out or similar payment
obligations shall be incurred in connection with such Proposed Acquisition
unless approved in writing by the Administrative Agent;

 

(ii)                                  Before and after giving effect to such
Proposed Acquisition, no Unmatured Default or Event of Default shall have
occurred and be continuing;

 

(iii)                               The aggregate amount payable in connection
with, and other consideration for (in each case, including all transaction costs
and all Debt, liabilities and Contingent Liabilities incurred or assumed in
connection therewith or otherwise reflected in a consolidated balance sheet of
the Borrower and such acquired Person) such Proposed Acquisition and all other
Permitted Acquisitions under clause (b) of this definition shall not exceed
$60,000,000;

 

(iv)                              After giving effect to such Proposed
Acquisition, the Borrower shall be in compliance on a pro forma basis with the
financial covenants set forth in Section 7.14, recomputed for the most recent
Fiscal Quarter for which financial statements have been delivered;

 

(v)                                 Upon consummation of such Proposed
Acquisition, the Collateral Agent, on behalf of the Secured Parties, shall have
a perfected first priority Lien upon all assets acquired in connection
therewith, subject only to Permitted Liens;

 

(vi)                              Not less than twenty (20) Business Days prior
to consummating such Proposed Acquisition, the Borrower shall deliver to the
Administrative Agent an acquisition summary with respect to such Proposed
Acquisition, such summary to include (A) a reasonably detailed description of
the business to be acquired (including financial information) and operating
results (including financial statements in form and substance reasonably
satisfactory to the Administrative Agent), (B) the terms and conditions,
including economic terms, of the Proposed Acquisition, and (C) pro forma
financial projections for the Loan Parties for the four Fiscal Quarters
following the date of such Proposed Acquisition, together with a calculation of
the Borrower’s compliance on a Pro Forma Basis with the financial covenants set
forth in Section 7.14 for such period, in each case in form and substance
reasonably satisfactory to the Administrative Agent;

 

(vii)                           The Administrative Agent shall have been
furnished with copies of the Borrower’s business, legal and environmental due
diligence with respect to the proposed business and assets to be acquired, with
results reasonably satisfactory to the Administrative Agent; and

 

23

--------------------------------------------------------------------------------


 

(viii)                        Prior to consummating such Proposed Acquisition,
the Borrower shall provide the Administrative Agent with all acquisition
documents relating thereto and such other information (including officer’s
certificates and opinions of counsel) as the Administrative Agent shall
reasonably request in order to confirm that the conditions set forth herein have
been satisfied.

 

“Permitted Lien” means a Lien expressly permitted hereunder pursuant to
Section 7.02.

 

“Permitted Parent Dividends” means the dividend the Borrower is permitted to pay
to the Parent in an aggregate amount not to exceed (a) (i) from the Closing Date
through the Fiscal Year ending December 31, 2009, 50% of Cumulative Available
Excess Cash Flow and (ii) thereafter, 100% of Cumulative Available Excess Cash
Flow plus (b) an aggregate amount of up to $500,000 in connection with the
redemption of the Warrants pursuant to the terms thereof and in connection with
the obligations of the Parent pursuant to the Underwriting Agreement, if
applicable.

 

“Person” means any natural person, corporation, partnership, trust, limited
liability company, association, Governmental Authority or unit, or any other
entity, whether acting in an individual, fiduciary or other capacity.

 

“Platform” has the meaning specified in Section 6.02.

 

“Pledged Debt” has the meaning specified in Section 1(b) of the Security
Agreement.

 

“Pledged Equity” has the meaning specified in Section 1(b) of the Security
Agreement.

 

“Private Placement Noteholders” means the holders from time to time of the
Private Placement Notes.

 

“Private Placement Note Purchase Agreement” means that certain Note Purchase
Agreement among the Borrower, the other Loan Parties and the Private Placement
Noteholders dated on or about the Commitment Effective Date (as may be amended,
supplemented or restated from time to time in accordance with the Intercreditor
Agreement).

 

“Private Placement Notes” means the Senior Notes due 2015 issued pursuant to the
terms of the Private Placement Note Purchase Agreement in the aggregate initial
principal amount of $40,000,000.

 

“Pro Forma Basis” means, with respect to any determination for any period and
any Pro Forma Transaction, that such determination shall be made by giving pro
forma effect to each such Pro Forma Transaction, as if each such Pro Forma
Transaction had been consummated on the first day of such period.

 

“Pro Forma Transaction” means any transaction consummated as part of any
Permitted Acquisition, together with each other transaction relating thereto and
consummated in connection therewith, including any incurrence or repayment of
Debt.

 

24

--------------------------------------------------------------------------------

 

 

“Proposed Acquisition” means (a) any proposed acquisition that is consensual and
approved by the board of directors of such Proposed Acquisition Target, of all
or substantially all of the assets or Capital Securities of any Proposed
Acquisition Target by the Borrower or any Subsidiary of the Borrower or (b) any
proposed merger of any Proposed Acquisition Target with or into the Borrower or
any Subsidiary of the Borrower (and, in the case of a merger with the Borrower,
with the Borrower being the surviving corporation).

 

“Proposed Acquisition Target” means any Person or any brand, line of business,
division, branch, operating division or other unit operation of any Person.

 

“Public Lender” has the meaning specified in Section 6.02.

 

“Ratable Portion” shall mean, as of any date of determination, an amount equal
to the product of (a) the Net Cash Proceeds being applied to the payment or
prepayment of Senior Debt pursuant to any of Sections 2.06(b)(i) through (vi) of
this Agreement multiplied by (b) a fraction, the numerator of which is (x) with
respect to an offer to prepay the Private Placement Notes, the then aggregate
outstanding principal amount of the Private Placement Notes and/or (y) with
respect to a prepayment of the Loans, the then aggregate outstanding principal
amount of the Loans and the denominator of which is the then aggregate
outstanding principal amount of all Senior Debt.

 

“Reduction Amount” has the meaning set forth in Section 2.05(b)(ix).

 

“Regulation D” means Regulation D of the FRB.

 

“Regulation U” means Regulation U of the FRB.

 

“Register” has the meaning specified in Section 11.06(c).

 

“Related Agreements” means the Kraft Acquisition Documents and all agreements
and instruments entered into or delivered in connection therewith, including
without limitation all supply agreements and transitional services agreements
with Seller.

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees and advisors
of such Person and of such Person’s Affiliates.

 

“Related Transactions” means the transactions contemplated by the Related
Agreements.

 

“Reportable Event” means a reportable event as defined in Section 4043 of ERISA
and the regulations issued thereunder as to which the PBGC has not waived the
notification requirement of Section 4043(a), or the failure of a Pension Plan to
meet the minimum funding standards of Section 412 of the Code (without regard to
whether the Pension Plan is a plan described in Section 4021(a)(2) of ERISA) or
under Section 302 of ERISA.

 

25

--------------------------------------------------------------------------------


 

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Loans, a Committed Loan Notice, (b) with respect to an L/C
Credit Extension, a Letter of Credit Application, and (c) with respect to a
Swing Line Loan, a Swing Line Loan Notice.

 

“Required Lenders” means, as of any date of determination, Lenders holding more
than 50% of the sum of the (a) Total Outstandings (with the aggregate amount of
each Lender’s risk participation and funded participation in L/C Obligations and
Swing Line Loans being deemed “held” by such Lender for purposes of this
definition) and (b) aggregate unused Revolving Credit Commitments; provided that
the unused Revolving Credit Commitment of, and the portion of the Total
Outstandings held or deemed held by, any Defaulting Lender shall be excluded for
purposes of making a determination of Required Lenders.

 

“Required Revolving Lenders” means, as of any date of determination, Lenders
holding more than 50% of the sum of the (a) Total Revolving Credit Outstandings
(with the aggregate amount of each Lender’s risk participation and funded
participation in L/C Obligations and Swing Line Loans being deemed “held” by
such Lender for purposes of this definition) and (b) aggregate unused Revolving
Credit Commitments; provided that the unused Revolving Credit Commitment of, and
the portion of the Total Revolving Credit Outstandings held or deemed held by,
any Defaulting Lender shall be excluded for purposes of making a determination
of Required Revolving Lenders.

 

“Required Term A Loan Lenders” means, as of any date of determination, Lenders
holding more than 50% of the Term A Loan on such date; provided that the portion
of the Term A Loan held by any Defaulting Lender shall be excluded for purposes
of making a determination of Required Term A Loan Lenders.

 

“Required Term B Loan Lenders” means, as of any date of determination, Lenders
holding more than 50% of the Term B Loan on such date; provided that the portion
of the Term B Loan held by any Defaulting Lender shall be excluded for purposes
of making a determination of Required Term B Loan Lenders.

 

“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer, assistant treasurer or controller of a Loan Party
and any other officer of the applicable Loan Party so designated by any of the
foregoing officers in a notice to the Administrative Agent.  Any document
delivered hereunder that is signed by a Responsible Officer of a Loan Party
shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Loan Party and
such Responsible Officer shall be conclusively presumed to have acted on behalf
of such Loan Party.

 

“Revolving Credit Commitment” means, as to each Lender, its obligation to
(a) make Revolving Credit Loans to the Borrower pursuant to Section 2.01(b),
(b) purchase participations in L/C Obligations, and (c) purchase participations
in Swing Line Loans, in an aggregate principal amount at any one time
outstanding not to exceed the amount set forth opposite such Lender’s name on
Schedule 2.01 under the caption “Revolving Credit Commitment” or opposite such
caption in the Assignment and Assumption pursuant to which such Lender becomes a
party

 

26

--------------------------------------------------------------------------------


 

hereto, as applicable, as such amount may be adjusted from time to time in
accordance with this Agreement.

 

“Revolving Credit Facility” means, at any time, the aggregate amount of the
Lenders’ Revolving Credit Commitments at such time.  The initial amount of the
Revolving Credit Facility in effect on the Closing Date is ONE HUNDRED MILLION
DOLLARS ($100,000,000).

 

“Revolving Credit Loan” has the meaning specified in Section 2.01(b).

 

“Revolving Credit Note” means a promissory note made by the Borrower in favor of
a Lender evidencing Revolving Credit Loans or Swing Line Loans, as the case may
be, made by such Lender, substantially in the form of Exhibit C-3.

 

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., and any successor thereto.

 

“SCANA Side Letters” means those certain letter agreements dated as of April 3,
2008 and April 4, 2008, among MeadWestvaco Corporation, MeadWestvaco South
Carolina LLC, SCANA Corporation, South Carolina Electric and Gas Company, Cogen
South L.L.C., the Parent and Oak Acquisition LLC.

 

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 

“Secured Cash Management Agreement” means any Cash Management Agreement that is
entered into by and between any Loan Party and any Cash Management Bank.

 

“Secured Hedge Agreement” means any Swap Contract permitted under Article VI or
VII that is entered into by and between any Loan Party and any Hedge Bank.

 

“Secured Lender Parties” means, collectively, the Administrative Agent, the
Lenders, the L/C Issuer, the Hedge Banks, the Cash Management Banks, each
co-agent or sub-agent appointed by the Administrative Agent from time to time
pursuant to Section 9.05, and the other Persons the Obligations owing to which
are or are purported to be secured by the Collateral under the terms of the
Collateral Documents (other than the Private Placement Noteholders).

 

“Secured Lender Party Designation Notice” means in connection with any Secured
Cash Management Agreement or any Secured Hedge Agreement, a notice of secured
party designation delivered by the Cash Management Bank or Hedge Bank, as
applicable, to the Administrative Agent substantially in the form of Exhibit H.

 

“Secured Party” has the meaning specified in the Security Agreement.

 

“Security Agreement” has the meaning specified in Section 4.02(a)(iii).

 

27

--------------------------------------------------------------------------------


 

“Seller” means a collective reference to MeadWestvaco Corporation and
MeadWestvaco South Carolina LLC.

 

“Senior Debt” means a collective reference to (a) the obligations of the Loan
Parties under the Private Placement Note Purchase Agreement and the Private
Placement Notes and (b) the Obligations hereunder.

 

“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they mature, (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute an unreasonably small capital, and
(e) such Person is able to pay its debts and liabilities, contingent obligations
and other commitments as they mature in the ordinary course of business.  The
amount of contingent liabilities at any time shall be computed as the amount
that, in the light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.

 

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person.  Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Borrower.

 

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

 

28

--------------------------------------------------------------------------------


 

“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.

 

“Swing Line Lender” means Bank of America in its capacity as provider of Swing
Line Loans, or any successor swing line lender hereunder.

 

“Swing Line Loan” has the meaning specified in Section 2.04(a).

 

“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which, if in writing, shall be substantially in the form of
Exhibit B.

 

“Swing Line Sublimit” means an amount equal to the lesser of (a) $10,000,000 and
(b) the Revolving Credit Facility.  The Swing Line Sublimit is part of, and not
in addition to, the Revolving Credit Facility.

 

“Synthetic Lease Obligation” means the monetary obligation of a Person under
(a) a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).  In no event shall any
Operating Lease or any FILOT Lease be construed as a Synthetic Lease Obligation.

 

“Target” means all or substantially all of the assets purchased from the Seller
which constitute the “Purchased Assets” as such term us defined in the Mead
Purchase Agreement.

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

“Teachers” means Teachers Insurance and Annuity Association of America.

 

“Term A Loan” has the meaning specified in Section 2.01(a)(i).

 

“Term A Loan Commitment” means, as to each Lender, its obligation to make its
portion of the Term A Loan to the Borrower on the Commitment Effective Date
pursuant to Section 2.01(a)(i), in the principal amount set forth opposite such
Lender’s name on Schedule 2.01. The aggregate principal amount of the Term A
Loan Commitments of all of the Lenders as in effect on the Closing Date is THREE
HUNDRED NINETY MILLION DOLLARS ($390,000,000).

 

“Term A Note” means a promissory note made by the Borrower in favor of a Lender
evidencing Term A Loans made by such Lender, substantially in the form of
Exhibit C-1.

 

“Term B Loan” means the Term B-1 Loan and/or the Term B-2 Loan, as applicable.

 

“Term B-1 Loan” has the meaning specified in Section 2.01(a)(ii).

 

29

--------------------------------------------------------------------------------


 

“Term B-2 Loan” has the meaning specified in Section 2.01(a)(iii).

 

“Term B Loan Commitment” means the Term B-1 Loan Commitment and/or the Term B-2
Loan Commitment, as applicable.

 

“Term B-1 Loan Commitment” means, as to each Lender, its obligation to make its
portion of the Term B-1 Loan to the Borrower on the Commitment Effective Date
pursuant to Section 2.01(a)(ii), in the principal amount set forth opposite such
Lender’s name on Schedule 2.01. The aggregate principal amount of the Term B-1
Loan Commitments of all of the Lenders as in effect on the Closing Date is
TWENTY FIVE MILLION DOLLARS ($25,000,000).

 

“Term B-2 Loan Commitment” means, as to each Lender, its obligation to make its
portion of the Term B-2 Loan to the Borrower on the Commitment Effective Date
pursuant to Section 2.01(a)(iii), in the principal amount set forth opposite
such Lender’s name on Schedule 2.01. The aggregate principal amount of the Term
B-2 Loan Commitments of all of the Lenders as in effect on the Closing Date is
FORTY MILLION DOLLARS ($40,000,000), provided, however, that such Term B-2 Loan
Commitments may be reduced on or prior to the Commitment Effective Date in
accordance with Section 2.01(a)(iii).

 

“Term B Note” means a promissory note made by the Borrower in favor of a Lender
evidencing Term B Loans made by such Lender, substantially in the form of
Exhibit C-2.

 

“Term Loan” means the Term A Loan and/or the Term B Loan, as applicable.

 

“Term Loan Commitment” means the Term A Loan Commitment and/or the Term B Loan
Commitment, as applicable.

 

“Termination Event” means, with respect to a Pension Plan that is subject to
Title IV of ERISA, (a) a Reportable Event, (b) the withdrawal of Borrower or any
other member of the Controlled Group from such Pension Plan during a plan year
in which Borrower or any other member of the Controlled Group was a “substantial
employer” as defined in Section 4001(a)(2) of ERISA or was deemed such under
Section 4068(f) of ERISA, (c) the termination of such Pension Plan, the filing
of a notice of intent to terminate the Pension Plan or the treatment of an
amendment of such Pension Plan as a termination under Section 4041 of ERISA,
(d) the institution by the PBGC of proceedings to terminate such Pension Plan or
(e) any event or condition that might constitute grounds under Section 4042 of
ERISA for the termination of, or appointment of a trustee to administer, such
Pension Plan.

 

“Ticking Fee” has the meaning specified in Section 2.09(b).

 

“Total Debt” means all Debt of the Parent and its Subsidiaries, determined on a
consolidated basis, excluding (a) contingent obligations in respect of
Contingent Liabilities (except to the extent constituting Contingent Liabilities
in respect of Debt of a Person other than any Loan Party or in respect of
Letters of Credit), (b) Hedging Obligations, (c) Debt of the Parent to
Subsidiaries and Debt of Subsidiaries to the Parent or to other Subsidiaries and
(d) the Earn-Out Obligations.

 

30

--------------------------------------------------------------------------------


 

“Total Leverage Ratio” means, as of the last day of any Fiscal Quarter, the
ratio of (a) Total Debt as of such day to (b) EBITDA for the period of four
consecutive Fiscal Quarters ending on such day.

 

“Total Revolving Credit Outstandings” means the aggregate Outstanding Amount of
all Revolving Credit Loans, Swing Line Loans and L/C Obligations.

 

“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.

 

“Total Plan Liability” means, at any time, the present value of all vested and
unvested accrued benefits under all Pension Plans, determined as of the then
most recent valuation date for each Pension Plan, using PBGC actuarial
assumptions for single employer plan terminations.

 

“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan.

 

“UCC” means the Uniform Commercial Code as in effect in the State of Illinois;
provided that, if perfection or the effect of perfection or non-perfection or
the priority of any security interest in any Collateral is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than the State of
Illinois, “UCC” means the Uniform Commercial Code as in effect from time to time
in such other jurisdiction for purposes of the provisions hereof relating to
such perfection, effect of perfection or non-perfection or priority.

 

“Underwriting Agreement” means the Underwriting Agreement dated on or about
August 15, 2005 between Stone Arcade Acquisition Corporation, Morgan Joseph &
Co., Inc., as Representative, and the other Underwriters identified therein, as
in effect on the Closing Date.

 

“Unfunded Liability” means the amount (if any) by which the present value of all
vested and unvested accrued benefits under all Pension Plans exceeds the fair
market value of all assets allocable to those benefits, all determined as of the
then most recent valuation date for each Pension Plan, using PBGC actuarial
assumptions for single employer plan terminations.

 

“United States” and “U.S.” mean the United States of America.

 

“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).

 

“Unused Fee” has the meaning specified in Section 2.09(a).

 

“Warrants” means those certain warrants to purchase 40,000,000 shares of common
stock of the Parent at an exercise price of $5.00 per share dated on or about
August 15, 2005.

 

“Wholly-Owned Subsidiary” means, as to any Person, a Subsidiary all of the
Capital Securities of which (except directors’ qualifying Capital Securities)
are at the time directly or indirectly owned by such Person and/or another
Wholly-Owned Subsidiary of such Person.

 

31

--------------------------------------------------------------------------------


 

1.02                           Other Interpretive Provisions.  With reference to
this Agreement and each other Loan Document, unless otherwise specified herein
or in such other Loan Document:

 

(a)                                  The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined.  Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include,” “includes” and “including”
shall be deemed to be followed by the phrase “without limitation.”  The word
“will” shall be construed to have the same meaning and effect as the word
“shall.”  Unless the context requires otherwise, (i) any definition of or
reference to any agreement, instrument or other document (including any
Organization Document) shall be construed as referring to such agreement,
instrument or other document as from time to time amended, supplemented or
otherwise modified (subject to any restrictions on such amendments, supplements
or modifications set forth herein or in any other Loan Document), (ii) any
reference herein to any Person shall be construed to include such Person’s
successors and assigns, (iii) the words “herein,” “hereof” and “hereunder,” and
words of similar import when used in any Loan Document, shall be construed to
refer to such Loan Document in its entirety and not to any particular provision
thereof, (iv) all references in a Loan Document to Articles, Sections,
Preliminary Statements, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Preliminary Statements, Exhibits and Schedules to,
the Loan Document in which such references appear, (v) any reference to any law
shall include all statutory and regulatory provisions consolidating, amending,
replacing or interpreting such law and any reference to any law or regulation
shall, unless otherwise specified, refer to such law or regulation as amended,
modified or supplemented from time to time, and (vi) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights.

 

(b)                                 In the computation of periods of time from a
specified date to a later specified date, the word “from” means “from and
including;” the words “to” and “until” each mean “to but excluding;” and the
word “through” means “to and including.”

 

(c)                                  Section headings herein and in the other
Loan Documents are included for convenience of reference only and shall not
affect the interpretation of this Agreement or any other Loan Document.

 


1.03                           ACCOUNTING TERMS.


 

(a)                                  Generally.  All accounting terms not
specifically or completely defined herein shall be construed in conformity with,
and all financial data (including financial ratios and other financial
calculations) required to be submitted pursuant to this Agreement shall be
prepared in conformity with, GAAP applied on a consistent basis, as in effect
from time to time, applied in a manner consistent with that used in preparing
the Audited Financial Statements, except as otherwise specifically prescribed
herein.

 

32

--------------------------------------------------------------------------------


 

(b)                                 Changes in GAAP or Accounting Practices.  If
at any time any change in GAAP or in accounting practices as permitted under
Section 7.13 hereof would affect the computation of any financial ratio or
requirement set forth in any Loan Document, and either the Borrower or the
Required Lenders shall so request, the Administrative Agent, the Lenders and the
Borrower shall negotiate in good faith to amend such ratio or requirement to
preserve the original intent thereof in light of such change in GAAP or
accounting practices (subject to the approval of the Required Lenders); provided
that, until so amended, (i) such ratio or requirement shall continue to be
computed in accordance with GAAP or past accounting practices prior to such
change therein and (ii) the Borrower shall provide to the Administrative Agent
and the Lenders financial statements and other documents required under this
Agreement or as reasonably requested hereunder setting forth a reconciliation
between calculations of such ratio or requirement made before and after giving
effect to such change in GAAP or accounting practices, as appropriate.

 

(c)                                  Consolidation of Variable Interest
Entities.  All references herein to consolidated financial statements of the
Parent and its Subsidiaries or to the determination of any amount for the Parent
and its Subsidiaries on a consolidated basis or any similar reference shall, in
each case, be deemed to include each variable interest entity that the Parent is
required to consolidate pursuant to FASB Interpretation No. 46 — Consolidation
of Variable Interest Entities: an interpretation of ARB No. 51 (January 2003) as
if such variable interest entity were a Subsidiary as defined herein.

 

1.04                           Rounding.  Any financial ratios required to be
maintained by the Parent or the Borrower pursuant to this Agreement shall be
calculated by dividing the appropriate component by the other component,
carrying the result to one place more than the number of places by which such
ratio is expressed herein and rounding the result up or down to the nearest
number (with a rounding-up if there is no nearest number).

 

1.05                           Times of Day.  Unless otherwise specified, all
references herein to times of day shall be references to Central time (daylight
or standard, as applicable).

 

1.06                           Letter of Credit Amounts.  Unless otherwise
specified herein, the amount of a Letter of Credit at any time shall be deemed
to be the stated amount of such Letter of Credit in effect at such time;
provided, however, that with respect to any Letter of Credit that, by its terms
or the terms of any Issuer Document related thereto, provides for one or more
automatic increases in the stated amount thereof, the amount of such Letter of
Credit shall be deemed to be the maximum stated amount of such Letter of Credit
after giving effect to all such increases, whether or not such maximum stated
amount is in effect at such time.

 

33

--------------------------------------------------------------------------------

 

 


ARTICLE II

 


THE COMMITMENTS AND CREDIT EXTENSIONS

 


2.01                           TERM LOANS AND REVOLVING CREDIT LOANS.

 

(a)                                  The Term Loans.

 

(i)                                     Term A Loan.  Subject to the terms and
conditions set forth herein, each Lender severally agrees to make its portion of
a term loan (the “Term A Loan”) to the Borrower on the Commitment Effective Date
in an amount not to exceed such Lender’s Term A Loan Commitment.  Amounts
borrowed under this Section 2.01(a)(i) and repaid or prepaid may not be
reborrowed.  The Term A Loan may be a Base Rate Loan or Eurodollar Rate Loan, as
further provided herein; provided, however, all Borrowings made on the
Commitment Effective Date shall be made as Base Rate Loans unless the
Administrative Agent shall have received an appropriate funding indemnity letter
executed by the Borrower and reasonably acceptable to the Administrative Agent
at least three (3) Business Days prior to the Commitment Effective Date.

 

(ii)                                  Term B-1 Loan.  Subject to the terms and
conditions set forth herein, each Lender severally agrees to make its portion of
a term loan (the “Term B-1 Loan”) to the Borrower on the Commitment Effective
Date in an amount not to exceed such Lender’s Term B-1 Loan Commitment.  Amounts
borrowed under this Section 2.01(a)(ii) and repaid or prepaid may not be
reborrowed.  The Term B-1 Loan may be a Base Rate Loan or Eurodollar Rate Loan,
as further provided herein; provided, however, all Borrowings made on the
Commitment Effective Date shall be made as Base Rate Loans unless the
Administrative Agent shall have received an appropriate funding indemnity letter
executed by the Borrower and reasonably acceptable to the Administrative Agent
at least three (3) Business Days prior to the Commitment Effective Date.

 

(iii)                               Term B-2 Loan.  Subject to the last sentence
of this clause (iii) and the other terms and conditions set forth herein, each
Lender severally agrees to make its portion of a term loan (the “Term B-2 Loan”)
to the Borrower on the Commitment Effective Date in an amount not to exceed such
Lender’s Term B-2 Loan Commitment.  Amounts borrowed under this
Section 2.01(a)(iii) and repaid or prepaid may not be reborrowed.  The Term B-2
Loan may be a Base Rate Loan or Eurodollar Rate Loan, as further provided
herein; provided, however, all Borrowings made on the Commitment Effective Date
shall be made as Base Rate Loans unless the Administrative Agent shall have
received an appropriate funding indemnity letter executed by the Borrower and
reasonably acceptable to the Administrative Agent at least three (3) Business
Days prior to the Commitment Effective Date.  It is understood and agreed that
in accordance with Section 2.06(b)(ii)(B), the aggregate Term B-2 Loan
Commitment shall be permanently reduced on a Dollar for Dollar basis in an
amount equal to the aggregate principal amount of the Private Placement Notes
issued pursuant to the Private Placement Note Purchase Agreement on or prior to
the Commitment Effective Date.

 

(b)                                 The Revolving Credit Loans.  Subject to the
terms and conditions set forth herein, each Lender severally agrees to make
loans (each such loan, a “Revolving Credit

 

34

--------------------------------------------------------------------------------


 

Loan”) to the Borrower from time to time, on any Business Day during the
Availability Period, in an aggregate amount not to exceed at any time
outstanding the amount of such Lender’s Revolving Credit Commitment; provided,
however, that after giving effect to any Revolving Credit Borrowing, (i) the
Total Revolving Credit Outstandings shall not exceed the Revolving Credit
Facility, and (ii) the aggregate Outstanding Amount of the Revolving Credit
Loans of any Lender, plus such Lender’s Applicable Revolving Credit Percentage
of the Outstanding Amount of all L/C Obligations, plus such Lender’s Applicable
Revolving Credit Percentage of the Outstanding Amount of all Swing Line Loans
shall not exceed such Lender’s Revolving Credit Commitment.  Within the limits
of each Lender’s Revolving Credit Commitment, and subject to the other terms and
conditions hereof, the Borrower may borrow under this Section 2.01(b), prepay
under Section 2.05, and reborrow under this Section 2.01(b).  Revolving Credit
Loans may be Base Rate Loans or Eurodollar Rate Loans, as further provided
herein; provided, however, all Borrowings made on the Commitment Effective Date
shall be made as Base Rate Loans unless the Administrative Agent shall have
received an appropriate funding indemnity letter executed by the Borrower and
reasonably acceptable to the Administrative Agent at least three (3) Business
Days prior to the Commitment Effective Date.

 


2.02                           BORROWINGS, CONVERSIONS AND CONTINUATIONS OF
LOANS.


 

(a)                                  Each Borrowing, each conversion of Loans
from one Type to the other, and each continuation of Eurodollar Rate Loans shall
be made upon the Borrower’s irrevocable notice to the Administrative Agent,
which may be given by telephone.  Each such notice must be received by the
Administrative Agent not later than 10:00 a.m. (i) three Business Days prior to
the requested date of any Borrowing of, conversion to or continuation of,
Eurodollar Rate Loans or of any conversion of Eurodollar Rate Loans to Base Rate
Loans, and (ii) on the requested date of any Borrowing of Base Rate Loans.  Each
telephonic notice by the Borrower pursuant to this Section 2.02(a) must be
confirmed promptly by delivery to the Administrative Agent of a written
Committed Loan Notice, appropriately completed and signed by a Responsible
Officer of the Borrower.  Each Borrowing of, conversion to or continuation of
Eurodollar Rate Loans shall be in a principal amount of $2,000,000 or a whole
multiple of $500,000 in excess thereof.  Except as provided in Sections
2.03(c) and 2.04(c), each Borrowing of or conversion to Base Rate Loans shall be
in a principal amount of $1,000,000 or a whole multiple of $100,000 in excess
thereof.  Each Committed Loan Notice (whether telephonic or written) shall
specify (i) whether the Borrower is requesting a Borrowing, a conversion of
Loans from one Type to the other, or a continuation of Eurodollar Rate Loans,
(ii) the requested date of the Borrowing, conversion or continuation, as the
case may be (which shall be a Business Day), (iii) the principal amount of Loans
to be borrowed, converted or continued, (iv) the Type of Loans to be borrowed or
to which existing Loans are to be converted, and (v) if applicable, the duration
of the Interest Period with respect thereto.  If the Borrower fails to specify a
Type of a Loan in a Committed Loan Notice or if the Borrower fails to give a
timely notice requesting a conversion or continuation, then the applicable Loans
shall be made as, or converted to, Base Rate Loans. Any such automatic
conversion to Base Rate Loans shall be effective

 

35

--------------------------------------------------------------------------------


 

as of the last day of the Interest Period then in effect with respect to the
applicable Eurodollar Rate Loans.  If the Borrower requests a Borrowing of,
conversion to, or continuation of Eurodollar Rate Loans in such Committed Loan
Notice, but fails to specify an Interest Period, it will be deemed to have
specified an Interest Period of one month.  Notwithstanding anything to the
contrary herein, a Swing Line Loan may not be converted to a Eurodollar Rate
Loan.

 

(b)                                 Following receipt of a Committed Loan
Notice, the Administrative Agent shall promptly notify each Lender of the amount
of its Applicable Percentage under the applicable Facility of the applicable
Loans, and if no timely notice of a conversion or continuation is provided by
the Borrower, the Administrative Agent shall notify each Lender of the details
of any automatic conversion to Base Rate Loans described in Section 2.02(a).  In
the case of a Borrowing, each Lender shall make the amount of its Loan available
to the Administrative Agent in immediately available funds at the Administrative
Agent’s Office not later than 12:00 noon on the Business Day specified in the
applicable Committed Loan Notice.  Upon satisfaction of the applicable
conditions set forth in Section 4.03 (and, if such Borrowing is the initial
Credit Extension, Section 4.01 and 4.02), the Administrative Agent shall make
all funds so received available to the Borrower in like funds as received by the
Administrative Agent either by (i) crediting the account of the Borrower on the
books of Bank of America with the amount of such funds or (ii) wire transfer of
such funds, in each case in accordance with instructions provided to (and
reasonably acceptable to) the Administrative Agent by the Borrower; provided,
however, that if, on the date a Committed Loan Notice with respect to a
Revolving Credit Borrowing is given by the Borrower, there are L/C Borrowings
outstanding, then the proceeds of such Revolving Credit Borrowing, first, shall
be applied to the payment in full of any such L/C Borrowings, and second, shall
be made available to the Borrower as provided above.

 

(c)                                  Except as otherwise provided herein, a
Eurodollar Rate Loan may be continued or converted only on the last day of an
Interest Period for such Eurodollar Rate Loan.  During the existence of a
Default, no Loans may be requested as, converted to or continued as Eurodollar
Rate Loans without the consent of the Required Lenders.

 

(d)                                 The Administrative Agent shall promptly
notify the Borrower and the Lenders of the interest rate applicable to any
Interest Period for Eurodollar Rate Loans upon determination of such interest
rate.  At any time that Base Rate Loans are outstanding, the Administrative
Agent shall notify the Borrower and the Lenders of any change in Bank of
America’s prime rate used in determining the Base Rate promptly following the
public announcement of such change.

 

(e)                                  After giving effect to all Borrowings, all
conversions of Loans from one Type to the other, and all continuations of Loans
as the same Type, there shall not be more than twelve Interest Periods in effect
in the aggregate with respect to all Revolving Loans and Term Loans.

 

36

--------------------------------------------------------------------------------


 


2.03                           LETTERS OF CREDIT.


 

(a)                                  The Letter of Credit Commitment.

 

(i) Subject to the terms and conditions set forth herein, (A) the L/C Issuer
agrees, in reliance upon the agreements of the Lenders set forth in this
Section 2.03, (1) from time to time on any Business Day during the period from
the Commitment Effective Date until the Letter of Credit Expiration Date, to
issue Letters of Credit for the account of the Borrower or its Subsidiaries, and
to amend or extend Letters of Credit previously issued by it, in accordance with
Section 2.03(b), and (2) to honor drawings under the Letters of Credit; and
(B) the Lenders severally agree to participate in Letters of Credit issued for
the account of the Borrower or its Subsidiaries and any drawings thereunder;
provided that after giving effect to any L/C Credit Extension with respect to
any Letter of Credit, (x) the Total Revolving Credit Outstandings shall not
exceed the Revolving Credit Facility, (y) the aggregate Outstanding Amount of
the Revolving Credit Loans of any Lender, plus such Lender’s Applicable
Revolving Credit Percentage of the Outstanding Amount of all L/C Obligations,
plus such Lender’s Applicable Revolving Credit Percentage of the Outstanding
Amount of all Swing Line Loans shall not exceed such Lender’s Revolving Credit
Commitment, and (z) the Outstanding Amount of the L/C Obligations shall not
exceed the Letter of Credit Sublimit.  Each request by the Borrower for the
issuance or amendment of a Letter of Credit shall be deemed to be a
representation by the Borrower that the L/C Credit Extension so requested
complies with the conditions set forth in the proviso to the preceding
sentence.  Within the foregoing limits, and subject to the terms and conditions
hereof, the Borrower’s ability to obtain Letters of Credit shall be fully
revolving, and accordingly the Borrower may, during the foregoing period, obtain
Letters of Credit to replace Letters of Credit that have expired or that have
been drawn upon and reimbursed.  All Existing Letters of Credit shall be deemed
to have been issued pursuant hereto, and from and after the Commitment Effective
Date shall be subject to and governed by the terms and conditions hereof.

 

(II)                                  THE L/C ISSUER SHALL NOT ISSUE ANY LETTER
OF CREDIT IF:

 

(A)                              subject to Section 2.03(b)(iii), the expiry
date of such requested Letter of Credit would occur more than twelve months
after the date of issuance or last extension, unless the Required Revolving
Lenders have approved such expiry date; or

 

(B)                                the expiry date of such requested Letter of
Credit would occur after the Letter of Credit Expiration Date, unless all the
Lenders that have Revolving Credit Commitments have approved such expiry date.

 

37

--------------------------------------------------------------------------------


 

(III)                               THE L/C ISSUER SHALL NOT BE UNDER ANY
OBLIGATION TO ISSUE ANY LETTER OF CREDIT IF:

 

(A)                              any order, judgment or decree of any
Governmental Authority or arbitrator shall by its terms purport to enjoin or
restrain the L/C Issuer from issuing such Letter of Credit, or any Law
applicable to the L/C Issuer or any request or directive (whether or not having
the force of law) from any Governmental Authority with jurisdiction over the L/C
Issuer shall prohibit, or request that the L/C Issuer refrain from, the issuance
of letters of credit generally or such Letter of Credit in particular or shall
impose upon the L/C Issuer with respect to such Letter of Credit any
restriction, reserve or capital requirement (for which the L/C Issuer is not
otherwise compensated hereunder) not in effect on the Closing Date, or shall
impose upon the L/C Issuer any unreimbursed loss, cost or expense which was not
applicable on the Closing Date and which the L/C Issuer in good faith deems
material to it;

 

(B)                                the issuance of such Letter of Credit would
violate one or more policies of the L/C Issuer applicable to letters of credit
generally;

 

(C)                                except as otherwise agreed by the
Administrative Agent and the L/C Issuer, such Letter of Credit is in an initial
stated amount less than $100,000;

 

(D)                               such Letter of Credit is to be denominated in
a currency other than Dollars; or

 

(E)                                 a default of any Lender’s obligations to
fund under Section 2.03(c) exists or any Lender is at such time a Defaulting
Lender hereunder, unless the L/C Issuer has entered into satisfactory
arrangements with the Borrower or such Lender to eliminate the L/C Issuer’s risk
with respect to such Lender.

 

(IV)                              THE L/C ISSUER SHALL NOT AMEND ANY LETTER OF
CREDIT IF THE L/C ISSUER WOULD NOT BE PERMITTED AT SUCH TIME TO ISSUE SUCH
LETTER OF CREDIT IN ITS AMENDED FORM UNDER THE TERMS HEREOF.

 

(V)                                 THE L/C ISSUER SHALL BE UNDER NO OBLIGATION
TO AMEND ANY LETTER OF CREDIT IF (A) THE L/C ISSUER WOULD HAVE NO OBLIGATION AT
SUCH TIME TO ISSUE SUCH LETTER OF CREDIT IN ITS AMENDED FORM UNDER THE TERMS
HEREOF, OR (B) THE BENEFICIARY OF SUCH LETTER OF CREDIT DOES NOT ACCEPT THE
PROPOSED AMENDMENT TO SUCH LETTER OF CREDIT.

 

(VI)                              THE L/C ISSUER SHALL ACT ON BEHALF OF THE
LENDERS WITH RESPECT TO ANY LETTERS OF CREDIT ISSUED BY IT AND THE DOCUMENTS
ASSOCIATED THEREWITH, AND THE L/C ISSUER SHALL HAVE ALL OF THE BENEFITS AND
IMMUNITIES (A) PROVIDED TO THE

 

38

--------------------------------------------------------------------------------


 

ADMINISTRATIVE AGENT IN ARTICLE IX WITH RESPECT TO ANY ACTS TAKEN OR OMISSIONS
SUFFERED BY THE L/C ISSUER IN CONNECTION WITH LETTERS OF CREDIT ISSUED BY IT OR
PROPOSED TO BE ISSUED BY IT AND ISSUER DOCUMENTS PERTAINING TO SUCH LETTERS OF
CREDIT AS FULLY AS IF THE TERM “ADMINISTRATIVE AGENT” AS USED IN ARTICLE IX
INCLUDED THE L/C ISSUER WITH RESPECT TO SUCH ACTS OR OMISSIONS, AND (B) AS
ADDITIONALLY PROVIDED HEREIN WITH RESPECT TO THE L/C ISSUER.

 

(b)                                 Procedures for Issuance and Amendment of
Letters of Credit; Auto-Extension Letters of Credit.

 

(i)                                     Each Letter of Credit shall be issued or
amended, as the case may be, upon the request of the Borrower delivered to the
L/C Issuer (with a copy to the Administrative Agent) in the form of a Letter of
Credit Application, appropriately completed and signed by a Responsible Officer
of the Borrower.  Such Letter of Credit Application must be received by the L/C
Issuer and the Administrative Agent not later than 10:00 a.m. at least two
Business Days (or such later date and time as the Administrative Agent and the
L/C Issuer may agree in a particular instance in their sole discretion) prior to
the proposed issuance date or date of amendment, as the case may be.  In the
case of a request for an initial issuance of a Letter of Credit, such Letter of
Credit Application shall specify in form and detail satisfactory to the L/C
Issuer:  (A) the proposed issuance date of the requested Letter of Credit (which
shall be a Business Day); (B) the amount thereof; (C) the expiry date thereof;
(D) the name and address of the beneficiary thereof; (E) the documents to be
presented by such beneficiary in case of any drawing thereunder; (F) the full
text of any certificate to be presented by such beneficiary in case of any
drawing thereunder; (G) the purpose and nature of the requested Letter of
Credit; and (H) such other matters as the L/C Issuer may require.  In the case
of a request for an amendment of any outstanding Letter of Credit, such Letter
of Credit Application shall specify in form and detail satisfactory to the L/C
Issuer (1) the Letter of Credit to be amended; (2) the proposed date of
amendment thereof (which shall be a Business Day); (3) the nature of the
proposed amendment; and (4) such other matters as the L/C Issuer may require. 
Additionally, the Borrower shall furnish to the L/C Issuer and the
Administrative Agent such other documents and information pertaining to such
requested Letter of Credit issuance or amendment, including any Issuer
Documents, as the L/C Issuer or the Administrative Agent may reasonably require.

 

(II)                                  PROMPTLY AFTER RECEIPT OF ANY LETTER OF
CREDIT APPLICATION, THE L/C ISSUER WILL CONFIRM WITH THE ADMINISTRATIVE AGENT
(BY TELEPHONE OR IN WRITING) THAT THE ADMINISTRATIVE AGENT HAS RECEIVED A COPY
OF SUCH LETTER OF CREDIT APPLICATION FROM THE BORROWER AND, IF NOT, THE L/C
ISSUER WILL PROVIDE THE ADMINISTRATIVE AGENT WITH A COPY THEREOF.  UNLESS THE
L/C ISSUER HAS RECEIVED WRITTEN NOTICE FROM ANY LENDER, THE ADMINISTRATIVE AGENT
OR ANY LOAN PARTY, AT LEAST ONE BUSINESS DAY PRIOR TO THE REQUESTED DATE OF
ISSUANCE OR AMENDMENT OF THE APPLICABLE LETTER OF CREDIT, THAT ONE OR MORE
APPLICABLE CONDITIONS CONTAINED

 

39

--------------------------------------------------------------------------------


 

IN ARTICLE IV SHALL NOT THEN BE SATISFIED, THEN, SUBJECT TO THE TERMS AND
CONDITIONS HEREOF, THE L/C ISSUER SHALL, ON THE REQUESTED DATE, ISSUE A LETTER
OF CREDIT FOR THE ACCOUNT OF THE BORROWER (OR THE APPLICABLE SUBSIDIARY) OR
ENTER INTO THE APPLICABLE AMENDMENT, AS THE CASE MAY BE, IN EACH CASE IN
ACCORDANCE WITH THE L/C ISSUER’S USUAL AND CUSTOMARY BUSINESS PRACTICES. 
IMMEDIATELY UPON THE ISSUANCE OF EACH LETTER OF CREDIT, EACH LENDER SHALL BE
DEEMED TO, AND HEREBY IRREVOCABLY AND UNCONDITIONALLY AGREES TO, PURCHASE FROM
THE L/C ISSUER A RISK PARTICIPATION IN SUCH LETTER OF CREDIT IN AN AMOUNT EQUAL
TO THE PRODUCT OF SUCH LENDER’S APPLICABLE REVOLVING CREDIT PERCENTAGE TIMES THE
AMOUNT OF SUCH LETTER OF CREDIT.

 

(III)                               IF THE BORROWER SO REQUESTS IN ANY
APPLICABLE LETTER OF CREDIT APPLICATION, THE L/C ISSUER MAY, IN ITS SOLE AND
ABSOLUTE DISCRETION, AGREE TO ISSUE A LETTER OF CREDIT THAT HAS AUTOMATIC
EXTENSION PROVISIONS (EACH, AN “AUTO-EXTENSION LETTER OF CREDIT”); PROVIDED THAT
ANY SUCH AUTO-EXTENSION LETTER OF CREDIT MUST PERMIT THE L/C ISSUER TO PREVENT
ANY SUCH EXTENSION AT LEAST ONCE IN EACH TWELVE-MONTH PERIOD (COMMENCING WITH
THE DATE OF ISSUANCE OF SUCH LETTER OF CREDIT) BY GIVING PRIOR NOTICE TO THE
BENEFICIARY THEREOF NOT LATER THAN A DAY (THE “NON-EXTENSION NOTICE DATE”) IN
EACH SUCH TWELVE-MONTH PERIOD TO BE AGREED UPON AT THE TIME SUCH LETTER OF
CREDIT IS ISSUED.  UNLESS OTHERWISE DIRECTED BY THE L/C ISSUER, THE BORROWER
SHALL NOT BE REQUIRED TO MAKE A SPECIFIC REQUEST TO THE L/C ISSUER FOR ANY SUCH
EXTENSION.  ONCE AN AUTO-EXTENSION LETTER OF CREDIT HAS BEEN ISSUED, THE LENDERS
SHALL BE DEEMED TO HAVE AUTHORIZED (BUT MAY NOT REQUIRE) THE L/C ISSUER TO
PERMIT THE EXTENSION OF SUCH LETTER OF CREDIT AT ANY TIME TO AN EXPIRY DATE NOT
LATER THAN THE LETTER OF CREDIT EXPIRATION DATE; PROVIDED, HOWEVER, THAT THE L/C
ISSUER SHALL NOT PERMIT ANY SUCH EXTENSION IF (A) THE L/C ISSUER HAS DETERMINED
THAT IT WOULD NOT BE PERMITTED, OR WOULD HAVE NO OBLIGATION AT SUCH TIME TO
ISSUE SUCH LETTER OF CREDIT IN ITS REVISED FORM (AS EXTENDED) UNDER THE TERMS
HEREOF (BY REASON OF THE PROVISIONS OF CLAUSE (II) OR (III) OF
SECTION 2.03(A) OR OTHERWISE), OR (B) IT HAS RECEIVED NOTICE (WHICH MAY BE BY
TELEPHONE OR IN WRITING) ON OR BEFORE THE DAY THAT IS SEVEN BUSINESS DAYS BEFORE
THE NON-EXTENSION NOTICE DATE (1) FROM THE ADMINISTRATIVE AGENT THAT THE
REQUIRED REVOLVING LENDERS HAVE ELECTED NOT TO PERMIT SUCH EXTENSION OR (2) FROM
THE ADMINISTRATIVE AGENT, ANY LENDER OR THE BORROWER THAT ONE OR MORE OF THE
APPLICABLE CONDITIONS SPECIFIED IN SECTION 4.02 IS NOT THEN SATISFIED, AND IN
EACH SUCH CASE DIRECTING THE L/C ISSUER NOT TO PERMIT SUCH EXTENSION.

 

(IV)                              PROMPTLY AFTER ITS DELIVERY OF ANY LETTER OF
CREDIT OR ANY AMENDMENT TO A LETTER OF CREDIT TO AN ADVISING BANK WITH RESPECT
THERETO OR TO THE BENEFICIARY THEREOF, THE L/C ISSUER WILL ALSO DELIVER TO THE
BORROWER AND THE ADMINISTRATIVE AGENT A TRUE AND COMPLETE COPY OF SUCH LETTER OF
CREDIT OR AMENDMENT.

 

(v)                                 Any Lender with a Revolving Credit
Commitment (in such capacity, a “Discretionary L/C Issuer”) may from time to
time, at the written request of the Borrower (with a copy to the Administrative
Agent) and with the

 

40

--------------------------------------------------------------------------------


 

consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed), and in such Lender’s sole discretion, agree to issue one
or more Letters of Credit for the account of the Borrower or its Subsidiaries on
the same terms and conditions in all respects as are applicable to the Letters
of Credit issued by the L/C Issuer hereunder by executing and delivering to the
Administrative Agent a written agreement to such effect, among (and in form and
substance satisfactory to) the Borrower, the Administrative Agent and such
Discretionary L/C Issuer.  With respect to each of the Letters of Credit issued
(or to be issued) thereby, each of the Discretionary L/C Issuers shall have all
of the same rights and obligations under and in respect of this Agreement and
the other Loan Documents, and shall be entitled to all of the same benefits
(including, without limitation, the rights, obligations and benefits set forth
in Sections 2.03, 9.07 and 11.01), as are afforded to the L/C Issuer hereunder
and thereunder.  The Administrative Agent shall promptly notify each of the
Lenders with a Revolving Credit Commitment of the appointment of any
Discretionary L/C Issuer.  Each Discretionary L/C Issuer shall provide to the
Administrative Agent, on a monthly basis, a report that details the activity
with respect to each Letter of Credit issued by such Discretionary L/C Issuer
(including an indication of the maximum amount then in effect with respect to
each such Letter of Credit).

 

(C)                                  DRAWINGS AND REIMBURSEMENTS; FUNDING OF
PARTICIPATIONS.

 

(I) UPON RECEIPT FROM THE BENEFICIARY OF ANY LETTER OF CREDIT OF ANY NOTICE OF A
DRAWING UNDER SUCH LETTER OF CREDIT, THE L/C ISSUER SHALL NOTIFY THE BORROWER
AND THE ADMINISTRATIVE AGENT THEREOF.  NOT LATER THAN 10:00 A.M. ON THE DATE OF
ANY PAYMENT BY THE L/C ISSUER UNDER A LETTER OF CREDIT (EACH SUCH DATE, AN
“HONOR DATE”), THE BORROWER SHALL REIMBURSE THE L/C ISSUER THROUGH THE
ADMINISTRATIVE AGENT IN AN AMOUNT EQUAL TO THE AMOUNT OF SUCH DRAWING.  IF THE
BORROWER FAILS TO SO REIMBURSE THE L/C ISSUER BY SUCH TIME, THE ADMINISTRATIVE
AGENT SHALL PROMPTLY NOTIFY EACH LENDER OF THE HONOR DATE, THE AMOUNT OF THE
UNREIMBURSED DRAWING (THE “UNREIMBURSED AMOUNT”), AND THE AMOUNT OF SUCH
LENDER’S APPLICABLE REVOLVING CREDIT PERCENTAGE THEREOF.  IN SUCH EVENT, THE
BORROWER SHALL BE DEEMED TO HAVE REQUESTED A REVOLVING CREDIT BORROWING OF BASE
RATE LOANS TO BE DISBURSED ON THE HONOR DATE IN AN AMOUNT EQUAL TO THE
UNREIMBURSED AMOUNT, WITHOUT REGARD TO THE MINIMUM AND MULTIPLES SPECIFIED IN
SECTION 2.02 FOR THE PRINCIPAL AMOUNT OF BASE RATE LOANS, BUT SUBJECT TO THE
AMOUNT OF THE UNUTILIZED PORTION OF THE REVOLVING CREDIT COMMITMENTS AND THE
CONDITIONS SET FORTH IN SECTION 4.02 (OTHER THAN THE DELIVERY OF A COMMITTED
LOAN NOTICE).  ANY NOTICE GIVEN BY THE L/C ISSUER OR THE ADMINISTRATIVE AGENT
PURSUANT TO THIS SECTION 2.03(C)(I) MAY BE GIVEN BY TELEPHONE IF IMMEDIATELY
CONFIRMED IN WRITING; PROVIDED THAT THE LACK OF SUCH AN IMMEDIATE CONFIRMATION
SHALL NOT AFFECT THE CONCLUSIVENESS OR BINDING EFFECT OF SUCH NOTICE.

 

(II)                                  EACH LENDER (INCLUDING ANY LENDER ACTING
AS L/C ISSUER) SHALL UPON ANY NOTICE PURSUANT TO SECTION 2.03(C)(I) MAKE FUNDS
AVAILABLE TO THE ADMINISTRATIVE AGENT FOR THE ACCOUNT OF THE L/C ISSUER AT THE
ADMINISTRATIVE

 

41

--------------------------------------------------------------------------------


 

AGENT’S OFFICE IN AN AMOUNT EQUAL TO ITS APPLICABLE REVOLVING CREDIT PERCENTAGE
OF THE UNREIMBURSED AMOUNT NOT LATER THAN 12:00 NOON ON THE BUSINESS DAY
SPECIFIED IN SUCH NOTICE BY THE ADMINISTRATIVE AGENT, WHEREUPON, SUBJECT TO THE
PROVISIONS OF SECTION 2.03(C)(III), EACH LENDER THAT SO MAKES FUNDS AVAILABLE
SHALL BE DEEMED TO HAVE MADE A BASE RATE LOAN TO THE BORROWER IN SUCH AMOUNT. 
THE ADMINISTRATIVE AGENT SHALL REMIT THE FUNDS SO RECEIVED TO THE L/C ISSUER.

 

(III)                               WITH RESPECT TO ANY UNREIMBURSED AMOUNT THAT
IS NOT FULLY REFINANCED BY A REVOLVING CREDIT BORROWING OF BASE RATE LOANS
BECAUSE THE CONDITIONS SET FORTH IN SECTION 4.02 CANNOT BE SATISFIED OR FOR ANY
OTHER REASON, THE BORROWER SHALL BE DEEMED TO HAVE INCURRED FROM THE L/C ISSUER
AN L/C BORROWING IN THE AMOUNT OF THE UNREIMBURSED AMOUNT THAT IS NOT SO
REFINANCED, WHICH L/C BORROWING SHALL BE DUE AND PAYABLE ON DEMAND (TOGETHER
WITH INTEREST) AND SHALL BEAR INTEREST AT THE DEFAULT RATE.  IN SUCH EVENT, EACH
LENDER’S PAYMENT TO THE ADMINISTRATIVE AGENT FOR THE ACCOUNT OF THE L/C ISSUER
PURSUANT TO SECTION 2.03(C)(II) SHALL BE DEEMED PAYMENT IN RESPECT OF ITS
PARTICIPATION IN SUCH L/C BORROWING AND SHALL CONSTITUTE AN L/C ADVANCE FROM
SUCH LENDER IN SATISFACTION OF ITS PARTICIPATION OBLIGATION UNDER THIS
SECTION 2.03.

 

(IV)                              UNTIL EACH LENDER FUNDS ITS REVOLVING CREDIT
LOAN OR L/C ADVANCE PURSUANT TO THIS SECTION 2.03(C) TO REIMBURSE THE L/C ISSUER
FOR ANY AMOUNT DRAWN UNDER ANY LETTER OF CREDIT, INTEREST IN RESPECT OF SUCH
LENDER’S APPLICABLE REVOLVING CREDIT PERCENTAGE OF SUCH AMOUNT SHALL BE SOLELY
FOR THE ACCOUNT OF THE L/C ISSUER.

 

(V)                                 EACH LENDER’S OBLIGATION TO MAKE REVOLVING
CREDIT LOANS OR L/C ADVANCES TO REIMBURSE THE L/C ISSUER FOR AMOUNTS DRAWN UNDER
LETTERS OF CREDIT, AS CONTEMPLATED BY THIS SECTION 2.03(C), SHALL BE ABSOLUTE
AND UNCONDITIONAL AND SHALL NOT BE AFFECTED BY ANY CIRCUMSTANCE, INCLUDING
(A) ANY SETOFF, COUNTERCLAIM, RECOUPMENT, DEFENSE OR OTHER RIGHT WHICH SUCH
LENDER MAY HAVE AGAINST THE L/C ISSUER, THE BORROWER OR ANY OTHER PERSON FOR ANY
REASON WHATSOEVER; (B) THE OCCURRENCE OR CONTINUANCE OF A DEFAULT, OR (C) ANY
OTHER OCCURRENCE, EVENT OR CONDITION, WHETHER OR NOT SIMILAR TO ANY OF THE
FOREGOING; PROVIDED, HOWEVER, THAT EACH LENDER’S OBLIGATION TO MAKE REVOLVING
CREDIT LOANS PURSUANT TO THIS SECTION 2.03(C) IS SUBJECT TO THE CONDITIONS SET
FORTH IN SECTION 4.02 (OTHER THAN DELIVERY BY THE BORROWER OF A COMMITTED LOAN
NOTICE ).  NO SUCH MAKING OF AN L/C ADVANCE SHALL RELIEVE OR OTHERWISE IMPAIR
THE OBLIGATION OF THE BORROWER TO REIMBURSE THE L/C ISSUER FOR THE AMOUNT OF ANY
PAYMENT MADE BY THE L/C ISSUER UNDER ANY LETTER OF CREDIT, TOGETHER WITH
INTEREST AS PROVIDED HEREIN.

 

(VI)                              IF ANY LENDER FAILS TO MAKE AVAILABLE TO THE
ADMINISTRATIVE AGENT FOR THE ACCOUNT OF THE L/C ISSUER ANY AMOUNT REQUIRED TO BE
PAID BY SUCH LENDER PURSUANT TO THE FOREGOING PROVISIONS OF THIS
SECTION 2.03(C) BY THE TIME SPECIFIED IN SECTION 2.03(C)(II), THE L/C ISSUER
SHALL BE ENTITLED TO RECOVER FROM SUCH LENDER (ACTING THROUGH THE ADMINISTRATIVE
AGENT), ON DEMAND, SUCH AMOUNT WITH INTEREST THEREON FOR THE PERIOD FROM THE
DATE SUCH PAYMENT IS REQUIRED TO THE DATE ON WHICH

 

42

--------------------------------------------------------------------------------


 

SUCH PAYMENT IS IMMEDIATELY AVAILABLE TO THE L/C ISSUER AT A RATE PER ANNUM
EQUAL TO THE GREATER OF THE FEDERAL FUNDS RATE AND A RATE DETERMINED BY THE L/C
ISSUER IN ACCORDANCE WITH BANKING INDUSTRY RULES ON INTERBANK COMPENSATION, PLUS
ANY ADMINISTRATIVE, PROCESSING OR SIMILAR FEES CUSTOMARILY CHARGED BY THE L/C
ISSUER IN CONNECTION WITH THE FOREGOING.  IF SUCH LENDER PAYS SUCH AMOUNT (WITH
INTEREST AND FEES AS AFORESAID), THE AMOUNT SO PAID SHALL CONSTITUTE SUCH
LENDER’S REVOLVING LOAN INCLUDED IN THE RELEVANT BORROWING OR L/C ADVANCE IN
RESPECT OF THE RELEVANT L/C BORROWING, AS THE CASE MAY BE.  A CERTIFICATE OF THE
L/C ISSUER SUBMITTED TO ANY LENDER (THROUGH THE ADMINISTRATIVE AGENT) WITH
RESPECT TO ANY AMOUNTS OWING UNDER THIS SECTION 2.03(C)(VI) SHALL BE CONCLUSIVE
ABSENT MANIFEST ERROR.

 

(D)                                 REPAYMENT OF PARTICIPATIONS.

 

(I) AT ANY TIME AFTER THE L/C ISSUER HAS MADE A PAYMENT UNDER ANY LETTER OF
CREDIT AND HAS RECEIVED FROM ANY LENDER SUCH LENDER’S L/C ADVANCE IN RESPECT OF
SUCH PAYMENT IN ACCORDANCE WITH SECTION 2.03(C), IF THE ADMINISTRATIVE AGENT
RECEIVES FOR THE ACCOUNT OF THE L/C ISSUER ANY PAYMENT IN RESPECT OF THE RELATED
UNREIMBURSED AMOUNT OR INTEREST THEREON (WHETHER DIRECTLY FROM THE BORROWER OR
OTHERWISE, INCLUDING PROCEEDS OF CASH COLLATERAL APPLIED THERETO BY THE
ADMINISTRATIVE AGENT), THE ADMINISTRATIVE AGENT WILL DISTRIBUTE TO SUCH LENDER
ITS APPLICABLE REVOLVING CREDIT PERCENTAGE THEREOF (APPROPRIATELY ADJUSTED, IN
THE CASE OF INTEREST PAYMENTS, TO REFLECT THE PERIOD OF TIME DURING WHICH SUCH
LENDER’S L/C ADVANCE WAS OUTSTANDING) IN THE SAME FUNDS AS THOSE RECEIVED BY THE
ADMINISTRATIVE AGENT.

 

(II)                                  IF ANY PAYMENT RECEIVED BY THE
ADMINISTRATIVE AGENT FOR THE ACCOUNT OF THE L/C ISSUER PURSUANT TO
SECTION 2.03(C)(I) IS REQUIRED TO BE RETURNED UNDER ANY OF THE CIRCUMSTANCES
DESCRIBED IN SECTION 11.05 (INCLUDING PURSUANT TO ANY SETTLEMENT ENTERED INTO BY
THE L/C ISSUER IN ITS DISCRETION), EACH LENDER SHALL PAY TO THE ADMINISTRATIVE
AGENT FOR THE ACCOUNT OF THE L/C ISSUER ITS APPLICABLE REVOLVING CREDIT
PERCENTAGE THEREOF ON DEMAND OF THE ADMINISTRATIVE AGENT, PLUS INTEREST THEREON
FROM THE DATE OF SUCH DEMAND TO THE DATE SUCH AMOUNT IS RETURNED BY SUCH LENDER,
AT A RATE PER ANNUM EQUAL TO THE FEDERAL FUNDS RATE FROM TIME TO TIME IN
EFFECT.  THE OBLIGATIONS OF THE LENDERS UNDER THIS CLAUSE SHALL SURVIVE THE
PAYMENT IN FULL OF THE OBLIGATIONS AND THE TERMINATION OF THIS AGREEMENT.

 

(E)                                  OBLIGATIONS ABSOLUTE.  THE OBLIGATION OF
THE BORROWER TO REIMBURSE THE L/C ISSUER FOR EACH DRAWING UNDER EACH LETTER OF
CREDIT AND TO REPAY EACH L/C BORROWING SHALL BE ABSOLUTE, UNCONDITIONAL AND
IRREVOCABLE, AND SHALL BE PAID STRICTLY IN ACCORDANCE WITH THE TERMS OF THIS
AGREEMENT UNDER ALL CIRCUMSTANCES, INCLUDING THE FOLLOWING:

 

(I)                                     ANY LACK OF VALIDITY OR ENFORCEABILITY
OF SUCH LETTER OF CREDIT, THIS AGREEMENT, OR ANY OTHER LOAN DOCUMENT;

 

43

--------------------------------------------------------------------------------

 

 

(II)                                  THE EXISTENCE OF ANY CLAIM, COUNTERCLAIM,
SETOFF, DEFENSE OR OTHER RIGHT THAT ANY LOAN PARTY OR ANY SUBSIDIARY MAY HAVE AT
ANY TIME AGAINST ANY BENEFICIARY OR ANY TRANSFEREE OF SUCH LETTER OF CREDIT (OR
ANY PERSON FOR WHOM ANY SUCH BENEFICIARY OR ANY SUCH TRANSFEREE MAY BE ACTING),
THE L/C ISSUER OR ANY OTHER PERSON, WHETHER IN CONNECTION WITH THIS AGREEMENT,
THE TRANSACTIONS CONTEMPLATED HEREBY OR BY SUCH LETTER OF CREDIT OR ANY
AGREEMENT OR INSTRUMENT RELATING THERETO, OR ANY UNRELATED TRANSACTION;

 

(III)                               ANY DRAFT, DEMAND, CERTIFICATE OR OTHER
DOCUMENT PRESENTED UNDER SUCH LETTER OF CREDIT PROVING TO BE FORGED, FRAUDULENT,
INVALID OR INSUFFICIENT IN ANY RESPECT OR ANY STATEMENT THEREIN BEING UNTRUE OR
INACCURATE IN ANY RESPECT; OR ANY LOSS OR DELAY IN THE TRANSMISSION OR OTHERWISE
OF ANY DOCUMENT REQUIRED IN ORDER TO MAKE A DRAWING UNDER SUCH LETTER OF CREDIT;

 

(IV)                              ANY PAYMENT BY THE L/C ISSUER UNDER SUCH
LETTER OF CREDIT AGAINST PRESENTATION OF A DRAFT OR CERTIFICATE THAT DOES NOT
STRICTLY COMPLY WITH THE TERMS OF SUCH LETTER OF CREDIT; OR ANY PAYMENT MADE BY
THE L/C ISSUER UNDER SUCH LETTER OF CREDIT TO ANY PERSON PURPORTING TO BE A
TRUSTEE IN BANKRUPTCY, DEBTOR-IN-POSSESSION, ASSIGNEE FOR THE BENEFIT OF
CREDITORS, LIQUIDATOR, RECEIVER OR OTHER REPRESENTATIVE OF OR SUCCESSOR TO ANY
BENEFICIARY OR ANY TRANSFEREE OF SUCH LETTER OF CREDIT, INCLUDING ANY ARISING IN
CONNECTION WITH ANY PROCEEDING UNDER ANY DEBTOR RELIEF LAW; OR

 

(V)                                 ANY OTHER CIRCUMSTANCE OR HAPPENING
WHATSOEVER, WHETHER OR NOT SIMILAR TO ANY OF THE FOREGOING, INCLUDING ANY OTHER
CIRCUMSTANCE THAT MIGHT OTHERWISE CONSTITUTE A DEFENSE AVAILABLE TO, OR A
DISCHARGE OF, ANY LOAN PARTY OR ANY SUBSIDIARY.

 

The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will promptly notify the L/C Issuer.  The Borrower shall be
conclusively deemed to have waived any such claim against the L/C Issuer and its
correspondents unless such notice is given as aforesaid.

 

(f)                                    Role of L/C Issuer.  Each Lender and the
Borrower agree that, in paying any drawing under a Letter of Credit, the L/C
Issuer shall not have any responsibility to obtain any document (other than any
sight draft, certificates and documents expressly required by the Letter of
Credit) or to ascertain or inquire as to the validity or accuracy of any such
document or the authority of the Person executing or delivering any such
document.  None of the L/C Issuer, the Administrative Agent, any of their
respective Related Parties nor any correspondent, participant or assignee of the
L/C Issuer shall be liable to any Lender for (i) any action taken or omitted in
connection herewith at the request or with the approval of the Lenders or the
Required Revolving Lenders, as applicable; (ii) any action taken or omitted in
the absence of gross negligence or willful misconduct; or (iii) the due
execution, effectiveness, validity or enforceability of any document or
instrument related to any Letter of Credit or Issuer Document.  The

 

44

--------------------------------------------------------------------------------


 

Borrower hereby assumes all risks of the acts or omissions of any beneficiary or
transferee with respect to its use of any Letter of Credit; provided, however,
that this assumption is not intended to, and shall not, preclude the Borrower’s
pursuing such rights and remedies as it may have against the beneficiary or
transferee at law or under any other agreement.  None of the L/C Issuer, the
Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of the L/C Issuer shall be liable or
responsible for any of the matters described in clauses (i) through (v) of
Section 2.03(e); provided, however, that anything in such clauses to the
contrary notwithstanding, the Borrower may have a claim against the L/C Issuer,
and the L/C Issuer may be liable to the Borrower, to the extent, but only to the
extent, of any direct, as opposed to consequential or exemplary, damages
suffered by the Borrower which the Borrower proves were caused by the L/C
Issuer’s willful misconduct or gross negligence or the L/C Issuer’s willful
failure to pay under any Letter of Credit after the presentation to it by the
beneficiary of a sight draft and certificate(s) strictly complying with the
terms and conditions of a Letter of Credit.  In furtherance and not in
limitation of the foregoing, the L/C Issuer may accept documents that appear on
their face to be in order, without responsibility for further investigation,
regardless of any notice or information to the contrary, and the L/C Issuer
shall not be responsible for the validity or sufficiency of any instrument
transferring or assigning or purporting to transfer or assign a Letter of Credit
or the rights or benefits thereunder or proceeds thereof, in whole or in part,
which may prove to be invalid or ineffective for any reason.

 

(g)                                 Cash Collateral.  Upon the request of the
Administrative Agent, (i) if the L/C Issuer has honored any full or partial
drawing request under any Letter of Credit and such drawing has resulted in an
L/C Borrowing, or (ii) if, as of the Letter of Credit Expiration Date, any L/C
Obligation for any reason remains outstanding, the Borrower shall, in each case,
immediately Cash Collateralize the then Outstanding Amount of all L/C
Obligations.  Sections 2.05 and 8.02(c) set forth certain additional
requirements to deliver Cash Collateral hereunder.  For purposes of this
Section 2.03, Section 2.05 and Section 8.02(c), “Cash Collateralize” means to
pledge and deposit with or deliver to the Administrative Agent, for the benefit
of the L/C Issuer and the Lenders, as collateral for the L/C Obligations, cash
or deposit account balances pursuant to documentation in form and substance
satisfactory to the Administrative Agent and the L/C Issuer (which documents are
hereby consented to by the Lenders).  Derivatives of such term have
corresponding meanings.  The Borrower hereby grants to the Administrative Agent,
for the benefit of the L/C Issuer and the Lenders, a security interest in all
such cash, deposit accounts and all balances therein and all proceeds of the
foregoing.  Cash Collateral shall be maintained in blocked, non-interest bearing
deposit accounts at Bank of America.  If at any time the Administrative Agent
determines that any funds held as Cash Collateral are subject to any right or
claim of any Person other than the Administrative Agent or that the total amount
of such funds is less than the aggregate Outstanding Amount of all L/C
Obligations, the Borrower will, forthwith upon demand by the Administrative
Agent, pay to the Administrative Agent, as additional funds to be deposited as
Cash Collateral, an amount equal to the excess of (x) such aggregate Outstanding
Amount over (y) the total amount of funds, if any, then held as Cash Collateral
that the Administrative Agent determines to be free and clear of any such right
and claim.  Upon the drawing of any

 

45

--------------------------------------------------------------------------------


 

Letter of Credit for which funds are on deposit as Cash Collateral, such funds
shall be applied, to the extent permitted under applicable Laws, to reimburse
the L/C Issuer.

 

(h)                                 Applicability of ISP.  Unless otherwise
expressly agreed by the L/C Issuer and the Borrower when a Letter of Credit is
issued (including any such agreement applicable to an Existing Letter of
Credit), the rules of the ISP shall apply to each Letter of Credit.

 

(i)                                     Letter of Credit Fees.  The Borrower
shall pay to the Administrative Agent for the account of each Lender in
accordance with its Applicable Revolving Credit Percentage a Letter of Credit
fee (the “Letter of Credit Fee”) for each Letter of Credit equal to the
Applicable Rate times the daily amount available to be drawn under such Letter
of Credit.  For purposes of computing the daily amount available to be drawn
under any Letter of Credit, the amount of such Letter of Credit shall be
determined in accordance with Section 1.06.  Letter of Credit Fees shall be
(i) due and payable on the first Business Day after the end of each March, June,
September and December, commencing with the first such date to occur after the
issuance of such Letter of Credit, on the Letter of Credit Expiration Date and
thereafter on demand and (ii) computed on a quarterly basis in arrears.  If
there is any change in the Applicable Rate during any quarter, the daily amount
available to be drawn under each standby Letter of Credit shall be computed and
multiplied by the Applicable Rate separately for each period during such quarter
that such Applicable Rate was in effect.  Notwithstanding anything to the
contrary contained herein, upon the request of the Required Revolving Lenders,
while any Event of Default exists, all Letter of Credit Fees shall accrue at the
Default Rate.

 

(j)                                     Fronting Fee and Documentary and
Processing Charges Payable to L/C Issuer.  The Borrower shall pay directly to
the L/C Issuer for its own account a fronting fee with respect to each Letter of
Credit, at the rate per annum specified in the L/C Side Letter, computed on the
daily amount available to be drawn under such Letter of Credit on a quarterly
basis in arrears.  Such fronting fee shall be due and payable on the tenth
Business Day after the end of each March, June, September and December in
respect of the most recently-ended quarterly period (or portion thereof, in the
case of the first payment), commencing with the first such date to occur after
the issuance of such Letter of Credit, on the Letter of Credit Expiration Date
and thereafter on demand.  For purposes of computing the daily amount available
to be drawn under any Letter of Credit, the amount of such Letter of Credit
shall be determined in accordance with Section 1.06.  In addition, the Borrower
shall pay directly to the L/C Issuer for its own account the customary issuance,
presentation, amendment and other processing fees, and other standard costs and
charges, of the L/C Issuer relating to letters of credit as from time to time in
effect.  Such customary fees and standard costs and charges are due and payable
on demand and are nonrefundable.

 

(k)                                  Conflict with Issuer Documents.  In the
event of any conflict between the terms hereof and the terms of any Issuer
Document, the terms hereof shall control.

 

46

--------------------------------------------------------------------------------


 

(l)                                     Letters of Credit Issued for
Subsidiaries.  Notwithstanding that a Letter of Credit issued or outstanding
hereunder is in support of any obligations of, or is for the account of, a
Subsidiary, the Borrower shall be obligated to reimburse the L/C Issuer
hereunder for any and all drawings under such Letter of Credit.  The Borrower
hereby acknowledges that the issuance of Letters of Credit for the account of
Subsidiaries inures to the benefit of the Borrower, and that the Borrower’s
business derives substantial benefits from the businesses of such Subsidiaries.

 


2.04                           SWING LINE LOANS.


 

(a)                                  The Swing Line.  Subject to the terms and
conditions set forth herein, the Swing Line Lender agrees, in reliance upon the
agreements of the other Lenders set forth in this Section 2.04, to make loans
(each such loan, a “Swing Line Loan”) to the Borrower from time to time on any
Business Day during the Availability Period in an aggregate amount not to exceed
at any time outstanding the amount of the Swing Line Sublimit, notwithstanding
the fact that such Swing Line Loans, when aggregated with the Applicable
Revolving Credit Percentage of the Outstanding Amount of Revolving Credit Loans
and L/C Obligations of the Lender acting as Swing Line Lender, may exceed the
amount of such Lender’s Revolving Credit Commitment; provided, however, that
after giving effect to any Swing Line Loan, (i) the Total Revolving Credit
Outstandings shall not exceed the Revolving Credit Facility at such time, and
(ii) the aggregate Outstanding Amount of the Revolving Credit Loans of any
Lender at such time, plus such Lender’s Applicable Revolving Credit Percentage
of the Outstanding Amount of all L/C Obligations at such time, plus such
Lender’s Applicable Revolving Credit Percentage of the Outstanding Amount of all
Swing Line Loans at such time shall not exceed such Lender’s Revolving Credit
Commitment, and provided further that the Borrower shall not use the proceeds of
any Swing Line Loan to refinance any outstanding Swing Line Loan.  Within the
foregoing limits, and subject to the other terms and conditions hereof, the
Borrower may borrow under this Section 2.04, prepay under Section 2.05, and
reborrow under this Section 2.04.  Each Swing Line Loan shall bear interest only
at a rate based on the Base Rate.  Immediately upon the making of a Swing Line
Loan, each Lender shall be deemed to, and hereby irrevocably and unconditionally
agrees to, purchase from the Swing Line Lender a risk participation in such
Swing Line Loan in an amount equal to the product of such Lender’s Applicable
Revolving Credit Percentage times the amount of such Swing Line Loan.

 

(b)                                 Borrowing Procedures.  Each Swing Line
Borrowing shall be made upon the Borrower’s irrevocable notice to the Swing Line
Lender and the Administrative Agent, which may be given by telephone.  Each such
notice must be received by the Swing Line Lender and the Administrative Agent
not later than 12:00 noon on the requested borrowing date, and shall specify
(i) the amount to be borrowed, which shall be a minimum of $100,000, and
(ii) the requested borrowing date, which shall be a Business Day.  Each such
telephonic notice must be confirmed promptly by delivery to the Swing Line
Lender and the Administrative Agent of a written Swing Line Loan Notice,
appropriately completed and signed by a Responsible Officer of the Borrower. 
Promptly after receipt by the Swing Line Lender of any telephonic Swing Line
Loan Notice, the

 

47

--------------------------------------------------------------------------------


 

Swing Line Lender will confirm with the Administrative Agent (by telephone or in
writing) that the Administrative Agent has also received such Swing Line Loan
Notice and, if not, the Swing Line Lender will notify the Administrative Agent
(by telephone or in writing) of the contents thereof.  Unless the Swing Line
Lender has received notice (by telephone or in writing) from the Administrative
Agent (including at the request of any Lender) prior to 1:00 p.m. on the date of
the proposed Swing Line Borrowing (A) directing the Swing Line Lender not to
make such Swing Line Loan as a result of the limitations set forth in the first
proviso to the first sentence of Section 2.04(a), or (B) that one or more of the
applicable conditions specified in Article IV is not then satisfied, then,
subject to the terms and conditions hereof, the Swing Line Lender will, not
later than 2:00 p.m. on the borrowing date specified in such Swing Line Loan
Notice, make the amount of its Swing Line Loan available to the Borrower.

 

(c)                                  Refinancing of Swing Line Loans.

 

(i) The Swing Line Lender at any time in its sole and absolute discretion may
request, on behalf of the Borrower (which hereby irrevocably authorizes the
Swing Line Lender to so request on its behalf), that each Lender make a Base
Rate Loan in an amount equal to such Lender’s Applicable Revolving Credit
Percentage of the amount of Swing Line Loans then outstanding.  Such request
shall be made in writing (which written request shall be deemed to be a
Committed Loan Notice for purposes hereof) and in accordance with the
requirements of Section 2.02, without regard to the minimum and multiples
specified therein for the principal amount of Base Rate Loans, but subject to
the unutilized portion of the Revolving Credit Facility and the conditions set
forth in Section 4.02.  The Swing Line Lender shall furnish the Borrower with a
copy of the applicable Committed Loan Notice promptly after delivering such
notice to the Administrative Agent.  Each Lender shall make an amount equal to
its Applicable Revolving Credit Percentage of the amount specified in such
Committed Loan Notice available to the Administrative Agent in immediately
available funds for the account of the Swing Line Lender at the Administrative
Agent’s Office not later than 12:00 noon on the day specified in such Committed
Loan Notice, whereupon, subject to Section 2.04(c)(ii), each Lender that so
makes funds available shall be deemed to have made a Base Rate Loan to the
Borrower in such amount.  The Administrative Agent shall remit the funds so
received to the Swing Line Lender.

 

(ii)                                  If for any reason any Swing Line Loan
cannot be refinanced by such a Revolving Credit  Borrowing in accordance with
Section 2.04(c)(i), the request for Base Rate Loans submitted by the Swing Line
Lender as set forth herein shall be deemed to be a request by the Swing Line
Lender that each of the Lenders fund its risk participation in the relevant
Swing Line Loan and each Lender’s payment to the Administrative Agent for the
account of the Swing Line Lender pursuant to Section 2.04(c)(i) shall be deemed
payment in respect of such participation.

 

48

--------------------------------------------------------------------------------


 

(iii)                               If any Lender fails to make available to the
Administrative Agent for the account of the Swing Line Lender any amount
required to be paid by such Lender pursuant to the foregoing provisions of this
Section 2.04(c) by the time specified in Section 2.04(c)(i), the Swing Line
Lender shall be entitled to recover from such Lender (acting through the
Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to the Swing Line Lender at a rate per annum equal to
the greater of the Federal Funds Rate and a rate determined by the Swing Line
Lender in accordance with banking industry rules on interbank compensation, plus
any administrative, processing or similar fees customarily charged by the Swing
Line Lender in connection with the foregoing.  If such Lender pays such amount
(with interest and fees as aforesaid), the amount so paid shall constitute such
Lender’s Committed Loan included in the relevant Committed Borrowing or funded
participation in the relevant Swing Line Loan, as the case may be.  A
certificate of the Swing Line Lender submitted to any Lender (through the
Administrative Agent) with respect to any amounts owing under this clause
(iii) shall be conclusive absent manifest error.

 

(iv)                              Each Lender’s obligation to make Revolving
Credit Loans or to purchase and fund risk participations in Swing Line Loans
pursuant to this Section 2.04(c) shall be absolute and unconditional and shall
not be affected by any circumstance, including (A) any setoff, counterclaim,
recoupment, defense or other right which such Lender may have against the Swing
Line Lender, the Borrower or any other Person for any reason whatsoever, (B) the
occurrence or continuance of a Default, or (C) any other occurrence, event or
condition, whether or not similar to any of the foregoing; provided, however,
that each Lender’s obligation to make Revolving Credit Loans pursuant to this
Section 2.04(c) is subject to the conditions set forth in Section 4.02.  No such
funding of risk participations shall relieve or otherwise impair the obligation
of the Borrower to repay Swing Line Loans, together with interest as provided
herein.

 

(d)                                 Repayment of Participations.

 

(i) At any time after any Lender has purchased and funded a risk participation
in a Swing Line Loan, if the Swing Line Lender receives any payment on account
of such Swing Line Loan, the Swing Line Lender will distribute to such Lender
its Applicable Revolving Credit Percentage thereof in the same funds as those
received by the Swing Line Lender.

 

(ii)                                  If any payment received by the Swing Line
Lender in respect of principal or interest on any Swing Line Loan is required to
be returned by the Swing Line Lender under any of the circumstances described in
Section 11.05 (including pursuant to any settlement entered into by the Swing
Line Lender in its discretion), each Lender shall pay to the Swing Line Lender
its Applicable Revolving Credit Percentage thereof on demand of the
Administrative Agent, plus interest thereon from the date of such demand to the
date such amount is returned,

 

49

--------------------------------------------------------------------------------


 

at a rate per annum equal to the Federal Funds Rate.  The Administrative Agent
will make such demand upon the request of the Swing Line Lender.  The
obligations of the Lenders under this clause shall survive the payment in full
of the Obligations and the termination of this Agreement.

 

(e)                                  Interest for Account of Swing Line Lender. 
The Swing Line Lender shall be responsible for invoicing the Borrower for
interest on the Swing Line Loans.  Until each Lender funds its Base Rate Loan or
risk participation pursuant to this Section 2.04 to refinance such Lender’s
Applicable Revolving Credit Percentage of any Swing Line Loan, interest in
respect of such Applicable Revolving Credit Percentage shall be solely for the
account of the Swing Line Lender.

 

(f)                                    Payments Directly to Swing Line Lender. 
The Borrower shall make all payments of principal and interest in respect of the
Swing Line Loans directly to the Swing Line Lender.

 


2.05                           PREPAYMENTS.


 

(a)                                  Optional.

 

(i)                                     Subject to the last sentence of this
Section 2.05(a)(i), the Borrower may, upon notice to the Administrative Agent,
at any time or from time to time voluntarily prepay the Term Loans and Revolving
Credit Loans in whole or in part without premium or penalty; provided that
(A) such notice must be received by the Administrative Agent not later than
10:00 a.m. (1) three Business Days prior to any date of prepayment of Eurodollar
Rate Loans and (2) on the date of prepayment of Base Rate Loans; (B) any
prepayment of Eurodollar Rate Loans shall be in a principal amount of $2,000,000
or a whole multiple of $500,000 in excess thereof; and (C) any prepayment of
Base Rate Loans shall be in a principal amount of $1,000,000 or a whole multiple
of $100,000 in excess thereof or, in each case, if less, the entire principal
amount thereof then outstanding.  Each such notice shall specify the date and
amount of such prepayment and the Type(s) of Loans to be prepaid and, if
Eurodollar Rate Loans are to be prepaid, the Interest Period(s) of such Loans. 
The Administrative Agent will promptly notify each Lender of its receipt of each
such notice, and of the amount of such Lender’s ratable portion of such
prepayment (based on such Lender’s Applicable Percentage in respect of the
relevant Facility).  If such notice is given by the Borrower, the Borrower shall
make such prepayment and the payment amount specified in such notice shall be
due and payable on the date specified therein.  Any prepayment of a Eurodollar
Rate Loan shall be accompanied by all accrued interest on the amount prepaid,
together with any additional amounts required pursuant to Section 3.05.  Each
prepayment of the outstanding Term Loans pursuant to this Section 2.05(a) shall
be applied (x) ratably to the Term A Loan and the Term B Loan and (y) to the
principal repayment installments thereof on a pro-rata basis, and each such
prepayment shall be paid to the Lenders in

 

50

--------------------------------------------------------------------------------


 

accordance with their respective Applicable Percentages in respect of each of
the relevant Facilities.

 

(ii)                                  The Borrower may, upon notice to the Swing
Line Lender (with a copy to the Administrative Agent), at any time or from time
to time, voluntarily prepay Swing Line Loans in whole or in part without premium
or penalty; provided that (A) such notice must be received by the Swing Line
Lender and the Administrative Agent not later than 12:00 noon on the date of the
prepayment, and (B) any such prepayment shall be in a minimum principal amount
of $100,000.  Each such notice shall specify the date and amount of such
prepayment.  If such notice is given by the Borrower, the Borrower shall make
such prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein.

 

(b)                                 Mandatory.

 

(i)                                     Within ninety (90) days after the end of
each Fiscal Year commencing with the Fiscal Year ending December 31, 2008, the
Borrower shall prepay an aggregate principal amount of Senior Debt equal to 50%
of Excess Cash Flow for such Fiscal Year; provided, however with respect to
Fiscal Year 2008, Excess Cash Flow shall be computed for the period commencing
with the Commitment Effective Date through the last day of such Fiscal Year; and
further provided, however, if the Total Leverage Ratio as of the last day of
such Fiscal Year is less than 2.0 to 1.0, then the Borrower shall not be
required to make a prepayment pursuant to this Section 2.05(b)(i) for such
Fiscal Year.

 

(ii)                                  If any Loan Party or any of its
Subsidiaries disposes of any property in connection with an Asset Disposition
which results in the realization by such Person of Net Cash Proceeds, the
Borrower shall prepay an aggregate principal amount of Senior Debt equal to 100%
of such Net Cash Proceeds immediately upon receipt thereof by such Person (such
prepayments to be applied as set forth in clauses (vii) and (ix) below);
provided, however, that, with respect to any Net Cash Proceeds realized under an
Asset Disposition described in this Section 2.05(b)(ii), at the election of the
Borrower (as notified by the Borrower to the Administrative Agent on or prior to
the date of such Asset Disposition), and so long as no Default shall have
occurred and be continuing, such Loan Party or such Subsidiary may reinvest all
or any portion of such Net Cash Proceeds in operating assets performing the same
or a similar function or otherwise used in the business of such Loan Party or
such Subsidiary so long as within 180 days after the receipt of such Net Cash
Proceeds, such purchase shall have been consummated (as certified by the
Borrower in writing to the Administrative Agent); and provided further, however,
that any Net Cash Proceeds not so reinvested (or subject to a definitive
agreement to be reinvested) shall be immediately applied to the prepayment of
the Loans as set forth in this Section 2.05(b)(ii) immediately upon the earlier
of the occurrence of a Default or the expiration of such 180 day period.

 

51

--------------------------------------------------------------------------------


 

(iii)                               Upon the sale or issuance by any Loan Party
or any of its Subsidiaries of any of its Capital Securities (other than any
sales or issuances of Capital Securities to another Loan Party or in connection
with a Permitted Acquisition) or the exercise by any Person of any convertible
Capital Securities issued by a Loan Party (other than the Warrants), the
Borrower shall prepay an aggregate principal amount of Senior Debt equal to 100%
of all Net Cash Proceeds received therefrom immediately upon receipt thereof by
such Loan Party or such Subsidiary (such prepayments to be applied as set forth
in clauses (vii) and (ix) below).

 

(iv)                              Upon the incurrence or issuance by any Loan
Party or any of its Subsidiaries of any Debt (other than Debt permitted under
Sections 7.01 (a) — (i) and (k)), the Borrower shall prepay an aggregate
principal amount of Senior Debt equal to 100% of all Net Cash Proceeds received
therefrom immediately upon receipt thereof by such Loan Party or such Subsidiary
(such prepayments to be applied as set forth in clauses (vii) and (ix) below).

 

(v)                                 Immediately upon the receipt by any Loan
Party or any Subsidiary of Net Cash Proceeds from the exercise of any Warrants,
the Borrower shall prepay an aggregate principal amount of Senior Debt equal to
(A) 100% of such Net Cash Proceeds if the Total Leverage Ratio as of the end of
the immediately preceding Fiscal Quarter for which a Compliance Certificate has
been received is equal to or greater than 2.50:1.0, (B) 75% of such Net Cash
Proceeds if the Total Leverage Ratio as of the end of the immediately preceding
Fiscal Quarter for which a Compliance Certificate has been received is less than
2.50:1.0 but equal to or greater than 2.0:1.0 and (C) 50% of such Net Cash
Proceeds if the Total Leverage Ratio as of the end of the immediately preceding
Fiscal Quarter for which a Compliance Certificate has been received is less than
2.0:1.0 but equal to or greater than 1.50:1.0; provided, however, that if the
Total Leverage Ratio as of the end of the immediately preceding Fiscal Quarter
for which a Compliance Certificate has been received is less than 1.50:1.0, then
the Borrower shall not be required to make a prepayment pursuant to this
Section 2.05(b)(v).

 

(vi)                              Upon any Extraordinary Receipt received by or
paid to or for the account of any Loan Party or any of its Subsidiaries, and not
otherwise included in clauses (ii), (iii), (iv) or (v) of this Section 2.05(b),
the Borrower shall prepay an aggregate principal amount of Senior Debt equal to
100% of all Net Cash Proceeds received therefrom immediately upon receipt
thereof by such Loan Party or such Subsidiary (such prepayments to be applied as
set forth in clauses (vii) and (ix) below); provided, however, that with respect
to any proceeds of insurance, condemnation awards (or payments in lieu thereof)
or indemnity payments, at the election of the Borrower (as notified by the
Borrower to the Administrative Agent on or prior to the date of receipt of such
insurance proceeds, condemnation awards or indemnity payments), and so long as
no Default shall have occurred and be continuing, such Loan Party or such
Subsidiary may apply

 

52

--------------------------------------------------------------------------------


 

within 180 days after the receipt of such cash proceeds to replace or repair the
equipment, fixed assets or real property in respect of which such cash proceeds
were received; and provided, further, however, that any cash proceeds not so
applied shall be immediately applied to the prepayment of the Loans as set forth
in this Section 2.05(b)(v).

 

(vii)                           Each prepayment of Senior Debt pursuant to the
foregoing provisions of this Section 2.05(b) shall be applied to the outstanding
Loans; provided, however, the Borrower shall offer to prepay a Ratable Portion
of the Private Placement Notes with any such prepayment amount pursuant to the
terms of the Private Placement Note Purchase Agreement and, to the extent
accepted by the Private Placement Noteholders, prepay the applicable Private
Placement Notes so long as at least a Ratable Portion of the outstanding Loans
is prepaid contemporaneously with such prepayment of Private Placement Notes; in
each case accompanied by a certificate of a Responsible Officer of the Borrower
demonstrating the calculation of such prepayment amount and applied, first, to
the Term A Loan and the Term B Loan (ratably to the remaining principal
amortization payments) and, second, to the Revolving Credit Facility in the
manner set forth in clause (ix) of this Section 2.05(b).

 

(viii)                        If for any reason the Total Revolving Credit
Outstandings at any time exceed the Revolving Credit Facility at such time, the
Borrower shall immediately prepay Revolving Credit Loans, Swing Line Loans and
L/C Borrowings and/or Cash Collateralize the L/C Obligations (other than the L/C
Borrowings) in an aggregate amount equal to such excess.

 

(ix)                                Prepayments of the Revolving Credit Facility
made pursuant to this Section 2.05(b), first, shall be applied ratably to the
L/C Borrowings and the Swing Line Loans, second, shall be applied ratably to the
outstanding Revolving Credit Loans, and, third, shall be used to Cash
Collateralize the remaining L/C Obligations; and, in the case of prepayments of
the Revolving Credit Facility required pursuant to clause (i), (ii), (iii),
(iv) or (v) of this Section 2.05(b), the amount remaining, if any, after the
prepayment in full of all L/C Borrowings, Swing Line Loans and Revolving Credit
Loans outstanding at such time and the Cash Collateralization of the remaining
L/C Obligations in full (the sum of such prepayment amounts, cash
collateralization amounts and remaining amount being, collectively, the
“Reduction Amount”) may be retained by the Borrower for use in the ordinary
course of its business, and the Revolving Credit Facility shall be automatically
and permanently reduced by the Reduction Amount as set forth in
Section 2.06(b)(iv).  Upon the drawing of any Letter of Credit that has been
Cash Collateralized, the funds held as Cash Collateral shall be applied (without
any further action by or notice to or from the Borrower or any other Loan Party)
to reimburse the L/C Issuer or the Lenders, as applicable.

 

53

--------------------------------------------------------------------------------


 


2.06                           TERMINATION OR REDUCTION OF COMMITMENTS.

 

(a)                                  Optional.  The Borrower may, upon notice to
the Administrative Agent, terminate the Revolving Credit Facility, the Letter of
Credit Sublimit or the Swing Line Sublimit, or from time to time permanently
reduce the Revolving Credit Facility, the Letter of Credit Sublimit or the Swing
Line Sublimit; provided that (i) any such notice shall be received by the
Administrative Agent not later than 10:00 a.m. five Business Days prior to the
date of termination or reduction, (ii) any such partial reduction shall be in an
aggregate amount of $10,000,000 or any whole multiple of $1,000,000 in excess
thereof and (iii) the Borrower shall not terminate or reduce (A) the Revolving
Credit Facility if, after giving effect thereto and to any concurrent
prepayments hereunder, the Total Revolving Credit Outstandings would exceed the
Revolving Credit Facility, (B) the Letter of Credit Sublimit if, after giving
effect thereto, the Outstanding Amount of L/C Obligations not fully Cash
Collateralized hereunder would exceed the Letter of Credit Sublimit, or (C) the
Swing Line Sublimit if, after giving effect thereto and to any concurrent
prepayments hereunder, the Outstanding Amount of Swing Line Loans would exceed
the Letter of Credit Sublimit.

 


(B)                                 MANDATORY.

 


(I) THE AGGREGATE TERM A LOAN COMMITMENTS SHALL BE AUTOMATICALLY AND PERMANENTLY
REDUCED TO ZERO ON THE DATE OF THE BORROWING OF THE TERM A LOAN.

 


(II)                                  (A)                              THE
AGGREGATE TERM B-1 LOAN COMMITMENTS SHALL BE AUTOMATICALLY AND PERMANENTLY
REDUCED TO ZERO ON THE DATE OF THE BORROWING OF THE TERM B-1 LOAN.


 

(B)                                The aggregate Term B-2 Loan Commitments shall
be automatically and permanently reduced (x) to zero on the earlier of (i) the
date of funding of the Private Placement Notes pursuant to the Private Placement
Note Purchase Agreement; provided that, such Private Placement Notes are funded
in an amount equal to $40,000,000 and (ii) the date of the Borrowing of the Term
B-2 Loan and (y) to the extent the Private Placement Notes are funded in an
amount less than $40,000,000, the aggregate Term B-2 Loan Commitments shall be
automatically and permanently reduced in an amount equal to the aggregate
principal amount of the Private Placement Notes.

 

(III)                               THE REVOLVING CREDIT FACILITY SHALL BE
AUTOMATICALLY AND PERMANENTLY REDUCED ON EACH DATE ON WHICH THE PREPAYMENT OF
REVOLVING CREDIT LOANS OUTSTANDING THEREUNDER IS REQUIRED TO BE MADE PURSUANT TO
SECTION 2.05(B)(I), (II), (III), (IV) OR (V) BY AN AMOUNT EQUAL TO THE
APPLICABLE REDUCTION AMOUNT.

 

(IV)                              IF AFTER GIVING EFFECT TO ANY REDUCTION OR
TERMINATION OF REVOLVING CREDIT COMMITMENTS UNDER THIS SECTION 2.06, THE LETTER
OF CREDIT SUBLIMIT OR THE SWING LINE SUBLIMIT EXCEEDS THE REVOLVING CREDIT
FACILITY AT SUCH TIME, THE LETTER OF CREDIT SUBLIMIT OR THE SWING LINE SUBLIMIT,
AS THE CASE MAY BE, SHALL BE AUTOMATICALLY REDUCED BY THE AMOUNT OF SUCH EXCESS.

 

54

--------------------------------------------------------------------------------

 

 

(C)           APPLICATION OF COMMITMENT REDUCTIONS; PAYMENT OF FEES.  THE
ADMINISTRATIVE AGENT WILL PROMPTLY NOTIFY THE LENDERS OF ANY TERMINATION OR
REDUCTION OF THE LETTER OF CREDIT SUBLIMIT, SWING LINE SUBLIMIT OR THE REVOLVING
CREDIT COMMITMENT UNDER THIS SECTION 2.06.  UPON ANY REDUCTION OF THE REVOLVING
CREDIT COMMITMENTS, THE REVOLVING CREDIT COMMITMENT OF EACH LENDER SHALL BE
REDUCED BY SUCH LENDER’S APPLICABLE REVOLVING CREDIT PERCENTAGE OF SUCH
REDUCTION AMOUNT.  ALL FEES IN RESPECT OF THE REVOLVING CREDIT FACILITY ACCRUED
UNTIL THE EFFECTIVE DATE OF ANY TERMINATION OF THE REVOLVING CREDIT FACILITY
SHALL BE PAID ON THE EFFECTIVE DATE OF SUCH TERMINATION.

 


2.07         REPAYMENT OF LOANS.


 

(a)           Term A Loan.  The Borrower shall repay the outstanding principal
amount of the Term A Loan on the following dates in the respective amounts set
forth opposite such dates (which amounts shall be reduced as a result of the
application of prepayments hereunder ratably to the remaining principal
amortization payments):

 

Payment Dates

 

Principal Amortization
Payment

 

September 30, 2008

 

$

7,312,500

 

December 31, 2008

 

$

7,312,500

 

March 31, 2009

 

$

7,312,500

 

June 30, 2009

 

$

7,312,500

 

September 30, 2009

 

$

9,750,000

 

December 31, 2009

 

$

9,750,000

 

March 31, 2010

 

$

9,750,000

 

June 30, 2010

 

$

9,750,000

 

September 30, 2010

 

$

12,187,500

 

December 31, 2010

 

$

12,187,500

 

March 31, 2011

 

$

12,187,500

 

June 30, 2011

 

$

12,187,500

 

September 30, 2011

 

$

12,187,500

 

December 31, 2011

 

$

12,187,500

 

March 31, 2012

 

$

12,187,500

 

June 30, 2012

 

$

12,187,500

 

September 30, 2012

 

$

12,187,500

 

December 31, 2012

 

$

12,187,500

 

March 31, 2013

 

$

12,187,500

 

Maturity Date

 

$

187,687,500

 

 

provided, however, that the final principal repayment installment of the Term A
Loan shall be repaid on the Maturity Date and in any event shall be in an amount
equal to the aggregate principal amount of the Term A Loan outstanding on such
date.

 

(b)           Term B-1 Loan.  The Borrower shall repay the outstanding principal
amount of the Term B-1 Loan on the following dates in the respective amounts set
forth

 

55

--------------------------------------------------------------------------------


 

opposite such dates (which amounts shall be reduced as a result of the
application of prepayments hereunder ratably to the remaining principal
amortization payments):

 

Payment Dates

 

Principal Amortization
Payment

 

September 30, 2008

 

$

468,750

 

December 31, 2008

 

$

468,750

 

March 31, 2009

 

$

468,750

 

June 30, 2009

 

$

468,750

 

September 30, 2009

 

$

625,000

 

December 31, 2009

 

$

625,000

 

March 31, 2010

 

$

625,000

 

June 30, 2010

 

$

625,000

 

September 30, 2010

 

$

781,250

 

December 31, 2010

 

$

781,250

 

March 31, 2011

 

$

781,250

 

June 30, 2011

 

$

781,250

 

September 30, 2011

 

$

781,250

 

December 31, 2011

 

$

781,250

 

March 31, 2012

 

$

781,250

 

June 30, 2012

 

$

781,250

 

September 30, 2012

 

$

781,250

 

December 31, 2012

 

$

781,250

 

March 31, 2013

 

$

781,250

 

June 30, 2013

 

$

781,250

 

September 30, 2013

 

$

781,250

 

December 31, 2013

 

$

781,250

 

March 31, 2014

 

$

781,250

 

June 30, 2014

 

$

781,250

 

September 30, 2014

 

$

781,250

 

December 31, 2014

 

$

781,250

 

March 31, 2015

 

$

781,250

 

Maturity Date

 

$

5,781,250

 

 

provided, however, that the final principal repayment installment of the Term
B-1 Loan shall be repaid on the Maturity Date and in any event shall be in an
amount equal to the aggregate principal amount of the Term B-1 Loan outstanding
on such date.

 

(c)           Term B-2 Loan.  The Borrower shall repay the outstanding principal
amount of the Term B-2 Loan on the following dates in the respective percentages
set forth opposite such dates (which amounts shall be reduced as a result of the
application of prepayments hereunder ratably to the remaining principal
amortization payments):

 

56

--------------------------------------------------------------------------------


 

Payment Dates

 

Principal Amortization
Payment

 

September 30, 2008

 

1.875000000

%

December 31, 2008

 

1.875000000

%

March 31, 2009

 

1.875000000

%

June 30, 2009

 

1.875000000

%

September 30, 2009

 

2.500000000

%

December 31, 2009

 

2.500000000

%

March 31, 2010

 

2.500000000

%

June 30, 2010

 

2.500000000

%

September 30, 2010

 

3.125000000

%

December 31, 2010

 

3.125000000

%

March 31, 2011

 

3.125000000

%

June 30, 2011

 

3.125000000

%

September 30, 2011

 

3.125000000

%

December 31, 2011

 

3.125000000

%

March 31, 2012

 

3.125000000

%

June 30, 2012

 

3.125000000

%

September 30, 2012

 

3.125000000

%

December 31, 2012

 

3.125000000

%

March 31, 2013

 

3.125000000

%

June 30, 2013

 

3.125000000

%

September 30, 2013

 

3.125000000

%

December 31, 2013

 

3.125000000

%

March 31, 2014

 

3.125000000

%

June 30, 2014

 

3.125000000

%

September 30, 2014

 

3.125000000

%

December 31, 2014

 

3.125000000

%

March 31, 2015

 

3.125000000

%

Maturity Date

 

23.125000000

%

 

provided, however, that the final principal repayment installment of the Term
B-2 Loan shall be repaid on the Maturity Date and in any event shall be in an
amount equal to the aggregate principal amount of the Term B-2 Loan outstanding
on such date.

 

(d)           Revolving Credit Loans.  The Borrower shall repay to the Lenders
on the Maturity Date the aggregate principal amount of all Revolving Credit
Loans outstanding on such date.

 

(e)           Swing Line Loans.  The Borrower shall repay each Swing Line Loan
on the earlier to occur of (i) the date on which the Swing Line Lender demands
repayment of such Swing Line Loan and (ii) the Maturity Date.

 

57

--------------------------------------------------------------------------------


 


2.08         INTEREST.

 

(a)           Subject to the provisions of Section 2.08(b), (i) each Eurodollar
Rate Loan under a Facility shall bear interest on the outstanding principal
amount thereof for each Interest Period at a rate per annum equal to the
Eurodollar Rate for such Interest Period plus the Applicable Rate for such
Facility; and (ii) each Base Rate Loan under a Facility shall bear interest on
the outstanding principal amount thereof from the applicable borrowing date at a
rate per annum equal to the Base Rate plus the Applicable Rate for such
Facility; and (iii) each Swing Line Loan shall bear interest on the outstanding
principal amount thereof from the applicable borrowing date at a rate per annum
equal to (A) the Base Rate plus the Applicable Rate for the Revolving Credit
Facility or (B) if applicable, such other rate as agreed to by the Borrower and
the Swing Line Lender.

 

(b)           (i)            If any amount of principal of any Loan is not paid
when due (without regard to any applicable grace periods), whether at stated
maturity, by acceleration or otherwise, such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.

 

(ii)           If any amount (other than principal of any Loan) payable by the
Borrower under any Loan Document is not paid when due (without regard to any
applicable grace periods), whether at stated maturity, by acceleration or
otherwise, then upon the request of the Required Lenders such amount shall
thereafter bear interest at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable Laws.

 

(iii)          Upon the request of the Required Lenders, while any other Event
of Default exists, the Borrower shall pay interest on the principal amount of
all outstanding Obligations hereunder at a fluctuating interest rate per annum
at all times equal to the Default Rate to the fullest extent permitted by
applicable Laws.  Notwithstanding the foregoing, upon the occurrence of an Event
of Default under Sections 8.01(a) or 8.01(d), such increase shall occur
automatically.

 

(iv)          Accrued and unpaid interest on past due amounts (including
interest on past due interest) shall be due and payable upon demand.

 

(c)           Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein.  Interest hereunder shall be due and payable in accordance
with the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.

 

2.09         Fees.  In addition to certain fees described in Sections
2.03(i) and (j):

 

(a)           Unused Fee.  The Borrower shall pay to the Administrative Agent
for the account of each Lender with a Revolving Credit Commitment in accordance
with its pro rata share thereof (i.e., according to such Lender’s Applicable
Revolving Credit Percentage) an unused commitment fee (the “Unused Fee”) for the
period commencing

 

58

--------------------------------------------------------------------------------


 

on the Commitment Effective Date in an amount equal the product of (i) the
Applicable Rate times (ii) the actual daily amount by which the Revolving Credit
Facility exceeds the sum of (x) the Outstanding Amount of Revolving Loans plus
(y) the Outstanding Amount of L/C Obligations.  The Unused Fee shall accrue at
all times during the Availability Period with respect to the Revolving Credit
Commitments, including at any time after the Commitment Effective Date during
which one or more of the applicable conditions in Article IV is not met, and
shall be due and payable quarterly in arrears on the last Business Day of each
calendar quarter, commencing with the first such date to occur after the
Commitment Effective Date, and on the Maturity Date.  The Unused Fee shall be
calculated quarterly in arrears, and if there is any change in the Applicable
Percentage during any quarter, the actual daily amount shall be computed and
multiplied by the Applicable Percentage separately for each period during such
quarter that such Applicable Percentage was in effect.  For purposes hereof,
(i) L/C Obligations shall be counted toward and considered as usage of the
Revolving Credit Facility and (ii) Swing Line Loans shall not be counted toward
or be considered as usage of the Revolving Credit Facility.

 

(b)           Ticking Fee.  The Borrower shall pay to the Administrative Agent
for the account of each Lender with respect to such Lender’s Commitments, a
ticking fee equal to 0.50% per annum times the total principal amount of its
aggregate Commitments (the “Ticking Fee”).  The Ticking Fee shall accrue at all
times from the Closing Date until the earliest of (i) the Commitment Effective
Date, (ii) the Expiration Date and (iii) the termination of the Commitments
hereunder, and shall be due and payable in arrears on such date.

 

(C)           OTHER FEES.

 

(I)             THE BORROWER SHALL PAY TO THE ARRANGER AND THE ADMINISTRATIVE
AGENT FOR THEIR OWN RESPECTIVE ACCOUNTS FEES IN THE AMOUNTS AND AT THE TIMES
SPECIFIED IN THE FEE LETTER.  SUCH FEES SHALL BE FULLY EARNED WHEN PAID AND
SHALL NOT BE REFUNDABLE FOR ANY REASON WHATSOEVER.

 

(II)            THE BORROWER SHALL PAY TO THE LENDERS SUCH FEES AS SHALL HAVE
BEEN SEPARATELY AGREED UPON IN WRITING IN THE AMOUNTS AND AT THE TIMES SO
SPECIFIED.  SUCH FEES SHALL BE FULLY EARNED WHEN PAID AND SHALL NOT BE
REFUNDABLE FOR ANY REASON WHATSOEVER.

 


2.10         COMPUTATION OF INTEREST AND FEES; RETROACTIVE ADJUSTMENTS OF
APPLICABLE RATE.


 

(a)           All computations of interest for Base Rate Loans when the Base
Rate is determined by Bank of America’s “prime rate” shall be made on the basis
of a year of 365 or 366 days, as the case may be, and actual days elapsed.  All
other computations of fees and interest shall be made on the basis of a 360-day
year and actual days elapsed (which results in more fees or interest, as
applicable, being paid than if computed on the basis of a 365-day year). 
Interest shall accrue on each Loan for the day on which the Loan is made, and
shall not accrue on a Loan, or any portion thereof, for the day on which the
Loan or such portion is paid, provided that any Loan that is repaid on the same

 

59

--------------------------------------------------------------------------------


 

day on which it is made shall, subject to Section 2.12(a), bear interest for one
day.  Each determination by the Administrative Agent of an interest rate or fee
hereunder shall be conclusive and binding for all purposes, absent manifest
error.

 

(b)           If, as a result of any restatement of or other adjustment to the
financial statements of the Parent or for any other reason, the Borrower, Parent
or the Lenders determine that (i) the Total Leverage Ratio as calculated by the
Parent as of any applicable date was inaccurate and (ii) a proper calculation of
the Total Leverage Ratio would have resulted in higher pricing for such period,
the Borrower shall immediately and retroactively be obligated to pay to the
Administrative Agent for the account of the applicable Lenders or the L/C
Issuer, as the case may be, promptly on demand by the Administrative Agent (or,
after the occurrence of an actual or deemed entry of an order for relief with
respect to the Borrower under the Bankruptcy Code of the United States,
automatically and without further action by the Administrative Agent, any Lender
or the L/C Issuer), an amount equal to the excess of the amount of interest and
fees that should have been paid for such period over the amount of interest and
fees actually paid for such period.  This paragraph shall not limit the rights
of the Administrative Agent, any Lender or the L/C Issuer, as the case may be,
under Section 2.03(c)(iii), 2.03(i) or 2.08(b) or under Article VIII.  The
Borrower’s obligations under this paragraph shall survive the termination of the
Aggregate Commitments and the repayment of all other Obligations hereunder.

 


2.11         EVIDENCE OF DEBT.


 

(a)           The Credit Extensions made by each Lender shall be evidenced by
one or more accounts or records maintained by such Lender and by the
Administrative Agent in the ordinary course of business.  The accounts or
records maintained by the Administrative Agent and each Lender shall be
conclusive absent manifest error of the amount of the Credit Extensions made by
the Lenders to the Borrower and the interest and payments thereon.  Any failure
to so record or any error in doing so shall not, however, limit or otherwise
affect the obligation of the Borrower hereunder to pay any amount owing with
respect to the Obligations.  In the event of any conflict between the accounts
and records maintained by any Lender and the accounts and records of the
Administrative Agent in respect of such matters, the accounts and records of the
Administrative Agent shall control in the absence of manifest error.  Upon the
request of any Lender made through the Administrative Agent, the Borrower shall
execute and deliver to such Lender (through the Administrative Agent) a Note,
which shall evidence such Lender’s Loans in addition to such accounts or
records.  Each Lender may attach schedules to its Note and endorse thereon the
date, Type (if applicable), amount and maturity of its Loans and payments with
respect thereto.

 

(b)           In addition to the accounts and records referred to in
Section 2.11(a), each Lender and the Administrative Agent shall maintain in
accordance with its usual practice accounts or records evidencing the purchases
and sales by such Lender of participations in Letters of Credit and Swing Line
Loans.  In the event of any conflict between the accounts and records maintained
by the Administrative Agent and the accounts and

 

60

--------------------------------------------------------------------------------


 

records of any Lender in respect of such matters, the accounts and records of
the Administrative Agent shall control in the absence of manifest error.

 


2.12         PAYMENTS GENERALLY; ADMINISTRATIVE AGENT’S CLAWBACK.


 

(a)           General.  All payments to be made by the Borrower shall be made
without condition or deduction for any counterclaim, defense, recoupment or
setoff.  Except as otherwise expressly provided herein, all payments by the
Borrower hereunder shall be made to the Administrative Agent, for the account of
the respective Lenders to which such payment is owed, at the Administrative
Agent’s Office in Dollars and in immediately available funds not later than
1:00 p.m. on the date specified herein.  The Administrative Agent will promptly
distribute to each Lender its Applicable Percentage in respect of the relevant
Facility (or other applicable share as provided herein) of such payment in like
funds as received by wire transfer to such Lender’s Lending Office.  All
payments received by the Administrative Agent after 1:00 p.m. shall be deemed
received on the next succeeding Business Day and any applicable interest or fee
shall continue to accrue.  If any payment to be made by the Borrower shall come
due on a day other than a Business Day, payment shall be made on the next
following Business Day, and such extension of time shall be reflected on
computing interest or fees, as the case may be.

 

(b)           (i)            Funding by Lenders; Presumption by Administrative
Agent.  Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing of Eurodollar Rate Loans (or, in the
case of any Borrowing of Base Rate Loans, prior to 11:00 a.m. on the date of
such Borrowing) that such Lender will not make available to the Administrative
Agent such Lender’s share of such Borrowing, the Administrative Agent may assume
that such Lender has made such share available on such date in accordance with
Section 2.02 (or, in the case of a Borrowing of Base Rate Loans, that such
Lender has made such share available in accordance with and at the time required
by Section 2.02) and may, in reliance upon such assumption, make available to
the Borrower a corresponding amount.  In such event, if a Lender has not in fact
made its share of the applicable Borrowing available to the Administrative
Agent, then the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount in
immediately available funds with interest thereon, for each day from and
including the date such amount is made available to the Borrower to but
excluding the date of payment to the Administrative Agent, at (A) in the case of
a payment to be made by such Lender, the greater of the Federal Funds Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation, plus any administrative, processing or similar
fees customarily charged by the Administrative Agent in connection with the
foregoing, and (B) in the case of a payment to be made by the Borrower, the
interest rate applicable to Base Rate Loans.  If the Borrower and such Lender
shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period.  If
such Lender pays its share of the applicable Borrowing to the Administrative
Agent, then the amount so paid shall constitute such Lender’s Loan included in
such Borrowing.  Any payment by the

 

61

--------------------------------------------------------------------------------


 

Borrower shall be without prejudice to any claim the Borrower may have against a
Lender that shall have failed to make such payment to the Administrative Agent.

 

(ii)            Payments by Borrower; Presumptions by Administrative Agent. 
Unless the Administrative Agent shall have received notice from the Borrower
prior to the time at which any payment is due to the Administrative Agent for
the account of the Lenders or the L/C Issuer hereunder that the Borrower will
not make such payment, the Administrative Agent may assume that the Borrower has
made such payment on such date in accordance herewith and may, in reliance upon
such assumption, distribute to such Lenders or the L/C Issuer, as the case may
be, the amount due.  In such event, if the Borrower has not in fact made such
payment, then each of the Lenders or the L/C Issuer, as the case may be,
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender or the L/C Issuer, in immediately available
funds with interest thereon, for each day from and including the date such
amount is distributed to it to but excluding the date of payment to the
Administrative Agent, at the greater of the Federal Funds Rate and a rate
determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation.

 

A NOTICE OF THE ADMINISTRATIVE AGENT TO ANY LENDER OR THE BORROWER WITH RESPECT
TO ANY AMOUNT OWING UNDER THIS SUBSECTION (B) SHALL BE CONCLUSIVE, ABSENT
MANIFEST ERROR.

 

(C)           FAILURE TO SATISFY CONDITIONS PRECEDENT.  IF ANY LENDER MAKES
AVAILABLE TO THE ADMINISTRATIVE AGENT FUNDS FOR ANY LOAN TO BE MADE BY SUCH
LENDER AS PROVIDED IN THE FOREGOING PROVISIONS OF THIS ARTICLE II, AND SUCH
FUNDS ARE NOT MADE AVAILABLE TO THE BORROWER BY THE ADMINISTRATIVE AGENT BECAUSE
THE CONDITIONS TO THE APPLICABLE CREDIT EXTENSION SET FORTH IN ARTICLE IV ARE
NOT SATISFIED OR WAIVED IN ACCORDANCE WITH THE TERMS HEREOF, THE ADMINISTRATIVE
AGENT SHALL RETURN SUCH FUNDS (IN LIKE FUNDS AS RECEIVED FROM SUCH LENDER) TO
SUCH LENDER, WITHOUT INTEREST.

 

(D)           OBLIGATIONS OF LENDERS SEVERAL.  THE OBLIGATIONS OF THE LENDERS
HEREUNDER TO MAKE THE TERM LOANS AND REVOLVING CREDIT LOANS, TO FUND
PARTICIPATIONS IN LETTERS OF CREDIT AND SWING LINE LOANS AND TO MAKE PAYMENTS
PURSUANT TO SECTION 11.04(C) ARE SEVERAL AND NOT JOINT.  THE FAILURE OF ANY
LENDER TO MAKE ANY LOAN, TO FUND ANY SUCH PARTICIPATION OR TO MAKE ANY PAYMENT
UNDER SECTION 11.04(C) ON ANY DATE REQUIRED HEREUNDER SHALL NOT RELIEVE ANY
OTHER LENDER OF ITS CORRESPONDING OBLIGATION TO DO SO ON SUCH DATE, AND NO
LENDER SHALL BE RESPONSIBLE FOR THE FAILURE OF ANY OTHER LENDER TO SO MAKE ITS
LOAN, TO PURCHASE ITS PARTICIPATION OR TO MAKE ITS PAYMENT UNDER
SECTION 11.04(C).

 

(E)           FUNDING SOURCE.  NOTHING HEREIN SHALL BE DEEMED TO OBLIGATE ANY
LENDER TO OBTAIN THE FUNDS FOR ANY LOAN IN ANY PARTICULAR PLACE OR MANNER OR TO
CONSTITUTE A REPRESENTATION BY ANY LENDER THAT IT HAS OBTAINED OR WILL OBTAIN
THE FUNDS FOR ANY LOAN IN ANY PARTICULAR PLACE OR MANNER.

 

62

--------------------------------------------------------------------------------


 

(F)            INSUFFICIENT FUNDS.  IF AT ANY TIME INSUFFICIENT FUNDS ARE
RECEIVED BY AND AVAILABLE TO THE ADMINISTRATIVE AGENT TO PAY FULLY ALL AMOUNTS
OF PRINCIPAL, L/C BORROWINGS, INTEREST AND FEES THEN DUE HEREUNDER, SUCH FUNDS
SHALL BE APPLIED (I) FIRST, TOWARD PAYMENT OF INTEREST AND FEES THEN DUE
HEREUNDER, RATABLY AMONG THE PARTIES ENTITLED THERETO IN ACCORDANCE WITH THE
AMOUNTS OF INTEREST AND FEES THEN DUE TO SUCH PARTIES, AND (II) SECOND, TOWARD
PAYMENT OF PRINCIPAL AND L/C BORROWINGS THEN DUE HEREUNDER, RATABLY AMONG THE
PARTIES ENTITLED THERETO IN ACCORDANCE WITH THE AMOUNTS OF PRINCIPAL AND L/C
BORROWINGS THEN DUE TO SUCH PARTIES.

 

2.13         Sharing of Payments by Lenders.  If any Lender shall, by exercising
any right of setoff or counterclaim or otherwise, obtain payment in respect of
(a) Obligations in respect of any the Facilities due and payable to such Lender
hereunder and under the other Loan Documents at such time in excess of its
ratable share (according to the proportion of (i) the amount of such Obligations
due and payable to such Lender at such time to (ii) the aggregate amount of the
Obligations in respect of the Facilities due and payable to all Lenders
hereunder and under the other Loan Documents at such time) of payments on
account of the Obligations in respect of the Facilities due and payable to all
Lenders hereunder and under the other Loan Documents at such time obtained by
all the Lenders at such time or (b) Obligations in respect of any of the
Facilities owing (but not due and payable) to such Lender hereunder and under
the other Loan Documents at such time in excess of its ratable share (according
to the proportion of (i) the amount of such Obligations owing (but not due and
payable) to such Lender at such time to (ii) the aggregate amount of the
Obligations in respect of the Facilities owing (but not due and payable) to all
Lenders hereunder and under the other Loan Parties at such time) of payment on
account of the Obligations in respect of the Facilities owing (but not due and
payable) to all Lenders hereunder and under the other Loan Documents at such
time obtained by all of the Lenders at such time then the Lender receiving such
greater proportion shall (a) notify the Administrative Agent of such fact, and
(b) purchase (for cash at face value) participations in the Loans and
subparticipations in L/C Obligations and Swing Line Loans of the other Lenders,
or make such other adjustments as shall be equitable, so that the benefit of all
such payments shall be shared by the Lenders ratably in accordance with the
aggregate amount of Obligations in respect of the Facilities then due and
payable to the Lenders or owing (but not due and payable) to the Lenders, as the
case may be, provided that:

 

(i)            if any such participations or subparticipations are purchased and
all or any portion of the payment giving rise thereto is recovered, such
participations or subparticipations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest; and

 

(ii)           the provisions of this Section shall not be construed to apply to
(A) any payment made by the Borrower pursuant to and in accordance with the
express terms of this Agreement or (B) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or subparticipations in L/C Obligations or Swing Line Loans to any
assignee or participant.

 

63

--------------------------------------------------------------------------------


 

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.

 


ARTICLE III


 


TAXES, YIELD PROTECTION AND ILLEGALITY


 

3.01         Taxes.

 

(a)           Payments Free of Taxes; Obligation to Withhold; Payments on
Account of Taxes.

 

(i)             Any and all payments by or on account of any obligation of the
Borrower hereunder or under any other Loan Document shall to the extent
permitted by applicable Laws be made free and clear of and without reduction or
withholding for any Taxes.  If, however, applicable Laws require the Borrower or
the Administrative Agent to withhold or deduct any Tax, such Tax shall be
withheld or deducted in accordance with such Laws as determined by the Borrower
or the Administrative Agent, as the case may be, upon the basis of the
information and documentation to be delivered pursuant to subsection (e) below.

 

(ii)            If the Borrower or the Administrative Agent shall be required by
the Code to withhold or deduct any Taxes, including both United States Federal
backup withholding and withholding taxes, from any payment, then (A) the
Administrative Agent shall withhold or make such deductions as are determined by
the Administrative Agent to be required based upon the information and
documentation it has received pursuant to subsection (e) below, (B) the
Administrative Agent shall timely pay the full amount withheld or deducted to
the relevant Governmental Authority in accordance with the Code, and (C) to the
extent that the withholding or deduction is made on account of Indemnified Taxes
or Other Taxes, the sum payable by the Borrower shall be increased as necessary
so that after any required withholding or the making of all required deductions
(including deductions applicable to additional sums payable under this Section)
the Administrative Agent, Lender or L/C Issuer, as the case may be, receives an
amount equal to the sum it would have received had no such withholding or
deduction been made.

 

(b)           Payment of Other Taxes by the Borrower.  Without limiting the
provisions of subsection (a) above, the Borrower shall timely pay any Other
Taxes to the relevant Governmental Authority in accordance with applicable Laws.

 

64

--------------------------------------------------------------------------------

 

(c)            Tax Indemnifications.

 

(i)            Without limiting the provisions of subsection (a) or (b) above,
the Borrower shall, and does hereby, indemnify the Administrative Agent, each
Lender and the L/C Issuer, and shall make payment in respect thereof within 10
days after demand therefor, for the full amount of any Indemnified Taxes or
Other Taxes (including Indemnified Taxes or Other Taxes imposed or asserted on
or attributable to amounts payable under this Section) withheld or deducted by
the Borrower or the Administrative Agent or paid by the Administrative Agent,
such Lender or the L/C Issuer, as the case may be, and any penalties, interest
and reasonable expenses arising therefrom or with respect thereto, whether or
not such Indemnified Taxes or Other Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority.  The Borrower shall also, and
does hereby, indemnify the Administrative Agent, and shall make payment in
respect thereof within 10 days after demand therefor, for any amount which a
Lender or the L/C Issuer for any reason fails to pay indefeasibly to the
Administrative Agent as required by clause (ii) of this subsection.  A
certificate as to the amount of any such payment or liability delivered to the
Borrower by a Lender or the L/C Issuer (with a copy to the Administrative
Agent), or by the Administrative Agent on its own behalf or on behalf of a
Lender or the L/C Issuer, shall be conclusive absent manifest error.

 

(ii)           Without limiting the provisions of subsection (a) or (b) above,
each Lender and the L/C Issuer shall, and does hereby, indemnify the Borrower
and the Administrative Agent, and shall make payment in respect thereof within
10 days after demand therefor, against any and all Taxes and any and all related
losses, claims, liabilities, penalties, interest and expenses (including the
fees, charges and disbursements of any counsel for the Borrower or the
Administrative Agent) incurred by or asserted against the Borrower or the
Administrative Agent by any Governmental Authority as a result of the failure by
such Lender or the L/C Issuer, as the case may be, to deliver, or as a result of
the inaccuracy, inadequacy or deficiency of, any documentation required to be
delivered by such Lender or the L/C Issuer, as the case may be, to the Borrower
or the Administrative Agent pursuant to subsection (e).  Each Lender and the L/C
Issuer hereby authorizes the Administrative Agent to set off and apply any and
all amounts at any time owing to such Lender or the L/C Issuer, as the case may
be, under this Agreement or any other Loan Document against any amount due to
the Administrative Agent under this clause (ii).  The agreements in this clause
(ii) shall survive the resignation and/or replacement of the Administrative
Agent, any assignment of rights by, or the replacement of, a Lender or the L/C
Issuer, the termination of the Aggregate Commitments and the repayment,
satisfaction or discharge of all other Obligations.

 

(d)           Evidence of Payments.  Upon request by the Borrower or the
Administrative Agent, as the case may be, after any payment of Taxes by the
Borrower or the Administrative Agent to a Governmental Authority as provided in
this Section 3.01, the Borrower shall deliver to the Administrative Agent or the
Administrative Agent shall deliver to the Borrower, as the case may be, the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of any return

 

65

--------------------------------------------------------------------------------


 

required by Law to report such payment or other evidence of such payment
reasonably satisfactory to the Borrower or the Administrative Agent, as the case
may be.

 

(e)            Status of Lenders; Tax Documentation.

 

(i)            Each Lender shall deliver to the Borrower and to the
Administrative Agent, at the time or times prescribed by applicable Laws or when
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation prescribed by applicable Laws or by the
taxing authorities of any jurisdiction and such other reasonably requested
information as will permit the Borrower or the Administrative Agent, as the case
may be, to determine (A) whether or not payments made hereunder or under any
other Loan Document are subject to Taxes, (B) if applicable, the required rate
of withholding or deduction, and (C) such Lender’s entitlement to any available
exemption from, or reduction of, applicable Taxes in respect of all payments to
be made to such Lender by the Borrower pursuant to this Agreement or otherwise
to establish such Lender’s status for withholding tax purposes in the applicable
jurisdiction.

 

(ii)           Without limiting the generality of the foregoing, if the Borrower
is resident for tax purposes in the United States,

 

(A)          any Lender that is a “United States person” within the meaning of
Section 7701(a)(30) of the Code shall deliver to the Borrower and the
Administrative Agent executed originals of IRS Form W-9 or such other
documentation or information prescribed by applicable Laws or reasonably
requested by the Borrower or the Administrative Agent as will enable the
Borrower or the Administrative Agent, as the case may be, to determine whether
or not such Lender is subject to backup withholding or information reporting
requirements; and

 

(B)           each Foreign Lender that is entitled under the Code or any
applicable treaty to an exemption from or reduction of withholding tax with
respect to payments hereunder or under any other Loan Document shall deliver to
the Borrower and the Administrative Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
request of the Borrower or the Administrative Agent, but only if such Foreign
Lender is legally entitled to do so), whichever of the following is applicable:

 

(I)            executed originals of IRS Form W-8BEN claiming eligibility for
benefits of an income tax treaty to which the United States is a party,

 

(II)           executed originals of IRS Form W-8ECI,

 

66

--------------------------------------------------------------------------------


 

(III)         executed originals of IRS Form W-8IMY and all required supporting
documentation,

 

(IV)         in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under section 881(c) of the Code, (x) a
certificate to the effect that such Foreign Lender is not (A) a “bank” within
the meaning of section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder”
of the Borrower within the meaning of section 881(c)(3)(B) of the Code, or (C) a
“controlled foreign corporation” described in section 881(c)(3)(C) of the Code
and (y) executed originals of IRS Form W-8BEN, or

 

(V)           executed originals of any other form prescribed by applicable Laws
as a basis for claiming exemption from or a reduction in United States Federal
withholding tax together with such supplementary documentation as may be
prescribed by applicable Laws to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made.

 

(iii)          Each Lender shall promptly (A) notify the Borrower and the
Administrative Agent of any change in circumstances which would modify or render
invalid any claimed exemption or reduction, and (B) take such steps as shall not
be materially disadvantageous to it, in the reasonable judgment of such Lender,
and as may be reasonably necessary (including the re-designation of its Lending
Office) to avoid any requirement of applicable Laws of any jurisdiction that the
Borrower or the Administrative Agent make any withholding or deduction for taxes
from amounts payable to such Lender.

 

(f)            Treatment of Certain Refunds.  Unless required by applicable
Laws, at no time shall the Administrative Agent have any obligation to file for
or otherwise pursue on behalf of a Lender or the L/C Issuer, or have any
obligation to pay to any Lender or the L/C Issuer, any refund of Taxes withheld
or deducted from funds paid for the account of such Lender or the L/C Issuer, as
the case may be.  If the Administrative Agent, any Lender or the L/C Issuer
determines, in its sole discretion, that it has received a refund of any Taxes
or Other Taxes as to which it has been indemnified by the Borrower or with
respect to which the Borrower has paid additional amounts pursuant to this
Section, it shall pay to the Borrower an amount equal to such refund (but only
to the extent of indemnity payments made, or additional amounts paid, by the
Borrower under this Section with respect to the Taxes or Other Taxes giving rise
to such refund), net of all out-of-pocket expenses incurred by the
Administrative Agent, such Lender or the L/C Issuer, as the case may be, and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund), provided that the Borrower, upon the
request of the Administrative Agent, such Lender or the L/C Issuer, agrees to
repay the amount paid over to the Borrower (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) to the
Administrative Agent,

 

67

--------------------------------------------------------------------------------


 

such Lender or the L/C Issuer in the event the Administrative Agent, such Lender
or the L/C Issuer is required to repay such refund to such Governmental
Authority.  This subsection shall not be construed to require the Administrative
Agent, any Lender or the L/C Issuer to make available its tax returns (or any
other information relating to its taxes that it deems confidential) to the
Borrower or any other Person.

 

3.02         Illegality.  If any Lender determines that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender or its applicable Lending Office to make, maintain or fund
Eurodollar Rate Loans, or to determine or charge interest rates based upon the
Eurodollar Rate, or any Governmental Authority has imposed material restrictions
on the authority of such Lender to purchase or sell, or to take deposits of,
Dollars in the London interbank market, then, on notice thereof by such Lender
to the Borrower through the Administrative Agent, any obligation of such Lender
to make or continue Eurodollar Rate Loans or to convert Base Rate Loans to
Eurodollar Rate Loans shall be suspended until such Lender notifies the
Administrative Agent and the Borrower that the circumstances giving rise to such
determination no longer exist.  Upon receipt of such notice, the Borrower shall,
upon demand from such Lender (with a copy to the Administrative Agent), prepay
or, if applicable, convert all Eurodollar Rate Loans of such Lender to Base Rate
Loans, either on the last day of the Interest Period therefor, if such Lender
may lawfully continue to maintain such Eurodollar Rate Loans to such day, or
immediately, if such Lender may not lawfully continue to maintain such
Eurodollar Rate Loans.  Upon any such prepayment or conversion, the Borrower
shall also pay accrued interest on the amount so prepaid or converted.

 

3.03         Inability to Determine Rates.  If the Required Lenders determine
that for any reason in connection with any request for a Eurodollar Rate Loan or
a conversion to or continuation thereof that (a) Dollar deposits are not being
offered to banks in the London interbank eurodollar market for the applicable
amount and Interest Period of such Eurodollar Rate Loan, (b) adequate and
reasonable means do not exist for determining the Eurodollar Rate for any
requested Interest Period with respect to a proposed Eurodollar Rate Loan, or
(c) the Eurodollar Rate for any requested Interest Period with respect to a
proposed Eurodollar Rate Loan does not adequately and fairly reflect the cost to
such Lenders of funding such Loan, the Administrative Agent will promptly so
notify the Borrower and each Lender.  Thereafter, the obligation of the Lenders
to make or maintain Eurodollar Rate Loans shall be suspended until the
Administrative Agent (upon the instruction of the Required Lenders) revokes such
notice.  Upon receipt of such notice, the Borrower may revoke any pending
request for a Borrowing of, conversion to or continuation of Eurodollar Rate
Loans or, failing that, will be deemed to have converted such request into a
request for a Borrowing of Base Rate Loans in the amount specified therein.

 


3.04         INCREASED COSTS; RESERVES ON EURODOLLAR RATE LOANS.


 

(a)            Increased Costs Generally.  If any Change in Law shall:

 

(i)            impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any

 

68

--------------------------------------------------------------------------------


 

Lender (except any reserve requirement contemplated by Section 3.04(e)) or the
L/C Issuer;

 

(ii)           subject any Lender or the L/C Issuer to any tax of any kind
whatsoever with respect to this Agreement, any Letter of Credit, any
participation in a Letter of Credit or any Eurodollar Rate Loan made by it, or
change the basis of taxation of payments to such Lender or the L/C Issuer in
respect thereof (except for Indemnified Taxes or Other Taxes covered by
Section 3.01 and the imposition of, or any change in the rate of, any Excluded
Tax payable by such Lender or the L/C Issuer); or

 

(iii)          impose on any Lender or the L/C Issuer or the London interbank
market any other condition, cost or expense affecting this Agreement or
Eurodollar Rate Loans made by such Lender or any Letter of Credit or
participation therein;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Rate Loan (or of maintaining its
obligation to make any such Loan), or to increase the cost to such Lender or the
L/C Issuer of participating in, issuing or maintaining any Letter of Credit (or
of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender or the L/C Issuer hereunder (whether of principal, interest or any other
amount) then, upon request of such Lender or the L/C Issuer, the Borrower will
pay to such Lender or the L/C Issuer, as the case may be, such additional amount
or amounts as will compensate such Lender or the L/C Issuer, as the case may be,
for such additional costs incurred or reduction suffered.

 

(b)            Capital Requirements.  If any Lender or the L/C Issuer determines
that any Change in Law affecting such Lender or the L/C Issuer or any Lending
Office of such Lender or such Lender’s or the L/C Issuer’s holding company, if
any, regarding capital requirements has or would have the effect of reducing the
rate of return on such Lender’s or the L/C Issuer’s capital or on the capital of
such Lender’s or the L/C Issuer’s holding company, if any, as a consequence of
this Agreement, the Commitments of such Lender or the Loans made by, or
participations in Letters of Credit held by, such Lender, or the Letters of
Credit issued by the L/C Issuer, to a level below that which such Lender or the
L/C Issuer or such Lender’s or the L/C Issuer’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s or
the L/C Issuer’s policies and the policies of such Lender’s or the L/C Issuer’s
holding company with respect to capital adequacy), then from time to time the
Borrower will pay to such Lender or the L/C Issuer, as the case may be, such
additional amount or amounts as will compensate such Lender or the L/C Issuer or
such Lender’s or the L/C Issuer’s holding company for any such reduction
suffered.

 

(c)            Certificates for Reimbursement.  A certificate of a Lender or the
L/C Issuer setting forth the amount or amounts necessary to compensate such
Lender or the L/C Issuer or its holding company, as the case may be, as
specified in subsection (a) or (b) of this Section and delivered to the Borrower
shall be conclusive absent manifest

 

69

--------------------------------------------------------------------------------


 

error.  The Borrower shall pay such Lender or the L/C Issuer, as the case may
be, the amount shown as due on any such certificate within 10 days after receipt
thereof.

 

(d)           Delay in Requests.  Failure or delay on the part of any Lender or
the L/C Issuer to demand compensation pursuant to the foregoing provisions of
this Section shall not constitute a waiver of such Lender’s or the L/C Issuer’s
right to demand such compensation, provided that the Borrower shall not be
required to compensate a Lender or the L/C Issuer pursuant to the foregoing
provisions of this Section for any increased costs incurred or reductions
suffered more than nine months prior to the date that such Lender or the L/C
Issuer, as the case may be, notifies the Borrower of the Change in Law giving
rise to such increased costs or reductions and of such Lender’s or the L/C
Issuer’s intention to claim compensation therefor (except that, if the Change in
Law giving rise to such increased costs or reductions is retroactive, then the
nine-month period referred to above shall be extended to include the period of
retroactive effect thereof).

 

(e)           Reserves on Eurodollar Rate Loans.  The Borrower shall pay to each
Lender, as long as such Lender shall be required to maintain reserves with
respect to liabilities or assets consisting of or including Eurocurrency funds
or deposits (currently known as “Eurocurrency liabilities”), additional interest
on the unpaid principal amount of each Eurodollar Rate Loan equal to the actual
costs of such reserves allocated to such Loan by such Lender (as determined by
such Lender in good faith, which determination shall be conclusive), which shall
be due and payable on each date on which interest is payable on such Loan,
provided the Borrower shall have received at least 10 days’ prior notice (with a
copy to the Administrative Agent) of such additional interest from such Lender. 
If a Lender fails to give notice 10 days prior to the relevant Interest Payment
Date, such additional interest shall be due and payable 10 days from receipt of
such notice.

 

3.05         Compensation for Losses.  Upon demand of any Lender (with a copy to
the Administrative Agent) from time to time, the Borrower shall promptly
compensate such Lender for and hold such Lender harmless from any loss, cost or
expense incurred by it as a result of:

 

(a)           any continuation, conversion, payment or prepayment of any Loan
other than a Base Rate Loan on a day other than the last day of the Interest
Period for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise);

 

(b)           any failure by the Borrower (for a reason other than the failure
of such Lender to make a Loan) to prepay, borrow, continue or convert any Loan
other than a Base Rate Loan on the date or in the amount notified by the
Borrower; or

 

(c)           any assignment of a Eurodollar Rate Loan on a day other than the
last day of the Interest Period therefor as a result of a request by the
Borrower pursuant to Section 11.13;

 

including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate

 

70

--------------------------------------------------------------------------------


 

the deposits from which such funds were obtained.  The Borrower shall also pay
any customary administrative fees charged by such Lender in connection with the
foregoing.

 

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Rate for such Loan by a matching deposit
or other borrowing in the London interbank eurodollar market for a comparable
amount and for a comparable period, whether or not such Eurodollar Rate Loan was
in fact so funded.

 


3.06         MITIGATION OBLIGATIONS; REPLACEMENT OF LENDERS.


 

(a)           Designation of a Different Lending Office.  If any Lender requests
compensation under Section 3.04, or the Borrower is required to pay any
additional amount to any Lender, the L/C Issuer or any Governmental Authority
for the account of any Lender or the L/C Issuer pursuant to Section 3.01, or if
any Lender gives a notice pursuant to Section 3.02, then such Lender or the L/C
Issuer shall, as applicable, use reasonable efforts to designate a different
Lending Office for funding or booking its Loans hereunder or to assign its
rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender or the L/C Issuer, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 3.01 or 3.04, as the case may be, in the future, or eliminate the
need for the notice pursuant to Section 3.02, as applicable, and (ii) in each
case, would not subject such Lender or the L/C Issuer, as the case may be, to
any unreimbursed cost or expense and would not otherwise be disadvantageous to
such Lender or the L/C Issuer, as the case may be.  The Borrower hereby agrees
to pay all reasonable costs and expenses incurred by any Lender or the L/C
Issuer in connection with any such designation or assignment.

 

(b)           Replacement of Lenders.  If any Lender requests compensation under
Section 3.04, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, the Borrower may replace such Lender in accordance with
Section 11.13.

 

3.07         Survival.  All of the Borrower’s obligations under this Article III
shall survive termination of the Aggregate Commitments, repayment of all other
Obligations hereunder and resignation of the Administrative Agent.

 


ARTICLE IV


 


CONDITIONS PRECEDENT TO CREDIT EXTENSIONS


 

4.01         Conditions to Closing Date.  The occurrence of the Closing Date is
subject to satisfaction of the following conditions precedent:

 

(a)           The Administrative Agent’s receipt of the following, each of which
shall be originals or telecopies (followed promptly by originals) unless
otherwise specified,

 

71

--------------------------------------------------------------------------------


 

each properly executed by a Responsible Officer of the signing Loan Party, each
dated the Closing Date (or, in the case of certificates of governmental
officials, a recent date before the Closing Date) and each in form and substance
satisfactory to the Administrative Agent and each of the Lenders:

 

(i)            Credit Agreement.  Executed counterparts of this Agreement
(including exhibits and schedules (which schedules shall reflect the business of
the Loan Parties as of the Closing Date)), sufficient in number for distribution
to the Administrative Agent and the Borrower; and

 

(ii)           Corporate Documents.

 

(A)          Such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of each Loan
Party as the Administrative Agent may require evidencing the identity, authority
and capacity of each Responsible Officer thereof authorized to act as a
Responsible Officer in connection with this Agreement and the other Loan
Documents to which such Loan Party is a party or is to be a party; and

 

(B)           Such documents and certifications as the Administrative Agent may
reasonably require to evidence that each Loan Party is duly organized or formed,
and is validly existing, in good standing and qualified to engage in business in
each jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification, except to the extent that
failure to do so could not reasonably be expected to have a Material Adverse
Effect.

 

(iii)          Other.  Such other customary documents, agreements, certificates
or opinions as the Administrative Agent, the L/C Issuer, the Swing Line Lender
or any Lender reasonably may require.

 

Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.


 


4.02         CONDITIONS TO COMMITMENT EFFECTIVE DATE.


 

Each of the occurrence of the Commitment Effective Date and the obligation of
the L/C Issuer and each Lender to make its initial Credit Extension hereunder is
subject to satisfaction of the following conditions precedent on or before
August 29, 2008 (the “Expiration Date”):

 

72

--------------------------------------------------------------------------------


 

(a)            The Administrative Agent’s receipt of the following, each of
which shall be originals or telecopies (followed promptly by originals) unless
otherwise specified, each properly executed by a Responsible Officer of the
signing Loan Party, each dated the Commitment Effective Date (or, in the case of
certificates of governmental officials, a recent date before the Commitment
Effective Date) and each in form and substance satisfactory to the
Administrative Agent:

 

(i)             Credit Agreement Schedules.  The final schedules to this
Agreement, updated to reflect the consummation of the Mead Purchase Agreement
and the business of the Loan Parties as of the Commitment Effective Date, in
form and substance satisfactory to the Administrative Agent.

 

(ii)            Notes.  One or more Notes, as applicable, executed by the
Borrower in favor of each Lender requesting Notes.

 

(III)          PERSONAL PROPERTY COLLATERAL DOCUMENTS.  A PLEDGE AND SECURITY
AGREEMENT, IN SUBSTANTIALLY THE FORM OF EXHIBIT F (TOGETHER WITH EACH OTHER
PLEDGE AND SECURITY AGREEMENT DELIVERED PURSUANT TO SECTION 6.10, IN EACH CASE
AS AMENDED, THE “SECURITY AGREEMENT”), DULY EXECUTED BY EACH LOAN PARTY,
TOGETHER WITH:

 

(A)          CERTIFICATES REPRESENTING THE PLEDGED EQUITY REFERRED TO THEREIN
ACCOMPANIED BY UNDATED STOCK POWERS EXECUTED IN BLANK AND INSTRUMENTS EVIDENCING
THE PLEDGED DEBT INDORSED IN BLANK,

 

(B)           PROPER FINANCING STATEMENTS IN FORM APPROPRIATE FOR FILING UNDER
THE UNIFORM COMMERCIAL CODE OF ALL JURISDICTIONS THAT THE ADMINISTRATIVE AGENT
MAY DEEM NECESSARY OR DESIRABLE IN ORDER TO PERFECT THE LIENS CREATED UNDER THE
SECURITY AGREEMENT, COVERING THE COLLATERAL DESCRIBED IN THE SECURITY AGREEMENT,

 

(C)           COMPLETED REQUESTS FOR INFORMATION, DATED ON OR BEFORE THE DATE OF
THE INITIAL CREDIT EXTENSION, LISTING ALL EFFECTIVE FINANCING STATEMENTS FILED
IN THE JURISDICTIONS REFERRED TO IN CLAUSE (B) ABOVE THAT NAME ANY LOAN PARTY OR
THE TARGET AS DEBTOR, TOGETHER WITH COPIES OF SUCH OTHER FINANCING STATEMENTS,

 

(D)          EVIDENCE OF THE COMPLETION OF ALL OTHER ACTIONS, RECORDINGS AND
FILINGS OF OR WITH RESPECT TO THE SECURITY AGREEMENT THAT THE ADMINISTRATIVE
AGENT MAY DEEM NECESSARY OR DESIRABLE IN ORDER TO PERFECT THE LIENS CREATED
THEREBY,

 

(E)           THE DEPOSIT ACCOUNT CONTROL AGREEMENTS AND THE SECURITIES ACCOUNT
CONTROL AGREEMENTS, IN EACH CASE AS DEFINED IN THE SECURITY AGREEMENT AND DULY
EXECUTED BY THE APPROPRIATE PARTIES, AND

 

73

--------------------------------------------------------------------------------

 

(F)           evidence that all other action that the Administrative Agent may
deem necessary or desirable in order to perfect the Liens created under the
Security Agreement has been taken (including receipt of duly executed payoff
letters, UCC-3 termination statements and landlords’ and bailees’ waiver and
consent agreements).

 

(IV)          REAL PROPERTY COLLATERAL DOCUMENTS.  DEEDS OF TRUST, TRUST DEEDS,
DEEDS TO SECURE DEBT, MORTGAGES, LEASEHOLD MORTGAGES AND LEASEHOLD DEEDS OF
TRUST, IN SUBSTANTIALLY THE FORM OF EXHIBIT G (WITH SUCH CHANGES AS MAY BE
SATISFACTORY TO THE ADMINISTRATIVE AGENT AND ITS COUNSEL TO ACCOUNT FOR LOCAL
LAW MATTERS) AND COVERING THE PROPERTIES LISTED ON SCHEDULE 5.16 (TOGETHER WITH
THE ASSIGNMENTS OF LEASES AND RENTS REFERRED TO THEREIN AND EACH OTHER MORTGAGE
DELIVERED PURSUANT TO SECTION 6.10, IN EACH CASE AS AMENDED, THE “MORTGAGES”),
DULY EXECUTED BY THE APPROPRIATE LOAN PARTY, TOGETHER WITH:

 

(A)          evidence that counterparts of the Mortgages have been duly
executed, acknowledged and delivered and are in form suitable for filing or
recording in all filing or recording offices that the Administrative Agent may
deem necessary or desirable in order to create a valid first and subsisting Lien
on the property described therein in favor of the Collateral Agent for the
benefit of the Secured Parties and that all filing, documentary, stamp,
intangible and recording taxes and fees have been paid,

 

(B)          fully paid American Land Title Association Lender’s Extended
Coverage title insurance policies or binder therefore (the “Mortgage Policies”),
with endorsements and in amounts acceptable to the Administrative Agent, issued,
coinsured and reinsured by title insurers acceptable to the Administrative
Agent, insuring the Mortgages to be valid first and subsisting Liens on the
property described therein, free and clear of all defects (including, but not
limited to, mechanics’ and materialmen’s Liens) and encumbrances, excepting only
those encumbrances specifically permitted under each respective Mortgage and
other Liens permitted under the Loan Documents, and providing for such other
affirmative insurance (including endorsements for future advances under the Loan
Documents, for mechanics’ and materialmen’s Liens and for zoning of the
applicable property) and such coinsurance and direct access reinsurance as the
Administrative Agent may deem necessary or desirable,

 

(C)          Express Map form surveys, for which all necessary fees (where
applicable) have been paid, and dated no more than 30 days before the day of the
initial Credit Extension, and which shall be in form sufficient to delete any
standard “survey exception” which would otherwise be contained in the related
Mortgage Policy, certified to the Administrative Agent and the issuer of the
Mortgage Policies in a manner satisfactory to the Administrative Agent by a land
surveyor duly registered and licensed in the States in which the property
described in such surveys

 

74

--------------------------------------------------------------------------------


 

is located and acceptable to the Administrative Agent, showing all buildings and
other improvements, any off-site improvements, the location of any easements,
parking spaces, rights of way, building set-back lines and other dimensional
regulations and the absence of encroachments, either by such improvements or on
to such property, and other defects, other than encroachments and other defects
acceptable to the Administrative Agent,

 

(D)          engineering, soils and other reports (including environmental
audits and corresponding reliance letters) as to the properties described in the
Mortgages, from professional firms acceptable to the Administrative Agent,

 

(E)           except as set forth on Schedule 4.02(a), estoppel and consent
agreements executed by each of the lessors of the leased real properties listed
on Schedule 5.16, along with (1) a memorandum of lease in recordable form with
respect to such leasehold interest, executed and acknowledged by the owner of
the affected real property, as lessor, or (2) evidence that the applicable lease
with respect to such leasehold interest or a memorandum thereof has been
recorded in all places necessary or desirable, in the Administrative Agent’s
reasonable judgment, to give constructive notice to third-party purchasers of
such leasehold interest, or (3) if such leasehold interest was acquired or
subleased from the holder of a recorded leasehold interest, the applicable
assignment or sublease document, executed and acknowledged by such holder, in
each case in form sufficient to give such constructive notice upon recordation
and otherwise in form satisfactory to the Administrative Agent,

 

(F)           evidence of the insurance required by the terms of the Mortgages,
and

 

(G)          evidence that all other action that the Administrative Agent may
deem necessary or desirable in order to create valid first and subsisting Liens
on the property described in the Mortgages has been taken.

 

(v)           Corporate Documents.

 

(A)          Such additional certificates of resolutions or other action,
incumbency certificates and/or other certificates of Responsible Officers of
each Loan Party as the Administrative Agent may require evidencing the identity,
authority and capacity of each Responsible Officer thereof authorized to act as
a Responsible Officer in connection with this Agreement and the other Loan
Documents to which such Loan Party is a party or is to be a party; and

 

75

--------------------------------------------------------------------------------


 

(B)           Such additional documents and certifications as the Administrative
Agent may reasonably require to evidence that each Loan Party is duly organized
or formed, and is validly existing, in good standing and qualified to engage in
business in each jurisdiction where its ownership, lease or operation of
properties or the conduct of its business requires such qualification, except to
the extent that failure to do so could not reasonably be expected to have a
Material Adverse Effect.

 

(vi)          Legal Opinions.

 

(A)          a favorable opinion of Sonnenschein Nath & Rosenthal LLP, counsel
to the Loan Parties, addressed to the Administrative Agent and each Lender, as
to such matters concerning the Loan Parties and the Loan Documents as the
Administrative Agent may reasonably request;

 

(B)           a favorable opinion of Ellis Lawhorne & Sims, P.A., local counsel
to the Loan Parties in South Carolina, addressed to the Administrative Agent and
each Lender, as to such matters concerning the Loan Parties and the Loan
Documents as the Administrative Agent may reasonably request; and

 

(C)           A FAVORABLE OPINION OF SELLER’S COUNSEL, DELIVERED IN CONNECTION
WITH THE KRAFT ACQUISITION WHICH OPINION IS EITHER (A) ADDRESSED TO THE
ADMINISTRATIVE AGENT AND THE LENDERS OR (B) ACCOMPANIED BY A RELIANCE LETTER
FROM SUCH COUNSEL ADDRESSED TO THE ADMINISTRATIVE AGENT AND THE LENDERS THAT
EXPRESSLY STATES THAT THE ADMINISTRATIVE AGENT AND THE LENDERS MAY RELY ON SUCH
OPINION.

 

(VII)         GOVERNMENTAL AND THIRD PARTY APPROVALS.  CERTIFICATE SIGNED BY A
RESPONSIBLE OFFICER OF THE BORROWER CERTIFYING THAT ALL GOVERNMENTAL AND THIRD
PARTY APPROVALS NECESSARY IN CONNECTION WITH THE KRAFT ACQUISITION, THE
FINANCING CONTEMPLATED HEREBY AND THE CONTINUING OPERATIONS OF THE LOAN PARTIES
HAVE BEEN OBTAINED AND ARE IN FULL FORCE AND EFFECT, AND ALL APPLICABLE WAITING
PERIODS HAVE EXPIRED WITHOUT ANY ACTION BEING TAKEN OR THREATENED BY ANY
COMPETENT AUTHORITY WHICH WOULD RESTRAIN, PREVENT OR OTHERWISE IMPOSE ADVERSE
CONDITIONS ON THE KRAFT ACQUISITION OR THE FINANCING THEREOF CONTEMPLATED
HEREUNDER, EXCEPT FOR SUCH GOVERNMENTAL AND THIRD PARTY APPROVALS THE FAILURE TO
OBTAIN COULD NOT, INDIVIDUALLY OR IN THE AGGREGATE, REASONABLY BE EXPECTED TO
HAVE A MATERIAL ADVERSE EFFECT.

 

(VIII)        CLOSING OFFICER’S CERTIFICATE.  A CERTIFICATE SIGNED BY A
RESPONSIBLE OFFICER OF THE BORROWER CERTIFYING (A) THAT THE CONDITIONS SPECIFIED
IN SECTIONS 4.02(A) AND (B) HAVE BEEN SATISFIED AND (B) THAT EXCEPT AS DISCLOSED
ON SCHEDULE 4.02(B) THERE HAS BEEN NO EVENT OR CIRCUMSTANCE SINCE DECEMBER 31,
2007 THAT HAS HAD OR COULD BE REASONABLY EXPECTED TO HAVE, EITHER INDIVIDUALLY
OR

 

76

--------------------------------------------------------------------------------


 

IN THE AGGREGATE, A MATERIAL ADVERSE EFFECT (AS SUCH TERM IS DEFINED IN THE MEAD
PURCHASE AGREEMENT).

 

(ix)          Financial Information.

 

(A)          The Audited Financial Statements and the Interim Financial
Statements;

 

(B)           PROJECTED INCOME STATEMENTS, BALANCE SHEETS AND CASH FLOW
STATEMENTS PREPARED BY THE BORROWER ON A PRO FORMA BASIS AND GIVING EFFECT TO
THE KRAFT ACQUISITION, THE LOANS CONTEMPLATED HEREBY AND THE USE OF PROCEEDS
THEREFROM, ON A QUARTERLY BASIS FOR THE FISCAL YEAR ENDING DECEMBER 31, 2008 AND
ON AN ANNUAL BASIS FOR EACH FISCAL YEAR THEREAFTER;

 

(C)           A PRO FORMA CONSOLIDATED BALANCE SHEET OF THE PARENT AND ITS
SUBSIDIARIES AS OF THE DATE OF THE MOST RECENT CONSOLIDATED BALANCE SHEET
DELIVERED PURSUANT TO CLAUSE (XIII) ABOVE, ADJUSTED TO GIVE EFFECT TO THE
CONSUMMATION OF THE KRAFT ACQUISITION AND THE LOANS CONTEMPLATED HEREBY AS IF
SUCH TRANSACTIONS HAD OCCURRED ON SUCH DATE, AND WHICH IS CONSISTENT IN ALL
MATERIAL RESPECTS WITH THE SOURCES AND USES OF CASH FOR THE KRAFT ACQUISITION
PREVIOUSLY DESCRIBED TO THE ADMINISTRATIVE AGENT AND THE FORECASTS PREVIOUSLY
PROVIDED TO THE ADMINISTRATIVE AGENT; AND

 

(D)          AN OFFICER’S CERTIFICATE PREPARED BY THE CHIEF FINANCIAL OFFICER OF
THE BORROWER AS TO THE FINANCIAL CONDITION, SOLVENCY AND RELATED MATTERS OF THE
BORROWER AND ITS SUBSIDIARIES, AFTER GIVING EFFECT TO THE KRAFT ACQUISITION, THE
LOANS TO BE MADE ON THE COMMITMENT EFFECTIVE DATE AND THE OTHER TRANSACTIONS
CONTEMPLATED BY THE LOAN DOCUMENTS, IN FORM AND SUBSTANCE REASONABLY
SATISFACTORY TO THE ADMINISTRATIVE AGENT.

 

(X)           INSURANCE.  EVIDENCE THAT ALL INSURANCE REQUIRED TO BE MAINTAINED
PURSUANT TO THE LOAN DOCUMENTS HAS BEEN OBTAINED AND IS IN EFFECT, TOGETHER WITH
THE CERTIFICATES OF INSURANCE, NAMING THE ADMINISTRATIVE AGENT, ON BEHALF OF THE
LENDERS, AS AN ADDITIONAL INSURED OR LOSS PAYEE, AS THE CASE MAY BE, UNDER ALL
INSURANCE POLICIES MAINTAINED WITH RESPECT TO THE ASSETS AND PROPERTIES OF THE
LOAN PARTIES THAT CONSTITUTES COLLATERAL.

 

(XI)          KRAFT ACQUISITION.

 

(A)          EVIDENCE THAT THE KRAFT ACQUISITION SHALL HAVE BEEN OR SHALL
CONCURRENTLY BE CONSUMMATED IN ACCORDANCE WITH APPLICABLE LAW AND ON THE TERMS
AND CONDITIONS SET FORTH IN THAT CERTAIN ASSET PURCHASE AGREEMENT DATED AS OF
APRIL 4, 2008 AMONG THE SELLERS, THE PARENT AND OAK ACQUISITION LLC (THE “MEAD
PURCHASE AGREEMENT”) SUBMITTED TO THE ADMINISTRATIVE AGENT, AND NO PROVISION OF
THE MEAD PURCHASE AGREEMENT OR THE OTHER DOCUMENTATION RELATING TO THE KRAFT
ACQUISITION (COLLECTIVELY,

 

77

--------------------------------------------------------------------------------


 

THE “KRAFT ACQUISITION DOCUMENTS”) SHALL HAVE BEEN WAIVED, AMENDED, SUPPLEMENTED
OR OTHERWISE MODIFIED IN ANY MATERIAL RESPECT WITHOUT THE APPROVAL OF THE
ADMINISTRATIVE AGENT.

 

(B)           A copy, certified by a Responsible Officer of the Borrower as true
and complete, of each Acquisition Document as originally executed and delivered,
together with all exhibits and schedules thereto, and evidence that the sum of
(A) the aggregate purchase price of the Kraft Acquisition, (B) the amount
required to refinance the Existing Credit Agreement and (C) related fees and
expenses shall not exceed $551 million.

 

(C)           A copy, certified by a Responsible Officer of the Borrower as true
and complete, of (i) the assignment agreement relating to the assignment of the
Cogen Notes from Teachers to the Seller (the “Note Assignment”), (ii) the
acknowledgement signed by Teachers relating to the Note Assignment, (iii) the
BONY documents and (iv) the SCANA Side Letters, each on terms and conditions
satisfactory to the Administrative Agent.

 

(XII)         CAPITALIZATION.  THE PRO FORMA CAPITALIZATION AND STRUCTURE OF THE
LOAN PARTIES (EXCLUDING ANY CHANGE IN OWNERSHIP OF THE PARENT INVOLVING A
NON-MATERIAL SHAREHOLDER) AFTER GIVING EFFECT TO THE KRAFT ACQUISITION AS
DISCLOSED IN THE MEAD PURCHASE AGREEMENT SHALL NOT HAVE BEEN MODIFIED IN ANY
MATERIAL RESPECT WITHOUT THE APPROVAL OF THE ADMINISTRATIVE AGENT.

 

(XIII)        DEBT.  EVIDENCE THAT THE LOAN PARTIES SHALL HAVE NO DEBT OTHER
THAN THE DEBT INCURRED PURSUANT TO THE FACILITIES AND OTHER DEBT PERMITTED
PURSUANT TO SECTION 7.01.

 

(XIV)        EXISTING CREDIT AGREEMENT.  EVIDENCE THAT THE EXISTING CREDIT
AGREEMENT HAS BEEN, OR CONCURRENTLY WITH THE COMMITMENT EFFECTIVE DATE IS BEING,
TERMINATED AND ALL LIENS SECURING OBLIGATIONS UNDER THE EXISTING CREDIT
AGREEMENT HAVE BEEN, OR CONCURRENTLY WITH THE COMMITMENT EFFECTIVE DATE ARE
BEING, RELEASED.

 

(xv)         Intercompany Subordinated Note.  A copy, certified by a Responsible
Officer of the Borrower as true and complete, of the Intercompany Subordinated
Note.

 

(XVI)        INTERCREDITOR AGREEMENT.  TO THE EXTENT THE PRIVATE PLACEMENT NOTES
ARE TO BE FUNDED PURSUANT TO THE PRIVATE PLACEMENT NOTE PURCHASE AGREEMENT ON
THE COMMITMENT EFFECTIVE DATE, EXECUTED COUNTERPARTS OF THE INTERCREDITOR
AGREEMENT, SUFFICIENT IN NUMBER FOR DISTRIBUTION TO THE ADMINISTRATIVE AGENT,
THE BORROWER AND THE PRIVATE PLACEMENT NOTEHOLDERS.

 

78

--------------------------------------------------------------------------------


 

(xvii)      Private Placement Notes.  To the extent the Private Placement Notes
are to be funded pursuant to the Private Placement Note Purchase Agreement on
the Commitment Effective Date, executed counterparts of the Private Placement
Note Purchase Agreement and Private Placement Notes, and evidence that the
Borrower has received, or will receive simultaneously on the Commitment
Effective Date, proceeds of the Private Placement Notes in a principal amount of
not less than $40,000,000.

 

(xviii)     Other.  Such other customary documents, agreements, certificates or
opinions as the Administrative Agent, the L/C Issuer, the Swing Line Lender or
any Lender reasonably may require.

 

(b)            Fees and Expenses.

 

(i)            (A) All fees and expenses required to be paid to the
Administrative Agent and the Arranger on or before the Commitment Effective Date
shall have been paid and (B) all fees and expenses required to be paid to the
Lenders on or before the Commitment Effective Date shall have been paid.

 

(ii)           Unless waived by the Administrative Agent, the Borrower shall
have paid all fees, charges and disbursements of counsel to the Administrative
Agent (directly to such counsel if requested by the Administrative Agent) to the
extent invoiced prior to or on the Commitment Effective Date, plus such
additional amounts of such fees, charges and disbursements as shall constitute
its reasonable estimate of such fees, charges and disbursements incurred or to
be incurred by it through the closing proceedings (provided that such estimate
shall not thereafter preclude a final settling of accounts between the Borrower
and the Administrative Agent).

 

4.03         Conditions to all Credit Extensions.  The obligation of each Lender
to honor any Request for Credit Extension (other than a Committed Loan Notice
requesting only a conversion of Loans to the other Type, or a continuation of
Eurodollar Rate Loans) is subject to the following conditions precedent:

 

(A)            THE REPRESENTATIONS AND WARRANTIES OF THE BORROWER AND EACH OTHER
LOAN PARTY CONTAINED IN ARTICLE V OR ANY OTHER LOAN DOCUMENT, OR WHICH ARE
CONTAINED IN ANY DOCUMENT FURNISHED AT ANY TIME UNDER OR IN CONNECTION HEREWITH
OR THEREWITH, SHALL BE TRUE AND CORRECT IN ALL MATERIAL RESPECTS (EXCEPT TO THE
EXTENT ALREADY QUALIFIED BY MATERIALITY PURSUANT TO THE TERMS THEREOF) ON AND AS
OF THE DATE OF SUCH CREDIT EXTENSION, EXCEPT TO THE EXTENT THAT SUCH
REPRESENTATIONS AND WARRANTIES SPECIFICALLY REFER TO AN EARLIER DATE, IN WHICH
CASE THEY SHALL BE TRUE AND CORRECT IN ALL MATERIAL RESPECTS (EXCEPT TO THE
EXTENT ALREADY QUALIFIED BY MATERIALITY PURSUANT TO THE TERMS THEREOF) AS OF
SUCH EARLIER DATE, AND EXCEPT THAT FOR PURPOSES OF THIS SECTION 4.03, THE
REPRESENTATIONS AND WARRANTIES CONTAINED IN SECTIONS 5.05(A) SHALL BE DEEMED TO
REFER TO THE MOST RECENT STATEMENTS FURNISHED PURSUANT TO SECTIONS 6.01(A) AND
(B), RESPECTIVELY.

 

79

--------------------------------------------------------------------------------


 

(B)           NO DEFAULT OR EVENT OF DEFAULT SHALL EXIST, OR WOULD RESULT FROM
SUCH PROPOSED CREDIT EXTENSION OR FROM THE APPLICATION OF THE PROCEEDS THEREOF.

 

(C)           THE ADMINISTRATIVE AGENT AND, IF APPLICABLE, THE L/C ISSUER OR THE
SWING LINE LENDER SHALL HAVE RECEIVED A REQUEST FOR CREDIT EXTENSION IN
ACCORDANCE WITH THE REQUIREMENTS HEREOF.

 

Each Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Loans to the other Type or a continuation of Eurodollar
Rate Loans) submitted by the Borrower shall be deemed to be a representation and
warranty that the conditions specified in Sections 4.02(a) and (b) have been
satisfied on and as of the date of the applicable Credit Extension.

 


ARTICLE V


 


REPRESENTATIONS AND WARRANTIES


 

To induce the Administrative Agent and the Lenders to enter into this Agreement
and to induce the Lenders to make Loans and issue and participate in Letters of
Credit hereunder, each Loan Party represents and warrants to the Administrative
Agent and the Lenders that, both before and after giving effect to the Related
Transactions:

 

5.01         Organization.  Each Loan Party and its Subsidiaries is validly
existing and in good standing under the laws of its jurisdiction of
organization; and each Loan Party and its Subsidiaries is duly qualified to do
business in each jurisdiction where, because of the nature of its activities or
properties, such qualification is required, except for such jurisdictions where
the failure to so qualify would not have a Material Adverse Effect.

 

5.02         Authorization; No Conflict.  Each Loan Party is duly authorized to
execute and deliver each Loan Document to which it is a party, the Borrower is
duly authorized to borrow monies hereunder and each Loan Party is duly
authorized to perform its Obligations under each Loan Document to which it is a
party. Except as set forth on Schedule 5.02, the execution, delivery and
performance by each Loan Party of each Loan Document to which it is a party, and
the borrowings by the Borrower hereunder, do not and will not (a) require any
consent or approval of any governmental agency or authority (other than any
consent or approval which has been obtained and is in full force and effect),
(b) conflict with (i) any provision of Law, (ii) the charter, by-laws or other
organizational documents of any Loan Party or (iii) assuming, solely with
respect to the Existing Credit Agreement, the satisfaction of the condition to
the Commitment Effective Date contained in Section 4.02(a)(xiv), any agreement,
indenture, instrument or other document material to the business of any Loan
Party, or any judgment, order or decree, which is binding upon any Loan Party or
any of their respective properties or (c) require, or result in, the creation or
imposition of any Lien on any asset of any Loan Party (other than Liens in favor
of the Collateral Agent created pursuant to the Collateral Documents).

 

80

--------------------------------------------------------------------------------


 

5.03         Validity and Binding Nature.  Each of this Agreement and each other
Loan Document to which any Loan Party is a party is the legal, valid and binding
obligation of such Person, enforceable against such Person in accordance with
its terms, subject to bankruptcy, insolvency and similar laws affecting the
enforceability of creditors’ rights generally and to general principles of
equity.

 

5.04         Financial Condition.  The Audited Financial Statements and the
Interim Financial Statements, copies of each of which have been delivered to
each Lender, were prepared in accordance with GAAP (subject, in the case of such
Interim Financial Statements, to the absence of footnotes and to normal year-end
adjustments) and present fairly in all material respects the consolidated
financial condition of the Business as at such dates and the results of its
operations for the periods then ended.

 

5.05         No Material Adverse Change.  Since December 31, 2007, there has
been no material adverse change in the Business or, after giving effect to the
Related Transactions, in the financial condition, operations, assets, business
or properties of the Loan Parties and their Subsidiaries taken as a whole except
as set forth on Schedule 5.05.

 

5.06         Litigation and Contingent Liabilities.  No litigation (including
derivative actions), arbitration proceeding or governmental investigation or
proceeding is pending or, to the Borrower’s knowledge, threatened against any
Loan Party or its Subsidiaries which could reasonably be expected to have a
Material Adverse Effect, except as set forth in Schedule 5.06.  Other than any
liability incident to such litigation or proceedings, no Loan Party nor any of
its Subsidiaries has any material contingent liabilities not listed on Schedule
5.06 or permitted by Section 7.01.

 

5.07         Ownership of Properties; Liens.  Except as disclosed on Schedule
5.07, each Loan Party and its Subsidiaries owns good and, in the case of real
property, marketable title to all of its properties and assets, real and
personal, tangible and intangible, of any nature whatsoever (including patents,
trademarks, trade names, service marks and copyrights), free and clear of all
Liens, charges and claims (including infringement claims with respect to
patents, trademarks, service marks, copyrights and the like) except as permitted
by Section 7.02.

 

5.08         Equity Ownership; Subsidiaries.  All issued and outstanding Capital
Securities of the Borrower and its Subsidiaries are duly authorized and validly
issued, fully paid, non-assessable, and free and clear of all Liens other than
those in favor of the Collateral Agent, and such securities were issued in
compliance with all applicable state and federal laws concerning the issuance of
securities, except where the failure to so comply would not have a Material
Adverse Effect.  Schedule 5.08 sets forth the authorized Capital Securities of
each Loan Party (other than the Parent) as of the Closing Date (or, if the
Commitment Effective Date has occurred or is occurring simultaneously, the
Commitment Effective Date). All of the issued and outstanding Capital Securities
of the Borrower are owned by Parent, and all of the issued and outstanding
Capital Securities of each Wholly-Owned Subsidiary are, directly or indirectly,
owned by the Borrower.  Except as set forth on Schedule 5.08, other than the
Warrants and the Underwriting Agreement, there are no pre-emptive or other
outstanding rights, options, warrants,

 

81

--------------------------------------------------------------------------------


 

conversion rights or other similar agreements or understandings for the purchase
or acquisition of any Capital Securities of any Loan Party or its Subsidiaries.

 


5.09         PENSION PLANS.


 

(a)           The Unfunded Liability of all Pension Plans does not in the
aggregate exceed the greater of (i) twenty percent of the Total Plan Liability
for all such Pension Plans and (ii) $5,000,000.  Each Pension Plan complies in
all material respects with all applicable requirements of law and regulations.
No contribution failure under Section 412 of the Code, Section 302 of ERISA or
the terms of any Pension Plan has occurred with respect to any Pension Plan,
sufficient to give rise to a Lien under Section 302(f) of ERISA, or otherwise to
have a Material Adverse Effect.  There are no pending or, to the knowledge of
Borrower, threatened, claims, actions, investigations or lawsuits against any
Pension Plan, any fiduciary of any Pension Plan, or Borrower or other any member
of the Controlled Group with respect to a Pension Plan or a Multiemployer
Pension Plan which could reasonably be expected to have a Material Adverse
Effect.  Neither the Borrower nor any other member of the Controlled Group has
engaged in any prohibited transaction (as defined in Section 4975 of the Code or
Section 406 of ERISA) in connection with any Pension Plan or Multiemployer
Pension Plan which could reasonably be expected to have a Material Adverse
Effect. Within the past five years, neither the Borrower nor any other member of
the Controlled Group has engaged in a transaction which resulted in a Pension
Plan with an Unfunded Liability being transferred out of the Controlled Group,
which could reasonably be expected to have a Material Adverse Effect.  No
Termination Event has occurred or is reasonably expected to occur with respect
to any Pension Plan, which could reasonably be expected to have a Material
Adverse Effect.

 

(b)           All contributions (if any) have been made to any Multiemployer
Pension Plan that are required to be made by the Borrower or any other member of
the Controlled Group under the terms of the plan or of any collective bargaining
agreement or by applicable law; neither the Borrower nor any other member of the
Controlled Group has withdrawn or partially withdrawn from any Multiemployer
Pension Plan, incurred any material withdrawal liability with respect to any
such plan or received notice of any material claim or demand for withdrawal
liability or partial withdrawal liability from any such plan, and no condition
has occurred which, if continued, could result in a withdrawal or partial
withdrawal from any such plan; and neither the Borrower nor any other member of
the Controlled Group has received any notice that any Multiemployer Pension Plan
is in reorganization, that increased contributions may be required to avoid a
reduction in plan benefits or the imposition of any excise tax, that any such
plan is or has been funded at a rate less than that required under Section 412
of the Code, that any such plan is or may be terminated, or that any such plan
is or may become insolvent.

 

5.10         Investment Company Act.  No Loan Party nor any of its Subsidiaries
is an “investment company” or a company “controlled” by an “investment company”
or a “subsidiary” of an “investment company,” within the meaning of the
Investment Company Act of 1940.

 

82

--------------------------------------------------------------------------------


 

5.11         Regulation U.  The Borrower is not engaged principally, or as one
of its material activities, in the business of extending credit for the purpose
of purchasing or carrying Margin Stock.

 

5.12         Taxes.  Except as disclosed on Schedule 5.12, each Loan Party and
its Subsidiaries has timely filed all tax returns and reports required by law to
have been filed by it and has paid all taxes and governmental charges due and
payable with respect to such return, except any such taxes or charges which are
being diligently contested in good faith by appropriate proceedings and for
which adequate reserves in accordance with GAAP shall have been set aside on its
books.  The Loan Parties and their Subsidiaries have made adequate reserves on
their books and records in accordance with GAAP for all taxes that have accrued
but which are not yet due and payable. No Loan Party nor any of its Subsidiaries
has participated in any transaction that relates to a year of the taxpayer
(which is still open under the applicable statute of limitations) which is a
“reportable transaction” within the meaning of Treasury Regulation
Section 1.6011-4(b)(2) (irrespective of the date when the transaction was
entered into).

 

5.13         Solvency, etc.  On the Closing Date (or, if the Commitment
Effective Date has occurred or is occurring simultaneously, the Commitment
Effective Date), and immediately prior to and after giving effect to the
issuance of each Letter of Credit and each borrowing hereunder and the use of
the proceeds thereof, with respect to each Loan Party, individually, (a) the
fair value of its assets is greater than the amount of its liabilities
(including disputed, contingent and unliquidated liabilities) as such value is
established and liabilities evaluated in accordance with GAAP, (b) the present
fair saleable value of its assets is not less than the amount that will be
required to pay the probable liability on its debts as they become absolute and
matured, (c) it is able to pay its debts and other liabilities (including
disputed, contingent and unliquidated liabilities) as they mature in the normal
course of business, (d) it does not intend to, and does not believe that it
will, incur debts or liabilities beyond its ability to pay as such debts and
liabilities mature and (e) it is not engaged in business or a transaction, and
is not about to engage in business or a transaction, for which its property
would constitute unreasonably small capital.

 

5.14         Environmental Matters.  The on-going operations of each Loan Party
and its Subsidiaries comply in all respects with all Environmental Laws, except
such non-compliance which could not (if enforced in accordance with applicable
law) reasonably be expected to result, either individually or in the aggregate,
in a Material Adverse Effect. Each Loan Party and its Subsidiaries has obtained,
and maintained in good standing, all licenses, permits, authorizations,
registrations and other approvals required under any Environmental Law and
required for their respective ordinary course operations, and each Loan Party
and its Subsidiaries is in compliance with all terms and conditions thereof,
except, in each case, where the failure to do so could not reasonably be
expected to result, either individually or in the aggregate, in a Material
Adverse Effect. No Loan Party nor any of its Subsidiaries or any of its
properties or operations is subject to, or reasonably anticipates the issuance
of, any written order from or agreement with any Federal, state or local
Governmental Authority, nor subject to any judicial or docketed administrative
or other proceeding, respecting any Environmental Law, Environmental Claim or
Hazardous Substance, in each case that could reasonably be expected to result in
a Material Adverse Effect.  There are no Hazardous Substances or other
conditions or circumstances

 

83

--------------------------------------------------------------------------------


 

existing with respect to any property, arising from operations prior to the
Closing Date (or, if the Commitment Effective Date has occurred or is occurring
simultaneously, the Commitment Effective Date), or relating to any waste
disposal, of any Loan Party or its Subsidiaries that would reasonably be
expected to result, either individually or in the aggregate, in a Material
Adverse Effect.  No Loan Party nor any of its Subsidiaries has any underground
storage tanks that are not properly registered or permitted under applicable
Environmental Laws or that at any time have released, leaked, disposed of or
otherwise discharged Hazardous Substances in each case that could reasonably be
expected to result in a Material Adverse Effect.

 

5.15         Insurance.  Each Loan Party and its Subsidiaries and their
properties are, to such Loan Party’s knowledge, insured with financially sound
and reputable insurance companies which are not Affiliates of the Loan Parties
or their Subsidiaries, in such amounts (after giving effect to any
self-insurance compatible with the following standards), with such deductibles
and covering such risks as are customarily carried by companies engaged in
similar businesses and owning similar properties in localities where such Loan
Parties or such Subsidiaries operate.

 

5.16         Real Property.  Set forth on Schedule 5.16 is a complete and
accurate list, as of the Closing Date (or, if the Commitment Effective Date has
occurred or is occurring simultaneously, the Commitment Effective Date), of the
address of all real property owned or leased by any Loan Party, together with,
in the case of leased property, the name and mailing address of the lessor of
such property.

 

5.17         Information.  All written information heretofore or
contemporaneously herewith furnished by any Loan Party or its Subsidiaries to
the Administrative Agent or any Lender for purposes of or in connection with
this Agreement and the transactions contemplated hereby is, and all written
information hereafter furnished by or on behalf of any Loan Party or its
Subsidiaries to the Administrative Agent or any Lender pursuant hereto or in
connection herewith will be, true and accurate in every material respect on the
date as of which such information is dated or certified, and none of such
information is or will be incomplete by omitting to state any material fact
necessary to make such information not misleading in light of the circumstances
under which made (it being recognized by the Administrative Agent and the
Lenders that any projections and forecasts provided by the Borrower are based on
good faith estimates and assumptions believed by the Borrower to be reasonable
as of the date of the applicable projections or assumptions and that actual
results during the period or periods covered by any such projections and
forecasts may materially differ from projected or forecasted results).

 

5.18         Intellectual Property.  Each Loan Party and its Subsidiaries owns
and possesses or has a license or other right to use all patents, patent rights,
trademarks, trademark rights, trade names, trade name rights, service marks,
service mark rights and copyrights as are necessary for the conduct of the
businesses of the Loan Parties and their Subsidiaries, without any infringement
upon rights of others which could reasonably be expected to have a Material
Adverse Effect.

 

5.19         Burdensome Obligations.  No Loan Party nor any of its Subsidiaries
is a party to any agreement or contract or subject to any restriction contained
in its organizational documents which could reasonably be expected to have a
Material Adverse Effect.

 

84

--------------------------------------------------------------------------------

 

5.20         Labor Matters.  Except as set forth on Schedule 5.20, no Loan Party
nor any of its Subsidiaries is subject to any labor or collective bargaining
agreement. There are no existing or threatened strikes, lockouts or other labor
disputes involving any Loan Party that singly or in the aggregate could
reasonably be expected to have a Material Adverse Effect. Hours worked by and
payment made to employees of the Loan Parties and their Subsidiaries are not in
material violation of the Fair Labor Standards Act or any other applicable law,
rule or regulation dealing with such matters.

 

5.21         No Default.  No Default or Event of Default exists or would result
from the incurrence by any Loan Party of any Debt hereunder or under any other
Loan Document.

 

5.22         Related Agreements, etc.

 

(a)          The Borrower has heretofore furnished the Administrative Agent a
true and correct copy of the Related Agreements;

 

(b)         Each Loan Party and, to the Borrower’s knowledge, each other party
to the Related Agreements, has duly taken all necessary corporate, partnership
or other organizational action to authorize the execution, delivery and
performance of the Related Agreements and the consummation of transactions
contemplated thereby;

 

(c)          The Related Transactions will comply in all material respects with
all applicable legal requirements, and all necessary governmental, regulatory,
creditor, shareholder, partner and other material consents, approvals and
exemptions required to be obtained by the Loan Parties and, to the Borrower’s
knowledge, each other party to the Related Agreements in connection with the
Related Transactions will be, prior to consummation of the Related Transactions,
duly obtained and will be in full force and effect. As of the date of the
Related Agreements, all applicable waiting periods with respect to the Related
Transactions will have expired without any action being taken by any competent
Governmental Auuthority which restrains, prevents or imposes material adverse
conditions upon the consummation of the Related Transactions;

 

(d)         The execution and delivery of the Related Agreements did not, and
the consummation of the Related Transactions will not, violate any statute or
regulation of the United States (including any securities law) or of any state
or other applicable jurisdiction, or any order, judgment or decree of any court
or governmental body binding on any Loan Party or, to the Borrower’s knowledge,
any other party to the Related Agreements, or result in a breach of, or
constitute a default under, any material agreement, indenture, instrument or
other document, or any judgment, order or decree, to which any Loan Party is a
party or by which any Loan Party is bound or, to the Borrower’s knowledge, to
which any other party to the Related Agreements is a party or by which any such
party is bound; and

 

(e)          No statement or representation made in the Related Agreements by
any Loan Party or, to the Borrower’s knowledge, any other Person, contains any
untrue

 

85

--------------------------------------------------------------------------------


 

statement of a material fact or omits to state any material fact required to be
stated therein or necessary in order to make the statements made therein, in
light of the circumstances under which they are made, not misleading.

 

5.23         Casualty, Etc.  Except as set forth on Schedule 5.23, neither the
businesses nor the properties of any Loan Party or any of its Subsidiaries are
affected by any fire, explosion, accident, strike, lockout or other labor
dispute, drought, storm, hail, earthquake, embargo, act of God or of the public
enemy or other casualty (whether or not covered by insurance) that, either
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.

 

5.24         Collateral Documents.  The provisions of the Collateral Documents
are effective to create in favor of the Collateral Agent for the benefit of the
Secured Parties a legal, valid and enforceable first priority Lien (subject to
Liens permitted by Section 7.02) on all right, title and interest of the
respective Loan Parties in the Collateral described therein.  Except for filings
completed prior to the Commitment Effective Date and as contemplated hereby and
by the Collateral Documents, no filing or other action will be necessary to
perfect or protect such Liens.

 

5.25         Material Contracts.  Schedule 5.25 lists, as of the Closing Date
(or, if the Commitment Effective Date has occurred or is occurring
simultaneously, the Commitment Effective Date), each Material Contract to which
any Loan Party is a party, by which either of them or their respective
properties is bound or to which either of them is subject.  As of the Closing
Date (or, if the Commitment Effective Date has occurred or is occurring
simultaneously, the Commitment Effective Date), except as set forth on Schedule
5.25, (a) each Material Contract is in full force and effect and is enforceable
by the respective Loan Party or Loan Parties in accordance with its terms,
except as enforcement may be limited by bankruptcy, insolvency, reorganization,
moratorium or other similar laws, statutes or rules of general application
affecting the enforcement of creditor’s rights or general principles of equity,
and (b) no Loan Party, nor, to the knowledge of the Loan Parties, any other
party thereto, is in breach of or default under any Material Contract in any
material respect or has given notice of termination or cancellation of any
Material Contract.

 

ARTICLE VI

 

AFFIRMATIVE COVENANTS

 

Until the expiration or termination of the Commitments and thereafter until all
Obligations hereunder and under the other Loan Documents are paid in full and
all Letters of Credit have been terminated or Cash Collateralized, each Loan
Party agrees that, unless at any time the Required Lenders shall otherwise
expressly consent in writing, it will:

 

6.01         Reports, Certificates and Other Information.  Deliver to the
Administrative Agent and each Lender, in form and detail satisfactory to the
Administrative Agent and the Required Lenders:

 

86

--------------------------------------------------------------------------------


 

(a)          Annual Report.  Promptly when available and in any event within 90
days after the close of each Fiscal Year: (i) a copy of the annual audit report
of the Parent and its Subsidiaries for such Fiscal Year, including therein
consolidated balance sheets and statements of earnings and cash flows of the
Parent and its Subsidiaries as at the end of such Fiscal Year, certified without
adverse reference to going concern value and without qualification by
independent auditors of recognized standing selected by the Borrower and
reasonably acceptable to the Administrative Agent, together with a comparison
with the budget for such Fiscal Year and a comparison with the previous Fiscal
Year; and (ii) a consolidating balance sheet of the Parent and its Subsidiaries
as of the end of such Fiscal Year and consolidating statement of earnings and
cash flows for the Parent and its Subsidiaries for such Fiscal Year, certified
as true and correct in all material respects in accordance with GAAP by a
Responsible Officer of the Parent. Any comparisons delivered in accordance with
this Section 6.01(a) with respect to any period preceding the Commitment
Effective Date shall be made with respect to the Business for such period;

 

(b)         Interim Reports.  (i) Promptly when available and in any event
within 45 days after the end of each Fiscal Quarter, consolidated and
consolidating balance sheets of the Parent and its Subsidiaries as of the end of
such Fiscal Quarter, together with consolidated and consolidating statements of
earnings and cash flows for such Fiscal Quarter and for the period beginning
with the first day of such Fiscal Year and ending on the last day of such Fiscal
Quarter, together with a comparison with the corresponding period of the
previous Fiscal Year and a comparison with the budget for such period of the
current Fiscal Year, certified as true and correct in all material respects in
accordance with GAAP by a Responsible Officer of the Parent; and (ii) promptly
when available and in any event within 30 days after the end of each month,
consolidated and consolidating balance sheets of the Parent and its Subsidiaries
as of the end of such month, together with consolidated and consolidating
statements of earnings and a consolidated statement of cash flows for such month
and for the period beginning with the first day of such Fiscal Year and ending
on the last day of such month, together with a comparison with the corresponding
period of the previous Fiscal Year. Any comparisons delivered in accordance with
this Section 6.01(b) with respect to any period preceding the Commitment
Effective Date shall be made with respect to the Business for such period;

 

6.02         Certificates; Other Information.  Deliver to the Administrative
Agent and each Lender, in form and detail satisfactory to the Administrative
Agent and the Required Lenders:

 

(a)          Compliance Certificates.  Contemporaneously with the furnishing of
a copy of each annual audit report pursuant to Section 6.01(a) and each set of
quarterly statements pursuant to Section 6.01(b), a duly completed compliance
certificate in the form of Exhibit D, with appropriate insertions, dated the
date of such annual report or such quarterly statements and signed by a
Responsible Officer of the Parent, containing (i) a computation of each of the
financial ratios and restrictions set forth in Section 7.14 and to the effect
that such officer has not become aware of any Default or Event of Default that
has occurred and is continuing or, if there is any such event, describing it and
the steps, if any, being taken to cure it and (ii) a written statement of the
Parent’s

 

87

--------------------------------------------------------------------------------


 

management setting forth a discussion of the Parent’s financial condition,
changes in financial condition and results of operations.

 

(b)         Reports to the SEC and to Shareholders.  Promptly upon the filing or
sending thereof, copies of all regular, periodic or special reports of any Loan
Party or its Subsidiaries filed with the SEC; copies of all registration
statements of any Loan Party filed with the SEC (other than on Form S-8); and
copies of all proxy statements or other communications made to security holders
generally.

 

(c)          Notice of Default, Litigation and ERISA Matters.  Promptly upon
becoming aware of any of the following, written notice describing the same and
the steps being taken by the Parent or the Subsidiary affected thereby with
respect thereto:

 

(i)            the occurrence of a Default or Event of Default;

 

(ii)           any litigation, arbitration or governmental investigation or
proceeding not previously disclosed by the Borrower to the Administrative Agent
which has been instituted or, to the knowledge of the Borrower, is threatened
against any Loan Party or their Subsidiaries or to which any of the properties
of any thereof is subject which might reasonably be expected to have a Material
Adverse Effect;

 

(iii)          the institution of any steps by any member of the Controlled
Group or any other Person to terminate any Pension Plan, or the failure of any
member of the Controlled Group to make a required contribution to any Pension
Plan (if such failure is sufficient to give rise to a Lien under
Section 302(f) of ERISA) or to any Multiemployer Pension Plan, or the taking of
any action with respect to a Pension Plan which could result in the requirement
that the Borrower furnish a bond or other security to the PBGC or such Pension
Plan, or the occurrence of any event with respect to any Pension Plan or
Multiemployer Pension Plan which could result in the incurrence by any member of
the Controlled Group of any material liability, fine or penalty (including any
claim or demand for withdrawal liability or partial withdrawal from any
Multiemployer Pension Plan), or any material increase in the contingent
liability of the Borrower with respect to any post-retirement welfare benefit
plan or other employee benefit plan of the Borrower or another member of the
Controlled Group, or any notice that any Multiemployer Pension Plan is in
reorganization, that increased contributions may be required to avoid a
reduction in plan benefits or the imposition of an excise tax, that any such
plan is or has been funded at a rate less than that required under Section 412
of the Code, that any such plan is or may be terminated, or that any such plan
is or may become insolvent but only to the extent that the event(s) described in
this subsection individually or in the aggregate might reasonably be expected to
have a Material Adverse Effect;

 

(iv)          any cancellation or material change in any material insurance
maintained by any Loan Party or its Subsidiaries; or

 

88

--------------------------------------------------------------------------------


 

(v)           any other event (including (i) any violation of any Environmental
Law or the assertion of any Environmental Claim or (ii) the enactment or
effectiveness of any law, rule or regulation) which might reasonably be expected
to have a Material Adverse Effect.

 

(d)         Management Reports.  Promptly upon receipt thereof, copies of all
detailed financial and management reports submitted to the Parent or the
Borrower by independent accountants in connection with each annual or interim
audit made by such auditors of the books of the Parent or the Borrower;

 

(e)          Projections.  As soon as practicable, and in any event not later
than 45 days after the commencement of each Fiscal Year, financial projections
for the Parent and its Subsidiaries for such Fiscal Year (including quarterly
operating and cash flow budgets) prepared in a manner consistent with the
projections delivered by the Parent to the Administrative Agent prior to the
Commitment Effective Date or otherwise in a manner reasonably satisfactory to
the Administrative Agent, accompanied by a certificate of a Responsible Officer
of the Parent on behalf of the Parent to the effect that (a) such projections
were prepared by the Parent in good faith, (b) the Parent has a reasonable basis
for the assumptions contained in such projections and (c) such projections have
been prepared in accordance with such assumptions;

 

(f)          Related Transactions.  Promptly following receipt, copies of any
material notices (including notices of default or acceleration) received in
connection with the Related Transactions; and

 

(g)         Other Information.  Promptly from time to time, such other
information concerning the Loan Parties as the Administrative Agent may
reasonably request.

 

Documents required to be delivered pursuant to Section 6.01(a) or (b) or
Section 6.02(b) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Borrower posts such documents, or provides a link thereto on the Borrower’s
website on the Internet at the website address listed on Schedule 11.02; or
(ii) on which such documents are posted on the Borrower’s behalf on an Internet
or intranet website, if any, to which each Lender and the Administrative Agent
have access (whether a commercial, third-party website or whether sponsored by
the Administrative Agent); provided that:  (i) the Borrower shall deliver paper
copies of such documents to the Administrative Agent or any Lender that requests
the Borrower to deliver such paper copies until a written request to cease
delivering paper copies is given by the Administrative Agent or such Lender and
(ii) the Borrower shall notify the Administrative Agent and each Lender (by
telecopier or electronic mail) of the posting of any such documents and provide
to the Administrative Agent by electronic mail electronic versions (i.e., soft
copies) of such documents.  Notwithstanding anything contained herein, in every
instance the Borrower shall be required to provide paper copies of the
Compliance Certificates required by Section 6.02(a) to the Administrative
Agent.  Except for such Compliance Certificates, the Administrative Agent shall
have no obligation to

 

89

--------------------------------------------------------------------------------


 

request the delivery or to maintain copies of the documents referred to above,
and in any event shall have no responsibility to monitor compliance by the
Borrower with any such request for delivery, and each Lender shall be solely
responsible for requesting delivery to it or maintaining its copies of such
documents.

 

The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arranger will make available to the Lenders and the L/C Issuer materials and/or
information provided by or on behalf of the Borrower hereunder (collectively,
“Borrower Materials”) by posting the Borrower Materials on IntraLinks or another
similar electronic system (the “Platform”) and (b) certain of the Lenders (each,
a “Public Lender”) may have personnel who do not wish to receive material
non-public information with respect to the Borrower or its Affiliates, or the
respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Persons’
securities.  The Borrower hereby agrees that it will use commercially reasonable
efforts to identify that portion of the Borrower Materials that may be
distributed to the Public Lenders and that (w) all such Borrower Materials shall
be clearly and conspicuously marked “PUBLIC” which, at a minimum, shall mean
that the word “PUBLIC” shall appear prominently on the first page thereof;
(x) by marking Borrower Materials “PUBLIC,” the Borrower shall be deemed to have
authorized the Administrative Agent, the Arranger, the L/C Issuer and the
Lenders to treat such Borrower Materials as not containing any material
non-public information (although it may be sensitive and proprietary) with
respect to the Borrower or its securities for purposes of United States Federal
and state securities laws (provided, however, that to the extent such Borrower
Materials constitute Information, they shall be treated as set forth in
Section 11.07); (y) all Borrower Materials marked “PUBLIC” are permitted to be
made available through a portion of the Platform designated “Public Side
Information;” and (z) the Administrative Agent and the Arranger shall be
entitled to treat any Borrower Materials that are not marked “PUBLIC” as being
suitable only for posting on a portion of the Platform that is not designated
“Public Side Information.”  Notwithstanding the foregoing, the Borrower shall be
under no Obligation to mark any Borrower Materials “PUBLIC”.

 

6.03         Books, Records and Inspections.  Keep, and cause each other Loan
Party and its Subsidiaries to keep, its books and records in accordance with
sound business practices sufficient to allow the preparation of financial
statements in accordance with GAAP; permit, and cause each other Loan Party and
its Subsidiaries to permit, the Administrative Agent or any Lender (so long as
such Lender’s visit or inspection is made concurrently with Administrative
Agent) or any representative thereof to inspect the properties and operations of
the Loan Parties and their Subsidiaries; and permit, and cause each other Loan
Party and its Subsidiaries to permit, at any reasonable time and with reasonable
notice (or at any time without notice if an Event of Default exists), the
Administrative Agent or any Lender (so long as such Lender’s visit or inspection
is made concurrently with Administrative Agent) or any representative thereof to
visit any or all of its offices, to discuss its financial matters with its
officers and its independent auditors (and the Borrower hereby authorizes such
independent auditors to discuss such financial matters with any Lender or the
Administrative Agent or any representative thereof), and to examine (and, at the
expense of the Loan Parties, photocopy extracts from) any of its books or other
records; and permit, and cause each other Loan Party and its Subsidiaries to
permit, the Administrative Agent and its representatives to inspect the
Inventory and other tangible assets of the Loan Parties and

 

90

--------------------------------------------------------------------------------


 

their Subsidiaries, to perform appraisals of the equipment of the Loan Parties
and their Subsidiaries, and to inspect, audit, check and make copies of and
extracts from the books, records, computer data, computer programs, journals,
orders, receipts, correspondence and other data relating to Inventory, Accounts
and any other collateral. All such inspections or audits by the Administrative
Agent shall be at the Borrower’s expense; provided that following the Closing
Date and so long as no Event of Default has occurred and is continuing, the
Borrower shall only be required to reimburse the Administrative Agent for the
cost of (1) two inspections in any Fiscal Year and (ii) one appraisal in any
Fiscal Year.

 

6.04         Maintenance of Property; Insurance.

 

(a)          Keep, and cause each other Loan Party and its Subsidiaries to keep,
all property useful and necessary in the business of the Loan Parties and their
Subsidiaries in good working order and condition, ordinary wear and tear
excepted.

 

(b)         Maintain, and cause each other Loan Party and its Subsidiaries to
maintain, with responsible insurance companies, such insurance coverage as may
be required by any law or governmental regulation or court decree or order
applicable to it and such other insurance, to such extent and against such
hazards and liabilities, as is customarily maintained by companies similarly
situated, and, upon request of the Administrative Agent, furnish to the
Administrative Agent a certificate setting forth in reasonable detail the nature
and extent of all insurance maintained by the Loan Parties and their
Subsidiaries. The Borrower shall cause each issuer of an insurance policy to
provide the Administrative Agent with an endorsement (i) showing the Collateral
Agent as loss payee with respect to each policy of property or casualty
insurance and naming the Collateral Agent as an additional insured with respect
to each policy of liability insurance, (ii) providing that 30 days’ notice will
be given to the Collateral Agent prior to any cancellation of, material
reduction or change in coverage provided by or other material modification to
such policy and (iii) reasonably acceptable in all other respects to the
Administrative Agent. Each Loan Party shall execute and deliver to the
Collateral Agent a collateral assignment, in form and substance satisfactory to
the Administrative Agent, of each business interruption insurance policy
maintained by such Loan Party.

 

(c)          Unless the Borrower provides the Administrative Agent with evidence
of the insurance coverage required by this agreement, the Administrative Agent
may, following written notice to the Borrower, purchase insurance at the
Borrower’s expense to protect the Collateral Agent’s and the Lenders’ interests
in the Collateral. This insurance may, but need not, protect any Loan Party’s
interests. The coverage that the Administrative Agent purchases may not pay any
claim that is made against any Loan Party in connection with the Collateral. The
Borrower may later cancel any insurance purchased by the Administrative Agent,
but only after providing the Administrative Agent with evidence that the company
has obtained insurance as required by this Agreement. If the Administrative
Agent purchases insurance for the Collateral, the Borrower will be responsible
for the costs of that insurance, including interest and any other charges that
may be imposed with the placement of the insurance, until the effective date of
the cancellation or expiration of the insurance. The costs of the insurance may
be

 

91

--------------------------------------------------------------------------------


 

added to the principal amount of the Loans owing hereunder. The costs of the
insurance may be more than the cost of the insurance the Loan Parties may be
able to obtain on their own.

 

6.05         Compliance with Laws; Payment of Taxes and Liabilities.

 

(i) Comply, and cause each other Loan Party and its Subsidiaries to comply, in
all material respects with all applicable Laws, rules, regulations, decrees,
orders, judgments, licenses and permits, except where failure to comply could
not reasonably be expected to have a Material Adverse Effect, (ii) without
limiting clause (a)(i) above, ensure, and cause each other Loan Party and its
Subsidiaries to ensure, that no person who owns a controlling interest in or
otherwise controls a Loan Party or its Subsidiaries is or shall be (A) listed on
the Specially Designated Nationals and Blocked Person List maintained by the
Office of Foreign Assets Control (“OFAC”), Department of the Treasury, and/or
any other similar lists maintained by OFAC pursuant to any authorizing statute,
Executive Order or regulation or (B) a person designated under Section 1(b),
(c) or (d) of Executive Order No. 13224 (September 23, 2001), any related
enabling legislation or any other similar Executive Orders, (iii) without
limiting clause (a)(i) above, comply, and cause each other Loan Party and its
Subsidiaries to comply, with all applicable Bank Secrecy Act (“BSA”) and
anti-money laundering laws and regulations, and (iv) pay, and cause each other
Loan Party and its Subsidiaries to pay, prior to delinquency, all taxes and
other governmental charges against it or any collateral, as well as claims of
any kind which, if unpaid, could become a Lien on any of its property; provided
that the foregoing shall not require any Loan Party or its Subsidiaries to pay
any such tax or charge so long as it shall contest the validity thereof in good
faith by appropriate proceedings and shall set aside on its books adequate
reserves with respect thereto in accordance with GAAP and, in the case of a
claim which could become a Lien on any collateral, such contest proceedings
shall stay the foreclosure of such Lien or the sale of any portion of the
collateral to satisfy such claim.

 

6.06         Maintenance of Existence, etc.  Maintain and preserve, and (subject
to Section 7.05 or 7.06) cause each other Loan Party and its Subsidiaries to
maintain and preserve, (a) its existence and good standing in the jurisdiction
of its organization and (b) its qualification to do business and good standing
in each jurisdiction where the nature of its business makes such qualification
necessary (other than such jurisdictions in which the failure to be qualified or
in good standing could not reasonably be expected to have a Material Adverse
Effect).

 

6.07         Use of Proceeds.  Use the proceeds of the Loans, and the Letters of
Credit, solely to finance the Related Transactions, to refinance certain
existing Debt of the Loan Parties and their Subsidiaries (including Debt under
the Existing Credit Agreement), for working capital purposes, for Capital
Expenditures and for other general business purposes; and not use or permit any
proceeds of any Loan to be used, either directly or indirectly, for the purpose,
whether immediate, incidental or ultimate, of “purchasing or carrying” any
Margin Stock.

 

6.08         Employee Benefit Plans.

 

(a)           Maintain, and cause each other member of the Controlled Group to
maintain, each Pension Plan in compliance with all applicable requirements of
law and

 

92

--------------------------------------------------------------------------------


 

regulations except where the failure to maintain could not reasonably be
expected to have a Material Adverse Effect;

 

(b)         Make, and cause each other member of the Controlled Group to make,
on a timely basis, all required contributions to any Multiemployer Pension Plan;
and

 

(c)          Not, and not permit any other member of the Controlled Group to
(i) seek a waiver of the minimum funding standards of ERISA, (ii) terminate or
withdraw from any Pension Plan or Multiemployer Pension Plan or (iii) take any
other action with respect to any Pension Plan that would reasonably be expected
to entitle the PBGC to terminate, impose liability in respect of, or cause a
trustee to be appointed to administer, any Pension Plan, unless the actions or
events described in clauses (i), (ii) and (iii) individually or in the aggregate
would not have a Material Adverse Effect.

 

6.09         Environmental Matters.  If any release or threatened release or
other disposal of Hazardous Substances shall occur or shall have occurred on any
real property or any other assets of any Loan Party or its Subsidiaries, the
Borrower shall, or shall cause the applicable Loan Party or applicable
Subsidiary to, cause the prompt containment and removal of such Hazardous
Substances and the remediation of such real property or other assets as
necessary to comply with all Environmental Laws and to preserve the value of
such real property or other assets except where the failure to do so could not
reasonably be expected to have a Material Adverse Effect. Without limiting the
generality of the foregoing, the Borrower shall, and shall cause each other Loan
Party and each Subsidiary to, comply with any Federal or state judicial or
administrative order requiring the performance at any real property of any Loan
Party or any Subsidiary of activities in response to the release or threatened
release of a Hazardous Substance, except where the failure to do so could not
reasonably be expected to have a Material Adverse Effect. To the extent that the
transportation of Hazardous Substances is permitted by this Agreement, the
Borrower shall, and shall cause its Subsidiaries to, dispose of such Hazardous
Substances, or of any other wastes, only at licensed disposal facilities
operating in material compliance with Environmental Laws.

 

6.10         Further Assurances.

 

(a)          (i) notify the Administrative Agent promptly upon the formation or
acquisition of any direct or indirect Domestic Subsidiary or Foreign Subsidiary
and (ii) take, and cause each other Loan Party to take, such actions as are
necessary or as the Administrative Agent or the Required Lenders may reasonably
request from time to time to ensure that the Obligations of each Loan Party
under the Loan Documents are secured by substantially all of the assets of the
Parent, the Borrower and each Domestic Subsidiary of the Parent (as well as all
Capital Securities of the Borrower and each direct or indirect Domestic
Subsidiary and 65% of all Capital Securities of each direct Foreign Subsidiary)
and guaranteed by each Domestic Subsidiary of the Borrower (including, upon the
acquisition or creation thereof, Cogen JV and any other Domestic Subsidiary
acquired or created after the Closing Date), in each case as the Administrative
Agent may determine, including (a) the execution and delivery of guaranties,
security agreements, pledge agreements, mortgages, deeds of trust, financing
statements and other documents,

 

93

--------------------------------------------------------------------------------


 

and the filing or recording of any of the foregoing and (b) the delivery of
certificated securities and other Collateral with respect to which perfection is
obtained by possession.

 

(b)         Cause all collections from Accounts to be either (i) subject to a
Deposit Account Control Agreement or (ii) directed to a bank account maintained
with the Administrative Agent and cause each financial institution (other than
the Administrative Agent) at which the Parent, the Borrower or any Subsidiary of
the Borrower maintains any deposit account or other similar account (other than
petty cash accounts or payroll accounts as long as such payroll accounts are
maintained as zero balance accounts) to deliver to the Administrative Agent a
writing, in form and substance satisfactory to the Administrative Agent,
(A) acknowledging and consenting to the security interest of the Collateral
Agent in such account and all cash, checks, drafts and other instruments or
writings for the payment of money from time to time therein, (B) confirming such
financial institution’s agreement to follow the instructions of the Collateral
Agent with respect to all such cash, checks, drafts and other instruments or
writings for the payment of money following receipt from the Collateral Agent of
notice of the occurrence of any Default or Event of Default and (C) waiving all
rights of setoff and banker’s lien on all items held in any such account (other
than with respect to payment of fees and expenses for account services).

 

6.11         Deposit Accounts.  Unless the Administrative Agent otherwise
consents in writing, in order to facilitate the Administrative Agent’s and the
Lenders’ maintenance and monitoring of their security interests in the
collateral, not maintain any principal deposit accounts with any bank or
financial institution other than the Administrative Agent unless such deposit
account is subject to a Deposit Account Control Agreement.

 

6.12         Compliance with Terms of Leaseholds.  Make all payments and
otherwise perform all obligations in respect of all leases of real property to
which any Loan Party or any Subsidiary is a party, keep such leases in full
force and effect and not allow such leases to lapse or be terminated or any
rights to renew such leases to be forfeited or cancelled, notify the
Administrative Agent of any default by any party with respect to such leases and
cooperate with the Administrative Agent in all respects to cure any such
default, and cause each of its Subsidiaries to do so, except, in any case, where
the failure to do so, either individually or in the aggregate, could not be
reasonably likely to have a Material Adverse Effect.

 

6.13         Material Contracts.  Perform and observe all the terms and
provisions of each Material Contract to be performed or observed by it, maintain
each such Material Contract in full force and effect (except in connection with
the termination or replacement of such Material Contracts in the ordinary course
of business), enforce each such Material Contract in accordance with its terms,
except, in any case, where the failure to do so, either individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect.

 

6.14         Kraft Acquisition Documents.  With respect to each of the Kraft
Acquisition Documents, (i) all representations made by any Loan Party or its
Subsidiaries in the Kraft Acquisition Documents are complete, true and correct
in all material respects as of the Closing Date; (ii) the execution and delivery
by any Loan Party or its Subsidiaries of the Kraft

 

94

--------------------------------------------------------------------------------

 

Acquisition Documents and the consummation of the transactions therein
contemplated or the compliance with the provisions thereof will not violate any
law, rule, regulation, order, writ, judgment, injunction, decree or award
binding on such Loan Party or its Subsidiaries or any of the provisions of the
organizational documents of any Loan Party or its Subsidiaries or any of the
provisions of any indenture, agreement, document, instrument or undertaking to
which any Loan Party or its Subsidiaries is a party or subject, or by which any
Loan Party or its Subsidiaries or any property of any Loan Party or its
Subsidiaries is bound, or conflict with or constitute a default thereunder or
result in the creation or imposition of any Lien pursuant to the terms of any
such indenture, agreement, document, instrument or undertaking, except to the
extent such violation, conflict or default would not reasonably be likely to
result in a Material Adverse Effect; (iii) no material order, consent, approval,
license, authorization or validation of, or filing, recording or registration
with, or exemption by, any governmental, regulatory, administrative or public
body or authority, or any subdivision thereof, or any other Person is required
to authorize, or is required in connection with, the execution, delivery or
performance of, or the legality, validity, binding effect or enforceability of,
any of the Kraft Acquisition Documents except those which have already been
obtained or given; and (iv) upon the effectiveness of this Agreement, all
conditions to effectiveness of the Mead Purchase Agreement have been satisfied.

 

6.15         Amendments to Private Placement Notes or Private Placement Note
Purchase Agreement.  If either the Private Placement Notes or the Private
Placement Note Purchase Agreement is amended after the Commitment Effective Date
to change (in a manner that is more restrictive to the Loan Parties) any
financial covenant, negative covenant or event of default as it exists on the
Commitment Effective Date, or any such section or other provision of such
document is amended to include any additional financial covenants, negative
covenants or events of default that are not set forth in (or that are more
restrictive than those set forth in) this Agreement, then the Loan Parties shall
offer to amend this Agreement and/or the other Loan Documents, as applicable
(and, upon the request of the Administrative Agent or the Required Lenders, the
Loan Parties shall execute appropriate amendment documents) to reflect
corresponding changes.

 

ARTICLE VII

 

NEGATIVE COVENANTS

 

Until the expiration or termination of the Commitments and thereafter until all
Obligations hereunder and under the other Loan Documents are paid in full and
all Letters of Credit have been terminated or Cash Collateralized, each Loan
Party agrees that, unless at any time the Required Lenders shall otherwise
expressly consent in writing, it will:

 

7.01         Debt.  Not, and not permit any other Loan Party or its Subsidiaries
to, create, incur, assume or suffer to exist any Debt, except:

 

(a)          Obligations under this Agreement and the other Loan Documents;

 

95

--------------------------------------------------------------------------------


 

(b)         Debt secured by Liens permitted by Section 7.02(d), and extensions,
renewals and refinancings thereof; provided that the aggregate amount of all
such Debt at any time outstanding shall not exceed $5,000,000;

 

(c)          Debt (other than the Intercompany Subordinated Debt) of the
Borrower to any Guarantor or of any Guarantor to the Borrower; provided that to
the extent requested in writing by the Administrative Agent such Debt shall be
evidenced by a demand note in form and substance reasonably satisfactory to the
Administrative Agent and pledged and delivered to the Collateral Agent pursuant
to the Collateral Documents as additional collateral security for the
Obligations, and the obligations under such demand note shall be subordinated to
the Obligations of the Borrower hereunder in a manner reasonably satisfactory to
the Administrative Agent;

 

(d)         the Earn-Out Obligations;

 

(e)          Hedging Obligations incurred for bona fide hedging purposes and not
for speculation, and Debt in respect of Cash Management Agreements;

 

(f)          Debt outstanding on the date hereof and listed on Schedule 7.01 and
any refinancings, refundings, renewals or extensions thereof; provided that
(i) the amount of such Debt is not increased at the time of such refinancing,
refunding, renewal or extension except by an amount equal to a reasonable
premium or other reasonable amount paid, and fees and expenses reasonably
incurred, in connection with such refinancing and by an amount equal to any
existing commitments unutilized thereunder and (ii) the terms relating to
principal amount, amortization, maturity, collateral (if any) and subordination
(if any), and other material terms taken as a whole, of any such refinancing,
refunding, renewing or extending Debt, and of any agreement entered into and of
any instrument issued in connection therewith, are no less favorable in any
material respect to the Loan Parties or the Lenders than the terms of any
agreement or instrument governing the Debt being refinanced, refunded, renewed
or extended and the interest rate applicable to any such refinancing, refunding,
renewing or extending Debt does not exceed the then applicable market interest
rate;

 

(g)         the Debt to be Repaid (so long as such Debt is repaid on the
Commitment Effective Date with the proceeds of the initial Loans hereunder);

 

(h)         Contingent Liabilities arising with respect to indemnification
obligations in favor of (i) sellers in connection with acquisitions or
(ii) purchasers in connection with dispositions, in each case permitted under
Section 7.05;

 

(i)           Intercompany Subordinated Debt in an aggregate outstanding
principal amount not at any time exceeding $87,000,000 (plus accrued
paid-in-kind interest);

 

(j)           Contingent Liabilities in respect of guarantees of any Loan Party
in respect of Debt or other obligations otherwise permitted hereunder and to the
extent such

 

96

--------------------------------------------------------------------------------


 

Debt is required to be subordinated such Contingent Liabilities will be equally
subordinated;

 

(k)          subject to the terms of the Intercreditor Agreement (to the extent
applicable) and so long as (i) the Intercreditor Agreement has been fully
executed and delivered and is acceptable in form and substance to the
Administrative Agent and (ii) the Term B-2 Loan (if it has been funded prior to
the issuance of the Private Placement Notes) is repaid on a Dollar for Dollar
basis in an amount equal to the aggregate principal amount the Private Placement
Notes, Debt pursuant to the Private Placement Notes and Private Placement Note
Purchase Agreement in an aggregate outstanding principal amount not at any time
exceeding $40,000,000 and any refinancings, refundings, renewals or extensions
thereof to the extent permitted under the Intercreditor Agreement (to the extent
applicable);

 

(l)           unsecured Debt and Debt secured by Liens permitted under
Section 7.02(h), in addition to the Debt listed above, collectively, in an
aggregate outstanding principal amount not at any time exceeding $20,000,000 so
long as (A) no Event of Default or Unmatured Default has occurred and is
continuing on the date of any such Debt is incurred or would result therefrom,
and (B) after giving effect to such Debt, Borrower is in compliance on a pro
forma basis with the financial covenants set forth in Section 7.14 as of the
last day of the most recent Fiscal Quarter for which a Compliance Certificate
has been delivered; and

 

(m)         other unsecured Debt, in addition to the Debt listed above, in an
aggregate outstanding principal amount not at any time exceeding $30,000,000 so
long as (a) such Debt is subordinated to the Obligations, and pursuant to
documentation, on terms satisfactory to the Administrative Agent, (B) no Event
of Default or Unmatured Default has occurred and is continuing on the date of
any such Debt is incurred or would result therefrom, and (C) after giving effect
to such Debt, Borrower is in compliance on a pro forma basis with the financial
covenants set forth in Section 7.14 as of the last day of the most recent Fiscal
Quarter for which a Compliance Certificate has been delivered.

 

7.02         Liens.  Not, and not permit any other Loan Party or its
Subsidiaries to create or permit to exist any Lien on any of its real or
personal properties, assets or rights of whatsoever nature (whether now owned or
hereafter acquired), except:

 

(a)          Liens for taxes or other governmental charges not at the time
delinquent or thereafter payable without penalty or being contested in good
faith by appropriate proceedings and, in each case, for which it maintains
adequate reserves;

 

(b)         Liens arising in the ordinary course of business (such as (i) Liens
of landlords, carriers, warehousemen, mechanics and materialmen and other
similar Liens imposed by law and (ii) Liens in the form of deposits or pledges
incurred in connection with worker’s compensation, unemployment compensation and
other types of social security (excluding Liens arising under ERISA) or in
connection with surety bonds, bids, performance bonds and similar obligations)
for sums not overdue or being contested in

 

97

--------------------------------------------------------------------------------


 

good faith by appropriate proceedings and not involving any advances or borrowed
money or the deferred purchase price of property or services and, in each case,
for which it maintains adequate reserves;

 

(c)          Liens described on Schedule 7.02 as of the Closing Date (or, if the
Commitment Effective Date has occurred or is occurring simultaneously, the
Commitment Effective Date);

 

(d)         subject to the limitation set forth in Section 7.01(b), (i) Liens
arising in connection with Capital Leases (and attaching only to the property
being leased), (ii) Liens existing on property at the time of the acquisition
thereof by any Loan Party (and not created in contemplation of such acquisition)
and (iii) Liens that constitute purchase money security interests on any
property securing debt incurred for the purpose of financing all or any part of
the cost of acquiring such property, provided that any such Lien attaches to
such property within 60 days of the acquisition thereof and attaches solely to
the property so acquired;

 

(e)          attachments, appeal bonds, judgments and other similar Liens, for
sums not exceeding $5,000,000 arising in connection with court proceedings,
provided the execution or other enforcement of such Liens is effectively stayed
and the claims secured thereby are being actively contested in good faith and by
appropriate proceedings;

 

(f)          easements, rights of way, restrictions, minor defects or
irregularities in title and other similar Liens not interfering in any material
respect with the ordinary conduct of the business of any Loan Party;

 

(g)         Liens arising under the Loan Documents, which also may secure,
subject to the terms of the Intercreditor Agreement (to the extent applicable),
the Private Placement Notes to the extent permitted under Section 7.01(k) and
related obligations;

 

(h)         Liens on the property of a Person existing at the time such Person
becomes a Subsidiary of a Loan Party in a transaction permitted hereunder;
provided, however, that any such Lien may not extend to any other property of
any Loan Party or any other Subsidiary that is not a Subsidiary of such Person;
provided, further, that any such Lien was not created in anticipation of or in
connection with the transaction or series of transactions pursuant to which such
Person became a Subsidiary of a Loan Party; and

 

(i)           the replacement, extension or renewal of any Lien permitted by
clause (c) above upon or in the same property subject thereto arising out of the
extension, renewal or replacement of the Debt secured thereby (without increase
in the amount thereof).

 

7.03         Operating Leases.  Not permit the aggregate amount of all rental
payments under Operating Leases made (or scheduled to be made) by the Loan
Parties and their Subsidiaries (on a consolidated basis) to exceed $5,000,000 in
any Fiscal Year.

 

98

--------------------------------------------------------------------------------


 

7.04         Restricted Payments.  Not, and not permit any other Loan Party or
its Subsidiaries to make any distribution to any holders of its Capital
Securities, purchase or redeem any of its Capital Securities, pay any management
fees or similar fees or expenses to any of its equityholders or any Affiliate
thereof, make any redemption, prepayment, defeasance, repurchase or any other
payment in respect of any Intercompany Subordinated Debt or set aside funds for
any of the foregoing. Notwithstanding the foregoing:

 

(a)          the Borrower may reimburse Parent for out-of-pocket costs and
expenses incurred by Parent on behalf of or for the benefit of the Borrower, and
for fees charged by Parent to the Borrower, in an aggregate amount not to exceed
$4,000,000 during any Fiscal Year.

 

(b)         subject to the Intercompany Subordination Agreement, the Borrower
may make payments in kind of scheduled interest on the Intercompany Subordinated
Note at the non-default rate of interest set forth in the Intercompany
Subordinated Note;

 

(c)          any Subsidiary may pay dividends or make other distributions to the
Borrower or to a domestic Wholly-Owned Subsidiary;

 

(d)         so long as the Borrower files a consolidated income tax return with
Parent, the Borrower may make distributions to Parent to permit Parent to pay
federal and state income taxes then due and owing; provided that the amount of
such distribution shall not be greater, nor the receipt by the Borrower of tax
benefits less, than they would have been had the Borrower not filed a
consolidated return with Parent;

 

(e)          Borrower may make, and Parent may distribute to its shareholders,
the Permitted Parent Dividends and other cash distributions to Parent from time
to time so long as (A) no Event of Default or Unmatured Default has occurred and
is continuing on the date of any such distribution or would result therefrom,
(B) after giving effect to any such distribution (and any Debt incurred to fund
such distribution), Borrower is in compliance on a pro forma basis with the
financial covenants set forth in Section 7.14 as of the last day of the most
recent Fiscal Quarter for which a Compliance Certificate has been delivered, and
(C) after giving effect to any such distribution, the aggregate amount of all
such distributions made following the Commitment Effective Date shall not exceed
Cumulative Available Excess Cash Flow as of the date of such distribution; and

 

(f)          the Parent may satisfy its obligations in connection with the
Warrants and the Underwriting Agreement.

 

7.05         Mergers, Consolidations, Acquisitions, Sales.  Not, and not permit
any other Loan Party or its Subsidiaries to:

 

(a)          be a party to any merger or consolidation, or purchase or otherwise
acquire all or substantially all of the assets or any Capital Securities of any
class of, or any partnership or joint venture interest in, any other Person
other than in connection with a Permitted Acquisition,

 

99

--------------------------------------------------------------------------------


 

(b)         sell, transfer, convey or lease all or any substantial part of its
assets or Capital Securities (including the sale of Capital Securities of any
Subsidiary) except for the disposition of assets no longer useful or used in
connection with such Loan Party’s business, sales of inventory in the ordinary
course of business and obsolete or worn-out equipment, or

 

(c)          sell or assign with or without recourse any receivables, except for
(i) any such merger, consolidation, sale, transfer, conveyance, lease or
assignment of or by any Wholly-Owned Subsidiary into the Borrower or into any
other domestic Wholly-Owned Subsidiary; (ii) any such purchase or other
acquisition by the Borrower or any domestic Wholly-Owned Subsidiary of the
assets or Capital Securities of any Wholly-Owned Subsidiary; (iii) sales and
dispositions of assets (including the Capital Securities of Subsidiaries) for at
least fair market value (as determined by the Board of Directors of the
Borrower) so long as the net book value of all assets sold or otherwise disposed
of in any Fiscal Year does not exceed 10% of the net book value of the
consolidated assets of the Loan Parties as of the last day of the preceding
Fiscal Year.

 

7.06         Modification of Organization Documents.  Not permit any
Organizational Documents of any Loan Party or its Subsidiaries to be amended or
modified in any way which could reasonably be expected to adversely affect the
interests of the Lenders; and not change, or allow any Loan Party to change, its
state of formation or its organizational form upon less than 30 days’ prior
notice to the Administrative Agent.

 

7.07         Transactions with Affiliates.  Not, and not permit any other Loan
Party or its Subsidiaries to, enter into, or cause, suffer or permit to exist
any transaction, arrangement or contract with any of its other Affiliates (other
than the Loan Parties) which is on terms which are less favorable than are
obtainable from any Person which is not one of its Affiliates; provided, that
the transactions contemplated under the Intercompany Subordinated Note shall not
be deemed violative of this Section 7.07.

 

7.08         Unconditional Purchase Obligations.  Except as set forth on
Schedule 7.08 hereto, not, and not permit any other Loan Party or its
Subsidiaries to, enter into or be a party to any contract for the purchase of
materials, supplies or other property or services if such contract requires that
payment be made by it regardless of whether delivery is ever made of such
materials, supplies or other property or services.

 

7.09         Inconsistent Agreements.  Not, and not permit any other Loan Party
or its Subsidiaries to, enter into any agreement containing any provision which
would (a) be violated or breached by any borrowing by the Borrower hereunder or
by the performance by any Loan Party of any of its Obligations hereunder or
under any other Loan Document, (b) prohibit any Loan Party from granting to the
Administrative Agent and the Lenders, a Lien on any of its assets or (c) create
or permit to exist or become effective any encumbrance or restriction on the
ability of any Subsidiary to (i) pay dividends or make other distributions to
the Borrower or any other Subsidiary, or pay any Debt owed to the Borrower or
any other Subsidiary, (ii) make loans or advances to any Loan Party or
(iii) transfer any of its assets or properties to any Loan Party,

 

100

--------------------------------------------------------------------------------


 

other than (A) customary restrictions and conditions contained in agreements
relating to the sale of all or a substantial part of the assets of any
Subsidiary pending such sale, provided that such restrictions and conditions
apply only to the Subsidiary to be sold and such sale is permitted hereunder
(B) restrictions or conditions imposed by any agreement relating to purchase
money Debt, Capital Leases and other secured Debt permitted by this Agreement if
such restrictions or conditions apply only to the property or assets securing
such Debt and (C) customary provisions in leases and other contracts restricting
the assignment thereof.

 

7.10         Business Activities; Issuance of Equity.  Not, and not permit any
other Loan Party or its Subsidiaries to, engage in any line of business other
than the businesses engaged in on the date hereof and businesses reasonably
related thereto. Not, and not permit any other Loan Party (other than the
Parent) to, issue any Capital Securities other than any issuance by a Subsidiary
to the Borrower or another Subsidiary in accordance with Section 7.04.

 

7.11         Investments.  Not, and not permit any other Loan Party or its
Subsidiaries to, make or permit to exist any Investment in any other Person,
except the following:

 

(a)          contributions by the Borrower to the capital of any Wholly-Owned
Subsidiary, or by any Subsidiary to the capital of any other domestic
Wholly-Owned Subsidiary, so long as the recipient of any such capital
contribution has guaranteed the Obligations and such guaranty is secured by a
pledge of all of its Capital Securities and substantially all of its real and
personal property, in each case in accordance with Section 6.10;

 

(b)         Investments constituting Debt permitted by Section 7.01;

 

(c)          Contingent Liabilities constituting Debt permitted by Section 7.01
or Liens permitted by Section 7.02;

 

(d)         Cash Equivalent Investments;

 

(e)          bank deposits in the ordinary course of business and in connection
with Cash Management Agreements; provided that any such deposits held in
accounts which are maintained with any bank other than the Administrative Agent
shall (A) be subject to a Deposit Account Control Agreement or other similar
arrangement satisfactory to the Administrative Agent or (B) not at any time
exceed $150,000;

 

(f)          Investments in securities of Account Debtors received pursuant to
any plan of reorganization or similar arrangement upon the bankruptcy or
insolvency of such account debtors;

 

(g)         Investments in Foreign Subsidiaries in an aggregate amount not to
exceed $500,000 at any one time outstanding; and

 

(h)         Investments listed on Schedule 7.11 as of the Commitment Effective
Date;

 

101

--------------------------------------------------------------------------------


 

provided that (x) any Investment which when made complies with the requirements
of the definition of the term “Cash Equivalent Investment” may continue to be
held notwithstanding that such Investment if made thereafter would not comply
with such requirements; and (y) no Investment otherwise permitted by clause
(b) or (c) shall be permitted to be made if, immediately before or after giving
effect thereto, any Default or Event of Default exists.

 

7.12         Restriction of Amendments to Certain Documents.  Not amend or
otherwise modify, or waive any rights under, the Related Agreements if, in any
case, such amendment, modification or waiver could be adverse to the interests
of the Lenders. Without limiting the generality of the foregoing, the Borrower
shall not amend the International Paper Purchase Agreement in any manner which
would accelerate the payment of the Earn-Out Obligations and the Borrower shall
not prepay the Earn-Out Obligations.

 

7.13         Accounting Changes; Fiscal Year.  Not make any change in
(a) accounting policies or reporting practices, except as permitted  by GAAP, or
(b) Fiscal Year.

 

7.14         Financial Covenants.

 

(a)          Total Leverage Ratio.  Not permit the Total Leverage Ratio as of
the end of any Fiscal Quarter of the Parent set forth below to be greater than
the ratio corresponding to such Fiscal Quarter:

 

Calendar Year

 

March 31

 

June 30

 

September 30

 

December 31

2008

 

N/A

 

4.00:1.00

 

4.00:1.00

 

3.75:1.00

2009

 

3.50:1.00

 

3.50:1.00

 

3.50:1.00

 

3.00:1.00

Thereafter

 

3.00:1.00

 

3.00:1.00

 

3.00:1.00

 

3.00:1.00

 

(b)         Fixed Charge Coverage Ratio.  Not permit the Fixed Charge Coverage
Ratio as of the end of any Fiscal Quarter of the Parent to be less than (i) from
the Closing Date to and including the Fiscal Quarter ending September 30, 2011,
1.10:1.00 and (ii) commencing with the Fiscal Quarter ending December 31, 2011
and thereafter, 1.15:1.00.

 

7.15         Prepayments, Etc. of Debt.  Not prepay, redeem, purchase, defease
or otherwise satisfy prior to the scheduled maturity thereof in any manner, or
make any payment in violation of any subordination terms of, any Debt, except
(a) the prepayment of the Credit Extensions in accordance with the terms of this
Agreement, (b) regularly scheduled or required repayments or redemptions of Debt
set forth in Schedule 7.01 and refinancings and refundings of such Debt in
compliance with Section 7.01(c) and (c) with respect to the Private Placement
Notes, (i) scheduled principal amortization payments, (ii) mandatory prepayments
and (iii) so long as no Default or Event of Default has occurred or is
continuing, optional prepayments, in each case, in accordance with the terms of
this Agreement and the Intercreditor Agreement (to the extent applicable).

 

7.16         Amendment, Etc. of Debt.  Not amend, modify or change in any manner
any term or condition of (a) any Debt set forth in Schedule 7.01, except for
(i) any refinancing, refunding, renewal or extension thereof permitted by
Section 7.01(c), (ii) in connection with Contingent

 

102

--------------------------------------------------------------------------------


 

Liabilities arising with respect to indemnification obligations, any
modification or amendment that does not increase the amount or accelerate the
time of payment of any such Debt and (iii) any other amendment or modification
if,  taken as a whole, such amendment or modification would not (w) be adverse
in any material respect to the Loan Parties, (x) shorten the final maturity or
average life to maturity, (y) require any payment to be made sooner than
originally scheduled or (z) increase the interest rate applicable thereto or
(b) the Private Placement Notes or the Private Placement Note Purchase
Agreement, except to the extent permitted under the Intercreditor Agreement (to
the extent applicable) and in accordance with Section 6.15 hereof.

 

7.17         Use of Proceeds.  Not use the proceeds of any Credit Extension,
whether directly or indirectly, and whether immediately, incidentally or
ultimately, to purchase or carry margin stock (within the meaning of Regulation
U of the FRB) or to extend credit to others for the purpose of purchasing or
carrying margin stock or to refund indebtedness originally incurred for such
purpose.

 

7.18         Holding Company.  In the case of the Parent, not engage in any
business or activity other than (a) the ownership of all outstanding Capital
Securities of the Borrower, (b) maintaining its corporate existence,
(c) formation and ownership of direct or indirect Subsidiaries, (d) the issuance
of Equity Interests (subject to compliance with the applicable terms of this
Agreement), (e) participating in tax, accounting and other administrative
activities as the parent of the consolidated group of companies, including the
Loan Parties (including execution and delivery of contracts and agreements in
the ordinary course of business in connection therewith), (f) the execution and
delivery of the Loan Documents to which it is a party and the performance of its
obligations thereunder, (g) fulfilling its obligations as an issuer of publicly
traded securities and an entity subject to (i) regulation by the SEC and
(ii) applicable securities laws and NASDAQ rules, (h) acting as the lender under
the Intercompany Subordinated Note, (i) the performance of its obligations under
the applicable contracts set forth on Schedule 7.18, (j) the performance of its
obligations under the Warrants and the Underwriting Agreement, (k) guarantees of
Loan Party obligations in the ordinary course of business and (l) activities
incidental to the businesses or activities described in clauses (a) through
(k) of this Section.

 

ARTICLE VIII

 

EVENTS OF DEFAULT AND REMEDIES

 

8.01         Events of Default.  Any of the following shall constitute an Event
of Default:

 

(a)          Non-Payment of the Loans, etc.  Default in the payment when due of
the principal of any Loan; or default, and continuance thereof for three days,
in the payment when due of any interest, fee, reimbursement obligation with
respect to any Letter of Credit or other amount payable by the Borrower
hereunder or under any other Loan Document; or

 

(b)         Non-Payment of Other Debt.  Except for Contingent Liabilities
arising with respect to indemnification obligations of any Loan Party or its
Subsidiaries being

 

103

--------------------------------------------------------------------------------


 

contested in good faith by appropriate proceedings and for which such Loan Party
or such Subsidiary maintains adequate reserves, any default shall occur under
the terms applicable to (i) Debt under the Private Placement Notes and the
Private Placement Note Purchase Agreement or (ii) any other Debt of any Loan
Party or its Subsidiaries in an aggregate amount (for all such Debt so affected
and including undrawn committed or available amounts and amounts owing to all
creditors under any combined or syndicated credit arrangement) exceeding
$5,000,000 and, in either case, such default shall (a) consist of the failure to
pay such Debt when due, whether by acceleration or otherwise, or (b) accelerate
the maturity of such Debt or permit the holder or holders thereof, or any
trustee or agent for such holder or holders, to cause such Debt to become due
and payable (or require any Loan Party or its Subsidiaries to purchase or redeem
such Debt or post cash collateral in respect thereof) prior to its expressed
maturity; or

 

(c)          Other Material Obligations.  Default in the payment when due, or in
the performance or observance of, any material obligation of, or condition
agreed to by, any Loan Party or its Subsidiaries with respect to any material
purchase or lease of goods or services where such default, singly or in the
aggregate with all other such defaults, could reasonably be expected to have a
Material Adverse Effect; or

 

(d)         Bankruptcy, Insolvency, etc.  Any Loan Party or its Subsidiaries
becomes insolvent or generally fails to pay, or admits in writing its inability
or refusal to pay, debts as they become due; or any Loan Party or its
Subsidiaries applies for, consents to, or the Parent acquiesces in the
appointment of a trustee, receiver or other custodian for such Person or any
property thereof, or makes a general assignment for the benefit of creditors;
or, in the absence of such application, consent or acquiescence, a trustee,
receiver or other custodian is appointed for any Loan Party or its Subsidiaries
or for a substantial part of the property of any thereof and is not discharged
within 60 days; or any bankruptcy, reorganization, debt arrangement, or other
case or proceeding under any bankruptcy or insolvency law, or any dissolution or
liquidation proceeding, is commenced in respect of any Loan Party or its
Subsidiaries, and if such case or proceeding is not commenced by such Person, it
is consented to or acquiesced in by such Person, or remains for 60 days
undismissed; or any Loan Party or its Subsidiaries takes any action to
authorize, or in furtherance of, any of the foregoing; or

 

(e)          Non-Compliance with Loan Documents.  (i) Failure by any Loan Party
to comply with or to perform any covenant set forth in Sections 6.03, 6.07 or
6.05 or Article VII; (ii) failure by any Loan Party to comply with or to perform
any covenant set forth in Sections 6.01(a), 6.01(b), 6.02(a), 6.02(c)(i),
6.02(d) or 6.02(e) and such default shall continue unremedied for a period of at
least 5 Business Days; or (iii) failure by any Loan Party to comply with or to
perform any other provision of this Agreement or any other Loan Document (and
not constituting an Event of Default under any other provision of this
Section 8.01) and continuance of such failure described in this clause (iii) for
30 days after the earlier of notice to the Administrative Agent or knowledge of
such failure by a Responsible Officer of the Borrower; or

 

104

--------------------------------------------------------------------------------

 

(f)          Representations; Warranties.  Any representation or warranty made
by any Loan Party herein or in any other Loan Document is breached or is false
or misleading in any material respect, or any schedule, certificate, financial
statement, report, notice or other writing furnished by any Loan Party to the
Administrative Agent or any Lender in connection herewith is false or misleading
in any material respect on the date as of which the facts therein set forth are
stated or certified; or

 

(g)         Pension Plans.  (i) Any Person institutes steps to terminate a
Pension Plan if as a result of such termination the Borrower or any member of
the Controlled Group could be required to make a contribution to such Pension
Plan, or could incur a liability or obligation to such Pension Plan, in excess
of $5,000,000; (ii) a contribution failure occurs with respect to any Pension
Plan sufficient to give rise to a Lien under Section 302(f) of ERISA; (iii) the
Unfunded Liability exceeds twenty percent of the Total Plan Liability, or
(iv) there shall occur any withdrawal or partial withdrawal from a Multiemployer
Pension Plan and the withdrawal liability (without unaccrued interest) to
Multiemployer Pension Plans as a result of such withdrawal (including any
outstanding withdrawal liability that the Borrower or any member of the
Controlled Group have incurred on the date of such withdrawal) exceeds
$5,000,000; or

 

(h)         Judgments.  One or more judgments or orders for the payment of money
(not paid or fully covered by insurance maintained in accordance with the
requirements of this Agreement and as to which the relevant insurance company
has acknowledged coverage) aggregating in excess of $5,000,000 shall be rendered
against any or all Loan Parties and their Subsidiaries and either
(a) enforcement proceedings shall have been commenced by any creditor upon any
such judgments or orders or (b) there shall be any period of thirty (30)
consecutive days during which a stay of enforcement of any such judgments or
orders, by reason of a pending appeal, bond or otherwise, shall not be in
effect; or

 

(i)           Invalidity of Loan Documents.  Any material provision of any Loan
Document, at any time after its execution and delivery and for any reason other
than as expressly permitted hereunder or satisfaction in full of all the
Obligations, ceases to be in full force and effect; or any Loan Party or any
other Person contests in any manner the validity or enforceability of any
provision of any Loan Document; or any Loan Party denies that it has any or
further liability or obligation under any Loan Document, or purports to revoke,
terminate or rescind any provision of any Loan Document; or the Collateral Agent
shall not have or shall cease to have a valid and perfected first priority Lien
in any material part of the Collateral purported to be covered by the Collateral
Documents; or

 

(j)           Invalidity of Subordination Provisions, etc.  Any subordination
provision in the Intercompany Subordination Agreement shall cease to be in full
force and effect, or any Loan Party shall contest in any manner the validity,
binding nature or enforceability of any such provision; or

 

(k)          Change of Control.  A Change of Control shall occur.

 

105

--------------------------------------------------------------------------------


 

8.02         Remedies Upon Event of Default.  If any Event of Default occurs and
is continuing, the Administrative Agent shall, at the request of, or may, with
the consent of, (i) in connection with clause (a) below following the Commitment
Effective Date, the Required Revolving Lenders and (ii) otherwise, the Required
Lenders, take any or all of the following actions:

 

(a)          declare the commitment of each Lender to make Loans and any
obligation of the L/C Issuer to make L/C Credit Extensions to be terminated,
whereupon such commitments and obligation shall be terminated;

 

(b)         declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Borrower;

 

(c)          require that the Borrower Cash Collateralize the L/C Obligations
(in an amount equal to the then Outstanding Amount thereof); and

 

(d)         exercise on behalf of itself, the Lenders and the L/C Issuer all
rights and remedies available to it, the Lenders and the L/C Issuer under the
Loan Documents;

 

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the Borrower to Cash Collateralize the L/C Obligations as
aforesaid shall automatically become effective, in each case without further act
of the Administrative Agent or any Lender.

 

8.03         Application of Funds.  After the exercise of remedies provided for
in Section 8.02 (or after the Loans have automatically become immediately due
and payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 8.02), any amounts
received on account of the Obligations shall be applied by the Administrative
Agent in the following order:

 

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;

 

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and the L/C Issuer (including fees, charges
and disbursements of

 

106

--------------------------------------------------------------------------------


 

counsel to the respective Lenders and the L/C Issuer and amounts payable under
Article III), ratably among them in proportion to the respective amounts
described in this clause Second payable to them;

 

Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans and L/C Borrowings and
fees, premiums and scheduled periodic payments, and any interest accrued
thereon, due under any Swap Contract between any Loan Party and any Lender, or
any Affiliate of a Lender, to the extent such Swap Contract is permitted by
Section 7.01(e), ratably among the Lenders (and, in the case of such Swap
Contracts, Hedge Banks) and the L/C Issuer in proportion to the respective
amounts described in this clause Third held by them;

 

Fourth, to (a) payment of that portion of the Obligations constituting unpaid
principal of the Loans and L/C Borrowings, (b) payment of breakage, termination
or other payments, and any interest accrued thereon, due under any Swap Contract
between any Loan Party and any Lender, or any Hedge Bank, to the extent such
Swap Contract is permitted by Section 8.03(d), (c) payments of amounts due under
any Cash Management Agreement between any Loan Party and any Lender, or any
Hedge Bank and (d) Cash Collateralize that portion of L/C Obligations comprised
of the aggregate undrawn amount of Letters of Credit, ratably among the Lenders
(and, in the case of such Swap Contracts, Hedge Banks) and the L/C Issuer in
proportion to the respective amounts described in this clause Fourth held by
them; and

 

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.

 

Subject to Section 2.03(c), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Fourth above shall be
applied to satisfy drawings under such Letters of Credit as they occur.  If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Obligations, if any, in the order set forth above.

 

ARTICLE IX

 

ADMINISTRATIVE AGENT

 

9.01         Appointment and Authority.

 

(a)          Each of the Lenders and the L/C Issuer hereby irrevocably appoints
Bank of America to act on its behalf as the Administrative Agent hereunder and
under the other Loan Documents and authorizes the Administrative Agent to take
such actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto.  The provisions of this
Article are solely for the benefit of the

 

107

--------------------------------------------------------------------------------


 

Administrative Agent, the Lenders and the L/C Issuer, and neither the Borrower
nor any other Loan Party shall have rights as a third party beneficiary of any
of such provisions.

 

(b)         The Administrative Agent shall also act as the “collateral agent”
under the Loan Documents, and each of the Lenders (in its capacities as a
Lender, Swing Line Lender (if applicable), potential Hedge Bank and potential
Cash Management Bank) and the L/C Issuer hereby irrevocably appoints and
authorizes the Administrative Agent to act as the agent of such Lender and the
L/C Issuer for purposes of acquiring, holding and enforcing any and all Liens on
Collateral granted by any of the Loan Parties to secure any of the Obligations,
together with such powers and discretion as are reasonably incidental thereto. 
In this connection, the Administrative Agent, as “collateral agent” and any
co-agents, sub-agents and attorneys-in-fact appointed by the Administrative
Agent pursuant to Section 9.05 for purposes of holding or enforcing any Lien on
the Collateral (or any portion thereof) granted under the Collateral Documents,
or for exercising any rights and remedies thereunder at the direction of the
Administrative Agent), shall be entitled to the benefits of all provisions of
this Article IX and Article XI (including Section 11.04(c), as though such
co-agents, sub-agents and attorneys-in-fact were the “collateral agent” under
the Loan Documents) as if set forth in full herein with respect thereto.

 

9.02         Rights as a Lender.  The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity.  Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with any Loan Party or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.

 

9.03         Exculpatory Provisions.  The Administrative Agent shall not have
any duties or obligations except those expressly set forth herein and in the
other Loan Documents.  Without limiting the generality of the foregoing, the
Administrative Agent:

 

(a)          shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;

 

(b)         shall not have any duty to take any discretionary action or exercise
any discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law; and

 

108

--------------------------------------------------------------------------------


 

(c)          shall not, except as expressly set forth herein and in the other
Loan Documents, have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to any Loan Party or any of its
Affiliates that is communicated to or obtained by the Person serving as the
Administrative Agent or any of its Affiliates in any capacity.

 

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 11.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct.  The Administrative Agent shall
be deemed not to have knowledge of any Default unless and until notice
describing such Default is given to the Administrative Agent by the Borrower, a
Lender or the L/C Issuer.

 

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, or the creation,
perfection or priority of any Lien purported to be created by the Collateral
Documents, (v) the value or the sufficiency of any Collateral, or (v) the
satisfaction of any condition set forth in Article IV or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.

 

9.04         Reliance by Administrative Agent.  The Administrative Agent shall
be entitled to rely upon, and shall not incur any liability for relying upon,
any notice, request, certificate, consent, statement, instrument, document or
other writing (including any electronic message, Internet or intranet website
posting or other distribution) believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper Person.  The
Administrative Agent also may rely upon any statement made to it orally or by
telephone and believed by it to have been made by the proper Person, and shall
not incur any liability for relying thereon.  In determining compliance with any
condition hereunder to the making of a Loan, or the issuance of a Letter of
Credit, that by its terms must be fulfilled to the satisfaction of a Lender or
the L/C Issuer, the Administrative Agent may presume that such condition is
satisfactory to such Lender or the L/C Issuer unless the Administrative Agent
shall have received notice to the contrary from such Lender or the L/C Issuer
prior to the making of such Loan or the issuance of such Letter of Credit.  The
Administrative Agent may consult with legal counsel (who may be counsel for the
Loan Parties), independent accountants and other experts selected by it, and
shall not be liable for any action taken or not taken by it in accordance with
the advice of any such counsel, accountants or experts.

 

9.05         Delegation of Duties.  The Administrative Agent may perform any and
all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent.  The Administrative

 

109

--------------------------------------------------------------------------------


 

Agent and any such sub-agent may perform any and all of its duties and exercise
its rights and powers by or through their respective Related Parties.  The
exculpatory provisions of this Article shall apply to any such sub-agent and to
the Related Parties of the Administrative Agent and any such sub-agent, and
shall apply to their respective activities in connection with the syndication of
the credit facilities provided for herein as well as activities as
Administrative Agent.

 

9.06         Resignation of Administrative Agent.  The Administrative Agent may
at any time give notice of its resignation to the Lenders, the L/C Issuer and
the Borrower.  Upon receipt of any such notice of resignation, the Required
Lenders shall have the right, in consultation with the Borrower, to appoint a
successor, which shall be a bank with an office in the United States, or an
Affiliate of any such bank with an office in the United States.  If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days after the retiring Administrative Agent
gives notice of its resignation, then the retiring Administrative Agent may on
behalf of the Lenders and the L/C Issuer, appoint a successor Administrative
Agent meeting the qualifications set forth above; provided that if the
Administrative Agent shall notify the Borrower and the Lenders that no
qualifying Person has accepted such appointment, then such resignation shall
nonetheless become effective in accordance with such notice and (a) the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents (except that in the case of any
collateral security held by the Administrative Agent on behalf of the Secured
Lender Parties or the L/C Issuer under any of the Loan Documents, the retiring
Administrative Agent shall continue to hold such collateral security until such
time as a successor Administrative Agent is appointed) and (b) all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and the L/C
Issuer directly, until such time as the Required Lenders appoint a successor
Administrative Agent as provided for above in this Section.  Upon the acceptance
of a successor’s appointment as Administrative Agent hereunder, such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring (or retired) Administrative Agent, and the retiring
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided above in this Section).  The fees payable by the Borrower to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such successor. 
After the retiring Administrative Agent’s resignation hereunder and under the
other Loan Documents, the provisions of this Article and Section 11.04 shall
continue in effect for the benefit of such retiring Administrative Agent, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while the retiring Administrative Agent
was acting as Administrative Agent.

 

Any resignation by Bank of America as Administrative Agent pursuant to this
Section shall also constitute its resignation as L/C Issuer and Swing Line
Lender.  Upon the acceptance of a successor’s appointment as Administrative
Agent hereunder, (i) such successor shall succeed to and become vested with all
of the rights, powers, privileges and duties of the retiring L/C Issuer and
Swing Line Lender, (ii) the retiring L/C Issuer and Swing Line Lender shall be
discharged from all of their respective duties and obligations hereunder or
under the other Loan Documents, and (iii) the successor L/C Issuer shall issue
letters of credit in substitution for the

 

110

--------------------------------------------------------------------------------


 

Letters of Credit, if any, outstanding at the time of such succession or make
other arrangements satisfactory to the retiring L/C Issuer to effectively assume
the obligations of the retiring L/C Issuer with respect to such Letters of
Credit.

 

9.07         Non-Reliance on Administrative Agent and Other Lenders.  Each
Lender and the L/C Issuer acknowledges that it has, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement.  Each Lender and the L/C Issuer also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

 

9.08         No Other Duties, Etc.  Anything herein to the contrary
notwithstanding, none of the Bookrunners or Arrangers listed on the cover
page hereof shall have any powers, duties or responsibilities under this
Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as the Administrative Agent, a Lender or the L/C Issuer hereunder.

 

9.09         Administrative Agent May File Proofs of Claim.  In case of the
pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Loan or L/C Obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on the Borrower)
shall be entitled and empowered, by intervention in such proceeding or otherwise

 

(a)          to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the L/C
Issuer and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuer and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the L/C Issuer and the Administrative Agent
under Sections 2.03(i) and (j), 2.09 and 11.04) allowed in such judicial
proceeding; and

 

(b)         to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to the Administrative Agent
and, if the Administrative Agent shall consent to the making of such payments
directly to the Lenders and the L/C Issuer, to pay to the Administrative Agent
any amount due for the reasonable compensation, expenses, disbursements and
advances

 

111

--------------------------------------------------------------------------------


 

of the Administrative Agent and its agents and counsel, and any other amounts
due the Administrative Agent under Sections 2.09 and 11.04.

 

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or the L/C Issuer to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or the L/C Issuer or in any such proceeding.

 

9.10         Collateral and Guaranty Matters.  The Lenders and the L/C Issuer
irrevocably authorize the Administrative Agent or the Collateral Agent, as
applicable,

 

(a)          to release any Lien on any property granted to or held by the
Administrative Agent or the Collateral Agent, as applicable, under any Loan
Document (i) upon termination of the Aggregate Commitments and payment in full
of all Obligations (other than contingent indemnification obligations) and the
expiration or termination of all Letters of Credit (other than Letters of Credit
as to which other arrangements satisfactory to the Administrative Agent and the
L/C Issuer shall have been made), (ii) that is sold or to be sold as part of or
in connection with any sale permitted hereunder or under any other Loan
Document, or (iii)  if approved, authorized or ratified in writing in accordance
with Section 11.01;

 

(b)         to release any Guarantor from its obligations under the Guaranty if
such Person ceases to be a Subsidiary as a result of a transaction permitted
hereunder; and

 

(c)          to subordinate any Lien on any property granted to or held by the
Administrative Agent or the Collateral Agent, as applicable, under any Loan
Document to the holder of any Lien on such property that is permitted by
Section 7.02(i).

 

Upon request by the Administrative Agent or Collateral Agent, as applicable, at
any time, the Required Lenders will confirm in writing the Administrative
Agent’s or Collateral Agent’s, as applicable, authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty pursuant to this
Section 9.10.  In each case as specified in this Section 9.10, the
Administrative Agent or the Collateral Agent, as applicable, will, at the
Borrower’s expense, execute and deliver to the applicable Loan Party such
documents as such Loan Party may reasonably request to evidence the release of
such item of Collateral from the assignment and security interest granted under
the Collateral Documents or to subordinate its interest in such item, or to
release such Guarantor from its obligations under the Guaranty, in each case in
accordance with the terms of the Loan Documents and this Section 9.10.

 

9.11         Secured Cash Management Agreements and Secured Hedge Agreements. 
No Cash Management Bank or Hedge Bank that obtains the benefits of Section 8.03,
any Guaranty or any Collateral by virtue of the provisions hereof or any
Collateral by virtue of the provisions hereof or of any Collateral Document
shall have any right to notice of any action or to consent to, direct or object
to any action hereunder or under any other Loan Document or otherwise in

 

112

--------------------------------------------------------------------------------


 

respect of the Collateral (including the release or impairment of any
Collateral) other than in its capacity as a Lender and, in such case, only to
the extent expressly provided in the Loan Documents.  Notwithstanding any other
provision of this Article IX to the contrary, the Administrative Agent shall not
be required to verify the payment of, or that other satisfactory arrangements
have been made with respect to, Obligations arising under Secured Cash
Management Agreements and Secured Hedge Agreements unless the Administrative
Agent has received written notice of such Obligations, together with such
supporting documentation as the Administrative Agent may request, from the
applicable Cash Management Bank or Hedge Bank, as the case may be.

 

9.12         Lenders’ Enforcement Rights.  Anything contained in any of the Loan
Documents to the contrary notwithstanding, Borrower, Administrative Agent and
each Secured Lender Party hereby agree that (i) no Secured Lender Party shall
have any right individually to realize upon any of the Collateral or to enforce
the Guaranty, it being understood and agreed that all powers, rights and
remedies hereunder and under the Collateral Documents may be exercised solely by
Administrative Agent or the Collateral Agent, as applicable, on behalf of the
Secured Lender Parties in accordance with the terms hereof and thereof and
(ii) in the event of a foreclosure by the Administrative Agent or the Collateral
Agent, as applicable, on any of the Collateral pursuant to a public or private
sale or other disposition, the Administrative Agent or the Collateral Agent, as
applicable, or any Lender may be the purchaser or licensor of any or all of such
Collateral at any such sale or other disposition and the Administrative Agent or
the Collateral Agent, as applicable, as agent for and representative of Secured
Lender Parties (but not any Lender or Lenders in its or their respective
individual capacities unless Required Lenders shall otherwise agree in writing),
shall be entitled, for the purpose of bidding and making settlement or payment
of the purchase price for all or any portion of the Collateral sold at any such
public sale, to use and apply any of the Obligations as a credit on account of
the purchase price for any Collateral payable by the Administrative Agent or the
Collateral Agent, as applicable, at such sale or other disposition.

 

ARTICLE X

 

GUARANTY

 

10.01       The Guaranty.  Each of the Guarantors hereby jointly and severally
guarantees to each Lender, Hedge Bank, Cash Management Bank and the
Administrative Agent as hereinafter provided, as primary obligor and not as
surety, the prompt payment of the Obligations in full when due (whether at
stated maturity, as a mandatory prepayment, by acceleration, as a mandatory cash
collateralization or otherwise) strictly in accordance with the terms thereof. 
The Guarantors hereby further agree that if any of the Obligations are not paid
in full when due (whether at stated maturity, as a mandatory prepayment, by
acceleration, as a mandatory cash collateralization or otherwise), the
Guarantors will, jointly and severally, promptly pay the same, without any
demand or notice whatsoever, and that in the case of any extension of time of
payment or renewal of any of the Obligations, the same will be promptly paid in
full when due (whether at extended maturity, as a mandatory prepayment, by
acceleration, as a mandatory cash collateralization or otherwise) in accordance
with the terms of such extension or renewal.

 

113

--------------------------------------------------------------------------------


 

Notwithstanding any provision to the contrary contained herein or in any other
of the Loan Documents, Swap Contracts or Cash Management Agreements, the
obligations of each Guarantor under this Agreement and the other Loan Documents
shall not exceed an aggregate amount equal to the largest amount that would not
render such obligations subject to avoidance under applicable Debtor Relief
Laws.

 

10.02       Obligations Unconditional.  The obligations of the Guarantors under
Section 10.01 are joint and several, absolute and unconditional, irrespective of
the value, genuineness, validity, regularity or enforceability of any of the
Loan Documents, Swap Contracts or Cash Management Agreements, or any other
agreement or instrument referred to therein, or any substitution, release,
impairment or exchange of any other guarantee of or security for any of the
Obligations, and, to the fullest extent permitted by applicable law,
irrespective of any other circumstance whatsoever which might otherwise
constitute a legal or equitable discharge or defense of a surety or guarantor,
it being the intent of this Section 10.02 that the obligations of the Guarantors
hereunder shall be absolute and unconditional under any and all circumstances. 
Each Guarantor agrees that such Guarantor shall have no right of subrogation,
indemnity, reimbursement or contribution against the Borrower or any other
Guarantor for amounts paid under this Article X until such time as the
Obligations have been paid in full and the Commitments have expired or
terminated.  Without limiting the generality of the foregoing, it is agreed
that, to the fullest extent permitted by law, the occurrence of any one or more
of the following shall not alter or impair the liability of any Guarantor
hereunder, which shall remain absolute and unconditional as described above:

 

(a)          at any time or from time to time, without notice to any Guarantor,
the time for any performance of or compliance with any of the Obligations shall
be extended, or such performance or compliance shall be waived;

 

(b)         any of the acts mentioned in any of the provisions of any of the
Loan Documents, any Swap Contract or Cash Management Agreement between any Loan
Party and any Lender, or any Affiliate of a Lender, or any other agreement or
instrument referred to in the Loan Documents, such Swap Contracts or such Cash
Management Agreements shall be done or omitted;

 

(c)          the maturity of any of the Obligations shall be accelerated, or any
of the Obligations shall be modified, supplemented or amended in any respect, or
any right under any of the Loan Documents, any Swap Contract or Cash Management
Agreement between any Loan Party and any Lender, or any Affiliate of a Lender,
or any other agreement or instrument referred to in the Loan Documents, such
Swap Contracts or such Cash Management Agreements shall be waived or any other
guarantee of any of the Obligations or any security therefor shall be released,
impaired or exchanged in whole or in part or otherwise dealt with;

 

(d)         any Lien granted to, or in favor of, the Administrative Agent or any
Lender or Lenders as security for any of the Obligations shall fail to attach or
be perfected; or

 

114

--------------------------------------------------------------------------------

 

(e)           any of the Obligations shall be determined to be void or voidable
(including, without limitation, for the benefit of any creditor of any
Guarantor) or shall be subordinated to the claims of any Person (including,
without limitation, any creditor of any Guarantor).

 

With respect to its obligations hereunder, each Guarantor hereby expressly
waives diligence, presentment, demand of payment, protest and all notices
whatsoever, and any requirement that the Administrative Agent or any Lender
exhaust any right, power or remedy or proceed against any Person under any of
the Loan Documents, any Swap Contract or any Cash Management Agreement between
any Loan Party and any Lender, or any Affiliate of a Lender, or any other
agreement or instrument referred to in the Loan Documents, such Swap Contracts
or such Cash Management Agreements, or against any other Person under any other
guarantee of, or security for, any of the Obligations.

 

10.03       Reinstatement.  The obligations of the Guarantors under this
Article X shall be automatically reinstated if and to the extent that for any
reason any payment by or on behalf of any Person in respect of the Obligations
is rescinded or must be otherwise restored by any holder of any of the
Obligations, whether as a result of any proceedings in bankruptcy or
reorganization or otherwise, and each Guarantor agrees that it will indemnify
the Administrative Agent and each Lender on demand for all reasonable costs and
expenses (including, without limitation, the fees, charges and disbursements of
counsel) incurred by the Administrative Agent or such Lender in connection with
such rescission or restoration, including any such costs and expenses incurred
in defending against any claim alleging that such payment constituted a
preference, fraudulent transfer or similar payment under any bankruptcy,
insolvency or similar law.

 

10.04       Certain Additional Waivers.  Each Guarantor agrees that such
Guarantor shall have no right of recourse to security for the Obligations,
except through the exercise of rights of subrogation pursuant to Section 10.02
and through the exercise of rights of contribution pursuant to Section 10.06.

 

10.05       Remedies.  The Guarantors agree that, to the fullest extent
permitted by law, as between the Guarantors, on the one hand, and the
Administrative Agent and the Lenders, on the other hand, the Obligations may be
declared to be forthwith due and payable as provided in Section 9.02 (and shall
be deemed to have become automatically due and payable in the circumstances
provided in said Section 9.02) for purposes of Section 10.01 notwithstanding any
stay, injunction or other prohibition preventing such declaration (or preventing
the Obligations from becoming automatically due and payable) as against any
other Person and that, in the event of such declaration (or the Obligations
being deemed to have become automatically due and payable), the Obligations
(whether or not due and payable by any other Person) shall forthwith become due
and payable by the Guarantors for purposes of Section 10.01.  The Guarantors
acknowledge and agree that their obligations hereunder are secured in accordance
with the terms of the Collateral Documents and that the Lenders may exercise
their remedies thereunder in accordance with the terms thereof.

 

10.06       Rights of Contribution.  The Guarantors agree among themselves that,
in connection with payments made hereunder, each Guarantor shall have
contribution rights against the other Guarantors as permitted under applicable
law.  Such contribution rights shall be

 

115

--------------------------------------------------------------------------------


 

subordinate and subject in right of payment to the obligations of such
Guarantors under the Loan Documents and no Guarantor shall exercise such rights
of contribution until all Obligations have been paid in full and the Commitments
have terminated.

 

10.07       Guarantee of Payment; Continuing Guarantee.  The guarantee in this
Article X is a guaranty of payment and not of collection, is a continuing
guarantee, and shall apply to all Obligations whenever arising.

 


ARTICLE XI


 


MISCELLANENOUS


 

11.01       Amendments, Etc.  No amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent to any departure by the
Borrower or any other Loan Party therefrom, shall be effective unless in writing
signed by the Required Lenders and the Borrower or the applicable Loan Party, as
the case may be, and acknowledged by the Administrative Agent, and each such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given; provided, however, that no such amendment,
waiver or consent shall:

 

(A)           WAIVE ANY CONDITION SET FORTH IN SECTION 4.01, 4.02 (OTHER THAN
SECTION 4.02(B)(I)(A) OR 4.02(B)(II)), OR, IN THE CASE OF THE INITIAL CREDIT
EXTENSION, SECTION 4.03, WITHOUT THE WRITTEN CONSENT OF EACH LENDER;

 

(B)           EXTEND OR INCREASE THE COMMITMENT OF ANY LENDER (OR REINSTATE ANY
COMMITMENT TERMINATED PURSUANT TO SECTION 8.02) WITHOUT THE WRITTEN CONSENT OF
SUCH LENDER;

 

(C)           POSTPONE ANY DATE FIXED BY THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT FOR ANY PAYMENT (EXCLUDING MANDATORY PREPAYMENTS) OF PRINCIPAL,
INTEREST, FEES OR OTHER AMOUNTS DUE TO THE LENDERS (OR ANY OF THEM) HEREUNDER OR
UNDER SUCH OTHER LOAN DOCUMENT WITHOUT THE WRITTEN CONSENT OF EACH LENDER
ENTITLED TO SUCH PAYMENT;

 

(D)           REDUCE THE PRINCIPAL OF, OR THE RATE OF INTEREST SPECIFIED HEREIN
ON, ANY LOAN OR L/C BORROWING, OR (SUBJECT TO CLAUSE (IV) OF THE PROVISO TO THIS
SECTION 11.01) ANY FEES OR OTHER AMOUNTS PAYABLE HEREUNDER OR UNDER ANY OTHER
LOAN DOCUMENT WITHOUT THE WRITTEN CONSENT OF EACH LENDER ENTITLED TO SUCH
AMOUNT; PROVIDED, HOWEVER, THAT ONLY THE CONSENT OF THE REQUIRED LENDERS SHALL
BE NECESSARY (I) TO AMEND THE DEFINITION OF “DEFAULT RATE” OR TO WAIVE ANY
OBLIGATION OF THE BORROWER TO PAY INTEREST OR LETTER OF CREDIT FEES AT THE
DEFAULT RATE OR (II) TO AMEND ANY FINANCIAL COVENANT HEREUNDER (OR ANY DEFINED
TERM USED THEREIN) EVEN IF THE EFFECT OF SUCH AMENDMENT WOULD BE TO REDUCE THE
RATE OF INTEREST ON ANY LOAN OR L/C BORROWING OR TO REDUCE ANY FEE PAYABLE
HEREUNDER;

 

(E)           CHANGE (I) SECTION 8.02 IN A MANNER THAT WOULD ALTER THE PRO RATA
SHARING OF PAYMENTS REQUIRED THEREBY WITHOUT THE WRITTEN CONSENT OF EACH LENDER
OR (II) SECTION

 

116

--------------------------------------------------------------------------------


 

2.06(C) IN A MANNER THAT WOULD ALTER THE PRO RATA SHARING OF COMMITMENT
REDUCTIONS WITHOUT THE CONSENT OF EACH LENDER WITH A REVOLVING CREDIT COMMITMENT
OR (III) THE ORDER OF APPLICATION OF ANY REDUCTION IN THE COMMITMENTS OR ANY
PREPAYMENT OF LOANS AMONG THE FACILITIES FROM THE APPLICATION THEREOF SET FORTH
IN THE APPLICABLE PROVISIONS OF SECTION 2.05(B) OR 2.06(B), RESPECTIVELY, IN ANY
MANNER THAT MATERIALLY AND ADVERSELY AFFECTS THE LENDERS UNDER A FACILITY
WITHOUT THE WRITTEN CONSENT OF (I) IF SUCH FACILITY IS THE TERM A LOAN, THE
REQUIRED TERM A LOAN LENDERS, (II) IF SUCH FACILITY IS THE TERM B LOAN, THE
REQUIRED TERM B LOAN LENDERS AND (III)  IF SUCH FACILITY IS THE REVOLVING CREDIT
FACILITY, THE REQUIRED REVOLVING LENDERS;

 

(F)            CHANGE (I) ANY PROVISION OF THIS SECTION 11.01 OR THE DEFINITION
OF “REQUIRED LENDERS” OR ANY OTHER PROVISION HEREOF SPECIFYING THE NUMBER OR
PERCENTAGE OF LENDERS REQUIRED TO AMEND, WAIVE OR OTHERWISE MODIFY ANY RIGHTS
HEREUNDER OR MAKE ANY DETERMINATION OR GRANT ANY CONSENT HEREUNDER (OTHER THAN
THE DEFINITIONS SPECIFIED IN CLAUSE (II) OF THIS SECTION 11.01(F)), WITHOUT THE
WRITTEN CONSENT OF EACH LENDER OR (II) THE DEFINITION OF “REQUIRED REVOLVING
LENDERS,” “REQUIRED TERM A LOAN LENDERS” OR “REQUIRED TERM B LOAN LENDERS”
WITHOUT THE WRITTEN CONSENT OF EACH LENDER UNDER THE APPLICABLE FACILITY;

 

(G)           RELEASE ALL OR SUBSTANTIALLY ALL OF THE COLLATERAL IN ANY
TRANSACTION OR SERIES OF RELATED TRANSACTIONS, WITHOUT THE WRITTEN CONSENT OF
EACH LENDER;

 

(H)           RELEASE ALL OR SUBSTANTIALLY ALL OF THE VALUE OF THE GUARANTY,
WITHOUT THE WRITTEN CONSENT OF EACH LENDER, EXCEPT TO THE EXTENT THE RELEASE OF
ANY SUBSIDIARY FROM THE GUARANTY IS PERMITTED PURSUANT TO SECTION 9.10 (IN WHICH
CASE SUCH RELEASE MAY BE MADE BY THE ADMINISTRATIVE AGENT ACTING ALONE);

 

(I)            IMPOSE ANY GREATER RESTRICTION ON THE ABILITY OF ANY LENDER UNDER
A GIVEN FACILITY TO ASSIGN ANY OF ITS RIGHTS OR OBLIGATIONS HEREUNDER WITHOUT
THE WRITTEN CONSENT OF (I) IF SUCH FACILITY IS THE TERM A LOAN, THE REQUIRED
TERM A LOAN LENDERS, (II) IF SUCH FACILITY IS THE TERM B LOAN, THE REQUIRED TERM
B LOAN LENDERS AND (II) IF SUCH FACILITY IS THE REVOLVING CREDIT FACILITY, THE
REQUIRED REVOLVING LENDERS; OR

 

(j)            prior to the termination of the Revolving Credit Commitments,
unless also signed by Lenders (other than Defaulting Lenders) holding in the
aggregate at least a majority of the Revolving Credit Commitments, (i) waive any
Default for purposes of Section 4.03(b), (ii) amend, change, waive, discharge or
terminate Sections 4.03 or 8.01 in a manner adverse to such Lenders or
(iii) amend, change, waive, discharge or terminate this Section 11.01(j);

 

and provided, further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the L/C Issuer in addition to the Lenders required above,
affect the rights or duties of the L/C Issuer under this Agreement or any Issuer
Document relating to any Letter of Credit issued or to be issued by it; (ii) no
amendment, waiver or consent shall, unless in writing and signed by the Swing
Line Lender in addition to the Lenders required above, affect the rights or
duties of the Swing Line Lender under this Agreement; (iii) no amendment, waiver
or consent

 

117

--------------------------------------------------------------------------------


 

shall, unless in writing and signed by the Administrative Agent in addition to
the Lenders required above, affect the rights or duties of the Administrative
Agent under this Agreement or any other Loan Document; and (iv) the Fee Letter
and the L/C Side Letter may be amended, or rights or privileges thereunder
waived, in a writing executed only by the parties thereto.  Notwithstanding
anything to the contrary herein, no Defaulting Lender shall have any right to
approve or disapprove any amendment, waiver or consent hereunder, except that
the Commitment of such Lender may not be increased or extended without the
consent of such Lender.

 

If any Lender does not consent to a proposed amendment, waiver, consent or
release with respect to any Loan Document that requires the consent of each
Lender and that has been approved by the Required Lenders, the Borrower may
replace such non-consenting Lender in accordance with Section 11.13; provided
that such amendment, waiver, consent or release can be effected as a result of
the assignment contemplated by such Section (together with all other such
assignments required by the Borrower to be made pursuant to this paragraph).

 

Notwithstanding the foregoing, (A) any provision of this Agreement may be
amended by an agreement in writing entered into by the Loan Parties and the
Administrative Agent with the express consent of the Required Lenders
(calculated after giving effect to the Commitment terminations and repayments
that will result from the effectiveness of such amendment) and, if its rights or
obligations are affected thereby, the L/C Issuer if (i) by the terms of such
agreement the Revolving Credit Commitment of each Lender not consenting to the
amendment provided for therein shall terminate upon the effectiveness of such
amendment and (ii) at the time such amendment becomes effective, each Lender not
consenting thereto receives payment in full of the principal of and interest
accrued on each Loan made by it and all other amounts owing to it or accrued for
its account under this Agreement, and (B) any waiver, amendment or modification
of this Agreement that by its terms affects the rights or duties under this
Agreement of the Lenders under one or more tranches but not under any other
tranche may be effected by an agreement or agreements in writing entered into by
the Borrower and the requisite percentage in interest of the affected tranche or
tranches of Lenders that would be required to consent thereto under this
Section 11.01 if such tranche or tranches of Lenders were the only tranche or
tranches of Lenders hereunder at the time.

 

For the avoidance of doubt and notwithstanding any provision to the contrary
contained in this Section 11.01, this Agreement may be amended (or amended and
restated) with the written consent of the Loan Parties and the Required Lenders
(i) to increase the aggregate Revolving Credit Commitments of the Lenders,
(ii) to add one or more additional borrowing tranches to this Agreement and to
provide for the ratable sharing of the benefits of this Agreement and the other
Loan Documents with the other then outstanding Obligations in respect of the
extensions of credit from time to time outstanding under such additional
borrowing tranche(s) and the accrued interest and fees in respect thereof and
(iii) to include appropriately the lenders under such additional borrowing
tranches in any determination of the Required Lenders and/or to provide consent
rights to such lenders under subsections (ii), (ii) and/or (iv) of
Section 11.01(a) corresponding to the consent rights of the other Lenders
thereunder.

 

118

--------------------------------------------------------------------------------


 


11.02       NOTICES; EFFECTIVENESS; ELECTRONIC COMMUNICATIONS.

 

(a)           Notices Generally.  Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in subsection (b) below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by telecopier as
follows, and all notices and other communications expressly permitted hereunder
to be given by telephone shall be made to the applicable telephone number, as
follows:

 

(I)            IF TO ANY LOAN PARTY, THE ADMINISTRATIVE AGENT, THE L/C ISSUER OR
THE SWING LINE LENDER, TO THE ADDRESS, TELECOPIER NUMBER, ELECTRONIC MAIL
ADDRESS OR TELEPHONE NUMBER SPECIFIED FOR SUCH PERSON ON SCHEDULE 11.02; AND

 

(II)           IF TO ANY OTHER LENDER, TO THE ADDRESS, TELECOPIER NUMBER,
ELECTRONIC MAIL ADDRESS OR TELEPHONE NUMBER SPECIFIED IN ITS ADMINISTRATIVE
QUESTIONNAIRE.

 

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient).  Notices delivered through electronic communications to the extent
provided in subsection (b) below shall be effective as provided in such
subsection (b).

 


(B)           ELECTRONIC COMMUNICATIONS.  NOTICES AND OTHER COMMUNICATIONS TO
THE LENDERS AND THE L/C ISSUER HEREUNDER MAY BE DELIVERED OR FURNISHED BY
ELECTRONIC COMMUNICATION (INCLUDING E-MAIL AND INTERNET OR INTRANET WEBSITES)
PURSUANT TO PROCEDURES APPROVED BY THE ADMINISTRATIVE AGENT, PROVIDED THAT THE
FOREGOING SHALL NOT APPLY TO NOTICES TO ANY LENDER OR THE L/C ISSUER PURSUANT TO
ARTICLE II IF SUCH LENDER OR THE L/C ISSUER, AS APPLICABLE, HAS NOTIFIED THE
ADMINISTRATIVE AGENT THAT IT IS INCAPABLE OF RECEIVING NOTICES UNDER SUCH
ARTICLE BY ELECTRONIC COMMUNICATION.  THE ADMINISTRATIVE AGENT OR THE BORROWER
MAY, IN ITS DISCRETION, AGREE TO ACCEPT NOTICES AND OTHER COMMUNICATIONS TO IT
HEREUNDER BY ELECTRONIC COMMUNICATIONS PURSUANT TO PROCEDURES APPROVED BY IT,
PROVIDED THAT APPROVAL OF SUCH PROCEDURES MAY BE LIMITED TO PARTICULAR NOTICES
OR COMMUNICATIONS.


 

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

 

119

--------------------------------------------------------------------------------


 


(C)           THE PLATFORM.  THE PLATFORM IS PROVIDED “AS IS” AND “AS
AVAILABLE.”  THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR
COMPLETENESS OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND
EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER
MATERIALS.  NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING
ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE
DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR
THE PLATFORM.  IN NO EVENT SHALL THE ADMINISTRATIVE AGENT OR ANY OF ITS RELATED
PARTIES (COLLECTIVELY, THE “AGENT PARTIES”) HAVE ANY LIABILITY TO THE BORROWER,
ANY LENDER, THE L/C ISSUER OR ANY OTHER PERSON FOR LOSSES, CLAIMS, DAMAGES,
LIABILITIES OR EXPENSES OF ANY KIND (WHETHER IN TORT, CONTRACT OR OTHERWISE)
ARISING OUT OF THE BORROWER’S OR THE ADMINISTRATIVE AGENT’S TRANSMISSION OF
BORROWER MATERIALS THROUGH THE INTERNET, EXCEPT TO THE EXTENT THAT SUCH LOSSES,
CLAIMS, DAMAGES, LIABILITIES OR EXPENSES ARE DETERMINED BY A COURT OF COMPETENT
JURISDICTION BY A FINAL AND NONAPPEALABLE JUDGMENT TO HAVE RESULTED FROM THE
GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF SUCH AGENT PARTY; PROVIDED, HOWEVER,
THAT IN NO EVENT SHALL ANY AGENT PARTY HAVE ANY LIABILITY TO THE BORROWER, ANY
LENDER, THE L/C ISSUER OR ANY OTHER PERSON FOR INDIRECT, SPECIAL, INCIDENTAL,
CONSEQUENTIAL OR PUNITIVE DAMAGES (AS OPPOSED TO DIRECT OR ACTUAL DAMAGES).


 


(D)           CHANGE OF ADDRESS, ETC.  EACH OF THE BORROWER, THE ADMINISTRATIVE
AGENT, THE L/C ISSUER AND THE SWING LINE LENDER MAY CHANGE ITS ADDRESS,
TELECOPIER OR TELEPHONE NUMBER FOR NOTICES AND OTHER COMMUNICATIONS HEREUNDER BY
NOTICE TO THE OTHER PARTIES HERETO.  EACH OTHER LENDER MAY CHANGE ITS ADDRESS,
TELECOPIER OR TELEPHONE NUMBER FOR NOTICES AND OTHER COMMUNICATIONS HEREUNDER BY
NOTICE TO THE BORROWER, THE ADMINISTRATIVE AGENT, THE L/C ISSUER AND THE SWING
LINE LENDER.  IN ADDITION, EACH LENDER AGREES TO NOTIFY THE ADMINISTRATIVE AGENT
FROM TIME TO TIME TO ENSURE THAT THE ADMINISTRATIVE AGENT HAS ON RECORD (I) AN
EFFECTIVE ADDRESS, CONTACT NAME, TELEPHONE NUMBER, TELECOPIER NUMBER AND
ELECTRONIC MAIL ADDRESS TO WHICH NOTICES AND OTHER COMMUNICATIONS MAY BE SENT
AND (II) ACCURATE WIRE INSTRUCTIONS FOR SUCH LENDER.  FURTHERMORE, EACH PUBLIC
LENDER AGREES TO CAUSE AT LEAST ONE INDIVIDUAL AT OR ON BEHALF OF SUCH PUBLIC
LENDER TO AT ALL TIMES HAVE SELECTED THE “PRIVATE SIDE INFORMATION” OR SIMILAR
DESIGNATION ON THE CONTENT DECLARATION SCREEN OF THE PLATFORM IN ORDER TO ENABLE
SUCH PUBLIC LENDER OR ITS DELEGATE, IN ACCORDANCE WITH SUCH PUBLIC LENDER’S
COMPLIANCE PROCEDURES AND APPLICABLE LAW, INCLUDING UNITED STATES FEDERAL AND
STATE SECURITIES LAWS, TO MAKE REFERENCE TO BORROWER MATERIALS THAT ARE NOT MADE
AVAILABLE THROUGH THE “PUBLIC SIDE INFORMATION” PORTION OF THE PLATFORM AND THAT
MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION WITH RESPECT TO THE BORROWER OR ITS
SECURITIES FOR PURPOSES OF UNITED STATES FEDERAL OR STATE SECURITIES LAWS.


 


(E)           RELIANCE BY ADMINISTRATIVE AGENT, L/C ISSUER AND LENDERS.  THE
ADMINISTRATIVE AGENT, THE L/C ISSUER AND THE LENDERS SHALL BE ENTITLED TO RELY
AND ACT UPON ANY NOTICES (INCLUDING TELEPHONIC COMMITTED LOAN NOTICES AND SWING
LINE LOAN

 

120

--------------------------------------------------------------------------------


 


NOTICES) PURPORTEDLY GIVEN BY OR ON BEHALF OF ANY LOAN PARTY EVEN IF (I) SUCH
NOTICES WERE NOT MADE IN A MANNER SPECIFIED HEREIN, WERE INCOMPLETE OR WERE NOT
PRECEDED OR FOLLOWED BY ANY OTHER FORM OF NOTICE SPECIFIED HEREIN, OR (II) THE
TERMS THEREOF, AS UNDERSTOOD BY THE RECIPIENT, VARIED FROM ANY CONFIRMATION
THEREOF.  THE LOAN PARTIES SHALL INDEMNIFY THE ADMINISTRATIVE AGENT, THE L/C
ISSUER, EACH LENDER AND THE RELATED PARTIES OF EACH OF THEM FROM ALL LOSSES,
COSTS, EXPENSES AND LIABILITIES RESULTING FROM THE RELIANCE BY SUCH PERSON ON
EACH NOTICE PURPORTEDLY GIVEN BY OR ON BEHALF OF A LOAN PARTY.  ALL TELEPHONIC
NOTICES TO AND OTHER TELEPHONIC COMMUNICATIONS WITH THE ADMINISTRATIVE AGENT MAY
BE RECORDED BY THE ADMINISTRATIVE AGENT, AND EACH OF THE PARTIES HERETO HEREBY
CONSENTS TO SUCH RECORDING.


 

11.03       No Waiver; Cumulative Remedies.  No failure by any Lender, the L/C
Issuer or the Administrative Agent to exercise, and no delay by any such Person
in exercising, any right, remedy, power or privilege hereunder or under any
other Loan Document shall operate as a waiver thereof; nor shall any single or
partial exercise of any right, remedy, power or privilege hereunder preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power or privilege.  The rights, remedies, powers and privileges herein
provided, and provided under each other Loan Document, are cumulative and not
exclusive of any rights, remedies, powers and privileges provided by law.

 

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders and the L/C Issuer; provided, however, that the foregoing shall not
prohibit (a) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Loan Documents, (b) the L/C
Issuer or the Swing Line Lender from exercising the rights and remedies that
inure to its benefit (solely in its capacity as L/C Issuer or Swing Line Lender,
as the case may be) hereunder and under the other Loan Documents, (c) any Lender
from exercising setoff rights in accordance with Section 11.08 (subject to the
terms of Section 2.13), or (d) any Lender from filing proofs of claim or
appearing and filing pleadings on its own behalf during the pendency of a
proceeding relative to any Loan Party under any Debtor Relief Law; and provided,
further, that if at any time there is no Person acting as Administrative Agent
hereunder and under the other Loan Documents, then (i) the Required Lenders
shall have the rights otherwise ascribed to the Administrative Agent pursuant to
Section 8.02 and (ii) in addition to the matters set forth in clauses (b),
(c) and (d) of the preceding proviso and subject to Section 2.13, any Lender
may, with the consent of the Required Lenders, enforce any rights and remedies
available to it and as authorized by the Required Lenders

 


11.04       EXPENSES; INDEMNITY; DAMAGE WAIVER.

 

(a)           Costs and Expenses.  The Loan Parties shall pay (i) all reasonable
out-of-pocket expenses incurred by the Administrative Agent and its Affiliates
(including the reasonable fees, charges and disbursements of counsel for the
Administrative Agent), in

 

121

--------------------------------------------------------------------------------


 

connection with the syndication of the credit facilities provided for herein,
the preparation, negotiation, execution, delivery and administration of this
Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all reasonable
out-of-pocket expenses incurred by the L/C Issuer in connection with the
issuance, amendment, renewal or extension of any Letter of Credit or any demand
for payment thereunder and (iii) all out-of-pocket expenses incurred by the
Administrative Agent, any Lender or the L/C Issuer (including the fees, charges
and disbursements of any counsel for the Administrative Agent, any Lender or the
L/C Issuer), and shall pay all fees and time charges for attorneys who may be
employees of the Administrative Agent, any Lender or the L/C Issuer, in
connection with the enforcement or protection of its rights (A) in connection
with this Agreement and the other Loan Documents, including its rights under
this Section, or (B) in connection with Loans made or Letters of Credit issued
hereunder, including all such out-of-pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans or Letters of
Credit.

 

(b)           Indemnification by the Loan Parties.  The Loan Parties shall
indemnify the Administrative Agent (and any sub-agent thereof), each Lender and
the L/C Issuer, and each Related Party of any of the foregoing Persons (each
such Person being called an “Indemnitee”) against, and hold each Indemnitee
harmless from, any and all losses, claims, damages, liabilities and related
expenses (including the fees, charges and disbursements of any counsel for any
Indemnitee), and shall indemnify and hold harmless each Indemnitee from all fees
and time charges and disbursements for attorneys who may be employees of any
Indemnitee, incurred by any Indemnitee or asserted against any Indemnitee by any
third party or by any Loan Party arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement, any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder or the consummation of the transactions contemplated hereby or
thereby, or, in the case of the Administrative Agent (and any sub-agent thereof)
and its Related Parties only, the administration of this Agreement and the other
Loan Documents (including in respect of any matters addressed in Section 3.01),
(ii) any Loan or Letter of Credit or the use or proposed use of the proceeds
therefrom (including any refusal by the L/C Issuer to honor a demand for payment
under a Letter of Credit if the documents presented in connection with such
demand do not strictly comply with the terms of such Letter of Credit),
(iii) any actual or alleged presence or release of Hazardous Substances on or
from any property owned or operated by a Loan Party or any of its Subsidiaries,
or any Environmental Liability related in any way to a Loan Party or any of its
Subsidiaries, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory, whether brought by a third party or by any Loan Party, and
regardless of whether any Indemnitee is a party thereto; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses (x) are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Indemnitee or
(y) result from a

 

122

--------------------------------------------------------------------------------


 

claim brought by any Loan Party against an Indemnitee for breach in bad faith of
such Indemnitee’s obligations hereunder or under any other Loan Document, if
such Loan Party has obtained a final and nonappealable judgment in its favor on
such claim as determined by a court of competent jurisdiction.

 


(C)           REIMBURSEMENT BY LENDERS.  TO THE EXTENT THAT THE LOAN PARTIES FOR
ANY REASON FAIL TO INDEFEASIBLY PAY ANY AMOUNT REQUIRED UNDER
SUBSECTION (A) OR (B) OF THIS SECTION TO BE PAID BY THEM TO THE ADMINISTRATIVE
AGENT (OR ANY SUB-AGENT THEREOF), THE L/C ISSUER OR ANY RELATED PARTY OF ANY OF
THE FOREGOING, BUT WITHOUT AFFECTING THE PAYMENT OBLIGATION OF THE LOAN PARTIES
WITH RESPECT THERETO, EACH LENDER SEVERALLY AGREES TO PAY TO THE ADMINISTRATIVE
AGENT (OR ANY SUCH SUB-AGENT), THE L/C ISSUER OR SUCH RELATED PARTY, AS THE CASE
MAY BE, SUCH LENDER’S APPLICABLE PERCENTAGE (DETERMINED AS OF THE TIME THAT THE
APPLICABLE UNREIMBURSED EXPENSE OR INDEMNITY PAYMENT IS SOUGHT) OF SUCH UNPAID
AMOUNT, PROVIDED THAT THE UNREIMBURSED EXPENSE OR INDEMNIFIED LOSS, CLAIM,
DAMAGE, LIABILITY OR RELATED EXPENSE, AS THE CASE MAY BE, WAS INCURRED BY OR
ASSERTED AGAINST THE ADMINISTRATIVE AGENT (OR ANY SUCH SUB-AGENT) OR THE L/C
ISSUER IN ITS CAPACITY AS SUCH, OR AGAINST ANY RELATED PARTY OF ANY OF THE
FOREGOING ACTING FOR THE ADMINISTRATIVE AGENT (OR ANY SUCH SUB-AGENT) OR L/C
ISSUER IN CONNECTION WITH SUCH CAPACITY.  THE OBLIGATIONS OF THE LENDERS UNDER
THIS SUBSECTION (C) ARE SUBJECT TO THE PROVISIONS OF SECTION 2.12(D).


 


(D)           WAIVER OF CONSEQUENTIAL DAMAGES, ETC.  TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, NO LOAN PARTY SHALL ASSERT, AND EACH LOAN PARTY
HEREBY WAIVES, ANY CLAIM AGAINST ANY INDEMNITEE, ON ANY THEORY OF LIABILITY, FOR
SPECIAL, INDIRECT, CONSEQUENTIAL OR PUNITIVE DAMAGES (AS OPPOSED TO DIRECT OR
ACTUAL DAMAGES) ARISING OUT OF, IN CONNECTION WITH, OR AS A RESULT OF, THIS
AGREEMENT, ANY OTHER LOAN DOCUMENT OR ANY AGREEMENT OR INSTRUMENT CONTEMPLATED
HEREBY, THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY, ANY LOAN OR LETTER OF
CREDIT OR THE USE OF THE PROCEEDS THEREOF.  NO INDEMNITEE REFERRED TO IN
SUBSECTION (B) ABOVE SHALL BE LIABLE FOR ANY DAMAGES ARISING FROM THE USE BY
UNINTENDED RECIPIENTS OF ANY INFORMATION OR OTHER MATERIALS DISTRIBUTED TO SUCH
UNINTENDED RECIPIENTS BY SUCH INDEMNITEE THROUGH TELECOMMUNICATIONS, ELECTRONIC
OR OTHER INFORMATION TRANSMISSION SYSTEMS IN CONNECTION WITH THIS AGREEMENT OR
THE OTHER LOAN DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY
OTHER THAN FOR DIRECT OR ACTUAL DAMAGES RESULTING FROM THE GROSS NEGLIGENCE OR
WILLFUL MISCONDUCT OF SUCH INDEMNITEE AS DETERMINED BY A FINAL AND NONAPPEALABLE
JUDGMENT OF A COURT OF COMPETENT JURISDICTION.


 


(E)           PAYMENTS.  ALL AMOUNTS DUE UNDER THIS SECTION SHALL BE PAYABLE NOT
LATER THAN TEN BUSINESS DAYS AFTER DEMAND THEREFOR.


 


(F)            SURVIVAL.  THE AGREEMENTS IN THIS SECTION SHALL SURVIVE THE
RESIGNATION OF THE ADMINISTRATIVE AGENT, THE L/C ISSUER AND THE SWING LINE
LENDER, THE REPLACEMENT OF ANY LENDER, THE TERMINATION OF THE COMMITMENTS AND
THE REPAYMENT, SATISFACTION OR DISCHARGE OF ALL THE OTHER OBLIGATIONS.


 

11.05       Payments Set Aside.  To the extent that any payment by or on behalf
of any Loan Party is made to the Administrative Agent, the L/C Issuer or any
Lender, or the Administrative

 

123

--------------------------------------------------------------------------------


 

Agent, the L/C Issuer or any Lender exercises its right of setoff, and such
payment or the proceeds of such setoff or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by the Administrative Agent,
the L/C Issuer or such Lender in its discretion) to be repaid to a trustee,
receiver or any other party, in connection with any proceeding under any Debtor
Relief Law or otherwise, then (a) to the extent of such recovery, the obligation
or part thereof originally intended to be satisfied shall be revived and
continued in full force and effect as if such payment had not been made or such
setoff had not occurred, and (b) each Lender and the L/C Issuer severally agrees
to pay to the Administrative Agent upon demand its applicable share (without
duplication) of any amount so recovered from or repaid by the Administrative
Agent, plus interest thereon from the date of such demand to the date such
payment is made at a rate per annum equal to the Federal Funds Rate from time to
time in effect.  The obligations of the Lenders and the L/C Issuer under clause
(b) of the preceding sentence shall survive the payment in full of the
Obligations and the termination of this Agreement.

 


11.06       SUCCESSORS AND ASSIGNS.


 

(a)           Successors and Assigns Generally.  The provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted hereby, except that
neither the Borrower nor any other Loan Party may assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
the Administrative Agent and each Lender and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of Section 11.06(b), (ii) by way of participation
in accordance with the provisions of Section 11.06(d), or (iii) by way of pledge
or assignment of a security interest subject to the restrictions of
Section 11.06(f) (and any other attempted assignment or transfer by any party
hereto shall be null and void).  Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby, Participants
to the extent provided in subsection (d) of this Section and, to the extent
expressly contemplated hereby, the Related Parties of each of the Administrative
Agent, the L/C Issuer and the Lenders) any legal or equitable right, remedy or
claim under or by reason of this Agreement.

 


(B)           ASSIGNMENTS BY LENDERS.  ANY LENDER MAY AT ANY TIME ASSIGN TO ONE
OR MORE ASSIGNEES ALL OR A PORTION OF ITS RIGHTS AND OBLIGATIONS UNDER THIS
AGREEMENT (INCLUDING ALL OR A PORTION OF ITS COMMITMENT(S) AND THE LOANS
(INCLUDING FOR PURPOSES OF THIS SECTION 11.06(B), PARTICIPATIONS IN L/C
OBLIGATIONS AND IN SWING LINE LOANS) AT THE TIME OWING TO IT); PROVIDED THAT ANY
SUCH ASSIGNMENT SHALL BE SUBJECT TO THE FOLLOWING CONDITIONS:

 

(i)            Minimum Amounts.

 

(A)          in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment under any Facility and the Loans at the time owing
to it under such Facility or in the case of an assignment

 

124

--------------------------------------------------------------------------------

 

to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum amount
need be assigned; and

 

(B)           in any case not described in subsection (b)(i)(A) of this Section,
the aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000, in the case of any assignment in
respect of the Revolving Credit Facility, or $1,000,000, in the case of any
assignment in respect of a Term Loan, unless each of the Administrative Agent
and, so long as no Event of Default has occurred and is continuing, the Borrower
otherwise consents (each such consent not to be unreasonably withheld or
delayed); provided, however, that concurrent assignments to members of an
Assignee Group and concurrent assignments from members of an Assignee Group to a
single Eligible Assignee (or to an Eligible Assignee and members of its Assignee
Group) will be treated as a single assignment for purposes of determining
whether such minimum amount has been met;

 

(ii)           Proportionate Amounts.  Each partial assignment shall be made as
an assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned, except that this clause (ii) shall not (A) apply to the Swing Line
Lender’s rights and obligations in respect of Swing Line Loans or (B) prohibit
any Lender from assigning all or a portion of its rights and obligations among
separate Facilities on a non-pro rata basis;

 

(iii)          Required Consents.  No consent shall be required for any
assignment except to the extent required by subsection (b)(i)(B) of this
Section and, in addition:

 

(A)          the consent of the Borrower (such consent not to be unreasonably
withheld or delayed) shall be required unless (1) an Event of Default has
occurred and is continuing at the time of such assignment or (2) such assignment
is to a Lender, an Affiliate of a Lender or an Approved Fund;

 

(B)           the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of (1) any Term Loan Commitment or Revolving Credit Commitment if such
assignment is to a Person that is not a Lender with a Commitment in respect of
the applicable Facility, an Affiliate of such Lender or an Approved Fund with
respect to such Lender or (2) a Term

 

125

--------------------------------------------------------------------------------


 

Loan to a Person that is not a Lender, an Affiliate of a Lender or an Approved
Fund;

 

(C)           the consent of the L/C Issuer (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment that increases the
obligation of the assignee to participate in exposure under one or more Letters
of Credit (whether or not then outstanding); and

 

(D)          the consent of the Swing Line Lender (such consent not to be
unreasonably withheld or delayed) shall be required for any assignment in
respect of the Revolving Credit Facility.

 

(iv)          Assignment and Assumption.  The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption,
together with a processing and recordation fee in the amount of $3,500;
provided, however, that the Administrative Agent may, in its sole discretion,
elect to waive such processing and recordation fee in the case of any
assignment.  The assignee, if it is not a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.

 

(v)           No Assignment to Borrower.  No such assignment shall be made to
the Borrower or any of the Borrower’s Affiliates or Subsidiaries.

 

(vi)          No Assignment to Natural Persons.  No such assignment shall be
made to a natural person.

 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05 and 11.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment.  Upon request, the Borrower (at its expense) shall execute and
deliver a Note to the assignee Lender.  Any assignment or transfer by a Lender
of rights or obligations under this Agreement that does not comply with this
subsection shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
Section 11.06(d).

 


(C)           REGISTER.  THE ADMINISTRATIVE AGENT, ACTING SOLELY FOR THIS
PURPOSE AS AN AGENT OF THE BORROWER, SHALL MAINTAIN AT THE ADMINISTRATIVE
AGENT’S OFFICE A COPY OF EACH ASSIGNMENT AND ASSUMPTION DELIVERED TO IT AND A
REGISTER FOR THE RECORDATION OF THE NAMES AND ADDRESSES OF THE LENDERS, AND THE
COMMITMENTS OF, AND PRINCIPAL AMOUNTS OF

 

126

--------------------------------------------------------------------------------


 


THE LOANS AND L/C OBLIGATIONS OWING TO, EACH LENDER PURSUANT TO THE TERMS HEREOF
FROM TIME TO TIME (THE “REGISTER”).  THE ENTRIES IN THE REGISTER SHALL BE
CONCLUSIVE, AND THE BORROWER, THE ADMINISTRATIVE AGENT AND THE LENDERS MAY TREAT
EACH PERSON WHOSE NAME IS RECORDED IN THE REGISTER PURSUANT TO THE TERMS HEREOF
AS A LENDER HEREUNDER FOR ALL PURPOSES OF THIS AGREEMENT, NOTWITHSTANDING NOTICE
TO THE CONTRARY.  THE REGISTER SHALL BE AVAILABLE FOR INSPECTION BY THE BORROWER
AND ANY LENDER, AT ANY REASONABLE TIME AND FROM TIME TO TIME UPON REASONABLE
PRIOR NOTICE.  THE ADMINISTRATIVE AGENT SHALL USE COMMERCIALLY REASONABLE
EFFORTS TO RECORD AS PROMPTLY AS PRACTICABLE EACH ASSIGNMENT AND ASSUMPTION
RECEIVED IN ACCORDANCE WITH THE TERMS OF THIS SECTION 11.06.


 


(D)           PARTICIPATIONS.  ANY LENDER MAY AT ANY TIME, WITHOUT THE CONSENT
OF, OR NOTICE TO, THE BORROWER OR THE ADMINISTRATIVE AGENT, SELL PARTICIPATIONS
TO ANY PERSON (OTHER THAN A NATURAL PERSON OR THE BORROWER OR ANY OF THE
BORROWER’S AFFILIATES OR SUBSIDIARIES) (EACH, A “PARTICIPANT”) IN ALL OR A
PORTION OF SUCH LENDER’S RIGHTS AND/OR OBLIGATIONS UNDER THIS AGREEMENT
(INCLUDING ALL OR A PORTION OF ITS COMMITMENT AND/OR THE LOANS (INCLUDING SUCH
LENDER’S PARTICIPATIONS IN L/C OBLIGATIONS AND/OR SWING LINE LOANS) OWING TO
IT); PROVIDED THAT (I) SUCH LENDER’S OBLIGATIONS UNDER THIS AGREEMENT SHALL
REMAIN UNCHANGED, (II) SUCH LENDER SHALL REMAIN SOLELY RESPONSIBLE TO THE OTHER
PARTIES HERETO FOR THE PERFORMANCE OF SUCH OBLIGATIONS AND (III) THE BORROWER,
THE ADMINISTRATIVE AGENT, THE LENDERS AND THE L/C ISSUER SHALL CONTINUE TO DEAL
SOLELY AND DIRECTLY WITH SUCH LENDER IN CONNECTION WITH SUCH LENDER’S RIGHTS AND
OBLIGATIONS UNDER THIS AGREEMENT.  ANY AGREEMENT OR INSTRUMENT PURSUANT TO WHICH
A LENDER SELLS SUCH A PARTICIPATION SHALL PROVIDE THAT SUCH LENDER SHALL RETAIN
THE SOLE RIGHT TO ENFORCE THIS AGREEMENT AND TO APPROVE ANY AMENDMENT,
MODIFICATION OR WAIVER OF ANY PROVISION OF THIS AGREEMENT; PROVIDED THAT SUCH
AGREEMENT OR INSTRUMENT MAY PROVIDE THAT SUCH LENDER WILL NOT, WITHOUT THE
CONSENT OF THE PARTICIPANT, AGREE TO ANY AMENDMENT, WAIVER OR OTHER MODIFICATION
DESCRIBED IN THE FIRST PROVISO TO SECTION 11.01 THAT AFFECTS SUCH PARTICIPANT. 
SUBJECT TO SUBSECTION (E) OF THIS SECTION, THE BORROWER AGREES THAT EACH
PARTICIPANT SHALL BE ENTITLED TO THE BENEFITS OF SECTIONS 3.01, 3.04 AND 3.05 TO
THE SAME EXTENT AS IF IT WERE A LENDER AND HAD ACQUIRED ITS INTEREST BY
ASSIGNMENT PURSUANT TO SECTION 11.06(B).  TO THE EXTENT PERMITTED BY LAW, EACH
PARTICIPANT ALSO SHALL BE ENTITLED TO THE BENEFITS OF SECTION 11.08 AS THOUGH IT
WERE A LENDER, PROVIDED SUCH PARTICIPANT AGREES TO BE SUBJECT TO SECTION 2.13 AS
THOUGH IT WERE A LENDER.


 


(E)           LIMITATIONS UPON PARTICIPANT RIGHTS.  A PARTICIPANT SHALL NOT BE
ENTITLED TO RECEIVE ANY GREATER PAYMENT UNDER SECTION 3.01 OR 3.04 THAN THE
APPLICABLE LENDER WOULD HAVE BEEN ENTITLED TO RECEIVE WITH RESPECT TO THE
PARTICIPATION SOLD TO SUCH PARTICIPANT, UNLESS THE SALE OF THE PARTICIPATION TO
SUCH PARTICIPANT IS MADE WITH THE BORROWER’S PRIOR WRITTEN CONSENT.  A
PARTICIPANT THAT WOULD BE A FOREIGN LENDER IF IT WERE A LENDER SHALL NOT BE
ENTITLED TO THE BENEFITS OF SECTION 3.01 UNLESS THE BORROWER IS NOTIFIED OF THE
PARTICIPATION SOLD TO SUCH PARTICIPANT AND SUCH PARTICIPANT AGREES, FOR THE
BENEFIT OF THE BORROWER, TO COMPLY WITH SECTION 3.01(E) AS THOUGH IT WERE A
LENDER.


 


(F)            CERTAIN PLEDGES.  ANY LENDER MAY AT ANY TIME PLEDGE OR ASSIGN A
SECURITY INTEREST IN ALL OR ANY PORTION OF ITS RIGHTS UNDER THIS AGREEMENT
(INCLUDING UNDER ITS NOTE, IF ANY) TO SECURE OBLIGATIONS OF SUCH LENDER,
INCLUDING ANY PLEDGE OR ASSIGNMENT TO SECURE

 

127

--------------------------------------------------------------------------------


 


OBLIGATIONS TO A FEDERAL RESERVE BANK; PROVIDED THAT NO SUCH PLEDGE OR
ASSIGNMENT SHALL RELEASE SUCH LENDER FROM ANY OF ITS OBLIGATIONS HEREUNDER OR
SUBSTITUTE ANY SUCH PLEDGEE OR ASSIGNEE FOR SUCH LENDER AS A PARTY HERETO.


 


(G)           [RESERVED].


 

(h)           Resignation as L/C Issuer or Swing Line Lender after Assignment. 
Notwithstanding anything to the contrary contained herein, if at any time Bank
of America assigns all of its Revolving Credit Commitment and Revolving Credit
Loans pursuant to Section 11.06(b), Bank of America may, (i) upon 30 days’
notice to the Borrower and the Lenders, resign as L/C Issuer and/or (ii) upon 30
days’ notice to the Borrower, resign as Swing Line Lender.  In the event of any
such resignation as L/C Issuer or Swing Line Lender, the Borrower shall be
entitled to appoint from among the Lenders a successor L/C Issuer or Swing Line
Lender hereunder; provided, however, that no failure by the Borrower to appoint
any such successor shall affect the resignation of Bank of America as L/C Issuer
or Swing Line Lender, as the case may be.  If Bank of America resigns as L/C
Issuer, it shall retain all the rights, powers, privileges and duties of the L/C
Issuer hereunder with respect to all Letters of Credit outstanding as of the
effective date of its resignation as L/C Issuer and all L/C Obligations with
respect thereto (including the right to require the Lenders to make Base Rate
Loans or fund risk participations in Unreimbursed Amounts pursuant to
Section 2.03(c)).  If Bank of America resigns as Swing Line Lender, it shall
retain all the rights of the Swing Line Lender provided for hereunder with
respect to Swing Line Loans made by it and outstanding as of the effective date
of such resignation, including the right to require the Lenders to make Base
Rate Loans or fund risk participations in outstanding Swing Line Loans pursuant
to Section 2.04(c).  Upon the appointment of a successor L/C Issuer and/or Swing
Line Lender, (a) such successor shall succeed to and become vested with all of
the rights, powers, privileges and duties of the retiring L/C Issuer or Swing
Line Lender, as the case may be, and (b) the successor L/C Issuer shall issue
letters of credit in substitution for the Letters of Credit, if any, outstanding
at the time of such succession or make other arrangements satisfactory to Bank
of America to effectively assume the obligations of Bank of America with respect
to such Letters of Credit.

 

11.07       Treatment of Certain Information; Confidentiality.  Each of the
Administrative Agent, the Lenders and the L/C Issuer agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its and its Affiliates’ respective
partners, directors, officers, employees, agents, trustees, advisors and
representatives (it being understood that the Persons to whom such disclosure is
made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent requested
by any regulatory authority purporting to have jurisdiction over it (including
any self-regulatory authority, such as the National Association of Insurance
Commissioners), (c) to the extent required by applicable laws or regulations or
by any subpoena or similar legal process, (d) to any other party hereto, (e) in
connection with the exercise of any remedies hereunder or under any other Loan
Document or any action or proceeding relating to this Agreement or any other
Loan Document or the enforcement of rights hereunder or thereunder, (f) subject
to an agreement containing provisions substantially the same

 

128

--------------------------------------------------------------------------------


 

as those of this Section, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement or (ii) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to the Borrower and its
obligations, (g) with the consent of the Borrower or (h) to the extent such
Information (i) becomes publicly available other than as a result of a breach of
this Section or (ii) becomes available to the Administrative Agent, any Lender,
the L/C Issuer or any of their respective Affiliates on a nonconfidential basis
from a source other than the Borrower.

 

For purposes of this Section, “Information” means all information received from
any Loan Party or any Subsidiary thereof relating to any Loan Party or any
Subsidiary thereof or their respective businesses, other than any such
information that is available to the Administrative Agent, any Lender or the L/C
Issuer on a nonconfidential basis prior to disclosure by any Loan Party or any
Subsidiary thereof, provided that, in the case of information received from a
Loan Party or any such Subsidiary after the date hereof, such information is
clearly identified at the time of delivery as confidential.  Any Person required
to maintain the confidentiality of Information as provided in this Section shall
be considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

 

Each of the Administrative Agent, the Lenders and the L/C Issuer acknowledges
that (a) the Information may include material non-public information concerning
the Borrower or a Subsidiary, as the case may be, (b) it has developed
compliance procedures regarding the use of material non-public information and
(c) it will handle such material non-public information in accordance with
applicable Law, including United States Federal and state securities Laws.

 

11.08       Right of Setoff.  If an Event of Default shall have occurred and be
continuing, each Lender, the L/C Issuer and each of their respective Affiliates
is hereby authorized at any time and from time to time, to the fullest extent
permitted by applicable law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency) at any
time held and other obligations (in whatever currency) at any time owing by such
Lender, the L/C Issuer or any such Affiliate to or for the credit or the account
of the Borrower or any other Loan Party against any and all of the obligations
of the Borrower or such Loan Party now or hereafter existing under this
Agreement or any other Loan Document to such Lender or the L/C Issuer,
irrespective of whether or not such Lender or the L/C Issuer shall have made any
demand under this Agreement or any other Loan Document and although such
obligations of the Borrower or such Loan Party may be contingent or unmatured or
are owed to a branch or office of such Lender or the L/C Issuer different from
the branch or office holding such deposit or obligated on such indebtedness. 
The rights of each Lender, the L/C Issuer and their respective Affiliates under
this Section are in addition to other rights and remedies (including other
rights of setoff) that such Lender, the L/C Issuer or their respective
Affiliates may have.  Each Lender and the L/C Issuer agrees to notify the
Borrower and the Administrative Agent promptly after any such setoff and
application, provided that the failure to give such notice shall not affect the
validity of such setoff and application.

 

129

--------------------------------------------------------------------------------


 

11.09       Interest Rate Limitation.  Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”).  If the Administrative Agent
or any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Borrower.  In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.

 

11.10       Counterparts; Integration; Effectiveness.  This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  This Agreement and the other
Loan Documents constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof.  Except
as provided in Section 4.01, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof that, when taken together, bear the
signatures of each of the other parties hereto.  Delivery of an executed
counterpart of a signature page of this Agreement by telecopy or other
electronic imaging means shall be effective as delivery of a manually executed
counterpart of this Agreement.

 

11.11       Survival of Representations and Warranties.  All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof.  Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.

 

11.12       Severability.  If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions.  The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

130

--------------------------------------------------------------------------------


 

11.13       Replacement of Lenders.  If any Lender requests compensation under
Section 3.04, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, or if any Lender is a Defaulting Lender, or if any Lender does not
consent to a proposed amendment, waiver, discharge or termination with respect
to any Loan Document that requires the consent of each Lender and that has been
approved by the Required Lenders, then the Borrower may, at its sole expense and
effort, upon notice to such Lender and the Administrative Agent, require such
Lender to assign and delegate, without recourse (in accordance with and subject
to the restrictions contained in, and consents required by, Section 11.06), all
of its interests, rights and obligations under this Agreement and the related
Loan Documents to an assignee that shall assume such obligations (which assignee
may be another Lender, if a Lender accepts such assignment), provided that:

 

(A)           THE BORROWER SHALL HAVE PAID TO THE ADMINISTRATIVE AGENT THE
ASSIGNMENT FEE SPECIFIED IN SECTION 11.06(B);

 

(B)           SUCH LENDER SHALL HAVE RECEIVED PAYMENT OF AN AMOUNT EQUAL TO THE
OUTSTANDING PRINCIPAL OF ITS LOANS AND L/C ADVANCES, ACCRUED INTEREST THEREON,
ACCRUED FEES AND ALL OTHER AMOUNTS PAYABLE TO IT HEREUNDER AND UNDER THE OTHER
LOAN DOCUMENTS (INCLUDING ANY AMOUNTS UNDER SECTION 3.05) FROM THE ASSIGNEE (TO
THE EXTENT OF SUCH OUTSTANDING PRINCIPAL AND ACCRUED INTEREST AND FEES) OR THE
BORROWER (IN THE CASE OF ALL OTHER AMOUNTS);

 

(C)           IN THE CASE OF ANY SUCH ASSIGNMENT RESULTING FROM A CLAIM FOR
COMPENSATION UNDER SECTION 3.04 OR PAYMENTS REQUIRED TO BE MADE PURSUANT TO
SECTION 3.01, SUCH ASSIGNMENT WILL RESULT IN A REDUCTION IN SUCH COMPENSATION OR
PAYMENTS THEREAFTER; AND

 

(D)           SUCH ASSIGNMENT DOES NOT CONFLICT WITH APPLICABLE LAWS.

 

(e)           in the case of any such assignment resulting from a Lender’s
failure to consent to a proposed amendment, waiver, discharge or termination
with respect to any Loan Document, the applicable amendment, modification and/or
waiver of this Agreement that the Borrower has requested shall become effective
upon giving effect to such assignment (and any related assignments required to
be effected in connection therewith in accordance with this Section 11.13).

 

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

 

11.14       Governing Law; Jurisdiction; Etc.

 

(a)           GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF ILLINOIS.

 

131

--------------------------------------------------------------------------------


 


(B)           SUBMISSION TO JURISDICTION.  THE BORROWER AND EACH OTHER LOAN
PARTY IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO
THE NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF ILLINOIS SITTING IN
COOK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE NORTHERN DISTRICT OF
ILLINOIS, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH ILLINOIS STATE COURT
OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. 
EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.  NOTHING IN THIS
AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE
ADMINISTRATIVE AGENT, ANY LENDER OR THE L/C ISSUER MAY OTHERWISE HAVE TO BRING
ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
AGAINST THE BORROWER OR ANY OTHER LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF
ANY JURISDICTION.


 


(C)           WAIVER OF VENUE.  THE BORROWER AND EACH OTHER LOAN PARTY
IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF
VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS
SECTION.  EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE
MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.


 


(D)           SERVICE OF PROCESS.  EACH PARTY HERETO IRREVOCABLY CONSENTS TO
SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 11.02.  NOTHING
IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN
ANY OTHER MANNER PERMITTED BY APPLICABLE LAW


 

11.15       Waiver of Jury Trial.  EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY

 

132

--------------------------------------------------------------------------------


 

OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER
BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES
THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND
THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.

 

11.16         No Advisory or Fiduciary Responsibility.  In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), each of the Loan Parties acknowledges and agrees, and acknowledges
its Affiliates’ understanding, that: (i) (A) the arranging and other services
regarding this Agreement provided by the Administrative Agent and the Arranger
are arm’s-length commercial transactions between the Loan Parties and their
respective Affiliates, on the one hand, and the Administrative Agent and the
Arranger, on the other hand, (B) each of the Loan Parties has consulted its own
legal, accounting, regulatory and tax advisors to the extent it has deemed
appropriate, and (C) each of the Loan Parties is capable of evaluating, and
understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents; (ii) (A) the Administrative
Agent and the Arranger, each is and has been acting solely as a principal and,
except as expressly agreed in writing by the relevant parties, has not been, is
not, and will not be acting as an advisor, agent or fiduciary for the Loan
Parties or any of their respective Affiliates, or any other Person and
(B) neither the Administrative Agent nor the Arranger has any obligation to the
Loan Parties or any of their respective Affiliates with respect to the
transactions contemplated hereby except those obligations expressly set forth
herein and in the other Loan Documents; and (iii) the Administrative Agent and
the Arranger and their respective Affiliates may be engaged in a broad range of
transactions that involve interests that differ from those of the Loan Parties
and their respective Affiliates, and neither the Administrative Agent nor the
Arranger has any obligation to disclose any of such interests to the Loan
Parties and their respective Affiliates.  To the fullest extent permitted by
law, each of the Loan Parties hereby waives and releases any claims that it may
have against the Administrative Agent and the Arranger with respect to any
breach or alleged breach of agency or fiduciary duty in connection with any
aspect of any transaction contemplated hereby.

 

11.17         Electronic Execution of Assignments and Certain Other Documents. 
The words “execution,” “signed,” “signature” and words of like import in any
Assignment and Assumption or in any amendment or other modification hereof
(including waivers and consents) shall be deemed to include electronic
signatures or the keeping of records in electronic form, each of which shall be
of the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act.

 

133

--------------------------------------------------------------------------------


 

11.18         USA PATRIOT Act Notice.  Each Lender that is subject to the Act
(as hereinafter defined) and the Administrative Agent (for itself and not on
behalf of any Lender) hereby notifies the Borrower that pursuant to the
requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Act”), it is required to obtain, verify and record
information that identifies each Loan Party, which information includes the name
and address of each Loan Party and other information that will allow such Lender
or the Administrative Agent, as applicable, to identify each Loan Party in
accordance with the Act.  The Borrower shall, promptly following a request by
the Administrative Agent or any Lender, provide all documentation and other
information that the Administrative Agent or such Lender requests in order to
comply with its ongoing obligations under applicable “know your customer” and
anti-money laundering rules and regulations, including the Act.

 

11.19         Intercreditor Agreement.  Each Lender hereby agrees that the
Administrative Agent, on behalf of the Lenders and Secured Lender Parties, may,
and is hereby authorized to, enter into the Intercreditor Agreement, which shall
provide, among other things, for the pro rata sharing among the Secured Lender
Parties and the Private Placement Noteholders of any proceeds received from
Collateral, in connection with certain mandatory prepayment events and/or from
the Guaranty hereunder and any corresponding guarantee provided to the Private
Placement Noteholders.  Once the Intercreditor Agreement is executed by the
Administrative Agent, each Lender that is or becomes a party to this Agreement
from time to time and each other Secured Lender Party shall be bound by the
terms thereof.  Without limiting the foregoing, each Lender from time to time
party to this Agreement agrees, if requested, to execute a counterpart signature
page or joinder agreement to such Intercreditor Agreement.

 

134

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

BORROWER:

KAPSTONE KRAFT PAPER CORPORATION,

 

a Delaware corporation

 

 

 

 

 

By:

/s/ Roger W. Stone

 

Name:

Roger W. Stone

 

Title:

CEO

 

 

GUARANTORS:

KAPSTONE PAPER AND PACKAGING

 

CORPORATION, a Delaware corporation

 

 

 

 

 

By:

/s/ Roger W. Stone

 

Name:

Roger W. Stone

 

Title:

CEO

 

 

 

KAPSTONE CHARLESTON KRAFT LLC,

 

a Delaware limited liability company

 

 

 

 

 

 

 

By:

/s/ Roger W. Stone

 

Name:

Roger W. Stone

 

Title:

CEO

 

135

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A.,

 

as Administrative Agent

 

 

 

 

 

By:

/s/ Suzanne M. Paul

 

Name:

Suzanne M. Paul

 

Title:

Vice President

 

136

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A.,

 

as L/C Issuer and Swing Line Lender

 

 

 

 

 

By:

/s/ David Bacon

 

Name:

David Bacon

 

Title:

Vice President

 

137

--------------------------------------------------------------------------------


 

 

CoBank, ACB, as a Lender

 

 

 

 

 

By:

/s/ Michael Tousignant

 

Name:

Michael Tousignant

 

Title:

Vice President

 

138

--------------------------------------------------------------------------------


 

 

Northwest Farm Credit Services, PCA

 

as a Lender

 

 

 

 

 

By:

/s/ Jim D. Allen

 

Name:

Jim D. Allen

 

Title:

Senior Vice President

 

139

--------------------------------------------------------------------------------


 

 

Farm Credit Services of America, PCA,

 

as a Lender

 

 

 

 

 

By:

/s/ Steven L. Moore

 

Name:

Steven L. Moore

 

Title:

Vice President

 

140

--------------------------------------------------------------------------------


 

 

AgFirst Farm Credit Bank,

 

as a Lender

 

 

 

 

 

By:

/s/ Matt Jeffords

 

Name:

Matt Jeffords

 

Title:

Assistant Vice President

 

141

--------------------------------------------------------------------------------


 

 

THE PRIVATE BANK,

 

as a Lender

 

 

 

 

 

By:

/s/ Manas N. Athanikar

 

Name:

Manas N. Athanikar

 

Title:

Associate Managing Director

 

142

--------------------------------------------------------------------------------


 

 

BARCLAYS BANK PLC,

 

as a Lender

 

 

 

 

 

By:

/s/ Ann E. Sutton

 

Name:

Ann E. Sutton

 

Title:

Associate Director

 

143

--------------------------------------------------------------------------------


 

 

Fifth Third Bank

 

as a Lender

 

 

 

 

 

By:

/s/ Charles Smith

 

Name:

Charles Smith

 

Title:

Vice President

 

144

--------------------------------------------------------------------------------


 

 

COOPERATIEVE CENTRALE RAIFFEISEN-BOERENLEENBANK B.A., “RABOBANK NEDERLAND”, NEW
YORK BRANCH,

 

as a Lender

 

 

 

 

 

By:

/s/ Michael L. Laurie

 

Name:

Michael L. Laurie

 

Title:

Executive Director

 

 

 

 

 

By:

/s/ Brett Delfino

 

Name:

Brett Delfino

 

Title:

Executive Director

 

145

--------------------------------------------------------------------------------


 

 

SUNTRUST BANK

 

as a Lender

 

 

 

 

 

By:

/s/ Brad Staples

 

Name:

Brad Staples

 

Title:

Managing Director

 

146

--------------------------------------------------------------------------------


 

 

TD Bank, N.A.,

 

as a Lender

 

 

 

 

 

By:

/s/ Susanna C. Satten

 

Name:

Susanna C. Satten

 

Title:

Assistant Vice President

 

147

--------------------------------------------------------------------------------


 

 

AgStar Financial Services, PCA,

 

as a Lender

 

 

 

 

 

By:

/s/ Donald G. Lindeman

 

Name:

Donald G. Lindeman

 

Title:

Vice President

 

148

--------------------------------------------------------------------------------


 

 

Allied Irish Banks, plc,

 

as a Lender

 

 

 

 

 

By:

/s/ Joanne Gibson

 

Name:

Joanne Gibson

 

Title:

Assistant Vice President

 

 

 

 

 

By:

/s/ Des Brennan

 

Name:

Des Brennan

 

Title:

Assistant Vice President

 

149

--------------------------------------------------------------------------------


 

 

Caterpillar Financial Services Corporation

 

as a Lender

 

 

 

 

 

By:

/s/ Christopher C. Patterson

 

Name:

Christopher C. Patterson

 

Title:

Global Operations Manager-Capital Markets

 

150

--------------------------------------------------------------------------------


 

 

THE NORTHERN TRUST COMPANY,

 

as a Lender

 

 

 

 

 

By:

/s/ Brandon Rolek

 

Name:

Brandon Rolek

 

Title:

Vice President

 

151

--------------------------------------------------------------------------------


 

 

First Tennessee Bank National Association

 

as a Lender

 

 

 

 

 

By:

/s/ James H. Moore, Jr.

 

Name:

James H. Moore, Jr.

 

Title:

Senior Vice President

 

152

--------------------------------------------------------------------------------


 

 

GreenStone Farm Credit Services ACA/FLCA

 

 

 

 

 

 

 

By:

/s/ Jeff Pavlik

 

Name:

Jeff Pavlik

 

Title:

Vice President

 

153

--------------------------------------------------------------------------------

 

SCHEDULES TO

 

CREDIT AGREEMENT

 

Dated as of July 1, 2008

 

among

 

KAPSTONE KRAFT PAPER CORPORATION,

as the Borrower,

 

KAPSTONE PAPER AND PACKAGING CORPORATION,

as the Parent,

 

THE SUBSIDIARIES OF THE BORROWER IDENTIFIED HEREIN,

as Guarantors,

 

BANK OF AMERICA, N.A.,

as Administrative Agent, Swing Line Lender and L/C Issuer,

 

and

 

THE OTHER LENDERS PARTY HERETO

 

Arranged By:

 

BANC OF AMERICA SECURITIES LLC,

as Sole Lead Arranger and Sole Book Manager

 

1

--------------------------------------------------------------------------------


 

NOTES TO SCHEDULES

 

1.               The disclosures made in these Schedules are intended to provide
information to the other parties to the Credit Agreement of even date herewith
by and among Borrower, Parent, the Guarantors identified therein, Bank of
America, N.A. and other parties identified therein as Lenders thereto (the
“Agreement”).

 

2.               Capitalized terms used in these Schedules but not defined
herein shall have the meanings ascribed to such terms in the Agreement.

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

Schedule 1.01

Existing Letters of Credit

Schedule 2.01

Commitments and Applicable Percentages

Schedule 4.02(a)

Excluded Estoppel and Consent Agreements

Schedule 4.02(b)

Material Adverse Effect

Schedule 5.02

No Conflict

Schedule 5.05

Changes in Business

Schedule 5.06

Litigation and Contingent Liabilities

Schedule 5.07

Ownership of Properties; Liens

Schedule 5.08

Ownership of Loan Parties and Subsidiaries

Schedule 5.12

Taxes

Schedule 5.16

Real Property

Schedule 5.20

Labor Matters

Schedule 5.23

Casualty, Etc.

Schedule 5.25

Material Contracts

Schedule 7.01

Existing Debt

Schedule 7.01(g)

Debt To Be Repaid

Schedule 7.02

Existing Liens

Schedule 7.08

Unconditional Purchase Obligations

Schedule 7.11

Investments

Schedule 7.18

Holding Company Contracts

Schedule 11.02

Administrative Agent’s Office, Certain Addresses for Notice

 

3

--------------------------------------------------------------------------------


 

Schedule 1.01

 

Existing Letters of Credit

 

1.               Amended Letter of Credit dated as of January 25, 2008, issued
by LaSalle Bank National Association for the account of KapStone Kraft Paper
Corporation in favor of Sentry Insurance as beneficiary in the amount of
$350,000.00.

 

2.               Letter of Credit dated as of January 9, 2008, issued by LaSalle
Bank National Association for the account of KapStone Kraft Paper Corporation in
favor of Potash Corporation as beneficiary in the amount of $300,000.00.

 

--------------------------------------------------------------------------------

 

Schedule 2.01

 

Commitments and Applicable Percentages

 

COMMITMENTS
AND APPLICABLE PERCENTAGES

 

Lender

 

Term A Loan
Commitment

 

Term B-1 Loan
Commitment

 

Term B-2 Loan
Commitment

 

Revolving Credit
Commitment

 

Term A Loan
Applicable
Percentage

 

Term B-1 Loan
Applicable
Percentage

 

Term B-2 Loan
Applicable
Percentage

 

Revolving Credit Loan
Applicable
Percentage

 

Bank of America, N.A.

 

$

71,632,653.07

 

$

25,000,000

 

$

40,000,000

 

$

15,306,122.44

 

18.367346941

%

100.000000000

%

100.000000000

%

15.306122440

%

CoBank, ACB

 

$

54,122,448.98

 

N/A

 

N/A

 

$

13,877,551.02

 

13.877551021

%

N/A

 

N/A

 

13.877551020

%

Farm Credit Services of America, PCA

 

$

39,795,918.37

 

N/A

 

N/A

 

$

10,204,081.63

 

10.204081633

%

N/A

 

N/A

 

10.204081630

%

Agfirst Farm Credit Bank

 

$

31,040,816.33

 

N/A

 

N/A

 

$

7,959,183.67

 

7.959183674

%

N/A

 

N/A

 

7.959183670

%

The Private Bank

 

$

27,857,142.86

 

N/A

 

N/A

 

$

7,142,857.14

 

7.142857144

%

N/A

 

N/A

 

7.142857140

%

Barclays Bank PLC

 

$

26,265,306.12

 

N/A

 

N/A

 

$

6,734,693.88

 

6.734693877

%

N/A

 

N/A

 

6.734693880

%

Fifth Third Bank

 

$

23,877,551.02

 

N/A

 

N/A

 

$

6,122,448.98

 

6.122448979

%

N/A

 

N/A

 

6.122448980

%

Rabobank Nederland, New York Branch

 

$

19,897,959.18

 

N/A

 

N/A

 

$

5,102,040.82

 

5.102040815

%

N/A

 

N/A

 

5.102040820

%

Suntrust Bank

 

$

19,897,959.18

 

N/A

 

N/A

 

$

5,102,040.82

 

5.102040815

%

N/A

 

N/A

 

5.102040820

%

TD Bank, N.A.

 

$

15,918,367.35

 

N/A

 

N/A

 

$

4,081,632.65

 

4.081632650

%

N/A

 

N/A

 

4.081632650

%

AgStar Financial Services, PCA

 

$

11,938,775.51

 

N/A

 

N/A

 

$

3,061,224.49

 

3.061224490

%

N/A

 

N/A

 

3.061224490

%

Allied Irish Banks, plc

 

N/A

 

N/A

 

N/A

 

$

3,061,224.49

 

N/A

 

N/A

 

N/A

 

3.061224490

%

Caterpillar Financial Services Corporation

 

$

11,938,775.51

 

N/A

 

N/A

 

$

3,061,224.49

 

3.061224490

%

N/A

 

N/A

 

3.061224490

%

The Northern Trust Company

 

$

11,938,775.51

 

N/A

 

N/A

 

$

3,061,224.49

 

3.061224490

%

N/A

 

N/A

 

3.061224490

%

First Tennessee Bank National Association

 

$

7,959,183.67

 

N/A

 

N/A

 

$

2,040,816.33

 

2.040816326

%

N/A

 

N/A

 

2.040816330

%

GreenStone Farm Credit Services ACA/FLCA

 

$

7,959,183.67

 

N/A

 

N/A

 

$

2,040,816.33

 

2.040816326

%

N/A

 

N/A

 

2.040816330

%

Northwest Farm Credit Services, PCA

 

$

7,959,183.67

 

N/A

 

N/A

 

$

2,040,816.33

 

2.040816326

%

N/A

 

N/A

 

2.040816330

%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total

 

$

390,000,000

 

$

25,000,000

 

$

40,000,000

 

$

100,000,000

 

100.000000000

%

100.000000000

%

100.000000000

%

100.000000000

%

 

--------------------------------------------------------------------------------

 

Schedule 4.02(a)

 

Excluded Estoppel and Consent Agreements

 

Location of Leased Property

 

Landlord’s Name and Address

 

 

 

KapStone Paper and Packaging Corporation
1101 Skokie Blvd., Suite 300
Northbrook, IL 60062

 

PCS Administration (USA), Inc.
1101 Skokie Blvd., Suite 400
Northbrook, IL 60062

 

 

 

KapStone Kraft Paper Corporation
300 S. Edgar Street
Fordyce, AR 71742

 

City of Fordyce, Arkansas
City Hall, 101 South Main
Fordyce, AR 71742
Attention: Mayor

 

--------------------------------------------------------------------------------


 

Schedule 4.02(b)

 

Material Adverse Effect

 

1.               On January 8, 2008, an electrical fire occurred in ECR 82.  The
fire was extinguished quickly, but resulted in loss of power resulting in
approximately 8 hours of down time at the waste and water treatment plants.  The
Business will incur additional costs in 2008 to repair the resulting damage. 
The current estimate to repair damage in connection with the assets acquired
under the Mead Purchase Agreement is approximately $5,300,000, of which
approximately $2,600,000 shall be paid by Sellers through the working capital
adjustment under such agreement.

 

--------------------------------------------------------------------------------


 

Schedule 5.02

 

No Conflict

 

None.

 

--------------------------------------------------------------------------------


 

Schedule 5.05

 

Changes in Business

 

1.               On January 8, 2008, an electrical fire occurred in ECR 82.  The
fire was extinguished quickly, but resulted in loss of power resulting in
approximately 8 hours of down time at the waste and water treatment plants.  The
Business will incur additional costs in 2008 to repair the resulting damage. 
The current estimate to repair damage in connection with the assets acquired
under the Mead Purchase Agreement is approximately $5,300,000, of which
approximately $2,600,000 shall be paid by Sellers through the working capital
adjustment under such agreement.

 

2.               In April 2008, a smelt water explosion in the Recovery Boiler
caused the boiler and a paper machine to shut down for 6 days.  All damages have
been repaired and both machines are now operating normally.

 

--------------------------------------------------------------------------------


 

Schedule 5.06

 

Litigation and Contingent Liabilities

 

I.  LITIGATION

 

None.

 

II.  CONTINGENT LIABILITIES

 

1.               All Contingent Liabilities arising under the Purchase Agreement
dated as of June 23, 2006, by and between International Paper Company, Stone
Arcade Acquisition Corporation, and KapStone Kraft Paper Corporation (as
amended).

 

2.               All Contingent Liabilities arising under the Asset Purchase
Agreement dated as of April 4, 2008 (as amended), among MeadWestvaco South
Carolina, LLC, MeadWestvaco Corporation, KapStone Paper and Packaging
Corporation and Oak Acquisition LLC (as amended), together with the Additional
Documents as defined therein.

 

3.               All Contingent Liabilities arising under the FILOT Agreement
dated on or about July 1, 2008 among MeadWestvaco Corporation, MeadWestvaco
South Carolina LLC, KapStone Charleston Kraft LC, KapStone Paper and Packaging
Corporation and Cogen South L.L.C.

 

4.               All Contingent Liabilities arising under the Underwriting
Agreement dated on or about August 15, 2005, among Stone Arcade Acquisition
Corporation, Morgan Joseph & Co., Inc., as Representative, and the other
Underwriters identified therein.

 

5.               All Contingent Liabilities arising under the Warrant Agreement
dated on or about August 15, 2005 by and between Stone Arcade Acquisition
Corporation and Continental Stock Transfer & Trust Company.

 

6.               The Contingent Liabilities reflected on KapStone Paper and
Packaging Corporation’s most recent audited financial statements as of
December 31, 2007.

 

7.               Contingent Liabilities arising under the contracts identified
on Schedule 5.25 which is hereby incorporated by reference herein.

 

--------------------------------------------------------------------------------


 

Schedule 5.07

 

Ownership of Properties; Liens

 

I.  LIENS

 

KapStone Paper and Packaging Corporation

 

Secured Party

 

Filing Number

 

Filing
Date

 

Collateral

 

 

 

 

 

 

 

Astenjohnson, Inc.

 

70412469

 

2/1/07

 

Goods and Inventory on consignment and proceeds thereof

 

KapStone Kraft Paper Corporation

 

Secured Party

 

Filing Number

 

Filing
Date

 

Collateral

 

 

 

 

 

 

 

General Electric Capital Corporation

 

73536439

 

9/19/07

 

Equipment: 2002 Hyster S100XM Cushioned Diesel Lift Truck, serial number
E004V02027Z

 

 

 

 

 

 

 

Minority Alliance Capital, LLC

 

80434348

 

2/5/08

 

Equipment: Yale Model GLC080VXNGSF084, serial numbers E818V02224E and
E818VO2227E

 

 

 

 

 

 

 

First Independence Bank

 

80533339

 

2/13/08

 

Equipment: New Yale Model GLC080VXNGSF084, serial numbers: E818V02224E and
E818V02227E

 

 

 

 

 

 

 

Leasenet Group LLC

 

80663003

 

2/25/08

 

Equipment described in Schedule KS-003 to Master Equipment Lease KS-01 dated
May 5, 2007. UCC filed for informational purposes only.

 

 

 

 

 

 

 

Minority Alliance Capital, LLC

 

80665669

 

2/25/08

 

Equipment: Yale Model GLC120VXNGSF085, serial numbers E818V02339E and
E818VO2357E

 

 

 

 

 

 

 

First Independence Bank

 

81375326

 

4/21/08

 

Equipment: Yale Model GLC120VXNGSF085, serial numbers E818V02339E and
E818VO2357E

 

--------------------------------------------------------------------------------


 

MeadWestvaco Corporation

 

Secured Party

 

Filing Number

 

Filing
Date

 

Collateral

 

 

 

 

 

 

 

Atel Leasing Corporation

 

41875824

 

7/6/04

 

Equipment and Related Software under Lease Agreement No. MEAD1

 

 

 

 

 

 

Precautionary filing

- partial assignment

 

503363193

 

2/2/05

 

Assignment to Atel Capital Equipment Fund IX, LLC

- partial assignment

 

41875824

 

5/7/07

 

Assignment to Atel Capital Equipment Fund IX, LLC

- partial assignment

 

41875824

 

5/7/07

 

Assignment to Atel Capital Equipment Fund X, LLC

- partial assignment

 

41875824

 

5/7/07

 

Assignment to Atel Capital Equipment Fund XI, LLC

- partial assignment

 

41875824

 

5/8/07

 

Assignment to Atel Capital Equipment Fund IX, LLC

- partial assignment

 

41875824

 

5/8/07

 

Assignment to Atel Capital Equipment Fund X, LLC

- amendment

 

41875824

 

3/14/08

 

Amended Debtor’s address

- partial assignment

 

41875824

 

5/19/08

 

Assignment to Atel Capital Equipment Fund X, LLC

 

 

 

 

 

 

 

Eplus Group, Inc.

 

51580548

 

5/23/05

 

Equipment on Schedule 371 of an Equipment Lease Agreement, dated 1/28/92
Filed for informational purposes only

 

 

 

 

 

 

 

Banc of America Leasing & Capital, LLC

 

61267731

 

4/16/07

 

Equipment: Case 41 Skid Steer Loader
*Precautionary lease notice filing

 

 

 

 

 

 

 

Banc of America Leasing & Capital, LLC

 

63425691

 

9/15/06

 

Equipment subject to schedule no. 017 to Lease Agreement, dated 8/3/06
*Precautionary lease notice filing

 

II.  OWNERSHIP OF PROPERTY

 

Real Property

 

--------------------------------------------------------------------------------

*The following real property is not owned by any Loan Party or its Subsidiaries:

 

1.               Location:

KapStone Paper and Packaging Corporation

1101 Skokie Blvd., Suite 300

Northbrook, IL 60062

 

12

--------------------------------------------------------------------------------


 

Landlord’s Name:

PCS Administration (USA), Inc.

1101 Skokie Blvd., Suite 400

Northbrook, IL 60062

 

2.               Location:

KapStone Kraft Paper Corporation**

300 S. Edgar Street

Fordyce, AR 71742

(“Fordyce Property”)

Landlord’s Name:

City of Fordyce, Arkansas

City hall, 101 South Main

Fordyce, AR 71742

 

3.               Location:

KapStone Charleston Kraft LLC

107 Motel Drive

St. George, SC 29477

Landlord’s Name:

MeadWestvaco South Carolina, LLC

11013 West Broad Street

Glen Allen, VA 23060

 

4.               Location:

KapStone Charleston Kraft LLC**

391 Rosom Hill Extension

Ridgeville, SC 29472

(“Beech Hill Chip Mill”)

Landlord’s Name:

MeadWestvaco Forestry, LLC

PO Box 118005

Charleston, SC 29423-8005

 

5.               Location:

KapStone Charleston Kraft LLC

665 Chip Mill Road

Andrews, SC 29510

Landlord’s Name:

MeadWestvaco Forestry, LLC

PO Box 118005

Charleston, SC 29423-8005

 

6.               Location:

KapStone Charleston Kraft LLC

7 miles west of Givans Town and 4 miles west of Givans Ferry Bridge

Badham, SC

(“Badham Chip Mill”)

 

13

--------------------------------------------------------------------------------


 

Landlord’s Name:

MeadWestvaco Forestry, LLC

PO Box 118005

Charleston, SC 29423-8005

 

7.               Water Leases located at Tracts 21-24 and Tract 17

Landlord’s Name:

Commissioners of Public Works of the City of Charleston

PO Box B

Charleston, SC 29402

 

8.               Water Agreement dated on or about June 18, 1936, as amended by
that certain Supplemental Agreement dated June 25, 1956, and as further amended
by that certain 1966 Supplemental Agreement dated November     , 1966.

 

--------------------------------------------------------------------------------

** None of the Loan Parties makes any representation with respect to the state
of title of the Fordyce Property, the Beech Hill Chip Mill, [the Badham Chip
Mill] or the Airstrip Property (as defined on Attachment 1 to Schedule 5.07).

 

14

--------------------------------------------------------------------------------

 

Attachment 1 to Schedule 5.07

 

1.               Description of Airstrip Property:

 

All that certain tract or parcel of land, together with all improvements
thereon, lying and being situated in Gaston Township, Northampton County, North
Carolina, containing approximately 29.29 acres, as shown and designated as Tract
E on that ‘Plat Showing Property Being Conveyed to Champion International Corp.
By W. J. Long, Jr., & June B. Long’, dated December 12, 1987, revised
December 22, 1987, prepared by Burr & Associates, P.A., recorded in Map Book 23,
Page 94, Northampton Public Registry; reference to said map is made for greater
certainty of description.

 

2.     Definition of Retained Park Property:

 

That certain parcel of land of approximately 40 acres situated partially in
North Charleston County, South Carolina and partially in Hanahan, Berkeley
County, South Carolina and located near the intersection of Remount Road and
North Rhett Avenue.

 

--------------------------------------------------------------------------------


 

Schedule 5.08

 

Ownership of Loan Parties and Subsidiaries

 

Subsidiaries

 

1.               KapStone Paper and Packaging Corporation:

a.               KapStone Kraft Paper Corporation, a Delaware corporation and
wholly-owned subsidiary.

 

2.               KapStone Kraft Paper Corporation:

a.               KapStone Charleston Kraft LLC, a Delaware limited liability
company and wholly-owned subsidiary.

b.              KapStone Asia Limited, a Hong Kong limited liability company and
wholly-owned subsidiary.

c.               KapStone Europe SPRL, a Belgium limited liability company. 
KapStone Kraft Paper Corporation holds a 99% interest in KapStone Europe SRLP.

 

3.               KapStone Charleston Kraft LLC:

a.               KapStone Europe SPRL, a Belgium limited liability company. 
KapStone Charleston Kraft LLC holds a 1% interest in KapStone Europe SRLP.

b.              Cogen South L.L.C., a Delaware limited liability company and
wholly-owned subsidiary.

 

Equity Ownership

 

1.               Underwriting Agreement dated on or about August 15, 2005 among
Stone Arcade Acquisition Corporation, Morgan Joseph & Co., Inc., as
Representative, and the other Underwriters identified therein.

 

2.               Warrant Agreement dated on or about August 15, 2005 by and
between Stone Arcade Acquisition Corporation and Continental Stock Transfer &
Trust Company.

 

3.               Pursuant to the KapStone Paper and Packaging Corporation 2006
Incentive Plan dated December 15, 2006, as amended April 10, 2008, KapStone
Paper and Packaging Corporation’s Compensation Committee approved the issuance
of 631,050 stock options to its directors, executive officers and employees.  As
of March 31, 2008, 631,050 stock options were outstanding.

 

4.               Pursuant to the KapStone Paper and Packaging Corporation 2006
Incentive Plan dated December 15, 2006, as amended April 10, 2008, KapStone
Paper and Packaging’s Compensation Committee approved the issuance of 174,000
shares of restricted stock to its directors, executive officers and employees. 
As of March 31, 2008, 174,000 shares of restricted stock were outstanding.

 

--------------------------------------------------------------------------------


 

Schedule 5.12

 

Taxes

 

1.               The October 2006 South Carolina sales and use tax return for
Cogen South L.L.C. was filed late as a result of an error by the group to which
the tax return filing process had been outsourced.  (This was the first month
that the outsourcing engagement was in place.)  A notice sent by South Carolina
regarding this issue was resolved in 2007.  Penalties and interest ($37.17) were
paid by the outsourcing firm.

 

2.               Certain Fee-in-Lieu of Tax (“FILOT”) schedules of assets
submitted to the South Carolina Department of Revenue contained errors, the net
result of which appears to have been the overreporting of assets held by
approximately $400,000.  Additionally, within the classification of assets
between Seller’s Chemicals Business and North Charleston Mill facilities,
certain transfers and administrative assets were not reflected, and certain
assets were reported twice.  As a consequence of this, assets associated with
the North Charleston Mill facility were overstated by approximately $10 million
and assets associated with the Chemicals Business facility were understated by
approximately $10 million; since both facilities are comprehended under the
FILOT Arrangements, a misclassification of assets between the facilities does
not affect total assets reported with respect to the particular FILOT
Arrangement.  Finally, certain dispositions of assets were not reflected on the
FILOT schedules of assets for the Chemicals Business facility, the North
Charleston Mill and for Cogen South L.L.C..  Modified reports are being prepared
and will be filed with the South Carolina Department of Revenue, which has been
consulted regarding the appropriate reporting.  It is expected that the
cumulative tax effect of these matters will be minor.

 

17

--------------------------------------------------------------------------------


 

Schedule 5.16

 

Real Property

 

Location

 

Leased/Owned

 

Landlord’s Name and Address

 

 

 

 

 

KapStone Paper and Packaging Corporation
1101 Skokie Blvd., Suite 300
Northbrook, IL 60062

 

Leased

 

PCS Administration (USA), Inc.
1101 Skokie Blvd., Suite 400
Northbrook, IL 60062

 

 

 

 

 

KapStone Kraft Paper Corporation
100 Gaston Road
Roanoke Rapids, NC 27870

 

Owned

 

 

 

 

 

 

 

KapStone Kraft Paper Corporation
Airstrip Property(1) (as defined in Attachment 1 to Schedule 5.07)

 

Owned

 

 

 

 

 

 

 

KapStone Kraft Paper Corporation(2)
300 S. Edgar Street
Fordyce, AR 71742
(“Fordyce Property”)

 

Leased

 

City of Fordyce, Arkansas
City Hall, 101 South Main
Fordyce, AR 71742

 

 

 

 

 

KapStone Charleston Kraft LLC(3)
5600 Virginia Avenue
North Charleston, SC 29406

 

Owned

 

 

 

 

 

 

 

KapStone Charleston Kraft LLC
309 N. Maple Street
Summerville, SC 29483

 

Owned

 

 

 

 

 

 

 

KapStone Charleston Kraft LLC
707 Whitehead Road

Elgin, SC 29045

 

Owned

 

 

 

 

 

 

 

KapStone Charleston Kraft LLC
1382 Elm Street
Hampton, SC 29924

 

Owned

 

 

 

--------------------------------------------------------------------------------

(1) The Airstrip Property is of negligible value and not material to the
business of the company, and therefore no real estate collateral documents
(other than a mortgage) will be delivered pursuant to Section 4.02(a)(iv) of the
Credit Agreement.

 

(2) The lease of the Fordyce Property is of negligible value and not material to
the business of the company, and therefore no real estate collateral documents
will be delivered pursuant to Section 4.02(a)(iv) of the Credit Agreement.

 

(3) KapStone Charleston Kraft LLC does not own the entire property located at
this address.  Pursuant to the Kraft Acquisition, excluded is all the real
property primarily related to or primarily used by MeadWestvaco Corporation and
its Subsidiaries in the Sellers’ Chemicals Business.  Kapstone Charleston Kraft
LLC also leases the Berkeley County portion of the property which is in the
process of being subdivided from the Retained Park Property (as defined in
Attachment 1 to Schedule 5.07).  The Express Map for this location required to
be delivered pursuant to Section 4.02(a)(iv) of the Credit Agreement will be
delivered to the Collateral Agent within 7 days of the Closing Date.

 

18

--------------------------------------------------------------------------------


 

Location

 

Leased/Owned

 

Landlord’s Name and Address

 

 

 

 

 

KapStone Charleston Kraft LLC
28026 U.S. Highway 76
Kinards, SC 29355

 

Owned

 

 

 

 

 

 

 

KapStone Charleston Kraft LLC
Harvey Tract Landfill
Highway 16
Summerville, SC 29483

 

Owned

 

 

 

 

 

 

 

KapStone Charleston Kraft LLC(4)
665 Chip Mill Road
Andrews, SC 29510

 

Leased

 

 

 

 

 

 

 

KapStone Charleston Kraft LLC(5)
391 Rosom Hill Extension
Ridgeville, SC 29472
(“Beech Hill Chip Mill”)

 

Leased

 

MeadWestvaco Forestry, LLC
PO Box 118005
Charleston, SC 29423-8005

 

 

 

 

 

KapStone Charleston Kraft LLC(6)
665 Chip Mill Road
Andrews, SC 29510

 

Leased

 

MeadWestvaco Forestry, LLC

PO Box 118005

Charleston, SC 29423-8005

 

 

 

 

 

KapStone Charleston Kraft LLC
107 Motel Drive
St. George, SC 29477

 

Leased

 

MeadWestvaco Forestry, LLC

PO Box 118005

Charleston, SC 29423-8005

 

 

 

 

 

KapStone Charleston Kraft LLC(7)
7 miles west of Givans Town and 4 miles west of Givans Ferry Bridge
Badham, SC
(“Badham Chip Mill”)

 

Leased

 

MeadWestvaco Forestry, LLC

PO Box 118005

Charleston, SC 29423-8005

 

 

 

 

 

KapStone Charleston Kraft LLC
Water Leases
Tracts 21-24
Tract 17
Charleston, SC

 

Leased

 

Commissioners of Public Works of the City of Charleston, SC
PO Box B
Charleston, SC 29402

 

--------------------------------------------------------------------------------

(4) KAPSTONE CHARLESTON KRAFT LLC OWNS THE IMPROVEMENTS ONLY, CONSISTING OF THE
CHIP MILL FACILITY AND RELATED IMPROVEMENTS (EXCLUDING THE APPROXIMATELY 2,200
SQUARE FOOT OFFICE BUILDING OWNED BY MW FORESTRY, LLC AND LEASED TO KAPSTONE
CHARLESTON KRAFT LLC).

(5) IT IS ANTICIPATED THAT THE BEECH HILL CHIP MILL WILL BE CLOSED SHORTLY AFTER
THE COMMITMENT EFFECTIVE DATE AND CONSOLIDATED WITH THE BADHAM CHIP MILL, AND
THEREFORE, NO REAL ESTATE COLLATERAL DOCUMENTS WILL BE DELIVERED PURSUANT TO
SECTION 4.02(A)(IV) OF THE CREDIT AGREEMENT.

(6) KAPSTONE CHARLESTON KRAFT LLC OWNS ONLY THE IMPROVEMENTS AND LEASES THE
GROUND SITE AND THE OFFICE BUILDING.

(7) [THE REAL ESTATE DELIVERABLES IN CONNECTION WITH THE BADHAM CHIP MILL AS
REQUIRED BY SECTION 4.02(A)(IV) OF THE CREDIT AGREEMENT WILL BE DELIVERED TO THE
COLLATERAL AGENT ON A POST-CLOSING BASIS.]

 

19

--------------------------------------------------------------------------------


 

Schedule 5.20

 

Labor Matters

 

1.               Labor Agreement between International Paper Ride Rite Fordyce
and Paper, Allied-Industrial, Chemical and Energy Workers International Union
and Local 5-368.

 

2.               Letter Agreement between Harry Johnson and International Paper
Company dated December 10, 2004.

 

3.               Letter Agreement between Paul Evans and International Paper
Company dated March 21, 2006.

 

4.               Agreement between Ideal Technical Services and Jesse Windred
Whiddon, Jr. dated August 20, 2001.

 

5.               Agreement between KapStone Kraft Paper Corporation and  United
Steel, Paper and Forestry, Rubber, Manufacturing, Energy, Allied-International
and Service Workers Union, AFL-CIO, CLC, Local 9-425 effective February 1, 2007.

 

6.               Staffing Agreement between Employers Staffing of America, Inc.
and International Paper dated September 13, 2005.

 

7.               Labor Agreement effective July 2, 2006 by and between the
Charleston, South Carolina plant of MeadWestvaco and the International
Association of Machinists and Aerospace Workers and its Charleston Lodge
No. 183.

 

8.               Labor Agreement effective July 2, 2006 by and between the
Charleston, South Carolina plant of MeadWestvaco and the Local Union No. 1753 of
the International Brotherhood of Electrical Workers.

 

9.               Labor Agreement effective July 2, 2006 by and between the
Charleston, South Carolina plant of MeadWestvaco and the Paper,
Allied-Industrial, Chemical and Energy Workers International Union and its Local
Unions 3-0508 and 3-1435.

 

20

--------------------------------------------------------------------------------

 

Schedule 5.23

 

Casualty, Etc.

 

1.               On January 8, 2008, an electrical fire occurred in ECR 82.  The
fire was extinguished quickly, but resulted in loss of power resulting in
approximately 8 hours of down time at the waste and water treatment plants.  The
Business will incur additional costs in 2008 to repair the resulting damage. 
The current estimate to repair damage in connection with the assets acquired
under the Mead Purchase Agreement is approximately $5,300,000, of which
approximately $2,600,000 shall be paid by Sellers through the working capital
adjustment under such agreement.

 

2.               In April 2008, a smelt water explosion in the Recovery Boiler
caused the boiler and a paper machine to shut down for 6 days.  All damages have
been repaired and both machines are now operating normally.

 

21

--------------------------------------------------------------------------------


 

Schedule 5.25

 

Material Contracts

 

Roanoke Rapids

 

Customer

 

Address

 

Term of Contract

Graphic Packaging

 

450 East North Avenue
Carol Stream, IL 60188

 

Expires 12/11/08

Exopack

 

3070 Southport Road
Spartanburg, SC 29302

 

Expires 12/31/08

Hood Packaging

 

25 Woodgreen Place
Madison, MS 39110

 

Expires 8/31/09

Ampac

 

18 Neil Court
Oceanside, NY 11572

 

Expires 12/31/08

Bancroft Bag

 

425 Bancroft blvd
West Monroe, LA 71292

 

Expires 3/31/09

Arizona Chemical Company

 

4600 Touchton Road East,
Suite 500 Jacksonville, FL

 

Expires 1/1/26

 

Supplier

 

Address

 

Term of contract

CSXT

 

Jacksonville, FL

 

Expires June 30, 2008

Dominion Power

 

Portsmouth VA

 

Expires 01-07 unless renewed

PPG

 

Pittsburgh, PA

 

Expires 1/31/09

West Fraser Timber

 

1900 Exeter Rd., Suite 105
Germantown, TN 38138

 

13.5 years remaining on a 15 year contract

Broad Arrow Timber Company

 

15 Piedmont Center, Suite 1250
Atlanta, GA 30350

 

13.5 years remaining on a 15 year contract*

 

--------------------------------------------------------------------------------

[*Additional 5 years are in place for ROFO on thinnings.  This is not included
in the aggregated purchase customer-supplier contracts.]

 

22

--------------------------------------------------------------------------------


 

Charleston

 

Supplier

 

Address

 

Term of Contract

CSXT — Coal inbound only

 

500 Water Street - J865
Jacksonville, FL 32202

 

November 1, 2005 to December 31, 2010

Old World Trading — caustic soda

 

4065 Commercial Avenue
Northbrook, IL 60062

 

January 1, 2008 to December 31, 2009

SCE&G — electric power — E9096103

 

SCE&G
Columbia, SC 29218

 

January 1, 1999 to December 31, 2018

Hess Corporation— fuel oil

 

1 Hess Plaza
Woodbridge, NJ 07095

 

August 9, 2006 to August 31, 2008

Nalco Chemical Co

 

1601 W. Diehl Road
Naperville, IL 60563

 

August 1, 2003 to December 31, 2008

Massey Industrial Sales - coal

 

4 North Fourth Street
Richmond, VA

 

January 1, 2008 to December 31, 2009

Godfrey Lumber Company, Inc.

 

P.O. Box 615
Statesville, NC 28687

 

Start 1-6-08 and ends 1-5-11. 3-year agreement

Williams Brothers Trucking, Inc.

 

P.O. Box 188
Hazlehurst, GA 31539

 

Start 11-14-05 and ends 11-14-15. 10-year agreement

National City Leasing

 

101 South 5th Street
Louisville, KY 40202

 

Start Dec-1995 and ends December 2015. 20-year lease

MeadWestvaco Forestry, LLC

 

P.O. Box 118005
Charleston, SC 29423-8005

 

Start July 1, 2008 and ends July 1, 2023. 15-year agreement

Key Container

 

P.O. Box 2370
21 Campbell Street
Pawtucket, RI 02861-2370

 

September 1, 2006 through September 1, 2011

New England Woodenware

 

205 School Street
Gardner, MA 01440

 

July 1, 2007 through July 1, 2012

 

Purchase Agreement dated as of June 23, 2006, by and between International Paper
Company, Stone Arcade Acquisition Corporation and KapStone Kraft Paper
Corporation (as amended).

 

Asset Purchase Agreement dated as of April 4, 2008, among MeadWestvaco South
Carolina, LLC, MeadWestvaco Corporation, KapStone Paper and Packaging
Corporation and Oak Acquisition LLC (as amended).

 

Registration Rights Agreement dated on or about August 15, 2005 by and among
Stone Arcade Acquisition Corporation, Roger W. Stone, Matthew Kaplan, Jonathan
R. Furer, John M. Chapman and Muhit U. Rhaman  (each an “Initial Stockholder”
and collectively the “Initial Stockholders”).

 

Letter Agreement dated on or about August 15, 2005 by and between Stone-Kaplan
Investments LLC and Stone Arcade Acquisition Corporation regarding
administrative support.

 

Investment Management Trust Agreement dated on or about  August 15, 2005 by and
between Stone Arcade Acquisition Corporation and Continental Stock Transfer &
Trust Company.

 

23

--------------------------------------------------------------------------------


 

Letter Agreements among Stone Arcade Acquisition Corporation, Morgan Joseph &
Co. Inc. and each of the Initial Stockholders dated on or about August 15, 2005.

 

Inter-Company Loan Agreement dated as of January 2, 2007 by and between KapStone
Paper and Packaging Corporation and KapStone Kraft Paper Corporation.

 

KapStone Paper and Packaging Corporation 2006 Incentive Plan dated December 15,
2006, as amended April 10, 2008.

 

Pulpwood Supply Agreement dated as of January 1, 2007, between International
Paper Company and KapStone Kraft Paper Corporation;

 

Residual Chip Agreement dated as of January 1, 2007, between International Paper
Company and KapStone Kraft Paper Corporation.

 

Reciprocal Plant Operating Agreement dated on or about July 1, 2008 between
KapStone Charleston Kraft LLC and MeadWestvaco South Carolina LLC.

 

Air Permit Modeling Agreement dated on or about July 1, 2008, among KapStone
Charleston Kraft LLC, Cogen South L.L.C. and MeadWestvaco South Carolina LLC.

 

Long-Term Fiber Supply Agreement dated on or about July 1, 2008 by and between
MeadWestvaco Forestry, LLC and KapStone Charleston Kraft LLC.

 

Amended and Restated Lease Agreement dated as of December 1, 1998 by and between
Charleston County, South Carolina and Cogen South L.L.C.

 

Amended and Restated Lease Agreement dated as of July 1, 2008 by and between
Charleston County, South Carolina and KapStone Charleston Kraft LLC.

 

Generator Site Sublease dated as of June 1, 1996 between South Carolina
Electric & Gas Company and Cogen South L.L.C.

 

Shaft Horsepower Agreement dated as of June 1, 1996 between Cogen South L.L.C.
and South Carolina Electric & Gas Company.

 

Service Agreement dated February 2, 2005 by and between Cogen South, L.L.C. and
South Carolina Electric & Gas Company.

 

Contract for Electric Service dated June 11, 2008 between KapStone Charleston
Kraft LLC and South Carolina Electric & Gas Company.

 

24

--------------------------------------------------------------------------------


 

Schedule 7.01

 

Existing Debt

 

1.               All Contingent Liabilities arising under the Purchase Agreement
dated as of June 23, 2006, by and between International Paper Company, Stone
Arcade Acquisition Corporation, and KapStone Kraft Paper Corporation (as
amended).

2.               Contingent Liabilities arising under the Asset Purchase
Agreement dated as of April 4, 2008 (as amended), among MeadWestvaco South
Carolina, LLC, MeadWestvaco Corporation, KapStone Paper and Packaging
Corporation and Oak Acquisition LLC (as amended), together with the Additional
Documents as defined therein.

3.               Contingent Liabilities arising under the FILOT Agreement dated
on or about July 1, 2008 among MeadWestvaco Corporation, MeadWestvaco South
Carolina LLC, KapStone Charleston Kraft LC, KapStone Paper and Packaging
Corporation and Cogen South L.L.C.

4.               Contingent Liabilities under the Underwriting Agreement dated
on or about August 15, 2005, among Stone Arcade Acquisition Corporation, Morgan
Joseph & Co., Inc., as Representative, and the other Underwriters identified
therein.

5.               Contingent Liabilities under Warrant Agreement dated on or
about August 15, 2005 by and between Stone Arcade Acquisition Corporation and
Continental Stock Transfer & Trust Company.

6.               The debt (other than Debt to be Repaid) reflected on KapStone
Paper and Packaging Corporation’s most recent audited financial statements as of
December 31, 2007.

7.               Contingent Liabilities arising under the contracts identified
on Schedule 5.25 which is hereby incorporated by reference herein.

8.               Debt secured by Liens listed on Schedule 7.02.

 

25

--------------------------------------------------------------------------------


 

Schedule 7.01(g)

 

Debt To Be Repaid

 

1.               Credit Agreement dated as of January 2, 2007 among KapStone
Kraft Paper Corporation, the Lenders identified therein and LaSalle Bank
National Association, as Administrative Agent.(1)

 

2.     Obligations in respect of the following filing:

 

The Bank of New York, as Agent, as successor in interest to NationsBank, N.A.,
as Agent - assignment(2)

 

52386358

52419902

 

8/2/05

8/4/05

 

All rights, title and interests in Cogen South LLC

Assignment to The Bank of New York, N.A.

 

--------------------------------------------------------------------------------

(1) To be repaid and terminated on Commitment Effective Date as provided in
payoff letter.

(2) To be assigned to the Borrower on the Commitment Effective Date and
terminated in connection herewith.

 

26

--------------------------------------------------------------------------------

 

Schedule 7.02

 

Existing Liens

 

1.               The following Liens:

 

KapStone Paper and Packaging Corporation

 

Secured Party

 

Filing Number

 

Filing
Date

 

Collateral

 

 

 

 

 

 

 

Astenjohnson, Inc.

 

70412469

 

2/1/07

 

Goods and Inventory on consignment and proceeds thereof

 

KapStone Kraft Paper Corporation

 

Secured Party

 

Filing Number

 

Filing
Date

 

Collateral

 

 

 

 

 

 

 

General Electric Capital Corporation

 

73536439

 

9/19/07

 

Equipment: 2002 Hyster S100XM Cushioned Diesel Lift Truck, serial number
E004V02027Z

 

 

 

 

 

 

 

Minority Alliance Capital, LLC

 

80434348

 

2/5/08

 

Equipment: Yale Model GLC080VXNGSF084, serial numbers E818V02224E and
E818VO2227E

 

 

 

 

 

 

 

First Independence Bank

 

80533339

 

2/13/08

 

Equipment: New Yale Model GLC080VXNGSF084, serial numbers: E818V02224E and
E818V02227E

 

 

 

 

 

 

 

Leasenet Group LLC

 

80663003

 

2/25/08

 

Equipment described in Schedule KS-003 to Master Equipment Lease KS-01 dated
May 5, 2007. UCC filed for informational purposes only.

 

 

 

 

 

 

 

Minority Alliance Capital, LLC

 

80665669

 

2/25/08

 

Equipment: Yale Model GLC120VXNGSF085, serial numbers E818V02339E and
E818VO2357E

 

 

 

 

 

 

 

First Independence Bank

 

81375326

 

4/21/08

 

Equipment: Yale Model GLC120VXNGSF085, serial numbers E818V02339E and
E818VO2357E

 

27

--------------------------------------------------------------------------------


 

MeadWestvaco Corporation

 

Secured Party

 

Filing Number

 

Filing
Date

 

Collateral

 

 

 

 

 

 

 

Atel Leasing Corporation

 

41875824

 

7/6/04

 

Equipment and Related Software under Lease Agreement No. MEAD1
Precautionary filing

- partial assignment

 

503363193

 

2/2/05

 

Assignment to Atel Capital Equipment Fund IX, LLC

- partial assignment

 

41875824

 

5/7/07

 

Assignment to Atel Capital Equipment Fund IX, LLC

- partial assignment

 

41875824

 

5/7/07

 

Assignment to Atel Capital Equipment Fund X, LLC

- partial assignment

 

41875824

 

5/7/07

 

Assignment to Atel Capital Equipment Fund XI, LLC

- partial assignment

 

41875824

 

5/8/07

 

Assignment to Atel Capital Equipment Fund IX, LLC

- partial assignment

 

41875824

 

5/8/07

 

Assignment to Atel Capital Equipment Fund X, LLC

- amendment

 

41875824

 

3/14/08

 

Amended Debtor’s address

- partial assignment

 

41875824

 

5/19/08

 

Assignment to Atel Capital Equipment Fund X, LLC

 

 

 

 

 

 

 

Eplus Group, Inc.

 

51580548

 

5/23/05

 

Equipment on Schedule 371 of an Equipment Lease Agreement, dated 1/28/92
Filed for informational purposes only

 

 

 

 

 

 

 

Banc of America Leasing & Capital, LLC

 

61267731

 

4/16/07

 

Equipment: Case 41 Skid Steer Loader
*Precautionary lease notice filing

 

 

 

 

 

 

 

Banc of America Leasing & Capital, LLC

 

63425691

 

9/15/06

 

Equipment subject to schedule no. 017 to Lease Agreement, dated 8/3/06
*Precautionary lease notice filing

 

2.               Lien pursuant to Sublease Agreement by and between Royal Bank
of Scotland and KapStone Charleston Kraft LLC.

3.               Lien pursuant to Sublease Agreement by and between Bank of
America and KapStone Charleston Kraft LLC.

4.               Lien pursuant to Lease Agreement by and between PHH Vehicle
Management Services, LLC and KapStone Paper and Packaging Corporation.

5.               Lien pursuant to Railroad Equipment Lease Agreement by and
between Wells Fargo and KapStone Charleston Kraft LLC.

 

28

--------------------------------------------------------------------------------


 

Schedule 7.08

 

Unconditional Purchase Obligations

 

1.               Long-Term Fiber Supply Agreement dated on or about July 1, 2008
by and between MeadWestvaco Forestry, LLC and KapStone Charleston Kraft LLC.

 

29

--------------------------------------------------------------------------------


 

Schedule 7.11

 

Investments

 

None.

 

30

--------------------------------------------------------------------------------


 

Schedule 7.18

 

Holding Company Contracts

 

1.               Lease Agreement dated as of January 1, 1997 by and between the
City of Fordyce, Arkansas and International Paper Company.

 

2.               Registration Rights Agreement dated on or about August 15, 2005
by and among Stone Arcade Acquisition Corporation, Roger W. Stone, Matthew
Kaplan, Jonathan R. Furer, John M. Chapman and Muhit U. Rhaman  (each an
“Initial Stockholder” and collectively the “Initial Stockholders”).

 

3.               Letter Agreement dated on or about August 15, 2005 by and
between Stone-Kaplan Investments LLC and Stone Arcade Acquisition Corporation
regarding administrative support.

 

4.               Investment Management Trust Agreement dated on or about 
August 15, 2005 by and between Stone Arcade Acquisition Corporation and
Continental Stock Transfer & Trust Company.

 

5.               Letter Agreements among Stone Arcade Acquisition Corporation,
Morgan Joseph & Co. Inc. and each of the Initial Stockholders dated on or about
August 15, 2005.

 

6.               Purchase Agreement dated as of June 23, 2006 by and between
International Paper Company, Stone Arcade Acquisition Corporation and KapStone
Kraft Paper Corporation.

 

7.               Inter-Company Loan Agreement dated as of January 2, 2007 by and
between KapStone Paper and Packaging Corporation and KapStone Kraft Paper
Corporation.

 

8.               Asset Purchase Agreement dated April 4, 2008 among MeadWestvaco
South Carolina, LLC, MeadWestvaco Corporation, KapStone Paper and Packaging
Corporation and Oak Acquisition LLC.

 

9.               KapStone Paper and Packaging Corporation 2006 Incentive Plan
dated December 15, 2006, as amended April 10, 2008.

 

10.         Indemnity Agreement dated on or about July 1, 2008 among
MeadWestvaco Corporation, MeadWestvaco South Carolina LLC, KapStone Charleston
Kraft LLC, KapStone Paper and Packaging Corporation and Cogen South L.L.C. re:
FILOT Arrangement.

 

11.         KapStone Paper and Packaging Corporation’s Guaranty of Service
Agreement dated February 2, 2005 by and between Cogen South, L.L.C. and South
Carolina Electric & Gas Company.

 

12.         KapStone Paper and Packaging Corporation’s Guaranty of Purchase and
Supply Agreement dated January 1, 2008 by and between KapStone Charleston Kraft
LLC and Old World Industries, Inc.

 

31

--------------------------------------------------------------------------------


 

Schedule 11.02

 

Administrative Agent’s Office, Certain Addresses for Notice

 

BORROWER:

 

KapStone Kraft Paper Corporation

1101 Skokie Blvd., STE 300
Northbrook, IL 60062

Attention:  Andrea K. Tarbox

Telephone:  847-239-8812

Telecopier:  847-919-3833

Electronic Mail:  Andrea.Tarbox@kapstonepaper.com

 

ADMINISTRATIVE AGENT:

 

Administrative Agent’s Office
(for payments and Requests for Credit Extensions):

Bank of America, N.A.

901 Main Street

Mail Code:  TX1-492-14-14

Dallas, TX  75202

Attention:  Denise Wolfenberger

Telephone:  214-209-3175

Telecopier:  214-290-8373

Electronic Mail:  denise.m.wolfenberger@bankofamerica.com

Account No.:  129-2000-883

Ref:  KapStone Kraft Paper Corporation

ABA# 026009593

 

Other Notices as Administrative Agent:

Bank of America, N.A.
Agency Management
231 S. LaSalle Street

Mail Code:  IL1-231-10-41
Chicago, IL  60697

Attention:   Suzanne M. Paul

Telephone:  312-923-1640

Telecopier:  877-206-8435

Electronic Mail:  suzanne.m.paul@bankofamerica.com

 

1

--------------------------------------------------------------------------------


 

L/C ISSUER:

 

Bank of America, N.A., as L/C Issuer

Trade Operation

1000 W. Temple Street

Mail Code:  CA9-705-07-05

Los Angeles, CA  90012-1514

Attention:  Tai Anh Lu

Telephone:   213-481-7840

Telecopier:  213-580-8442

E-mail:  tai_anh.lu@bankofamerica.com

 

SWING LINE LENDER:

 

Bank of America, N.A.

901 Main Street

Mail Code:  TX1-492-14-14

Dallas, TX  75202

Attention:  Denise Wolfenberger

Telephone:  214-209-3175

Telecopier:  214-290-8373

Electronic Mail:  denise.wolfenberger@bankofamerica.com

Account No.:  129-2000-883

Ref:  KapStone Kraft Paper Corporation

ABA# 026009593

 

2

--------------------------------------------------------------------------------

 

EXHIBIT A

 

FORM OF COMMITTED LOAN NOTICE

 

Date:                        ,            

 

To:       Bank of America, N.A., as Administrative Agent

 

Ladies and Gentlemen:

 

Reference is made to that certain Credit Agreement, dated as of June 12, 2008
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Agreement;” the terms defined therein being used herein
as therein defined), among Kapstone Kraft Paper Corporation, a Delaware
corporation (the “Borrower”), Kapstone Paper and Packaging Corporation, a
Delaware corporation (the “Parent”), the Guarantors from time to time party
thereto, the Lenders from time to time party thereto, and Bank of America, N.A.,
as Administrative Agent, L/C Issuer and Swing Line Lender.

 

The undersigned hereby requests (select one):

 

o  A Borrowing of Revolving Credit Loans

 

o  A conversion or continuation of [Revolving Credit][Term] Loans

 

1.

 

On                                                                     (a
Business Day).

 

 

 

2.

 

In the amount of $                                            

 

 

 

3.

 

Comprised of                                                                  

 

 

 

[Type of Loan requested]

 

 

 

4.

 

For Eurodollar Rate Loans: with an Interest Period of                  months.

 

[The Revolving Credit Borrowing requested herein complies with the proviso to
the first sentence of Section 2.01(b) of the Agreement.](10)

 

--------------------------------------------------------------------------------

(10)        Include this sentence in the case of a Revolving Credit Borrowing.

 

A-1

--------------------------------------------------------------------------------


 

The Borrower hereby represents and warrants that the conditions specified in
Sections 4.03(a) and (b) shall be satisfied on and as of the date of the
applicable Credit Extension.

 

 

 

KAPSTONE KRAFT PAPER CORPORATION,

 

a Delaware corporation

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

A-2

--------------------------------------------------------------------------------


 

EXHIBIT B

 

FORM OF SWING LINE LOAN NOTICE

 

Date:                        ,             

 

To:       Bank of America, N.A., as Swing Line Lender
Bank of America, N.A., as Administrative Agent

 

Ladies and Gentlemen:

 

Reference is made to that certain Credit Agreement, dated as of June 12, 2008
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Agreement;” the terms defined therein being used herein
as therein defined), among Kapstone Kraft Paper Corporation, a Delaware
corporation (the “Borrower”), Kapstone Paper and Packaging Corporation, a
Delaware corporation (the “Parent”), the Guarantors from time to time party
thereto, the Lenders from time to time party thereto, and Bank of America, N.A.,
as Administrative Agent, L/C Issuer and Swing Line Lender.

 

The undersigned hereby requests a Swing Line Loan:

 

1.

 

On                                                                     (a
Business Day).

 

 

 

2.

 

In the amount of $                                            .

 

The Swing Line Borrowing requested herein complies with the requirements of the
provisos to the first sentence of Section 2.04(a) of the Agreement.

 

The Borrower hereby represents and warrants that the conditions specified in
Sections 4.03(a) and (b) shall be satisfied on and as of the date of the
applicable Credit Extension.

 

 

 

KAPSTONE KRAFT PAPER CORPORATION,

 

a Delaware corporation

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

B-1

--------------------------------------------------------------------------------


 

EXHIBIT C-1

 

FORM OF TERM A NOTE

 

                      ,             

 

FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises to pay to
                                           or registered assigns (the “Lender”),
in accordance with the provisions of the Agreement (as hereinafter defined), the
principal amount of the Term A Loan from time to time made by the Lender to the
Borrower under that certain Credit Agreement, dated as of June 12, 2008 (as
amended, restated, extended, supplemented or otherwise modified in writing from
time to time, the “Agreement;” the terms defined therein being used herein as
therein defined), among the Borrower, the Lenders from time to time party
thereto, and Bank of America, N.A., as Administrative Agent, L/C Issuer and
Swing Line Lender.

 

The Borrower promises to pay interest on the unpaid principal amount of the Term
A Loan made by the Lender from the date of such Loan until such principal amount
is paid in full, at such interest rates and at such times as provided in the
Agreement.  All payments of principal and interest shall be made to the
Administrative Agent for the account of the Lender in Dollars in immediately
available funds at the Administrative Agent’s Office.  If any amount is not paid
in full when due hereunder, such unpaid amount shall bear interest, to be paid
upon demand, from the due date thereof until the date of actual payment (and
before as well as after judgment) computed at the per annum rate set forth in
the Agreement.

 

This Term A Note is one of the Term A Notes referred to in the Agreement, is
entitled to the benefits thereof and may be prepaid in whole or in part subject
to the terms and conditions provided therein.  This Term A Note is also entitled
to the benefits of the Guaranty and is secured by the Collateral.  Upon the
occurrence and continuation of one or more of the Events of Default specified in
the Agreement, all amounts then remaining unpaid on this Term A Note shall
become, or may be declared to be, immediately due and payable all as provided in
the Agreement.  The Term A Loan made by the Lender shall be evidenced by one or
more loan accounts or records maintained by the Lender in the ordinary course of
business.  The Lender may also attach schedules to this Term A Note and endorse
thereon the date, amount and maturity of its Loans and payments with respect
thereto.

 

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Term A Note.

 

C-1-1

--------------------------------------------------------------------------------


 

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF ILLINOIS.

 

 

KAPSTONE KRAFT PAPER CORPORATION,

 

a Delaware corporation

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

C-1-2

--------------------------------------------------------------------------------


 

LOANS AND PAYMENTS WITH RESPECT THERETO

 

Date

 

Type of
Loan Made

 

Amount of
Loan Made

 

End of
Interest
Period

 

Amount of
Principal or
Interest Paid
This Date

 

Outstanding
Principal
Balance This
Date

 

Notation
Made By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

C-1-3

--------------------------------------------------------------------------------


 

EXHIBIT C-2

 

FORM OF TERM B NOTE

 

                      ,             

 

FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises to pay to
                                           or registered assigns (the “Lender”),
in accordance with the provisions of the Agreement (as hereinafter defined), the
principal amount of the Term B Loan from time to time made by the Lender to the
Borrower under that certain Credit Agreement, dated as of June 12, 2008 (as
amended, restated, extended, supplemented or otherwise modified in writing from
time to time, the “Agreement;” the terms defined therein being used herein as
therein defined), among the Borrower, the Lenders from time to time party
thereto, and Bank of America, N.A., as Administrative Agent, L/C Issuer and
Swing Line Lender.

 

The Borrower promises to pay interest on the unpaid principal amount of the Term
B Loan made by the Lender from the date of such Loan until such principal amount
is paid in full, at such interest rates and at such times as provided in the
Agreement.  All payments of principal and interest shall be made to the
Administrative Agent for the account of the Lender in Dollars in immediately
available funds at the Administrative Agent’s Office.  If any amount is not paid
in full when due hereunder, such unpaid amount shall bear interest, to be paid
upon demand, from the due date thereof until the date of actual payment (and
before as well as after judgment) computed at the per annum rate set forth in
the Agreement.

 

This Term B Note is one of the Term B Notes referred to in the Agreement, is
entitled to the benefits thereof and may be prepaid in whole or in part subject
to the terms and conditions provided therein.  This Term B Note is also entitled
to the benefits of the Guaranty and is secured by the Collateral.  Upon the
occurrence and continuation of one or more of the Events of Default specified in
the Agreement, all amounts then remaining unpaid on this Term B Note shall
become, or may be declared to be, immediately due and payable all as provided in
the Agreement.  The Term B Loan made by the Lender shall be evidenced by one or
more loan accounts or records maintained by the Lender in the ordinary course of
business.  The Lender may also attach schedules to this Term B Note and endorse
thereon the date, amount and maturity of its Loans and payments with respect
thereto.

 

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Term B Note.

 

C-2-1

--------------------------------------------------------------------------------


 

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF ILLINOIS.

 

 

KAPSTONE KRAFT PAPER CORPORATION,

 

a Delaware corporation

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

C-2-2

--------------------------------------------------------------------------------


 

LOANS AND PAYMENTS WITH RESPECT THERETO

 

Date

 

Type of
Loan Made

 

Amount of
Loan Made

 

End of
Interest
Period

 

Amount of
Principal or
Interest Paid
This Date

 

Outstanding
Principal
Balance This
Date

 

Notation
Made By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

C-2-3

--------------------------------------------------------------------------------

 

EXHIBIT C-3

 

FORM OF REVOLVING CREDIT NOTE

 

                      ,             

 

FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises to pay to
                                           or registered assigns (the “Lender”),
in accordance with the provisions of the Agreement (as hereinafter defined), the
principal amount of each Revolving Credit Loan from time to time made by the
Lender to the Borrower under that certain Credit Agreement, dated as of June 12,
2008 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Agreement;” the terms defined therein being used
herein as therein defined), among the Borrower, the Lenders from time to time
party thereto, and Bank of America, N.A., as Administrative Agent, L/C Issuer
and Swing Line Lender.

 

The Borrower promises to pay interest on the unpaid principal amount of each
Revolving Credit Loan from the date of such Loan until such principal amount is
paid in full, at such interest rates and at such times as provided in the
Agreement.  All payments of principal and interest shall be made to the
Administrative Agent for the account of the Lender in Dollars in immediately
available funds at the Administrative Agent’s Office.  If any amount is not paid
in full when due hereunder, such unpaid amount shall bear interest, to be paid
upon demand, from the due date thereof until the date of actual payment (and
before as well as after judgment) computed at the per annum rate set forth in
the Agreement.

 

This Revolving Credit Note is one of the Revolving Credit Notes referred to in
the Agreement, is entitled to the benefits thereof and may be prepaid in whole
or in part subject to the terms and conditions provided therein.  This Revolving
Credit Note is also entitled to the benefits of the Guaranty and is secured by
the Collateral.  Upon the occurrence and continuation of one or more of the
Events of Default specified in the Agreement, all amounts then remaining unpaid
on this Revolving Credit Note shall become, or may be declared to be,
immediately due and payable all as provided in the Agreement.  Revolving Credit
Loans made by the Lender shall be evidenced by one or more loan accounts or
records maintained by the Lender in the ordinary course of business.  The Lender
may also attach schedules to this Revolving Credit Note and endorse thereon the
date, amount and maturity of its Revolving Credit Loans and payments with
respect thereto.

 

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Revolving Credit Note.

 

C-3-1

--------------------------------------------------------------------------------


 

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF ILLINOIS.

 

 

 

KAPSTONE KRAFT PAPER CORPORATION,

 

a Delaware corporation

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

C-3-2

--------------------------------------------------------------------------------


 

LOANS AND PAYMENTS WITH RESPECT THERETO

 

Date

 

Type of
Loan Made

 

Amount of
Loan Made

 

End of
Interest
Period

 

Amount of
Principal or
Interest Paid
This Date

 

Outstanding
Principal
Balance This
Date

 

Notation
Made By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

C-3-3

--------------------------------------------------------------------------------


 

EXHIBIT D

 

FORM OF COMPLIANCE CERTIFICATE

 

Financial Statement Date:                        ,             

 

To:       Bank of America, N.A., as Administrative Agent

 

Ladies and Gentlemen:

 

Reference is made to that certain Credit Agreement, dated as of June 12, 2008
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Agreement;” the terms defined therein being used herein
as therein defined), among KAPSTONE KRAFT PAPER CORPORATION, a Delaware
corporation (the “Borrower”), KAPSTONE PAPER AND PACKAGING CORPORATION, a
Delaware corporation (the “Parent”), the Guarantors from time to time party
thereto, the Lenders from time to time party thereto, and Bank of America, N.A.,
as Administrative Agent, L/C Issuer and Swing Line Lender.

 

The undersigned Responsible Officer hereby certifies as of the date hereof that
he/she is the                                                           of the
Parent, and that, as such, he/she is authorized to execute and deliver this
Certificate to the Administrative Agent on the behalf of the Parent and the
Borrower, and, after due and diligent investigation, that:

 

[Use following paragraph 1 for fiscal year-end financial statements]

 

1.             The Borrower has delivered (i) the year-end audited financial
statements required by Section 6.01(a) of the Agreement for the fiscal year of
the Parent ended as of the above date, together with the report and opinion of
an independent certified public accountant required by such section and (ii) the
consolidating balance sheet of the Parent and its Subsidiaries as at the end of
such fiscal year and the related consolidating statements of income or
operations, shareholders’ equity and cash flows for such Fiscal Year.  Such
consolidating statements are fairly stated in all material respects when
considered in relation to the consolidated financial statements of the Parent
and its Subsidiaries].

 

[Use following paragraph 1 for fiscal quarter-end financial statements]

 

1.             The Borrower has delivered the unaudited financial statements
required by Section 6.01(b) of the Agreement for the fiscal quarter of the
Parent ended as of the above date.  Such consolidated financial statements
fairly present the financial condition, results of operations and cash flows of
the Parent and its Subsidiaries in accordance with GAAP as at such date and for
such period, subject only to normal year-end audit adjustments and the absence
of footnotes and such consolidating financial statements are fairly stated in
all material respects when considered in relation to the consolidated financial
statements of the Parent and its Subsidiaries.

 

2.             The undersigned has reviewed and is familiar with the terms of
the Agreement and has made, or has caused to be made under his/her supervision,
a detailed review

 

D-1

--------------------------------------------------------------------------------


 

of the transactions and condition (financial or otherwise) of the Borrower and
the Parent during the accounting period covered by such financial statements.

 

3.             A review of the activities of the Borrower and the Parent during
such fiscal period has been made under the supervision of the undersigned with a
view to determining whether during such fiscal period each of the Borrower and
the Parent performed and observed all of its respective Obligations under the
Loan Documents, and

 

[select one:]

 

[to the best knowledge of the undersigned, during such fiscal period the
Borrower and the Parent performed and observed each covenant and condition of
the Loan Documents applicable to it, and no Default has occurred and is
continuing.]

 

—or—

 

[to the best knowledge of the undersigned, the following covenants or conditions
have not been performed or observed and the following is a list of each such
Default and its nature and status:]

 

4.             The representations and warranties of the Borrower contained in
Article V of the Agreement and all representations and warranties of any Loan
Party that are contained in any document furnished at any time under or in
connection with the Loan Documents, are true and correct in all material
respects (except to the extent already qualified by materiality pursuant to the
terms thereof) on and as of the date hereof, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they are true and correct as of such earlier date, and except that for
purposes of this Compliance Certificate, the representations and warranties
contained in subsections (a) and (b) of Section 5.05 of the Agreement shall be
deemed to refer to the most recent statements furnished pursuant to clauses
(a) and (b), respectively, of Section 6.01 of the Agreement, including the
statements in connection with which this Compliance Certificate is delivered.

 

5.             The financial covenant analyses and information set forth on
Schedules 1 and  2 attached hereto are true and accurate on and as of the date
of this Certificate.

 

IN WITNESS WHEREOF, the undersigned has executed this Certificate as
of                      ,             .

 

 

KAPSTONE PAPER AND PACKAGING CORPORATION,

 

a Delaware corporation

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

D-2

--------------------------------------------------------------------------------


 

For the Quarter/Year ended                             ,          (“Statement
Date”)

 

SCHEDULE 1
to the Compliance Certificate
($ in 000’s)

 

I.

 

Section 7.14(a) — Total Leverage Ratio.

 

 

 

 

 

 

 

 

 

A.

Total Debt at Statement Date

 

$

              

 

 

 

 

 

 

 

 

B.

EBITDA for the four Fiscal Quarter period ending on above date (“Subject
Period”)(1):

 

 

 

 

 

 

 

 

 

 

 

1

Consolidated Net Income for Subject Period:

 

 

 

 

 

 

 

 

 

 

 

 

2

Interest Expense for Subject Period:

 

 

 

 

 

 

 

 

 

 

 

 

3

Income tax expense for Subject Period:

 

 

 

 

 

 

 

 

 

 

 

 

4

Depreciation and amortization expenses for Subject Period:

 

 

 

 

 

 

 

 

 

 

 

 

5

Extraordinary losses (or less gains), net of related tax effects for Subject
Period:

 

 

 

 

 

 

 

 

 

 

 

 

6

Other non-cash charges or losses (or less gains or income) for which no cash
outlay (or cash receipt) is foreseeable for Subject Period:

 

 

 

 

 

 

 

 

 

 

 

 

7

“Cold mill” maintenance outage costs in an aggregate amount of up to $7,500,000
for the term of the Credit Agreement (it being understood that such add-back
shall only be permitted in connection with one such outage during the term of
the Credit Agreement) but only to the extent that (i) the aggregate amount of
such costs for the Subject Period exceeds the actual expense allocable to such
outage during the Subject Period and (ii) any such resulting add-back is applied
to reduce EBITDA in the future periods to which such expenses actually relate on
a Dollar for Dollar basis:

 

 

 

--------------------------------------------------------------------------------

(1) For purposes of calculating the Total Leverage Ratio and the Fixed Charge
Coverage Ratio, (i) EBITDA shall be deemed to be: $38,877,600 for the Fiscal
Quarter ending September 30, 2007, $39,298,700 for the Fiscal Quarter ending
December 31, 2007 and $33,475,400 for the Fiscal Quarter ending March 31, 2008
and (ii) EBITDA for the period from April 1, 2008 to the Closing Date shall be
determined in a manner consistent with clause (i) of the definition thereof.

 

D-3

--------------------------------------------------------------------------------


 

 

 

 

8

Expenses and fees incurred in the Subject Period to consummate the transactions
contemplated by the Loan Documents in an aggregate amount not exceeding
$13,500,000:

 

 

 

 

 

 

 

 

 

 

 

 

9

EBITDA (Lines I.B.1 + 2 + 3 + 4 + 5 + 6 + 7+8):

 

$

                  

 

 

 

 

 

 

 

 

 

C.

Total Leverage Ratio (Line I.A ¸ Line I.B.9):

 

               to 1

 

Maximum permitted:

 

Calendar Year

 

March 31

 

June 30

 

September 30

 

December 31

2008

 

N/A

 

4.00:1.00

 

4.00:1.00

 

3.75:1.00

2009

 

3.50:1.00

 

3.50:1.00

 

3.50:1.00

 

3.00:1.00

Thereafter

 

3.00:1.00

 

3.00:1.00

 

3.00:1.00

 

3.00:1.00

 

II.

 

Section 7.14(d) - Fixed Charge Coverage Ratio

 

 

 

 

 

 

 

 

 

A.

EBITDA for Subject Period (Line I.B.9 above)(2):

 

$

 

 

 

 

 

 

 

 

B.

The sum of income taxes paid in cash by the Loan Parties for Subject Period(3):

 

$

 

 

 

 

 

 

 

 

C.

Cash dividends paid during Subject Period(3):

 

$

 

 

 

 

 

 

 

 

D.

All unfinanced Capital Expenditures during Subject Period(3):

 

$

 

 

 

 

 

 

 

 

E.

Cash Interest Expense for Subject Period(3):

 

$

 

 

 

 

 

 

 

 

F.

Required payments of principal of Funded Debt (including the Term Loans but
excluding the Revolving Credit Loans and the Intercompany Subordinated Debt)
(3):

 

$

 

--------------------------------------------------------------------------------

(2) For purposes of calculating the Total Leverage Ratio and the Fixed Charge
Coverage Ratio, (i) EBITDA shall be deemed to be: $38,877,600 for the Fiscal
Quarter ending September 30, 2007, $39,298,700 for the Fiscal Quarter ending
December 31, 2007 and $33,475,400 for the Fiscal Quarter ending March 31, 2008
and (ii) EBITDA for the period from April 1, 2008 to the Closing Date shall be
determined in a manner consistent with clause (i) of the definition thereof.

(3) For any Fiscal Quarter ending during the first three full Fiscal Quarters
following the Commitment Effective Date, this amount shall be determined not by
taking the actual amount for such four consecutive Fiscal Quarter period but
instead by dividing (x) the actual amount of this item from the Commitment
Effective Date to such Fiscal Quarter end by (y) the number of days from (and
including) the Commitment Effective Date to (and including) such Fiscal Quarter
end and multiplying the quotient by 365.

 

D-4

--------------------------------------------------------------------------------


 

 

 

G.

Fixed Charge Coverage Ratio (Line II.A - Line II.B — Line II.C - Line II.D) ¸
(Line II.E + Line II.F):

 

 

 

Minimum required:

 

Four Fiscal Quarters Ending

 

Minimum Consolidated Fixed
Charge Coverage Ratio

 

Closing Date through September 30, 2011

 

1.10:1.00

 

Fiscal Quarter ending December 31, 2011 and each fiscal quarter thereafter

 

1.15:1.00

 

 

D-5

--------------------------------------------------------------------------------

 

For the Quarter/Year ended                                       (“Statement
Date”)

 

SCHEDULE 2
to the Compliance Certificate
($ in 000’s)

 

Consolidated EBITDA
(in accordance with the definition of EBITDA
as set forth in the Agreement)

 

EBITDA

 

Quarter
Ended

 

Quarter
Ended

 

Quarter
Ended

 

Quarter
Ended

 

Twelve
Months
Ended

Consolidated Net Income

 

 

 

 

 

 

 

 

 

 

+ Interest Expense

 

 

 

 

 

 

 

 

 

 

+ income taxes

 

 

 

 

 

 

 

 

 

 

+ depreciation expense

 

 

 

 

 

 

 

 

 

 

+ amortization expense

 

 

 

 

 

 

 

 

 

 

+ extraordinary losses (or less gains), net of related tax effects

 

 

 

 

 

 

 

 

 

 

+ other non-cash charges or losses (or less gains or income) for which no cash
outlay (or cash receipt) is foreseeable

 

 

 

 

 

 

 

 

 

 

+ “cold mill” maintenance outage costs in an aggregate amount of up to
$7,500,000 for the term of the Credit Agreement (it being understood that such
add-back shall only be permitted in

 

 

 

 

 

 

 

 

 

 

 

D-6

--------------------------------------------------------------------------------


 

connection with one such outage during the term of the Credit Agreement) but
only to the extent that (i) the aggregate amount of such costs for such period
exceeds the actual expense allocable to such outage during such period and
(ii) any such resulting add-back is applied to reduce EBITDA in the future
periods to which such expenses actually relate on a Dollar for Dollar basis

 

 

 

 

 

 

 

 

 

 

+ expenses and fees incurred to consummate the transactions contemplated by the
Loan Documents in an aggregate amount for all periods not exceeding $13,500,000

 

 

 

 

 

 

 

 

 

 

= Consolidated EBITDA

 

 

 

 

 

 

 

 

 

 

 

D-7

--------------------------------------------------------------------------------


 

EXHIBIT E-1

 

ASSIGNMENT AND ASSUMPTION

 

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each] Assignor identified in item 1 below ([the][each, an] “Assignor”) and
[the][each] Assignee identified in item 2 below ([the][each, an] “Assignee”). 
[It is understood and agreed that the rights and obligations of [the
Assignors][the Assignees] hereunder are several and not joint.]  Capitalized
terms used but not defined herein shall have the meanings given to them in the
Credit Agreement identified below (the “Credit Agreement”), receipt of a copy of
which is hereby acknowledged by the Assignee.  The Standard Terms and Conditions
set forth in Annex 1 attached hereto are hereby agreed to and incorporated
herein by reference and made a part of this Assignment and Assumption as if set
forth herein in full.

 

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective facilities identified below (including, without limitation,
the Letters of Credit and the Swing Line Loans included in such facilities) and
(ii) to the extent permitted to be assigned under applicable law, all claims,
suits, causes of action and any other right of [the Assignor (in its capacity as
a Lender)][the respective Assignors (in their respective capacities as Lenders)]
against any Person, whether known or unknown, arising under or in connection
with the Credit Agreement, any other documents or instruments delivered pursuant
thereto or the loan transactions governed thereby or in any way based on or
related to any of the foregoing, including, but not limited to, contract claims,
tort claims, malpractice claims, statutory claims and all other claims at law or
in equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned by [the][any]
Assignor to [the][any] Assignee pursuant to clauses (i) and (ii) above being
referred to herein collectively as [the][an] “Assigned Interest”).  Each such
sale and assignment is without recourse to [the][any] Assignor and, except as
expressly provided in this Assignment and Assumption, without representation or
warranty by [the][any] Assignor.

 

1.             Assignor[s]:

 

2.             Assignee[s]:

 

[for each Assignee, indicate [Affiliate][Approved Fund] of [identify Lender]]

 

E-1-1

--------------------------------------------------------------------------------


 

3.             Borrower:         Kapstone Kraft Paper Corporation, a Delaware
corporation

 

4.             Administrative Agent: Bank of America, N.A., as the
administrative agent under the Credit Agreement

 

5.             Credit Agreement:         Credit Agreement, dated as of June 12,
2008, among the Borrower, the Guarantors from time to time party thereto, the
Lenders from time to time party thereto, and Bank of America, N.A., as
Administrative Agent, L/C Issuer, and Swing Line Lender

 

6.             Assigned Interest:

 

Assignor[s]

 

Assignee[s]

 

Facility
Assigned

 

Aggregate
Amount of
Commitment/Loans
for all Lenders

 

Amount of
Commitment/
Loans
Assigned

 

Percentage
Assigned of
Commitment/
Loans

 

CUSIP
Number

 

 

 

 

 

 

 

$

 

 

$

 

 

 

%

 

 

 

 

 

 

 

 

$

 

 

$

 

 

 

%

 

 

 

 

 

 

 

 

$

 

 

$

 

 

 

%

 

 

 

[7.            Trade Date:                                            ]

 

Effective Date:                                      , 20     [TO BE INSERTED BY
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]

 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

 

ASSIGNOR

 

[NAME OF ASSIGNOR]

 

 

 

By:

 

 

 

Title:

 

 

 

ASSIGNEE

 

[NAME OF ASSIGNEE]

 

 

 

By:

 

 

 

Title:

 

E-1-2

--------------------------------------------------------------------------------


 

[Consented to and](14) Accepted:

 

 

 

BANK OF AMERICA, N.A., as

 

Administrative Agent

 

 

 

By:

 

 

 

Title:

 

 

[Consented to:](15)

 

 

 

KAPSTONE KRAFT PAPER CORPORATION

 

 

 

By:

 

 

 

Title:

 

 

[Consented to:](6)

 

 

 

[OTHER]

 

 

 

By:

 

 

 

Title:

 

 

--------------------------------------------------------------------------------

(14) To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement.

(15) To be added only if the consent of the Borrower and/or other parties (e.g.
Swing Line Lender, L/C Issuer) is required by the terms of the Credit Agreement.

 

E-1-3

--------------------------------------------------------------------------------


 

ANNEX 1 TO ASSIGNMENT AND ASSUMPTION

 

STANDARD TERMS AND CONDITIONS FOR

 

ASSIGNMENT AND ASSUMPTION

 

1.             Representations and Warranties.

 

1.1.          Assignor.  [The][Each] Assignor (a) represents and warrants that
(i) it is the legal and beneficial owner of [the][[the relevant] Assigned
Interest, (ii) [the][such] Assigned Interest is free and clear of any lien,
encumbrance or other adverse claim and (iii) it has full power and authority,
and has taken all action necessary, to execute and deliver this Assignment and
Assumption and to consummate the transactions contemplated hereby; and
(b) assumes no responsibility with respect to (i) any statements, warranties or
representations made in or in connection with the Credit Agreement or any other
Loan Document, (ii) the execution, legality, validity, enforceability,
genuineness, sufficiency or value of the Loan Documents or any collateral
thereunder, (iii) the financial condition of the Borrower, any of its
Subsidiaries or Affiliates or any other Person obligated in respect of any Loan
Document or (iv) the performance or observance by the Borrower, any of its
Subsidiaries or Affiliates or any other Person of any of their respective
obligations under any Loan Document.

 

1.2.          Assignee.  [The][Each] Assignee (a) represents and warrants that
(i) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby and to become a Lender under the Credit
Agreement, (ii) it meets all the requirements to be an assignee under
Section 10.06(b)(iv) and (v) of the Credit Agreement (subject to such consents,
if any, as may be required under Section 10.06(b)(ii) of the Credit Agreement),
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of [the][the
relevant] Assigned Interest, shall have the obligations of a Lender thereunder,
(iv) it is sophisticated with respect to decisions to acquire assets of the type
represented by [the][such] Assigned Interest and either it, or the Person
exercising discretion in making its decision to acquire [the][such] Assigned
Interest, is experienced in acquiring assets of such type, (v) it has received a
copy of the Credit Agreement, and has received or has been accorded the
opportunity to receive copies of the most recent financial statements delivered
pursuant to Section      thereof, as applicable, and such other documents and
information as it deems appropriate to make its own credit analysis and decision
to enter into this Assignment and Assumption and to purchase [the][such]
Assigned Interest, (vi) it has, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase
[the][such] Assigned Interest, and (vii) if it is a Foreign Lender, attached
hereto is any documentation required to be delivered by it pursuant to the terms
of the Credit Agreement, duly completed and executed by [the][such] Assignee;
and (b) agrees that (i) it will, independently and without reliance upon the
Administrative Agent, [the][any] Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents, and (ii) it will perform in accordance with their terms

 

E-1-4

--------------------------------------------------------------------------------


 

all of the obligations which by the terms of the Loan Documents are required to
be performed by it as a Lender.

 

2.             Payments.  From and after the Effective Date, the Administrative
Agent shall make all payments in respect of [the][each] Assigned Interest
(including payments of principal, interest, fees and other amounts) to [the][the
relevant] Assignor for amounts which have accrued to but excluding the Effective
Date and to [the][the relevant] Assignee for amounts which have accrued from and
after the Effective Date.

 

3.             General Provisions.  This Assignment and Assumption shall be
binding upon, and inure to the benefit of, the parties hereto and their
respective successors and assigns.  This Assignment and Assumption may be
executed in any number of counterparts, which together shall constitute one
instrument.  Delivery of an executed counterpart of a signature page of this
Assignment and Assumption by telecopy shall be effective as delivery of a
manually executed counterpart of this Assignment and Assumption.  This
Assignment and Assumption shall be governed by, and construed in accordance
with, the law of the State of                                          [confirm
that choice of law provision parallels the Credit Agreement].

 

E-1-5

--------------------------------------------------------------------------------

 

EXHIBIT E-2

 

FORM OF ADMINISTRATIVE QUESTIONNAIRE

 

1.     FAX ALONG WITH COMMITMENT LETTER TO:  TAYLOR MCLEMORE

FAX (704) 208.3021

 

I.  Borrower Name:        KapStone Kraft Paper Corporation

 

$                                               Type of Credit
Facility                               

 

II. Legal Name of Lender of Record for Signature Page:

 

·      Signing Credit Agreement        o YES  o NO

·      Coming in via Assignment        o YES  o NO

 

III. Type of Lender:

(Bank, Asset Manager, Broker/Dealer, CLO/CDO, Finance Company, Hedge Fund,
Insurance, Mutual Fund, Pension Fund, Other Regulated Investment Fund, Special
Purpose Vehicle, Other — please specify)

 

IV. Domestic Address:

 

V. Eurodollar Address:

 

VI.  CONTACT INFORMATION:

 

Syndicate level information (which may contain material non-public information
about the Borrower and its related parties or their respective securities will
be made available to the Credit Contact(s).  The Credit Contacts identified must
be able to receive such information in accordance with his/her institution’s
compliance procedures and applicable laws, including Federal and State
securities laws.

 

 

 

Credit Contact

 

Primary
Operations Contact

 

Secondary
Operations Contact

 

 

 

 

 

 

 

Name:

 

 

 

 

 

 

Title:

 

 

 

 

 

 

Address:

 

 

 

 

 

 

Telephone:

 

 

 

 

 

 

Facsimile:

 

 

 

 

 

 

E Mail Address:

 

 

 

 

 

 

 

Does Secondary Operations Contact need copy of notices?  o YES  o NO

 

 

 

Letter of Credit
Contact

 

Draft Documentation
Contact

 

Legal Counsel

Name:

 

 

 

 

 

 

Title:

 

 

 

 

 

 

 

E-2-1

--------------------------------------------------------------------------------


 

Address:

 

 

 

 

 

 

Telephone:

 

 

 

 

 

 

Facsimile:

 

 

 

 

 

 

E Mail Address:

 

 

 

 

 

 

 

VII. Lender’s Standby Letter of Credit, Commercial Letter of Credit, and
Bankers’ Acceptance Fed Wire Payment Instructions (if applicable):

 

Pay to:

 

 

(Bank Name)

 

 

 

(ABA #)

 

 

 

(Account #)

 

 

 

(Attention)

 

VIII. Lender’s Fed Wire Payment Instructions:

 

Pay to:

 

 

 

(Bank Name)

 

 

 

 

 

 

 

(ABA #)

 

(City/State)

 

 

 

 

 

(Account #)

 

(Account Name)

 

 

 

 

 

(Attention)

 

 

 

IX. Organizational Structure and Tax Status

 

Please refer to the enclosed withholding tax instructions below and then
complete this section accordingly:

 

Lender Taxpayer Identification Number
(TIN):                      -                      

 

Tax Withholding Form Delivered to Bank of America*:

 

o  W-9

 

o  W-8BEN

 

o  W-8ECI

 

o  W-8EXP

 

o  W-8IMY

 

NON–U.S. LENDER INSTITUTIONS

 

1. Corporations:

 

If your institution is incorporated outside of the United States for U.S.
federal income tax purposes, and is the beneficial owner of the interest and
other income it receives, you must complete one of the following three tax
forms, as applicable to your institution: a.) Form W-8BEN (Certificate of
Foreign Status of Beneficial Owner), b.)

 

E-2-2

--------------------------------------------------------------------------------


 

Form W-8ECI (Income Effectively Connected to a U.S. Trade or Business), or c.)
Form W-8EXP (Certificate of Foreign Government or Governmental Agency).

 

A U.S. taxpayer identification number is required for any institution submitting
a Form W-8 ECI.  It is also required on Form W-8BEN for certain institutions
claiming the benefits of a tax treaty with the U.S.  Please refer to the
instructions when completing the form applicable to your institution.  In
addition, please be advised that U.S. tax regulations do not permit the
acceptance of faxed forms.  An original tax form must be submitted.

 

2. Flow-Through Entities

 

If your institution is organized outside the U.S., and is classified for U.S.
federal income tax purposes as either a Partnership, Trust, Qualified or
Non-Qualified Intermediary, or other non-U.S. flow-through entity, an original
Form

 

W-8IMY (Certificate of Foreign Intermediary, Foreign Flow-Through Entity, or
Certain U.S. branches for United States Tax Withholding) must be completed by
the intermediary together with a withholding statement.  Flow-through entities
other than Qualified Intermediaries are required to include tax forms for each
of the underlying beneficial owners.

 

Please refer to the instructions when completing this form.  In addition, please
be advised that U.S. tax regulations do not permit the acceptance of faxed
forms.  Original tax form(s) must be submitted.

 

U.S. LENDER INSTITUTIONS:

 

If your institution is incorporated or organized within the United States, you
must complete and return Form W-9 (Request for Taxpayer Identification Number
and Certification).  Please be advised that we require an original form W-9.

 

Pursuant to the language contained in the tax section of the Credit Agreement,
the applicable tax form for your institution must be completed and returned on
or prior to the date on which your institution becomes a lender under this
Credit Agreement.  Failure to provide the proper tax form when requested will
subject your institution to U.S. tax withholding.

 

--------------------------------------------------------------------------------

*Additional guidance and instructions as to where to submit this documentation
can be found at this link:

 

X. Bank of America Payment Instructions:

 

Pay to:

Bank of America, N.A.

 

ABA # 026009593

 

Dallas, TX

 

Acct. # 129-2000-883

 

Attn: Credit Services

 

Ref: KapStone Kraft Paper Corporation

 

Phone Advise: Denise Wolfenberger, 214-209-3175

 

E-2-3

--------------------------------------------------------------------------------


 

EXHIBIT F

 

FORM OF SECURITY AGREEMENT

 

THIS SECURITY AND PLEDGE AGREEMENT (this “Agreement”) is entered into as of
July 1, 2008 among KAPSTONE KRAFT PAPER CORPORATION, a Delaware corporation (the
“Borrower”), KAPSTONE PAPER AND PACKAGING CORPORATION, a Delaware corporation
(the “Parent”), the other parties identified as “Obligors” on the signature
page hereto and such other parties that may become Obligors hereunder after the
date hereof (together with the Borrower and the Parent, individually an
“Obligor”, and collectively the “Obligors”) and BANK OF AMERICA, N.A., in its
capacity as collateral agent (in such capacity, the “Collateral Agent”) for the
Secured Parties (defined below).

 

RECITALS

 

WHEREAS, pursuant to that certain Credit Agreement dated as of the date hereof
(as amended, modified, extended, renewed or replaced from time to time, the
“Credit Agreement”) among the Borrower, the Guarantors identified therein, the
Lenders identified therein and Bank of America, N.A., as Administrative Agent,
the Lenders have agreed to make Loans and issue Letters of Credit upon the terms
and subject to the conditions set forth therein;

 

WHEREAS, pursuant to that certain Note Purchase Agreement dated as of the date
hereof (as amended, modified, extended, renewed or replaced from time to time,
the “Note Agreement”) among the Borrower, the Parent and the Purchasers
identified therein (the “Purchasers”), the Borrower has issued to the Purchasers
its senior secured notes due July 1, 2015 (as amended, modified, extended,
renewed or replaced from time to time, the “Private Placement Notes”) upon the
terms and subject to the conditions set forth therein;

 

WHEREAS, the Parent and the other Obligors (other than the Borrower) have
entered into that certain Guaranty Agreement, dated as of the date hereof (as
amended, restated, supplemented or otherwise  modified from time to time, the
“2008 Guaranty”) in favor of the holders of the Private Placement Notes (the
“Noteholders”), pursuant to which the Guarantors (as defined in the Note
Agreement) have guarantied all obligations of the Borrower and the Guarantors
under the Note Agreement and the other Transaction Documents (as defined in the
Note Agreement);

 

WHEREAS, the Collateral Agent has been appointed to act as the collateral agent
for the Noteholders, the Administrative Agent and the Secured Lender Parties
with respect to certain matters pursuant to the Intercreditor and Collateral
Agency Agreement, dated as of the date hereof (as amended, restated,
supplemented or otherwise modified from time to time, the “Intercreditor
Agreement”), by and among the Noteholders, the Administrative Agent and the
Collateral Agent; and

 

WHEREAS, this Agreement is required by the terms of the Credit Agreement and the
Note Agreement.

 

NOW, THEREFORE, in consideration of these premises and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto agree as follows:

 

F-1

--------------------------------------------------------------------------------


 

1.   Definitions.

 

(a)   Capitalized terms used and not otherwise defined herein shall have the
meanings ascribed to such terms in the Intercreditor Agreement, and if not
defined therein, then the meanings ascribed to such terms in the Credit
Agreement, and the following terms shall have the meanings set forth in the UCC
(defined below):  Accession, Account, Adverse Claim, As-Extracted Collateral,
Certificated Security, Chattel Paper, Commercial Tort Claim, Commingled Goods,
Consumer Goods, Control, Deposit Account, Document, Electronic Chattel Paper,
Equipment, Farm Products, Financial Asset, Fixtures, General Intangible, Goods,
Instrument, Inventory, Investment Company Security, Investment Property,
Letter-of-Credit Right, Manufactured Home, Money, Payment Intangible, Proceeds,
Promissory Note, Securities Account, Securities Intermediary, Security
Entitlement, Security, Software, Supporting Obligation and Tangible Chattel
Paper and Uncertificated Security.

 

(b)   In addition, the following terms shall have the meanings set forth below:

 

“Collateral” has the meaning provided in Section 2 hereof.

 

“Copyright License” means any written agreement, naming any Obligor as licensor,
granting any right under any Copyright.

 

“Copyrights” means (a) all registered United States copyrights in all Works, now
existing or hereafter created or acquired, all registrations and recordings
thereof, and all applications in connection therewith, including, without
limitation, registrations, recordings and applications in the United States
Copyright Office, and (b) all renewals thereof.

 

“Deposit Account Control Agreement” has the meaning set forth in
Section 3(c) hereof.

 

“Financing Documents” means the “Financing Documents” as defined in the
Intercreditor Agreement.

 

“Patent License” means any agreement, whether written or oral, providing for the
grant by or to an Obligor of any right to manufacture, use or sell any invention
covered by a Patent.

 

“Patents” means (a) all letters patent of the United States or any other country
and all reissues and extensions thereof, and (b) all applications for letters
patent of the United States or any other country and all divisions,
continuations and continuations-in-part thereof.

 

“Pledged Bonds” mean, collectively, (i) those certain State of South Carolina
Charleston County Industrial Development Revenue Bonds, Series 1998 (Westvaco
Corporation Project) issued pursuant to Charleston County Ordinance adopted
October 20, 1998 and assigned by MeadWestvaco South Carolina LLC (“MWSC”) to
KapStone Charleston Kraft LLC (“KSCK”) pursuant the terms of the Charleston
County Ordinance adopted June 17, 2008 and by Assignment and Assumption of
Agreements and Bonds and Release from Agreements dated as of July 1, 2008 by and
among MVSC, KSCK and Charleston County in the principal amount of up to
$420,000,000 and (ii) those certain State of South Carolina Charleston County
Industrial Development Revenue Bonds, Series 1998 (Cogen South L.L.C. Project)
in the principal amount of up to $160,000,000 issued pursuant to Charleston
County Ordinance adopted October 20, 1998.

 

“Permitted Unpledged Account” means, with respect to any Obligor, any Deposit
Account of such Obligor that is used solely as a payroll or employee benefit
account or an operating expenses disbursement account, all of which Deposit
Accounts are set forth opposite the name of such Obligor

 

F-2

--------------------------------------------------------------------------------


 

on Schedule 3(m) hereto on the date of this Agreement (or, in the case of any
additional Obligors on the date such additional Obligor becomes a party to this
Agreement) or are deposit accounts for such permitted purposes for which the
Collateral Agent has received prior written notice of such addition (and, upon
the receipt by the Collateral Agent of such notice, Schedule 3(m) hereto shall
be deemed automatically amended to include the additional Permitted Unpledged
Account).

 

“Pledged Deposit Account” means any Deposit Account of an Obligor, other than a
Permitted Unpledged Account.

 

“Pledged Equity” means, with respect to each Obligor, (i) 100% of the issued and
outstanding Equity Interests of each Domestic Subsidiary of the Borrower that is
directly owned by such Obligor and (ii) 66% (or such greater percentage that,
due to a change in an applicable Law after the date hereof, (A) could not
reasonably be expected to cause the undistributed earnings of such Foreign
Subsidiary as determined for United States federal income tax purposes to be
treated as a deemed dividend to such Foreign Subsidiary’s United States parent
and (B) could not reasonably be expected to cause any material adverse tax
consequences) of the issued and outstanding Equity Interests entitled to vote
(within the meaning of Treas. Reg. Section 1.956-2(c)(2)) and 100% of the issued
and outstanding Equity Interests not entitled to vote (within the meaning of
Treas. Reg. Section 1.956-2(c)(2)) in each Foreign Subsidiary of the Borrower
that is directly owned by such Obligor, including the Equity Interests of the
Subsidiaries owned by such Obligor as set forth on Schedule 1(b) hereto, in each
case together with the certificates (or other agreements or instruments), if
any, representing such shares, and all options and other rights, contractual or
otherwise, with respect thereto, including, but not limited to, the following:

 

(1)   subject to the limitation in clause (ii) above, all Equity Interests
representing a dividend thereon, or representing a distribution or return of
capital upon or in respect thereof, or resulting from a stock split, revision,
reclassification or other exchange therefor, and any subscriptions, warrants,
rights or options issued to the holder thereof, or otherwise in respect thereof;
and

 

(2)   subject to the limitation in clause (ii) above, in the event of any
consolidation or merger involving the issuer thereof and in which such issuer is
not the surviving Person, all shares of each class of the Equity Interests of
the successor Person formed by or resulting from such consolidation or merger,
to the extent that such successor Person is a direct Subsidiary of an Obligor.

 

“Secured Obligations” means the “Senior Secured Obligations” as defined in the
Intercreditor Agreement.

 

“Secured Parties” means the “Creditors” as defined in the Intercreditor
Agreement.

 

“Securities Account Control Agreement” has the meaning set forth in
Section 3(c) hereof.

 

“Trademark License” means any agreement, written or oral, providing for the
grant by or to an Obligor of any right to use any Trademark.

 

“Trademarks” means (a) all trademarks, trade names, corporate names, company
names, business names, fictitious business names, trade styles, service marks,
logos and other source or business identifiers, and the goodwill associated
therewith, now existing or hereafter adopted or acquired, all registrations and
recordings thereof, and all applications in connection therewith, whether in the
United States Patent and Trademark Office or in any similar office or agency of
the United States,

 

F-3

--------------------------------------------------------------------------------


 

any state thereof or any other country or any political subdivision thereof, or
otherwise and (b) all renewals thereof.

 

“UCC” means the Uniform Commercial Code as in effect from time to time in the
state of Illinois except as such term may be used in connection with the
perfection of the Collateral and then the applicable jurisdiction with respect
to such affected Collateral shall apply.

 

“Work” means any work that is subject to copyright protection pursuant to Title
17 of the United States Code.

 

2.     Grant of Security Interest in the Collateral.  To secure the prompt
payment and performance in full when due, whether by lapse of time,
acceleration, mandatory prepayment or otherwise, of the Secured Obligations,
each Obligor hereby grants to the Collateral Agent, for the benefit of the
Secured Parties, a continuing security interest in, and a right to set off
against, any and all right, title and interest of such Obligor in and to all of
the following, whether now owned or existing or owned, acquired, or arising
hereafter (collectively, the “Collateral”):

 

(a) all Accounts;

 

(b) all Chattel Paper;

 

(c) those certain Commercial Tort Claims set forth on Schedule 2(c) hereto;

 

(d) all Copyrights;

 

(e) all Copyright Licenses;

 

(f) all Documents;

 

(g) all Equipment, including Equipment governed by the provisions of the FILOT
Leases;

 

(h) all Fixtures;

 

(i) all General Intangibles, including any Obligor’s rights, title and interest
as lessee with respect to the FILOT Leases;

 

(j) all Goods;

 

(k) all Instruments, including without limitation the Instruments evidencing the
Indebtedness described on Schedule 2(k) and owing to such Obligor by the issuers
named therein, and all interest, cash, Instruments and other property from time
to time received, receivable or otherwise distributed in respect of or in
exchange for any or all of the Instruments evidencing such Indebtedness;

 

(l) all Inventory;

 

(m) all Investment Property;

 

(n) all Letter-of-Credit Rights;

 

(o) all Money;

 

F-4

--------------------------------------------------------------------------------

 

(p) all Patents;

 

(q) all Patent Licenses;

 

(r) all Pledged Bonds;

 

(s) all Pledged Deposit Accounts;

 

(t) all Pledged Equity;

 

(u) all Software;

 

(v) all Supporting Obligations;

 

(w) all Trademarks;

 

(x) all Trademark Licenses; and

 

(y) all Accessions and all Proceeds of any and all of the foregoing.

 

Notwithstanding anything in this Section 2 to the contrary, the foregoing grant
of a security interest shall not be deemed to grant a security interest in any
of the property described below and the term Collateral shall exclude the
property described below (such property being hereinafter referred to as
“Specific Excluded Property”):

 

(I)            any property or rights described in clauses (a) through
(y) above, to the extent that, under applicable Laws, the applicable Obligor is
expressly prohibited from granting a security interest therein or applicable
Laws provide for the involuntary forfeiture of the property in the event a
security interest is granted therein without the consent of the appropriate
Governmental Authority; provided, however, that if such prohibition or the
condition requiring such consent relates only to the foreclosure of a security
interest or the exercise of other rights and remedies upon a default but not to
the granting of a security interest therein, then a security interest in such
property shall be deemed to be granted by this Agreement subject to the
condition that the consent of such Governmental Authority is obtained by the
Collateral Agent prior to foreclosure or exercising its other rights or remedies
hereunder as to which such consent is required, and

 

(II)           any property or rights described in clauses (a) through
(y) above, to the extent that the terms and provisions of a written agreement,
document or instrument in effect on the date hereof (or after the date hereof
unless the relevant prohibition is prohibited under any Financing Document)
creating or evidencing such property or any rights relating thereto expressly
prohibit the granting of a security interest therein or condition the granting
of a security interest therein on the consent of a third party whose consent has
not been obtained or would cause, or allow a third party to cause, the
forfeiture of such property upon the granting of a security interest therein
(other than to the extent that any such requirement or restriction would be
rendered ineffective pursuant to Sections 9-406, 9-407, 9-408 or 9-409 of
Revised Article 9 of the UCC (or any successor provision or provisions));
provided, however, that if such prohibition or the condition requiring such
consent relates only to the foreclosure of a security interest or the exercise
of other rights or remedies upon a default, then a security interest in such
property shall be deemed to be granted by this Agreement subject to the
condition that the consent of such third party is obtained

 

F-5

--------------------------------------------------------------------------------


 

by the Collateral Agent prior to foreclosure or exercising of its other rights
or remedies hereunder as to which such consent is required; and

 

(III)         prior to an Event of Default and, following an Event of Default
unless otherwise requested by Agent, motor vehicles;

 

provided that,

 

(A)          In the event of the termination or elimination of any prohibition
or the requirement for any consent contained in any applicable Law, agreement,
document or instrument to the extent sufficient to permit any Specific Excluded
Property to become Collateral hereunder, or upon the granting of any such
consent, or waiving or terminating any requirement for such consent, a security
interest in such Specific Excluded Property shall be automatically and
simultaneously granted hereunder in such Specific Excluded Property, and the
Specific Excluded Property automatically and simultaneously shall be deemed to
be assigned and pledged to the Collateral Agent and shall be included as
Collateral hereunder; and

 

(B)           the foregoing limitations on the security interests created hereby
shall not apply (1) to the extent any such prohibition on the creation of a
security interest is rendered ineffective under the UCC or other applicable Law
or (2) to the extent such General Intangible, agreement, license, permit or
other instrument was entered into with the sole intent of avoiding the
requirement that a security interest be granted therein pursuant to this
Agreement;

 

(C)           in no event shall the foregoing be construed to exclude from the
security interests created by this Agreement any proceeds of any Specific
Excluded Property of such Obligor, the monetary value of the goodwill or other
General Intangibles relating thereto, or any Accounts or the right to payments
that are due or become due to such Obligor under any such agreement or other
instrument, in each case to the extent the same would otherwise constitute
Collateral.

 

The Obligors and the Collateral Agent, on behalf of the Secured Parties, hereby
acknowledge and agree that the security interests created hereby in the
Collateral constitute continuing collateral security for all of the Secured
Obligations, whether now existing or hereafter arising and, in each case, are
not to be construed as an assignment of any copyrights, patents, trademarks or
any licenses therefor.

 

3.               Representations and Warranties.  Each Obligor hereby represents
and warrants to the Collateral Agent, for the benefit of the Secured Parties,
that:

 

(a)           Ownership.  Each Obligor is the legal and beneficial owner of its
Collateral and has the right to pledge, sell, assign or transfer the same. 
Subject to any Liens permitted under the Credit Agreement or the Note Agreement,
there exists no Adverse Claim with respect to the Pledged Equity of such
Obligor.

 

(b)           Chief Executive Office; Books & Records; Legal Name; State of
Organization.  As of the Commitment Effective Date, each Obligor’s chief
executive office and principal place of business are (and for the prior four
months have been) located at the locations set forth on Schedule 3(b) attached
hereto, and, as of the Commitment Effective Date, each Obligor keeps its books
and records at such applicable locations.  As of the Commitment Effective Date,
each Obligor’s exact legal name is as shown in this Agreement and its location
(within the meaning of Section 9-307 of the UCC) is (and for the prior four
months has been) its state of organization as shown in this Agreement.  As of
the Commitment Effective Date, no Obligor has in the past four months

 

F-6

--------------------------------------------------------------------------------


 

changed its name, been party to a merger, consolidation or other change in
structure or used any tradename not disclosed on Schedule 3(b) attached hereto.

 

(c)           Security Interest/Priority.  This Agreement creates a valid
security interest in favor of the Collateral Agent, for the benefit of the
Secured Parties, in the Collateral of such Obligor and, when properly perfected
by filing, shall constitute a valid and perfected, first priority security
interest in such Collateral (including all uncertificated Pledged Equity
consisting of partnership or limited liability company interests that do not
constitute Securities), to the extent such security interest can be perfected by
filing under the UCC, free and clear of all Liens except for Permitted Liens. 
The taking possession by the Collateral Agent of the Certificated Securities (if
any) evidencing the Pledged Equity and all other Instruments constituting
Collateral will perfect and establish the first priority of the Collateral
Agent’s security interest in all the Pledged Equity evidenced by such
Certificated Securities and such Instruments.  With respect to any Collateral
consisting of a Deposit Account, Securities Entitlement or held in a Securities
Account, upon execution and delivery by the applicable Obligor, the applicable
Depository Bank or Securities Intermediary, as applicable, and the Collateral
Agent of an agreement granting control to the Collateral Agent over such
Collateral (a “Deposit Account Control Agreement” or “Securities Account Control
Agreement”, as applicable), in each case in form and substance reasonably
satisfactory to the Collateral Agent, the Collateral Agent shall have a valid
and perfected, first priority security interest in such Collateral substantially
in form and substance reasonably satisfactory to the Collateral Agent.

 

(d)           Types of Collateral.  Unless the relevant Obligor has provided the
Collateral Agent with 30 days prior written notice thereof, none of the
Collateral consists of, or is the Proceeds of, As-Extracted Collateral, Consumer
Goods, Farm Products, Manufactured Homes or standing timber that is to be cut
and removed under a conveyance or contract for sale (other than with respect to
an Obligor’s contractual right to obtain such standing timber owned by Seller
pursuant to the long term fiber supply agreement and logger contracts in
connection with transactions contemplated by the Mead Purchase Agreement).

 

(e)           Accounts.  (i) Each Account of the Obligors and the papers and
documents relating thereto are genuine and in all material respects what they
purport to be, (ii) each Account arises out of (A) a bona fide sale of goods
sold and delivered by such Obligor (or is in the process of being delivered) or
(B) services theretofore actually rendered by such Obligor to, the account
debtor named therein, (iii) no Account of an Obligor is evidenced by any
Instrument or Chattel Paper unless such Instrument or Chattel Paper, to the
extent requested by the Collateral Agent, has been endorsed over and delivered
to, or submitted to the control of, the Collateral Agent, (iv) unless the
relevant Obligor has provided the Collateral Agent with 30 days prior written
notice to the contrary, no surety bond has been required or given in connection
with any Account of an Obligor or the contracts or purchase orders out of which
they arose and (v) the right to receive payment under each Account is
assignable.

 

(f)            Equipment and Inventory.  With respect to any Equipment and/or
Inventory of an Obligor, each such Obligor has exclusive possession and control
of such Equipment and Inventory of such Obligor except for (i) Equipment leased
by such Obligor as a lessee, (ii) Equipment or Inventory in transit with common
carriers, (iii) Equipment that has been temporarily sent off-site for the
purposes of repair and maintenance or (iv) certain Equipment subject to that
certain Reciprocal Plant Operating Agreement between the Borrower and
MeadWestvaco Corporation, as in effect on the date hereof.  Unless the relevant
Obligor has provided the Collateral Agent with ten (10) days prior written
notice to the contrary, no Inventory of an Obligor with an aggregate value of
$100,000 or more is held by a Person other than an Obligor pursuant to
consignment, sale or return, sale on approval or similar arrangement.

 

F-7

--------------------------------------------------------------------------------


 

(g)           Authorization of Pledged Equity.  All Pledged Equity is duly
authorized and validly issued, is fully paid and, to the extent applicable,
nonassessable and is not subject to the preemptive rights of any Person.

 

(h)           No Other Equity Interests, Instruments, Etc.   As of the
Commitment Effective Date, (i) no Obligor owns any Certificated Securities in
any Subsidiary that are required to be pledged and delivered to the Collateral
Agent hereunder except as set forth on Schedule 1(b) hereto, and (ii) no Obligor
holds any Instruments, Documents or Tangible Chattel Paper required to be
pledged and delivered to the Collateral Agent pursuant to Section 4(a)(i) of
this Agreement other than as set forth on Schedule 3(h) hereto.  All such
Certificated Securities, Instruments, Documents and Tangible Chattel Paper have
been or shall be delivered to the Collateral Agent to the extent required to be
so delivered pursuant to Section 3(e).

 

(i)            Partnership and Limited Liability Company Interests.  Subject to
the proviso set forth below, none of the Subsidiary Equity consisting of
partnership or limited liability company interests (i) is dealt in or traded on
a securities exchange or in a securities market, (ii) by its terms expressly
provides that it is a security governed by Article 8 of the UCC, (iii) is an
investment company security, (iv) is held in a securities account or
(v) constitutes a “Security” or a “Financial Asset” as such terms are defined in
Article 8 of the UCC; provided, however, that all Subsidiary Equity consisting
of a partnership or limited liability company interest that constitutes a
Security because the relevant limited liability company agreement or partnership
agreement expressly provides that it is a Security pursuant to
Section 8-103(c) of the UCC has been evidenced by a certificate and delivered to
the Collateral Agent.

 

(j)            Contracts; Agreements; Licenses.  The Obligors have no material
contracts, agreements or licenses which are non-assignable by their terms, or as
a matter of law, or which prevent the granting of a security interest therein
other than such contracts, agreements or licenses which are replaceable by the
applicable Obligor in the ordinary course of business on terms, taken as a
whole, that are substantially as favorable (or more favorable) to such Obligor.

 

(k)           Mergers, Etc.  Other than as set forth on Schedule 3(k) hereto, no
Obligor has been party to a merger, consolidation or other change in structure
or used any tradename in the prior five years.

 

(l)            Consents; Etc.  There are no restrictions in any Organization
Document governing any Pledged Equity or any other document related thereto
which would limit or restrict (i) the grant of a Lien pursuant to this Agreement
on such Pledged Equity, (ii) the perfection of such Lien or (iii) the exercise
of remedies in respect of such perfected Lien in the Pledged Equity as
contemplated by this Agreement.  Except for (i) the filing or recording of UCC
financing statements, (ii) the filing of appropriate notices with the United
States Patent and Trademark Office and the United States Copyright Office,
(iii) obtaining control to perfect the Liens created by this Agreement (to the
extent required under Section 4(a) hereof), (iv) such actions as may be required
by Laws affecting the offering and sale of securities, (v) such actions as may
be required by applicable foreign Laws affecting the pledge of the Pledged
Equity of Foreign Subsidiaries, (vi) consents, authorizations, filings or other
actions which have been obtained or made and (vii) consents with respect to
contracts which are either (x) not material to the business of the Obligors or
(y) replaceable in the ordinary course of business, no consent or authorization
of, filing with, or other act by or in respect of, any arbitrator or
Governmental Authority and no consent of any other Person (including, without
limitation, any stockholder, member or creditor of such Obligor), is required
for (A) the grant by such Obligor of the security interest in the Collateral
granted hereby or for the execution, delivery or performance of this Agreement
by such Obligor, (B) the perfection of such security interest (to the

 

F-8

--------------------------------------------------------------------------------


 

extent such security interest can be perfected by filing under the UCC, the
granting of control (to the extent required under Section 4(a) hereof) or by
filing an appropriate notice with the United States Patent and Trademark Office
or the United States Copyright Office) or (C) the exercise by the Collateral
Agent or the Secured Parties of the rights and remedies provided for in this
Agreement.

 

(m)          Commercial Tort Claims.  As of the Commitment Effective Date, no
Obligor has any Commercial Tort Claims with a value of $100,000 or more, other
than as set forth on Schedule 2(c) hereto.

 

(n)           Copyrights, Patents and Trademarks.

 

(i)            Set forth on Schedule 3(n) is a list of each Copyright, Copyright
License, Patent, Patent License, Trademark and Trademark License registered or
pending registration with the United States Copyright Office or the United
States Patent and Trademark Office and owned by each Loan Party.

 

(ii)           To the best of each Obligor’s knowledge, each Copyright, Patent
and Trademark of such Obligor is valid, subsisting, unexpired, enforceable and
has not been abandoned.

 

(iii)          To the best of each Obligor’s knowledge, no holding, decision or
judgment has been rendered by any Governmental Authority that would limit,
cancel or question the validity of any Copyright, Patent or Trademark of any
Obligor.

 

(iv)          No action or proceeding is pending seeking to limit, cancel or
question the validity of any Copyright, Patent or Trademark of any Obligor, or
that, if adversely determined, could reasonably be expected to have a material
adverse effect on the value of any material Copyright, Patent or Trademark of
any Obligor.

 

(v)           All applications pertaining to the Copyrights, Patents and
Trademarks of each Obligor have been duly and properly filed, and all
registrations or letters pertaining to such Copyrights, Patents and Trademarks
have been duly and properly filed and issued.

 

(vi)          No Obligor has made any assignment or agreement in conflict with
the security interest in the Copyrights, Patents or Trademarks of any Obligor
hereunder.

 

(o)           Exercising of Rights.  The exercise by the Collateral Agent of its
rights and remedies hereunder will not violate any material contractual
restriction or, to the knowledge of any Obligor, any Law or governmental
regulation binding on or affecting an Obligor or any of its Property except for
such violations as will not interfere with the principal benefits, rights and
remedies provided for, and granted to, the Collateral Agent and the Secured
Parties hereunder.

 

(p)           Deposit Accounts.  As of the Commitment Effective Date, set forth
on Schedule 3(p) attached hereto is a list of all of the Deposit Accounts of the
Obligors and an indication whether such Deposit Account is a Pledged Deposit
Account or a Permitted Unpledged Account.

 

(q)           Securities Accounts.  As of the Commitment Effective Date, set
forth on Schedule 3(p) attached hereto is a list of all of the Securities
Accounts of the Obligors.

 

8.               Covenants. Each Obligor covenants that until such time as the
Secured Obligations arising under the Financing Documents have been paid in full
and the Commitments have expired or been terminated, such Obligor shall:

 

F-9

--------------------------------------------------------------------------------


 

(a)           Instruments/Chattel Paper/Pledged Equity/Control.

 

(i)  If any amount payable under or in connection with any of the Collateral
shall be or become evidenced by any Instrument or Tangible Chattel Paper, or if
any property constituting Collateral shall be stored or shipped subject to a
Document, ensure that such Instrument, Tangible Chattel Paper or Document is
either in the possession of such Obligor at all times or, if requested by the
Collateral Agent to perfect its security interest in such Collateral, is
delivered to the Collateral Agent duly endorsed in a manner satisfactory to the
Collateral Agent.  Such Obligor shall ensure that any Collateral consisting of
Tangible Chattel Paper is marked with a legend acceptable to the Collateral
Agent indicating the Collateral Agent’s security interest in such Tangible
Chattel Paper.    Without limiting the foregoing, all intercompany Indebtedness
owed to an Obligor in excess of $100,000, individually or in the aggregate, must
be evidenced by a promissory note, in a form reasonably satisfactory to the
Collateral Agent, and delivered to the Collateral Agent.

 

(ii)  Deliver to the Collateral Agent promptly upon the receipt thereof by or on
behalf of an Obligor, all certificates and instruments constituting Pledged
Equity.  Prior to delivery to the Collateral Agent, all such certificates
constituting Pledged Equity shall be held in trust by such Obligor for the
benefit of the Collateral Agent pursuant hereto.  All such certificates
representing Pledged Equity shall be delivered in suitable form for transfer by
delivery or shall be accompanied by duly executed instruments of transfer or
assignment in blank, substantially in the form provided in
Exhibit 4(a)(ii) hereto.

 

(iii)  Execute and deliver all agreements, assignments, instruments or other
documents as reasonably requested by the Collateral Agent for the purpose of
obtaining and maintaining Control with respect to any Collateral consisting of
(i) Deposit Accounts, (ii) Investment Property, (iii) Letter-of-Credit Rights
and (iv) Electronic Chattel Paper including, without limitation, any Deposit
Account Control Agreements or Securities Account Control Agreements.

 

(b)           Filing of Financing Statements, Notices, etc.  Authorize the
Collateral Agent to prepare and file such financing statements (including
continuation statements) or amendments thereof or supplements thereto or other
instruments as the Collateral Agent may from time to time deem necessary or
appropriate in order to perfect and maintain the security interest granted
hereunder in accordance with the UCC (including authorization to describe the
collateral as “all personal property” or “all assets”).  Each Obligor shall also
execute and deliver to the Collateral Agent such agreements, assignments or
instruments (including affidavits, notices, reaffirmations and amendments and
restatements of existing documents, as the Collateral Agent may reasonably
request) and do all such other things as the Collateral Agent may reasonably
deem necessary or appropriate (i) to assure to the Collateral Agent its security
interests hereunder are perfected and maintained, including (A) such instruments
as the Collateral Agent may from time to time reasonably request in order to
perfect and maintain the security interests granted hereunder in accordance with
the UCC, (B) with regard to Copyrights, a Notice of Grant of Security Interest
in Copyrights in the form of Schedule 4(b)(i), (C) with regard to Patents, a
Notice of Grant of Security Interest in Patents for filing with the United
States Patent and Trademark Office in the form of Schedule 4(b)(ii) hereto and
(D) with regard to Trademarks, a Notice of Grant of Security Interest in
Trademarks for filing with the United States Patent and Trademark Office in the
form of Schedule 4(b)(iii) hereto, (ii) to consummate the transactions
contemplated hereby and (iii) to otherwise protect and assure the Collateral
Agent of its rights and interests hereunder.  Furthermore, each Obligor also
hereby irrevocably makes, constitutes and appoints the Collateral Agent, its

 

F-10

--------------------------------------------------------------------------------


 

nominee or any other person whom the Collateral Agent may designate, as such
Obligor’s attorney in fact with full power and for the limited purpose to sign
in the name of such Obligor any financing statements, or amendments and
supplements to financing statements, renewal financing statements, notices or
any similar documents which in the Collateral Agent’s reasonable discretion
would be necessary or appropriate in order to perfect and maintain perfection of
the security interests granted hereunder, such power, being coupled with an
interest, being and remaining irrevocable until such time as the Secured
Obligations arising under the Financing Documents have been paid in full and the
Commitments have expired or been terminated.  Each Obligor hereby agrees that a
carbon, photographic or other reproduction of this Agreement or any such
financing statement is sufficient for filing as a financing statement by the
Collateral Agent without notice thereof to such Obligor wherever the Collateral
Agent may in its sole discretion desire to file the same.  In the event for any
reason the Law of any jurisdiction other than Illinois becomes or is applicable
to the Collateral of any Obligor or any part thereof, or to any of the Secured
Obligations, such Obligor agrees to execute and deliver all such instruments and
to do all such other things as the Collateral Agent in its sole discretion
reasonably deems necessary or appropriate to preserve, protect and enforce the
security interest of the Collateral Agent under the Law of such other
jurisdiction (and, if an Obligor shall fail to do so promptly upon the request
of the Collateral Agent, then the Collateral Agent may execute any and all such
requested documents on behalf of such Obligor pursuant to the power of attorney
granted hereinabove).  Each Obligor agrees to mark its books and records to
reflect the security interest of the Collateral Agent in the Collateral.

 

(c)           Pledged Deposit Accounts.

 

(i)            (A) Maintain Pledged Deposit Accounts only with the Collateral
Agent or banks that have entered into a Deposit Account Control Agreement (each
such bank, a “Depositary Bank”) and (B) Deposit in a Pledged Deposit Account all
of its cash balances and the proceeds of all of the other Collateral received
from time to time thereby other than cash balances necessary to pay salaries to
and benefits to the employees of such Obligor and to pay other administrative
and operating expenses incurred by such Obligor in the ordinary course of
business, in each case to the extent that such payments are not prohibited by
the terms of any Financing Document.

 

(ii)           Not add any bank as a Depositary Bank (other than in connection
with a Permitted Unpledged Account) or add any Deposit Account as a Pledged
Deposit Account to those set forth on Schedule 3(p) hereto, unless the
Collateral Agent shall have received at least ten (10) days’ prior written
notice of such addition and shall have received a Deposit Account Control
Agreement or a supplement to an existing Deposit Account Control Agreement,
covering such new Pledged Deposit Account and duly executed by such Depositary
Bank and such Obligor (and, upon the receipt by Collateral Agent of any such
Deposit Account Control Agreement or supplement to an existing Deposit Account
Control Agreement, Schedule 3(p) shall be automatically amended to include the
additional Pledged Deposit Account and, if applicable, the new Depositary Bank).

 

(iii)          Each of the Pledged Deposit Accounts shall be subject to
applicable Laws (including, without limitation, such applicable regulations of
the Board of Governors of the Federal Reserve System and of any other
appropriate banking authority or Governmental Authority) as are in effect from
time to time.

 

(iv)          So long as no Event of Default shall have occurred and be
continuing or would occur as a result thereof, each of the Obligors may
withdraw, and the Collateral Agent and each of the Secured Parties hereby
authorize each of the Obligors and the Depositary Banks

 

F-11

--------------------------------------------------------------------------------


 

to have paid and released to any Permitted Unpledged Account or to any other
Person designated by such Obligor, any amounts on deposit in their Pledged
Deposit Accounts for the conduct of the business of such Obligor and its
Subsidiaries in the ordinary course or otherwise expressly permitted under the
terms of each of the Financing Documents.

 

(d)           Securities Accounts.  Not maintain any Securities Account other
than those set forth on Schedule 3(p) hereto, unless the Collateral Agent shall
have received at least ten (10) days’ prior written notice of such addition and
shall have received a Securities Account Control Agreement or a supplement to an
existing Securities Account Control Agreement, covering such new Securities
Account and duly executed by the Securities Intermediary for such Securities
Account and such Obligor (and, upon the receipt by the Collateral Agent of any
such Securities Account Control Agreement or supplement to an existing
Securities Account Control Agreement, Schedule 3(p) shall be automatically
deemed amended to include the additional Securities Account and, if applicable,
the new Securities Intermediary).

 

(e)           Defense of Title.  Warrant and defend title to and ownership of
the Collateral (except as otherwise permitted under each of the Financing
Documents) of such Obligor at its own expense against the claims and demands of
all other parties claiming an interest therein, keep the Collateral free from
all Liens, except for Liens permitted by each of the Financing Documents and not
sell, exchange, transfer, assign, lease or otherwise dispose of the Collateral
of such Obligor or any interest therein, except as permitted under each of the
Financing Documents.

 

(f)            Collateral Held by Warehouseman, Bailee, etc.  If any Collateral
with a value of $100,000 or more is at any time in the possession or control of
a warehouseman, bailee or any agent or processor of such Obligor and the
Collateral Agent so requests (i) notify such Person in writing of the Collateral
Agent’s security interest therein, (ii) instruct such Person to hold all such
Collateral for the Collateral Agent’s account and subject to the Collateral
Agent’s instructions and (iii) use reasonable best efforts to obtain a written
acknowledgment from such Person that it is holding such Collateral for the
benefit of the Collateral Agent.

 

(g)           Treatment of Accounts.  Not grant or extend the time for payment
of any Account, or compromise or settle any Account for less than the full
amount thereof, or release any person or property, in whole or in part, from
payment thereof, or allow any credit or discount thereon, other than as normal
and customary in the ordinary course of an Obligor’s business.

 

(h)           Commercial Tort Claims.  (i) Promptly forward to the Collateral
Agent an updated Schedule 2(c) listing any and all Commercial Tort Claims with a
value of $100,000 or more by or in favor of such Obligor and (ii) execute and
deliver such statements, documents and notices and do and cause to be done all
such things as may be required by the Collateral Agent, or required by Law to
create, preserve, perfect and maintain the Collateral Agent’s security interest
in any Commercial Tort Claims initiated by or in favor of any Obligor.

 

(i)            Books and Records.  Mark its books and records (and shall cause
the issuer of the Pledged Equity of such Obligor to mark its books and records)
to reflect the security interest granted pursuant to this Agreement.

 

(j)            Nature of Collateral.  At all times maintain the Collateral as
personal property and not affix any of the Collateral to any real property in a
manner which would change its nature from personal property to real property or
a Fixture to real property, unless the Collateral Agent shall have a perfected
Lien on such Fixture or real property or shall have agreed otherwise.

 

F-12

--------------------------------------------------------------------------------


 

(k)           Issuance or Acquisition of Equity Interests.  Not without
executing and delivering, or causing to be executed and delivered, to the
Collateral Agent such agreements, documents and instruments as the Collateral
Agent may reasonably require, issue or acquire any Pledged Equity consisting of
an interest in a partnership or a limited liability company that (i) is dealt in
or traded on a securities exchange or in a securities market, (ii) by its terms
expressly provides that it is a Security governed by Article 8 of the UCC,
(iii) is an investment company security, (iv) is held in a Securities Account or
(v) constitutes a Security or a Financial Asset.

 

(l)            Intellectual Property.

 

(i)            Not do any act or knowingly omit to do any act whereby any
material Copyright may become invalidated and (A) not do any act, or knowingly
omit to do any act, whereby any material Copyright may become injected into the
public domain; (B) notify the Collateral Agent immediately if it knows that any
material Copyright may become injected into the public domain or of any
materially adverse determination or development (including, without limitation,
the institution of, or any such determination or development in, any court or
tribunal in the United States or any other country) regarding an Obligor’s
ownership of any such Copyright or its validity; (C) take all necessary steps as
it shall deem appropriate under the circumstances, to maintain and pursue each
application (and to obtain the relevant registration) of each material Copyright
owned by an Obligor and to maintain each registration of each material Copyright
owned by an Obligor including, without limitation, filing of applications for
renewal where necessary; and (D) promptly notify the Collateral Agent of any
material infringement of any material Copyright of an Obligor of which it
becomes aware and take such actions as it shall reasonably deem appropriate
under the circumstances to protect such Copyright, including, where appropriate,
the bringing of suit for infringement, seeking injunctive relief and seeking to
recover any and all damages for such infringement.

 

(ii)           Not make any assignment or agreement in conflict with the
security interest in the Copyrights of each Obligor hereunder (except as
permitted by each of the Financing Documents).

 

(iii)          (A) Continue to use each material Trademark on each and every
trademark class of goods applicable to its current line as reflected in its
current catalogs, brochures and price lists in order to maintain such Trademark
in full force free from any claim of abandonment for non-use, (B) maintain as in
the past the quality of products and services offered under such Trademark,
(C) employ such Trademark with the appropriate notice of registration, if
applicable, (D) not adopt or use any mark that is confusingly similar or a
colorable imitation of such Trademark unless the Collateral Agent, for the
ratable benefit of the Secured Parties, shall obtain a perfected security
interest in such mark pursuant to this Agreement, and (E) not (and not permit
any licensee or sublicensee thereof to) do any act or knowingly omit to do any
act whereby any such Trademark may become invalidated.

 

(iv)          Not do any act, or omit to do any act, whereby any material Patent
may become abandoned or dedicated.

 

(v)           Notify the Collateral Agent and the Secured Parties immediately if
it knows that any application or registration relating to any material Patent or
Trademark may become abandoned or dedicated, or of any materially adverse
determination or development (including, without limitation, the institution of,
or any such determination or development in, any proceeding in the United States
Patent and Trademark Office or any court or tribunal

 

F-13

--------------------------------------------------------------------------------


 

in any country) regarding such Obligor ownership of any Patent or Trademark or
its right to register the same or to keep and maintain the same.

 

(vi)          Take all reasonable and necessary steps, including, without
limitation, in any proceeding before the United States Patent and Trademark
Office, or any similar office or agency in any other country or any political
subdivision thereof, to maintain and pursue each application (and to obtain the
relevant registration) and to maintain each registration of each material Patent
and Trademark, including, without limitation, filing of applications for
renewal, affidavits of use and affidavits of incontestability.

 

(vii)         Promptly notify the Collateral Agent and the Secured Parties after
it learns that any material Patent or Trademark included in the Collateral is
infringed, misappropriated or diluted by a third party and promptly sue for
infringement, misappropriation or dilution, to seek injunctive relief where
appropriate and to recover any and all damages for such infringement,
misappropriation or dilution, or to take such other actions as it shall
reasonably deem appropriate under the circumstances to protect such Patent or
Trademark.

 

(viii)        Not make any assignment or agreement in conflict with the security
interest in the Patents or Trademarks of each Obligor hereunder (except as
permitted by each of the Financing Documents).

 

Notwithstanding the foregoing, the Obligors may, in their reasonable business
judgment, fail to maintain, pursue, preserve or protect any Copyright, Patent or
Trademark which is not material to their businesses.

 

(m)          Insurance. Insure, repair and replace the Collateral of such
Obligor as set forth in each of the Financing Documents.  All insurance proceeds
paid in connection with any insurance providing coverage with respect to any
Collateral shall be subject to the security interests of the Collateral Agent
hereunder and shall be paid or applied in accordance with the terms of the
Intercreditor Agreement.

 

(n)           Amendments.  Not make or consent to any amendment or other
modification or waiver with respect to any of the Collateral of such Obligor or
enter into any agreement or allow to exist any restriction with respect to any
of the Collateral of such Obligor other than pursuant hereto or as may be
permitted under the each of the Financing Documents, except for such amendments,
modifications or waivers that would not be reasonably expected to be materially
adverse to the interests of the Secured Parties.

 

9.               Authorization to File Financing Statements.  Each Obligor
hereby authorizes the Collateral Agent to prepare and file such financing
statements (including continuation statements) or amendments thereof or
supplements thereto or other instruments as the Collateral Agent may from time
to time deem necessary or appropriate in order to perfect and maintain the
security interests granted hereunder in accordance with the UCC (including
authorization to describe the Collateral as “all personal property”, “all
assets” or words of similar meaning).

 

10.         Advances.  On failure of any Obligor to perform any of the covenants
and agreements contained herein, the Collateral Agent may, at its sole option
and in its sole discretion upon prior notice to the relevant Obligor, perform
the same and in so doing may expend such sums as the Collateral Agent may
reasonably deem advisable in the performance thereof, including, without
limitation, the payment of any insurance premiums, the payment of any taxes, a
payment to obtain a release of a Lien or potential Lien, expenditures made in
defending against any adverse claim and all other expenditures which the
Collateral Agent may make for the protection of the security hereof or which may
be compelled to make by

 

F-14

--------------------------------------------------------------------------------

 

operation of Law.  All such sums and amounts so expended shall be repayable by
the Obligors on a joint and several basis promptly upon timely notice thereof
and demand therefor, shall constitute additional Secured Obligations and shall
bear interest from the date said amounts are expended at the Default Rate.  No
such performance of any covenant or agreement by the Collateral Agent on behalf
of any Obligor, and no such advance or expenditure therefor, shall relieve the
Obligors of any Default or Event of Default.  The Collateral Agent may make any
payment hereby authorized in accordance with any bill, statement or estimate
procured from the appropriate public office or holder of the claim to be
discharged without inquiry into the accuracy of such bill, statement or estimate
or into the validity of any tax assessment, sale, forfeiture, tax lien, title or
claim except to the extent such payment is being contested in good faith by an
Obligor in appropriate proceedings and against which adequate reserves are being
maintained in accordance with GAAP.

 

11.           Remedies.

 

(a)           General Remedies.  Upon the occurrence of an Event of Default and
during continuation thereof, the Collateral Agent shall have, in addition to the
rights and remedies provided herein, in any of the Financing Documents, in any
other documents relating to the Secured Obligations, or by Law (including, but
not limited to, levy of attachment, garnishment and the rights and remedies set
forth in the UCC of the jurisdiction applicable to the affected Collateral), the
rights and remedies of a secured party under the UCC (regardless of whether the
UCC is the law of the jurisdiction where the rights and remedies are asserted
and regardless of whether the UCC applies to the affected Collateral), and
further, the Collateral Agent may, with or without judicial process or the aid
and assistance of others, (i) enter on any premises on which any of the
Collateral may be located and, without resistance or interference by the
Obligors, take possession of the Collateral, (ii) dispose of any Collateral on
any such premises, (iii) require the Obligors to assemble and make available to
the Collateral Agent at the expense of the Obligors any Collateral at any place
and time designated by the Collateral Agent which is reasonably convenient to
both parties, (iv) remove any Collateral from any such premises for the purpose
of effecting sale or other disposition thereof, and/or (v) without demand and
without advertisement, notice, hearing or process of law, all of which each of
the Obligors hereby waives to the fullest extent permitted by Law, at any place
and time or times, sell and deliver any or all Collateral held by or for it at
public or private sale (which in the case of a private sale of Pledged Equity,
shall be to a restricted group of purchasers who will be obligated to agree,
among other things, to acquire such securities for their own account, for
investment and not with a view to the distribution or resale thereof), at any
exchange or broker’s board or elsewhere, by one or more contracts, in one or
more parcels, for Money, upon credit or otherwise, at such prices and upon such
terms as the Collateral Agent deems advisable, in its sole discretion (subject
to any and all mandatory legal requirements). Each Obligor acknowledges that any
such private sale may be at prices and on terms less favorable to the seller
than the prices and other terms which might have been obtained at a public sale
and, notwithstanding the foregoing, agrees that such private sale shall be
deemed to have been made in a commercially reasonable manner and, in the case of
a sale of Pledged Equity, that the Collateral Agent shall have no obligation to
delay sale of any such securities for the period of time necessary to permit the
issuer of such securities to register such securities for public sale under the
Securities Act of 1933.  Neither the Collateral Agent’s compliance with
applicable Law nor its disclaimer of warranties relating to the Collateral shall
be considered to adversely affect the commercial reasonableness of any sale.  To
the extent the rights of notice cannot be legally waived hereunder, each Obligor
agrees that any requirement of reasonable notice shall be met if such notice,
specifying the place of any public sale or the time after which any private sale
is to be made, is personally served on or mailed, postage prepaid, to the
Borrower in accordance with the notice provisions of Section 11.02 of the Credit
Agreement or paragraph 11I of the Note Agreement at least 10 days before the
time of sale or other event giving rise to the requirement of such notice.  The
Collateral Agent may adjourn any public

 

F-15

--------------------------------------------------------------------------------


 

or private sale from time to time by announcement at the time and place fixed
therefor, and such sale may, without further notice, be made at the time and
place to which it was so adjourned.  Each Obligor further acknowledges and
agrees that any offer to sell any Pledged Equity which has been (i) publicly
advertised on a bona fide basis in a newspaper or other publication of general
circulation in the financial community of New York, New York (to the extent that
such offer may be advertised without prior registration under the Securities Act
of 1933), or (ii) made privately in the manner described above shall be deemed
to involve a “public sale” under the UCC, notwithstanding that such sale may not
constitute a “public offering” under the Securities Act of 1933, and the
Collateral Agent may, in such event, bid for the purchase of such securities. 
The Collateral Agent shall not be obligated to make any sale or other
disposition of the Collateral regardless of notice having been given.  To the
extent permitted by applicable Law, any Secured Party may be a purchaser at any
such sale.  To the extent permitted by applicable Law, each of the Obligors
hereby waives all of its rights of redemption with respect to any such sale. 
Subject to the provisions of applicable Law, the Collateral Agent may postpone
or cause the postponement of the sale of all or any portion of the Collateral by
announcement at the time and place of such sale, and such sale may, without
further notice, to the extent permitted by Law, be made at the time and place to
which the sale was postponed, or the Collateral Agent may further postpone such
sale by announcement made at such time and place.

 

(b)           Remedies relating to Accounts.  During the continuation of an
Event of Default, whether or not the Collateral Agent has exercised any or all
of its rights and remedies hereunder, (i) each Obligor will promptly upon
request of the Collateral Agent instruct all account debtors to remit all
payments in respect of Accounts to a mailing location selected by the Collateral
Agent and (ii) the Collateral Agent shall have the right to enforce any
Obligor’s rights against its customers and account debtors, and the Collateral
Agent or its designee may notify any Obligor’s customers and account debtors
that the Accounts of such Obligor have been assigned to the Collateral Agent or
of the Collateral Agent’s security interest therein, and may (either in its own
name or in the name of an Obligor or both) demand, collect (including without
limitation by way of a lockbox arrangement), receive, take receipt for, sell,
sue for, compound, settle, compromise and give acquittance for any and all
amounts due or to become due on any Account, and, in the Collateral Agent’s
discretion, file any claim or take any other action or proceeding to protect and
realize upon the security interest of the Secured Parties in the Accounts.  Each
Obligor acknowledges and agrees that the Proceeds of its Accounts remitted to or
on behalf of the Collateral Agent in accordance with the provisions hereof shall
be solely for the Collateral Agent’s own convenience and that such Obligor shall
not have any right, title or interest in such Accounts or in any such other
amounts except as expressly provided herein.  Neither the Collateral Agent nor
the Secured Parties shall have any liability or responsibility to any Obligor
for acceptance of a check, draft or other order for payment of money bearing the
legend “payment in full” or words of similar import or any other restrictive
legend or endorsement or be responsible for determining the correctness of any
remittance.  Furthermore, during the continuation of an Event of Default,
(i) the Collateral Agent shall have the right, but not the obligation, to make
test verifications of the Accounts in any manner and through any medium that it
reasonably considers advisable, and the Obligors shall furnish all such
assistance and information as the Collateral Agent may reasonably require in
connection with such test verifications, (ii) upon the Collateral Agent’s
request and at the expense of the Obligors, the Obligors shall cause independent
public accountants or others satisfactory to the Collateral Agent to furnish to
the Collateral Agent reports showing reconciliations, aging and test
verifications of, and trial balances for, the Accounts and (iii) the Collateral
Agent in its own name or in the name of others may communicate with account
debtors on the Accounts to verify with them to the Collateral Agent’s
satisfaction the existence, amount and terms of any Accounts.

 

F-16

--------------------------------------------------------------------------------


 

(c)           Access.  In addition to the rights and remedies hereunder, upon
the occurrence of an Event of Default and during the continuance thereof, the
Collateral Agent shall have the right to enter and remain upon the various
premises of the Obligors without cost or charge to the Collateral Agent, and use
the same, together with materials, supplies, books and records of the Obligors
for the purpose of collecting and liquidating the Collateral, or for preparing
for sale and conducting the sale of the Collateral, whether by foreclosure,
auction or otherwise.  In addition, the Collateral Agent may remove Collateral,
or any part thereof, from such premises and/or any records with respect thereto,
in order to effectively collect or liquidate such Collateral.

 

(d)           Nonexclusive Nature of Remedies.  Failure by the Collateral Agent
or the Secured Parties to exercise any right, remedy or option under this
Agreement, any other Financing Document, any other document relating to the
Secured Obligations, or as provided by Law, or any delay by the Collateral Agent
or the Secured Parties in exercising the same, shall not operate as a waiver of
any such right, remedy or option.  No waiver hereunder shall be effective unless
it is in writing, signed by the party against whom such waiver is sought to be
enforced and then only to the extent specifically stated, which in the case of
the Collateral Agent or the Secured Parties shall only be granted as provided
herein.  To the extent permitted by Law, neither the Collateral Agent, the
Secured Parties, nor any party acting as attorney for the Collateral Agent or
the Secured Parties, shall be liable hereunder for any acts or omissions or for
any error of judgment or mistake of fact or law other than their gross
negligence or willful misconduct hereunder.  The rights and remedies of the
Collateral Agent and the Secured Parties under this Agreement shall be
cumulative and not exclusive of any other right or remedy which the Collateral
Agent or the Secured Parties may have.

 

(e)           Retention of Collateral.  In addition to the rights and remedies
hereunder, the Collateral Agent may, in compliance with Sections 9-620 and 9-621
of the UCC or otherwise complying with the requirements of applicable Law of the
relevant jurisdiction, accept or retain the Collateral in satisfaction of the
Secured Obligations.  Unless and until the Collateral Agent shall have provided
such notices, however, the Collateral Agent shall not be deemed to have retained
any Collateral in satisfaction of any Secured Obligations for any reason.

 

(f)            Deficiency.  In the event that the proceeds of any sale,
collection or realization are insufficient to pay all amounts to which the
Collateral Agent or the Secured Parties are legally entitled, the Obligors shall
be jointly and severally liable for the deficiency, together with interest
thereon at the Default Rate, together with the costs of collection and the fees,
charges and disbursements of counsel.  Any surplus remaining after the full
payment and satisfaction of the Secured Obligations shall be returned to the
Obligors or to whomsoever a court of competent jurisdiction shall determine to
be entitled thereto.

 

(g)           Indemnification.  Each Obligor hereby agrees to indemnify the
Collateral Agent and the Secured Parties in accordance with the terms of
Section 11.04 of the Credit Agreement, paragraph 11B of the Note Agreement, each
of the other Financing Documents and the Intercreditor Agreement with respect to
the actions taken by the Collateral Agent in accordance with the foregoing.  The
foregoing indemnity shall survive the repayment of the Secured Obligations.

 

12.           Rights of the Collateral Agent.

 

(a)           Power of Attorney.  In addition to other powers of attorney
contained herein, each Obligor hereby designates and appoints the Collateral
Agent, on behalf of the Secured Parties, and each of its designees or agents, as
attorney-in-fact of such Obligor, irrevocably and with power of substitution,
with authority to take any or all of the following actions upon the occurrence
and during the continuance of an Event of Default:

 

F-17

--------------------------------------------------------------------------------


 

(i)            to demand, collect, settle, compromise, adjust, give discharges
and releases, all as the Collateral Agent may reasonably determine;

 

(ii)           to commence and prosecute any actions at any court for the
purposes of collecting any Collateral and enforcing any other right in respect
thereof;

 

(iii)          to defend, settle or compromise any action brought and, in
connection therewith, give such discharge or release as the Collateral Agent may
deem reasonably appropriate;

 

(iv)          receive, open and dispose of mail addressed to an Obligor and
endorse checks, notes, drafts, acceptances, money orders, bills of lading,
warehouse receipts or other instruments or documents evidencing payment,
shipment or storage of the goods giving rise to the Collateral of such Obligor
on behalf of and in the name of such Obligor, or securing, or relating to such
Collateral;

 

(v)           sell, assign, transfer, make any agreement in respect of, or
otherwise deal with or exercise rights in respect of, any Collateral or the
goods or services which have given rise thereto, as fully and completely as
though the Collateral Agent were the absolute owner thereof for all purposes;

 

(vi)          adjust and settle claims under any insurance policy relating
thereto;

 

(vii)         execute and deliver all assignments, conveyances, statements,
financing statements, renewal financing statements, security agreements,
affidavits, notices and other agreements, instruments and documents that the
Collateral Agent may determine necessary in order to perfect and maintain the
security interests and liens granted in this Agreement and in order to fully
consummate all of the transactions contemplated therein;

 

(viii)        institute any foreclosure proceedings that the Collateral Agent
may deem appropriate;

 

(ix)           to sign and endorse any drafts, assignments, proxies, stock
powers, verifications, notices and other documents relating to the Collateral;

 

(x)            to exchange any of the Pledged Equity or other property upon any
merger, consolidation, reorganization, recapitalization or other readjustment of
the issuer thereof and, in connection therewith, deposit any of the Pledged
Equity with any committee, depository, transfer agent, registrar or other
designated agency upon such terms as the Collateral Agent may reasonably deem
appropriate;

 

(xi)           to vote for a shareholder resolution, or to sign an instrument in
writing, sanctioning the transfer of any or all of the Pledged Equity into the
name of the Collateral Agent or one or more of the Secured Parties or into the
name of any transferee to whom the Pledged Equity or any part thereof may be
sold pursuant to Section 7 hereof;

 

(xii)          to pay or discharge taxes, liens, security interests or other
encumbrances levied or placed on or threatened against the Collateral;

 

F-18

--------------------------------------------------------------------------------


 

(xiii)         to direct any parties liable for any payment in connection with
any of the Collateral to make payment of any and all monies due and to become
due thereunder directly to the Collateral Agent or as the Collateral Agent shall
direct;

 

(xiv)        to receive payment of and receipt for any and all monies, claims,
and other amounts due and to become due at any time in respect of or arising out
of any Collateral; and

 

(xv)         do and perform all such other acts and things as the Collateral
Agent may reasonably deem to be necessary, proper or convenient in connection
with the Collateral.

 

This power of attorney is a power coupled with an interest and shall be
irrevocable until such time as the Secured Obligations arising under the
Financing Documents have been paid in full and the Commitments have expired or
been terminated.  The Collateral Agent shall be under no duty to exercise or
withhold the exercise of any of the rights, powers, privileges and options
expressly or implicitly granted to the Collateral Agent in this Agreement, and
shall not be liable for any failure to do so or any delay in doing so.  The
Collateral Agent shall not be liable for any act or omission or for any error of
judgment or any mistake of fact or law in its individual capacity or its
capacity as attorney-in-fact except acts or omissions resulting from its gross
negligence or willful misconduct.  This power of attorney is conferred on the
Collateral Agent solely to protect, preserve and realize upon its security
interest in the Collateral.

 

(b)           Assignment by the Collateral Agent. The Collateral Agent may from
time to time assign its security interests in the Collateral to a successor
Collateral Agent appointed in accordance with the Intercreditor Agreement, and
such successor shall be entitled to all of the rights and remedies of the
Collateral Agent under this Agreement in relation thereto.

 

(c)           The Collateral Agent’s Duty of Care.  Other than the exercise of
reasonable care to assure the safe custody of the Collateral while being held by
the Collateral Agent hereunder, the Collateral Agent shall have no duty or
liability to preserve rights pertaining thereto, it being understood and agreed
that the Obligors shall be responsible for preservation of all rights in the
Collateral, and the Collateral Agent shall be relieved of all responsibility for
the Collateral upon surrendering it or tendering the surrender of it to the
Obligors.  The Collateral Agent shall be deemed to have exercised reasonable
care in the custody and preservation of the Collateral in its possession if the
Collateral is accorded treatment substantially equal to that which the
Collateral Agent accords its own property, which shall be no less than the
treatment employed by a reasonable and prudent agent in the industry, it being
understood that the Collateral Agent shall not have responsibility for taking
any necessary steps to preserve rights against any parties with respect to any
of the Collateral.  In the event of a public or private sale of Collateral
pursuant to Section 7 hereof, the Collateral Agent shall have no responsibility
for (i) ascertaining or taking action with respect to calls, conversions,
exchanges, maturities, tenders or other matters relating to any Collateral,
whether or not the Collateral Agent has or is deemed to have knowledge of such
matters, or (ii) taking any steps to clean, repair or otherwise prepare the
Collateral for sale.

 

(d)           Liability with Respect to Accounts.  Anything herein to the
contrary notwithstanding, each of the Obligors shall remain liable under each of
the Accounts to observe and perform all the conditions and obligations to be
observed and performed by it thereunder, all in accordance with the terms of any
agreement giving rise to each such Account.  Neither the Collateral Agent nor
any Secured Party shall have any obligation or liability under any Account (or
any agreement giving rise thereto) by reason of or arising out of this Agreement
or the receipt by the Collateral Agent or any Secured Party of any payment
relating to such Account pursuant hereto, nor shall the Collateral Agent or any
Secured Party be obligated in any manner to perform any of the obligations of an

 

F-19

--------------------------------------------------------------------------------


 

Obligor under or pursuant to any Account (or any agreement giving rise thereto),
to make any payment, to make any inquiry as to the nature or the sufficiency of
any payment received by it or as to the sufficiency of any performance by any
party under any Account (or any agreement giving rise thereto), to present or
file any claim, to take any action to enforce any performance or to collect the
payment of any amounts which may have been assigned to it or to which it may be
entitled at any time or times.

 

(e)           Voting and Payment Rights in Respect of the Pledged Equity.

 

(i)            So long as no Event of Default shall exist, each Obligor may
(A) exercise any and all voting and other consensual rights pertaining to the
Pledged Equity of such Obligor or any part thereof for any purpose not
inconsistent with the terms of this Agreement or any Financing Document and
(B) receive and retain any and all dividends (other than stock dividends and
other dividends constituting Collateral which are addressed hereinabove),
principal or interest paid in respect of the Pledged Equity to the extent they
are allowed under each of the Financing Documents; and

 

(ii)           During the continuance of an Event of Default, (A) all rights of
an Obligor to exercise the voting and other consensual rights which it would
otherwise be entitled to exercise pursuant to clause (i)(A) above shall cease
and all such rights shall thereupon become vested in the Collateral Agent which
shall then have the sole right to exercise such voting and other consensual
rights, (B) all rights of an Obligor to receive the dividends, principal and
interest payments which it would otherwise be authorized to receive and retain
pursuant to clause (i)(B) above shall cease and all such rights shall thereupon
be vested in the Collateral Agent which shall then have the sole right to
receive and hold as Collateral such dividends, principal and interest payments,
and (C) all dividends, principal and interest payments which are received by an
Obligor contrary to the provisions of clause (ii)(B) above shall be received in
trust for the benefit of the Collateral Agent, shall be segregated from other
property or funds of such Obligor, and shall be forthwith paid over to the
Collateral Agent as Collateral in the exact form received, to be held by the
Collateral Agent as Collateral and as further collateral security for the
Secured Obligations.

 

F-20

--------------------------------------------------------------------------------


 

(f)            Releases of Collateral.

 

(i)            If any Collateral shall be sold, transferred or otherwise
disposed of by any Obligor in a transaction permitted by each of the Financing
Documents, then the Collateral Agent, at the request and sole expense of such
Obligor, shall promptly execute and deliver to such Obligor all releases and
other documents, and take such other action, reasonably necessary for the
release of the Liens created hereby or by any other Collateral Document on such
Collateral.

 

(ii)           The Collateral Agent may release any of the Pledged Equity from
this Agreement or may substitute any of the Pledged Equity for other Pledged
Equity without altering, varying or diminishing in any way the force, effect,
lien, pledge or security interest of this Agreement as to any Pledged Equity not
expressly released or substituted, and this Agreement shall continue as a first
priority lien on all Pledged Equity not expressly released or substituted.

 

13.         Application of Proceeds.  Upon the acceleration of any of the
Secured Obligations pursuant to any of the Financing Documents, any payments in
respect of the Secured Obligations and any proceeds of the Collateral, when
received by the Collateral Agent or any Secured Party in Money, will be applied
in reduction of the Secured Obligations in the order set forth in the
Intercreditor Agreement.

 

14.           Continuing Agreement.

 

(a)           This Agreement shall remain in full force and effect until such
time as the Secured Obligations arising under the Financing Documents have been
paid in full and the Commitments have expired or been terminated, at which time
this Agreement shall be automatically terminated and the Collateral Agent shall,
upon the request and at the expense of the Obligors, forthwith release all of
its liens and security interests hereunder and shall execute and deliver all UCC
termination statements and/or other documents reasonably requested by the
Obligors evidencing such termination.

 

(b)           This Agreement shall continue to be effective or be automatically
reinstated, as the case may be, if at any time payment, in whole or in part, of
any of the Secured Obligations is rescinded or must otherwise be restored or
returned by the Collateral Agent or any Secured Party as a preference,
fraudulent conveyance or otherwise under any Debtor Relief Law, all as though
such payment had not been made; provided that in the event payment of all or any
part of the Secured Obligations is rescinded or must be restored or returned,
all reasonable costs and expenses (including without limitation any reasonable
legal fees and disbursements) incurred by the Collateral Agent or any Secured
Party in defending and enforcing such reinstatement shall be deemed to be
included as a part of the Secured Obligations.

 

15.         Amendments; Waivers; Modifications, etc.  This Agreement and the
provisions hereof may not be amended, waived, modified, changed, discharged or
terminated except as set forth in the Intercreditor Agreement; provided that any
update or revision to Schedule 2(c) or Schedule 2(k) hereof delivered by any
Obligor shall not constitute an amendment for purposes of this Section 11 or any
of the Financing Documents.

 

16.         Successors in Interest.  This Agreement shall be binding upon each
Obligor, its successors and assigns and shall inure, together with the rights
and remedies of the Collateral Agent and the Secured Parties hereunder, to the
benefit of the Collateral Agent and the Secured Parties and their successors and
permitted assigns.

 

F-21

--------------------------------------------------------------------------------


 

17.         Notices.  All notices required or permitted to be given under this
Agreement shall be in conformance with Section 11.02 of the Credit Agreement and
paragraph 11I of the Note Agreement.

 

18.         Counterparts; Signatures.  This Agreement may be executed in any
number of counterparts, each of which where so executed and delivered shall be
an original, but all of which shall constitute one and the same instrument.  It
shall not be necessary in making proof of this Agreement to produce or account
for more than one such counterpart.  Any signature delivered by facsimile or
electronic mail shall be deemed to be an original signature hereto, provided
that the Obligors shall deliver an original to the Collateral Agent upon the
Collateral Agent’s request.

 

19.         Headings.  The headings of the sections hereof are provided for
convenience only and shall not in any way affect the meaning or construction of
any provision of this Agreement.

 

20.           Governing Law; Submission to Jurisdiction; Venue; WAIVER OF JURY
TRIAL.

 

(a)           GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF ILLINOIS.

 

(b)           SUBMISSION TO JURISDICTION.  THE BORROWER AND EACH OTHER OBLIGOR
IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE
NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF ILLINOIS SITTING IN COOK
COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE NORTHERN DISTRICT OF
ILLINOIS, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER FINANCING DOCUMENT, OR
FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH ILLINOIS STATE COURT
OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. 
EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.  NOTHING IN THIS
AGREEMENT OR IN ANY OTHER FINANCING DOCUMENT SHALL AFFECT ANY RIGHT THAT THE
COLLATERAL AGENT, THE ADMINISTRATIVE AGENT, THE NOTEHOLDERS OR ANY OTHER SECURED
PARTY MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS
AGREEMENT OR ANY OTHER FINANCING DOCUMENT AGAINST THE BORROWER OR ANY OTHER
OBLIGOR OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.

 

(c)           WAIVER OF VENUE.  THE BORROWER AND EACH OTHER OBLIGOR IRREVOCABLY
AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION.  EACH
OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT

 

F-22

--------------------------------------------------------------------------------


 

FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.

 

(f)            SERVICE OF PROCESS.  EACH PARTY HERETO IRREVOCABLY CONSENTS TO
SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 11.02 OF THE
CREDIT AGREEMENT AND PARAGRAPH 11I OF THE NOTE AGREEMENT.  NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

 

(g)           WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER FINANCING DOCUMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR
ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE,
AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE
THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO
HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER FINANCING DOCUMENTS
BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

21.         Severability.  If any provision of any of the Agreement is
determined to be illegal, invalid or unenforceable, such provision shall be
fully severable and the remaining provisions shall remain in full force and
effect and shall be construed without giving effect to the illegal, invalid or
unenforceable provisions.

 

22.         Entirety.  This Agreement, the other Financing Documents and the
other documents relating to the Secured Obligations represent the entire
agreement of the parties hereto and thereto, and supersede all prior agreements
and understandings, oral or written, if any, including any commitment letters or
correspondence relating to any of the Financing Documents, any other documents
relating to the Secured Obligations, or the transactions contemplated herein and
therein.

 

23.         Other Security.  To the extent that any of the Secured Obligations
are now or hereafter secured by property other than the Collateral (including,
without limitation, real property and securities owned by an Obligor), or by a
guarantee, endorsement or property of any other Person, then the Collateral
Agent shall have the right to proceed against such other property, guarantee or
endorsement upon the occurrence of any Event of Default, and the Collateral
Agent shall have the right, in its sole discretion, to determine which rights,
security, liens, security interests or remedies the Collateral Agent shall at
any time pursue, relinquish, subordinate, modify or take with respect thereto,
without in any way modifying or affecting any of them or the Secured Obligations
or any of the rights of the Collateral Agent or the Secured Parties under this
Agreement, under any other of the Financing Documents or under any other
document relating to the Secured Obligations.

 

F-23

--------------------------------------------------------------------------------


 

24.         Joint and Several Obligations of Obligors.

 

(a)           Subject to clause (c) below, each of the Obligors is accepting
joint and several liability hereunder in consideration of the financial
accommodations to be provided by the Lenders under the Credit Agreement and the
Noteholders under the Note Agreement, for the mutual benefit, directly and
indirectly, of each of the Obligors and in consideration of the undertakings of
each of the Obligors to accept joint and several liability for the obligations
of each of them.

 

(b)           Subject to clause (c) below, each of the Obligors jointly and
severally hereby irrevocably and unconditionally accepts, not merely as a surety
but also as a co-debtor, joint and several liability with the other Obligors
with respect to the payment and performance of all of the Secured Obligations
arising under this Agreement and the other Financing Documents, it being the
intention of the parties hereto that all the Obligations shall be the joint and
several obligations of each of the Obligors without preferences or distinction
among them.

 

(c)           Notwithstanding any provision to the contrary contained herein or
in any other of the Financing Documents, to the extent the obligations of an
Obligor shall be adjudicated to be invalid or unenforceable for any reason
(including, without limitation, because of any applicable state or federal Law
relating to fraudulent conveyances or transfers) then the obligations of such
Obligor hereunder shall be limited to the maximum amount that is permissible
under applicable Law (whether federal or state and including, without
limitation, Debtor Relief Laws).

 

25.         Joinder.  At any time after the date of this Agreement, one or more
additional Persons may become party hereto by executing and delivering to the
Collateral Agent a Joinder Agreement.  Immediately upon such execution and
delivery of such Joinder Agreement (and without any further action), each such
additional Person will become a party to this Agreement as an “Obligor” and have
all of the rights and obligations of an Obligor hereunder and this Agreement and
the schedules hereto shall be deemed amended by such Joinder Agreement.

 

26.         Rights of Required Creditors.  All rights of the Collateral Agent
hereunder, if not exercised by the Collateral Agent, unless waived in writing
may be exercised by the Required Creditors.

 

27.           Consent of Issuers of Pledged Equity.  Each issuer of Pledged
Equity party to this Agreement hereby acknowledges, consents and agrees to the
grant of the security interests in such Pledged Equity by the applicable
Obligors pursuant to this Agreement, together with all rights accompanying such
security interest as provided by this Agreement and applicable law,
notwithstanding any anti-assignment provisions in any operating agreement,
limited partnership agreement or similar organizational or governance documents
of such issuer.

 

[remainder of page intentionally left blank]

 

F-24

--------------------------------------------------------------------------------

 

                                Each of the parties hereto has caused a
counterpart of this Agreement to be duly executed and delivered as of the date
first above written.

 

 

OBLIGORS:

KAPSTONE KRAFT PAPER CORPORATION

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

 

 

KAPSTONE PAPER AND PACKAGING CORPORATION

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

 

 

KAPSTONE CHARLESTON KRAFT LLC

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

Accepted and agreed to as of the date first above written.

 

 

 

 

 

 

 

 

BANK OF AMERICA, N.A., as Collateral Agent

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

F-25

--------------------------------------------------------------------------------


 

SCHEDULE 1(b)

 

PLEDGED EQUITY

 

Obligor:

 

Name of Subsidiary

 

Number of Shares

 

Certificate
Number

 

Percentage
Ownership

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Obligor:

 

Name of Subsidiary

 

Number of Shares

 

Certificate
Number

 

Percentage
Ownership

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

F-26

--------------------------------------------------------------------------------


 

SCHEDULE 2(c)

 

COMMERCIAL TORT CLAIMS

 

F-27

--------------------------------------------------------------------------------


 

SCHEDULE 2(k)

 

INDEBTEDNESS EVIDENCED BY PLEDGED INSTRUMENTS

 

F-28

--------------------------------------------------------------------------------


 

SCHEDULE 3(B)

 

CHIEF EXECUTIVE OFFICE, PRINCIPAL PLACE OF BUSINESS,

MERGERS, CONSOLIDATIONS OR TRADENAMES

 

F-29

--------------------------------------------------------------------------------


 

SCHEDULE 3(H)

 

INSTRUMENTS, DOCUMENTS OR TANGIBLE CHATTEL PAPER

 

F-30

--------------------------------------------------------------------------------


 

SCHEDULE 3(K)

 

NOTICE OF MERGERS, CONSOLIDATIONS, CHANGES IN STRUCTURE, USE OF TRADENAMES

 

F-31

--------------------------------------------------------------------------------


 

SCHEDULE 3(M)

 

PERMITTED UNPLEDGED ACCOUNTS

 

F-32

--------------------------------------------------------------------------------


 

SCHEDULE 3(N)

 

INTELLECTUAL PROPERTY

 

F-33

--------------------------------------------------------------------------------


 

SCHEDULE 3(P)

 

DEPOSIT ACCOUNTS AND SECURITIES ACCOUNTS

 

F-34

--------------------------------------------------------------------------------

 

EXHIBIT 4(a)(ii)

 

IRREVOCABLE STOCK POWER

 

FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers to

 

the following Equity Interests of                                           , a
                         corporation:

 

No. of Shares

 

Certificate No.

 

 

 

 

 

 

 

 

 

 

and irrevocably appoints
                                                                     its agent
and attorney-in-fact to transfer all or any part of such Equity Interests and to
take all necessary and appropriate action to effect any such transfer.  The
agent and attorney-in-fact may substitute and appoint one or more persons to act
for him.  The effectiveness of a transfer pursuant to this stock power shall be
subject to any and all transfer restrictions referenced on the face of the
certificates evidencing such interest or in the certificate of incorporation or
bylaws of the subject corporation, to the extent they may from time to time
exist.

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

F-35

--------------------------------------------------------------------------------


 

SCHEDULE 4(b)(i)

 

NOTICE

 

OF

 

GRANT OF SECURITY INTEREST

 

IN

 

COPYRIGHTS

 

United States Copyright Office

 

Ladies and Gentlemen:

 

Please be advised that pursuant to the Security and Pledge Agreement dated as of
July 1, 2008 (as the same may be amended, modified, extended or restated from
time to time, the “Agreement”) by and among the Obligors party thereto (each an
“Obligor” and collectively, the “Obligors”) and Bank of America, N.A., as
collateral agent (the “Collateral Agent”) for the Secured Parties referenced
therein, the undersigned Obligor has granted a continuing security interest in
and continuing lien upon the copyrights and copyright applications shown below
to the Collateral Agent for the ratable benefit of the Secured Parties:

 

COPYRIGHTS

 

Copyright No.

 

Description of Copyright

 

Date of
Copyright

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

COPYRIGHT APPLICATIONS

 

Copyright
Applications No.

 

Description of Copyright
Applied For

 

Date of Copyright
Applications

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

F-36

--------------------------------------------------------------------------------


 

The Obligors and the Collateral Agent, on behalf of the Secured Parties, hereby
acknowledge and agree that the security interest in the foregoing copyrights and
copyright applications (i) may only be terminated in accordance with the terms
of the Agreement and (ii) is not to be construed as an assignment of any
copyright or copyright application.

 

 

 

Very truly yours,

 

 

 

 

 

 

 

 

 

 

 

 

 

[Obligor]

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

Acknowledged and Accepted:

 

 

 

 

 

 

BANK OF AMERICA, N.A., as Collateral Agent

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

F-37

--------------------------------------------------------------------------------


 

SCHEDULE 4(b)(ii)

 

NOTICE

 

OF

 

GRANT OF SECURITY INTEREST

 

IN

 

PATENTS

 

United States Patent and Trademark Office

 

Ladies and Gentlemen:

 

Please be advised that pursuant to the Security and Pledge Agreement dated as of
July 1, 2008 (as the same may be amended, modified, extended or restated from
time to time, the “Agreement”) by and among the Obligors party thereto (each an
“Obligor” and collectively, the “Obligors”) and Bank of America, N.A., as
collateral agent (the “Collateral Agent”) for the Secured Parties referenced
therein, the undersigned Obligor has granted a continuing security interest in
and continuing lien upon the patents and patent applications shown below to the
Collateral Agent for the ratable benefit of the Secured Parties:

 

PATENTS

 

Patent No.

 

Description of Patent
Item

 

Date of
Patent

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PATENT APPLICATIONS

 

Patent
Applications No.

 

Description of Patent
Applied For

 

Date of Patent
Applications

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

F-38

--------------------------------------------------------------------------------


 

The Obligors and the Collateral Agent, on behalf of the Secured Parties, hereby
acknowledge and agree that the security interest in the foregoing patents and
patent applications (i) may only be terminated in accordance with the terms of
the Agreement and (ii) is not to be construed as an assignment of any patent or
patent application.

 

 

 

Very truly yours,

 

 

 

 

 

 

 

 

 

[Obligor]

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

Acknowledged and Accepted:

 

 

 

 

 

 

BANK OF AMERICA, N.A., as Collateral Agent

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

F-39

--------------------------------------------------------------------------------


 

SCHEDULE 4(b)(iii)

 

NOTICE

 

OF

 

GRANT OF SECURITY INTEREST

 

IN

 

TRADEMARKS

 

United States Patent and Trademark Office

 

Ladies and Gentlemen:

 

Please be advised that pursuant to the Security and Pledge Agreement dated as of
July 1, 2008 (as the same may be amended, modified, extended or restated from
time to time, the “Agreement”) by and among the Obligors party thereto (each an
“Obligor” and collectively, the “Obligors”) and Bank of America, N.A., as
collateral agent (the “Collateral Agent”) for the Secured Parties referenced
therein, the undersigned Obligor has granted a continuing security interest in
and continuing lien upon the trademarks and trademark applications shown below
to the Collateral Agent for the ratable benefit of the Secured Parties:

 

TRADEMARKS

 

Trademark No.

 

Description of Trademark
Item

 

Date of
Trademark

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TRADEMARK APPLICATIONS

 

Trademark
Applications No.

 

Description of Trademark
Applied For

 

Date of Trademark
Applications

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

F-40

--------------------------------------------------------------------------------


 

The Obligors and the Collateral Agent, on behalf of the Secured Parties, hereby
acknowledge and agree that the security interest in the foregoing trademarks and
trademark applications (i) may only be terminated in accordance with the terms
of the Agreement and (ii) is not to be construed as an assignment of any
trademark or trademark application.

 

 

 

Very truly yours,

 

 

 

 

 

 

 

 

 

[Obligor]

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

Acknowledged and Accepted:

 

 

 

 

 

 

BANK OF AMERICA, N.A., as Collateral Agent

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

F-41

--------------------------------------------------------------------------------


EXHIBIT G

 

FORM OF MORTGAGE

 

[see attached]

 

G-1

--------------------------------------------------------------------------------

EXHIBIT H

 

FORM OF SECURED PARTY DESIGNATION NOTICE

 

Date:                    ,            

 

To:          Bank of America, N.A.,
                as Administrative Agent
                Agency Management
                901 Main Street, 14th Floor
                TX1-492-14-14
                Dallas, TX  75202
                Attention:  Denise Wolfenberger

 

Ladies and Gentlemen:

 

THIS SECURED PARTY DESIGNATION NOTICE (this “Designation Notice”) is made by
                                              , a                             
corporation (the “[Cash Management Bank/Hedge Bank”), to BANK OF AMERICA, N.A.
(“Bank of America”), as administrative agent under the Credit Agreement referred
to below (in such capacity, together with its successors and assigns in such
capacity, the “Administrative Agent”).  All capitalized terms not defined herein
shall have the meaning ascribed to them in the Credit Agreement.

 

W I T N E S S E T H :

 

WHEREAS, KAPSTONE KRAFT PAPER CORPORATION, a Delaware corporation (the
“Borrower”), KAPSTONE PAPER AND PACKAGING CORPORATION and certain Subsidiaries
of the Borrower (the “Guarantors”), the Lenders party thereto and the
Administrative Agent have entered into that certain Credit Agreement, dated as
of June 12, 2008 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”) pursuant to which certain loans and
financial accommodations have been made to the Borrower;

 

WHEREAS, in connection with the Credit Agreement, the Borrower and the
Guarantors have executed certain Collateral Documents in favor of certain
holders of the Obligations (the “Secured Parties”);

 

WHEREAS, in connection with the Credit Agreement, a [Cash Management Bank/Hedge
Bank] is permitted to designate its [Cash Management Agreement/Swap Contract] as
a [“Secured Cash Management Agreement”/“Secured Hedge Agreement”] under the
Credit Agreement and the Collateral Documents;

 

WHEREAS, the Credit Agreement requires that the [Cash Management Bank/Hedge
Bank] deliver this Designation Notice to the Administrative Agent; and

 

H-1

--------------------------------------------------------------------------------


 

WHEREAS, the [Cash Management Bank/Hedge Bank] has agreed to execute and deliver
this Designation Notice in order to become a [Cash Management Bank/Hedge Bank]
and Secured Party under the Credit Agreement and the other Loan Documents.

 

1.             Designation.  [                          ] hereby designates
(x) itself as a [Cash Management Bank/Hedge Bank] under the Credit Agreement and
(y) the [Cash Management Agreement/Swap Contract] described on Schedule 1 hereto
to be a “[Secured Cash Management Agreement/Secured Hedge Agreement]” and hereby
represents and warrants to the Administrative Agent that such [Cash Management
Agreement/Swap Contract] satisfies all the requirements under the Loan Documents
to be so designated including that such [Cash Management Bank/Hedge Bank] was a
Lender or Affiliate of a Lender at the time such [Cash Management Agreement/Swap
Contract] was entered into.  By executing and delivering this Designation
Notice, the [Cash Management Bank/Hedge Bank], as provided in the Credit
Agreement, hereby agrees to be bound by all of the provisions of the Loan
Documents which are applicable to it as a [Cash Management Bank/Hedge Bank] or a
Secured Party thereunder and hereby (a) confirms that it has received a copy of
the Loan Documents and such other documents and information as it has deemed
appropriate to make its own decision to enter into this Designation Notice,
(b) appoints and authorizes the Administrative Agent and the Collateral Agent to
take such action as agent on its behalf and to exercise such powers and
discretion under the Credit Agreement, the other Loan Documents or any other
instrument or document furnished pursuant hereto or thereto as are delegated to
the Administrative Agent by the terms thereof, together with such powers as are
incidental thereto, and (c) agrees that it will be bound by the provisions of
the Loan Documents and will perform in accordance with its terms all the
obligations which by the terms of the Loan Documents are required to be
performed by it as a [Cash Management Bank/Hedge Bank] or Secured Party,
including without limitation its obligations as a Creditor under the
Intercreditor Agreement.  Notwithstanding anything to the contrary contained in
Section 11.04 of the Credit Agreement, to the extent (w) there are any amounts
owed to the [Cash Management Bank/Hedge Bank] in respect of Secured Hedge
Agreements or Cash Management Agreements, (x) the Loan Parties for any reason
fail to indefeasibly pay any amount required under subsection (a) or (b) of
Section 11.04 of the Credit Agreement to be paid by them to the Administrative
Agent, (y) the Administrative Agent has taken action with respect of the
Collateral or any breach of the Loan Documents by a Loan Party, and (z) the
[Cash Management Bank/Hedge Bank] shares in the proceeds of such Collateral, the
[Cash Management Bank/Hedge Bank] agrees to indemnify the Administrative Agent
with respect to any action taken by it in respect of (i) the Collateral or
(ii) any breach of the Loan Documents by any Loan Party, and agrees to undertake
and fulfill a portion of the liability of the Lenders under Section 11.04 of the
Credit Agreement (without relieving the Lenders of their obligations) in an
amount equal to, as of any date of determination, the product of (a) the
aggregate liability of the Lenders under Section 11.04 as of such date
multiplied by (b) a fraction, the numerator of which shall be the aggregate
amount owed to the [Cash Management Bank/Hedge Bank] in respect of Secured Hedge
Agreements or Cash Management Agreements and the denominator of which shall be
the sum of the aggregate outstanding principal amount of indebtedness evidenced
by the Private Placement Notes, the aggregate Outstanding Amount under the
Credit Agreement and all amounts owed in respect of Secured Hedge Agreements or
Cash Management Agreements.

 

H-2

--------------------------------------------------------------------------------


 

2.             The address and facsimile number for notices to the undersigned
pursuant to the Credit Agreement is as follows:

 

[set forth address and facsimile number for notices]

 

3.             GOVERNING LAW.  THIS DESIGNATION NOTICE SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF ILLINOIS.

 

[Remainder of page intentionally left blank.]

 

H-3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has caused this Designation Notice to be
duly executed and delivered as of the date first above written.

 

 

 

[CASH MANAGEMENT BANK/HEDGE BANK]

 

 

a

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

ACCEPTED AND

 

 

 

ACKNOWLEDGED BY:

 

 

 

 

 

 

 

 

 

 

 

 

 

BANK OF AMERICA, N.A.,

 

 

 

as the Administrative Agent

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

H-4

--------------------------------------------------------------------------------


 

Schedule 1

 

[CASH MANAGEMENT AGREEMENT/SWAP CONTRACT]
TO BE SPECIFIED AS A [SECURED CASH MANAGEMENT AGREEMENT/
SECURED HEDGE AGREEMENT]

 

H-5

--------------------------------------------------------------------------------
